 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 496Eby-Brown Company L.P. and Robert W. Burnett, Petitioner and Chauffeurs, Teamsters, Ware-housemen and Helpers Local Union No. 135, a/w International Brotherhood of Teamsters, AFLŒCIO  Eby-Brown Company L.P. and Chauffeurs, Team-sters, Warehousemen and Helpers Local Union No. 135, a/w International Brotherhood of Teamsters, AFLŒCIO and Douglas A. Jones. Cases 25ŒRDŒ1171, 25ŒCAŒ22530Œ1 Amended, 25ŒCAŒ22640, 25ŒCAŒ22782 Amended, 25ŒCAŒ22862Œ1Œ2 Amended, 25ŒCAŒ22885 Amended, and 25ŒCAŒ22983 May 26, 1999 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On July 26, 1996, Administrative Law Judge Nancy M. Sherman issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondent filed a reply brief.  The General Counsel filed limited cross-exceptions with a supporting brief, and the Re-spondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order as modified.4                                                                                                                                                         1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 We agree with the judge™s conclusion that the Respondent engaged in bad-faith bargaining in and after March 1994, but, in reaching this conclusion, we find it unnecessary to rely on the Respondent™s state-ment to the Union that any agreement reached would be void if the Union lost the upcoming decertification election. In finding that the Respondent had no right to deny off-duty em-ployees access to its outside property, Member Hurtgen relies solely on the basis that even had the Union contractually waived employees™ off-duty access rights, this waiver ceased at contract expiration. Southwest-ern Steel v. NLRB, 806 F.2d 1111, 1114 (D.C. Cir. 1986). 4 The Respondent filed a motion to reopen the record to introduce evidence that it would be unduly burdensome for the Board to require it to restore, to Indianapolis, its operations as they existed in March 1994 and, further, that restoration is not necessary to effectuate the purposes of the Act.  In denying this motion, we note that the Respondent is permitted, at the compliance stage of this proceeding, to introduce any evidence not available at the time of the hearing that restoring these operations would be unduly burdensome.  Q-1 Motor Express, Inc., 323 NLRB 767 (1997); Lear Siegler, Inc., 295 NLRB 857 (1989). 1. In adopting the judge™s findings that the Respondent violated Section 8(a)(1) by informing employees that: (1) it had spent so much money on the decertification cam-paign that it had nothing left with which to bargain; and (2) employees did not have a profit-sharing or 401(k) plan because it had spent so much on arbitrations, we find that these statements also unlawfully implied that bargaining would be futile.  See, e.g., R. L. White Co., 262 NLRB 575, 589 (1982). 2. The judge found, and we agree, that the Respondent violated Section 8(a)(1) by informing employees who were handbilling outside the Respondent™s gate on June 30, 1993, that they could not handbill on company prop-erty, by asking if they wanted their names given to the police, and by calling the police.  In addition to the ra-tionale relied on by the judge, we note that, regardless whether the employees were on or off company property when handbilling, their conduct was protected, and the Respondent™s actions unlawfully chilled their Section 7 rights.  Republic Aviation Corp. v. NLRB, 324 U.S. 793 (1945). 3. In finding that the Respondent violated Section 8(a)(1) by disparately prohibiting employees from dis-playing union slogans on company-owned back belts, and Section 8(a)(3) by disciplining employees Douglas Jones, Danny Rakes, and Randy Jewell for displaying the Union™s name on their belts, we find that NLRB v. Win-demuller, 34 F.3d 384 (6th Cir. 1994), is distinguishable.  In the instant case, the Respondent discriminated with respect to company-owned back belts.  That is, the Re-spondent permitted the display of some markings on company-owned back belts, but it would not tolerate union markings on those belts.  By contrast, in Winde-muller, supra, there is no showing of such discrimination.  Further, in the instant case, the Respondent did not per-mit the wearing of union insignia on employee-owned property (i.e., employee-owned back belts).  In Winde-muller, this conduct was permitted.  4. In adopting the judge™s finding that the Respondent unlawfully withdrew recognition from the Union in about late August 1993, we do so on the basis that the Respondent was precluded from withdrawing recognition during the pendency of the decertification proceedings. W. A. Krueger Co., 299 NLRB 914 (1990); Underground Service Alert, 315 NLRB 958 (1994).  Further, although the judge did not cite the ﬁcausally relatedﬂ test in Lee Lumber & Bldg. Material Corp., 322 NLRB 175 (1996), affd. in relevant part 117 F.3d 1454 (D.C. Cir. 1997), we find that the employee disaffection from the Union was causally related to the antecedent unfair labor practices and, thus, Respondent could not rely on such disaffection as a basis for withdrawing recognition.  Thus, as stated in Pirelli Cable Corp., 323 NLRB 1009, 1010 (1997), the  328 NLRB No. 75  EBY-BROWN CO. L.P. 497Board considers the following factors when determining 
whether there is a causal connection between an em-
ployer™s unlawful conduct and the subsequent expression 
of employee disaffection: 
 (1) The length of time between the unfair labor prac-

tices and the withdrawal of recognition; (2) the nature 
of the illegal acts, including the possibility of their det-
rimental or lasting effect on employees; (3) any possi-
ble tendency to cause employee disaffection from the 
union; and (4) the effect of the unlawful conduct on 
employee morale, organizational activities, and mem-
bership in the union. 
 Here, the unfair labor practices relied on by the judge satisfy 

this test.  Thus, throughout the months immediately preced-
ing the withdrawal of recognition, the Respondent commit-
ted numerous 8(a)(1), (3), and (5) violations, including (as 
relied on by the judge): unlawfully denying off-duty em-
ployees access to its property to engage in protected con-
certed activity; denying the Union plant access for, among 

other things, grievance processing; advising employee union 
stewards and activists that adverse action was taken against 
them because of their union activity; and promising em-
ployees that company supporters would receive preferential 
treatment and implementing that promise through discrimi-
natory evaluations and bonuses.  We find that the cumula-
tive effect of these violations (coupled with the other 
prewithdrawal violations) reasonably would cause em-
ployee disaffection from the Union such that the Respon-
dent could not rely on the August 1993 petitions to establish 
good-faith doubt that the Union continued to represent a 
majority of unit employees.
5 5. For the reasons stated by 
the judge, we find that the 
Respondent violated Section 8(a)(5) by failing to provide 
the Union with notice and an opportunity to bargain over 
its decision to transfer bargaining unit work from Indian-
apolis, Indiana, to its Springfield, Ohio facility during 

March to May 1994.  Thus, we
 agree that the work trans-
fer was a mandatory subject of bargaining under 
Du-
buque Packing Co.,
 303 NLRB 386 (1991), enfd. 1 F.3d 
24 (D.C. Cir. 1993), cert. granted 511 U.S. 1016 (1994), 
writ dismissed 511 U.S. 1138.  In this regard, we adopt 
the judge™s findings and analysis that that the work trans-
                                                          
                                                           
5 Although Member Hurtgen agrees with his colleagues that the Re-
spondent unlawfully withdrew recogn
ition from the Union, he does so 
on the basis of the unremedied unfair labor practices which were caus-
ally connected to the employee disaffection. 
Lee Lumber, supra..   
Member Hurtgen does not rely upon 
Krueger, supra.  In 
Krueger, the Board majority held that where a 
union loses a decertification election, 
the employer 
must
 nonetheless continue bargaining with the Union 
until the validity of the election is proclaimed (by the certification of 
results).  Consistent with the dissent in 
Krueger, Member Hurtgen 
believes that in those circumstances
 the employer should be privileged 
to withdraw recognition, assuming 
that the election results are ulti-mately certified.  In any event, 
because the decertification election in 
this caseŠunlike KruegerŠwas not valid, Member Hurtgen finds that 

the Krueger issue is not presented. 
fer did not involve a fundamental change in the nature of 
the Respondent™s operations, 
that labor costs were a fac-
tor in the decision, and that the Respondent failed to es-

tablish that the Union could not have offered sufficient 
concessions to affect the tran
sfer decision.  With respect 
to the issue of labor costs, 
we note that when analyzing whether labor costs factor in
 an employer™s decision to 
relocate unit work, the Board has interpreted labor costs 
broadly to include indirect as well as direct costs.  See 
Stroehmann Bakeries
, 318 NLRB 1069, 1078 (1995), 
enfd. in part 95 F.3d 218 (2d Cir. 1996);
 Furniture Ren-
tors of America,
 311 NLRB 749, 751 (1993), enfd. in 
part 36 F.3d 1240 (3d Cir. 1994).  See also 
Elliott Tur-
bomachinery Co.,
 320 NLRB 141, 156Œ157 (1995) (va-
cated pursuant to a settlement by unpublished Executive 

Secretary Order dated Sept. 30, 1996). 
 AMENDED 
REMEDY
6 1.  Bonuses 
The judge found, and we ag
ree, that the Respondent 
violated Section 8(a)(3) and (1) in August 1993 by 
unlawfully denying bonuses, or granting reduced bo-

nuses, to employees Donald Hall, Arnie Ray Goens, and 
Douglas Jones because of 
their union support and activi-
ties.  We further agree with the judge that the Respon-
dent simultaneously, and unlawfully, granted excessive 
bonuses to antiunion employees Robert Burnett, Clyde 
Ervin, and Mark Mayfield in order to discourage em-
ployees™ union activities.
7 To remedy these violations, the judge ordered the Re-
spondent to pay all unit employees who were eligible for 

a bonus in August 1993 (including Goens, Jones, and 
Hall), the difference between their actual bonuses, if any, 
and the $850 bonus the Respondent unlawfully paid Bur-
nett.  In fashioning this remedy, the judge relied on cases 
where the Board found that employers unlawfully 

granted bonuses to employees crossing union picketlines 
and denied similar bonuses to striking employees.  In 
those cases, the Board required the employer to pay the 
bonus. 
Aero-Motive Mfg.,
 195 NLRB 790 (1972), enfd. 
475 F.2d 27 (6th Cir. 1973), cert. denied 414 U.S. 992; 

Rubatex Corp., 
235 NLRB 833 (1978), enfd. 601 F.2d 
147 (4th Cir. 1979), cert. denied 444 U.S. 928 (1979).  
Thus, in 
Aero-Motive
, supra, the employer was ordered 
to pay the same $100 bonus to strikers that it had paid to 
crossover employees. 
In the instant case, unlike 
Aero-Motive
 and 
Rubatex,
 the amounts of employee bonuses are not uniform.  They 
are linked to individual performance appraisals and, 
therefore, vary accordingly. 
 In these circumstances, we 
find that awarding all eligib
le employees the difference 
between their actual bonuses and Burnett™s $850 may 
 6 Except as set forth below, we adopt the judge™s proposed remedy. 
7 We further find that the Responde
nt™s grant of excessive bonuses 
implemented its earlier unlawful promise to employees that company-
minded workers would receive preferential treatment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498constitute a windfall as to some employees.  In order to tailor the remedy more closely to the unlawful conduct, we substitute the following for the judge™s remedy.  First, we leave to compliance the issue of the bonuses, if any, Goens, Hall, and Jones would have received in August 1993, but for the Respondent™s discrimination against them.8  Second, as to the  unlawful  grant of  inflated  bo-nuses to Burnett, Ervin, and Mayfield, we order the Re-spondent to pay all eligible unit employees (including Goens, Hall, and Jones) $353.  This amount, as tabulated below, represents an average of the amounts that Ervin™s, Mayfield™s, and Burnett™s August 1993 bonuses ex-ceeded those which these three employees previously received in the 1992Œ1993 evaluation periods.9              2. Gissel bargaining order The judge found, and we agree, that the Respondent engaged in unlawful and objectionable conduct during the critical period between the filing of the decertifica-tion petition and the election and that this conduct pre-vented a fair election.  Rather than impose the traditional remedy of setting aside the election and ordering a sec-ond election once the Respondent had remedied its unfair labor practices, the judge recommended that the decerti-fication petition be dismissed and that a Gissel bargain-ing order be imposed.  NLRB v. Gissel Packing Co., 395 U.S. 575, 582, 610Œ616 (1969).10  Thus, the judge con-cluded that this was a ﬁCategory IIﬂ Gissel case because the nature of the Respondent™s unlawful conduct was such that the possibility of erasing its effects by tradi-tional means was comparatively slight.  See, e.g., Tex-aco, Inc. v. NLRB, 436 F.2d 520 (7th Cir. 1971), cert. denied 409 U.S. 1008 (1972).  In recommending a bar-gaining order, the judge relied particularly on the Re-spondent™s persistent unlawful conduct towards Union Stewards Arnie Ray Goens and Douglas Jones, its denial of plant access to the Union and off-duty employees, its unlawful promise of preferences to company supporters,                                                                                                                                                         8 As the Board recognized in Nello Pistoresi & Son, Inc., 203 NLRB 905, 906 (1973), enf. denied on other grounds 500 F.2d 399 (9th Cir. 1974): Although some difficulty may be encountered in computing the employees™ losses, this is not a legitimate reason for denying them compensation.  We are not required at this stage of the proceeding to decide the detailed formula to be used in deter-mining the amounts of compensation due to the employees; the formula to be used in fixing the amount of compensation can be determined by agreement of the parties or, if necessary, in a backpay proceeding.  [Footnote omitted.] 9 The 1992-1993 bonuses were the only ones introduced into evi-dence. 10 We agree with the judge that in certain decertification elections involving substantial employer misconduct, a Gissel order, which es-tablishes the Employer™s affirmative duty to bargain in good faith and dismisses the decertification petition, may be a more fitting remedy than an order which establishes the Employer™s affirmative duty to bargain pending the results of the second decertification election.  See, e.g., Angelica Corp., 276 NLRB 617 fn. 2 (1985).  However, based on the presence of the consent decree in this case, we conclude, as ex-plained below, that a Gissel bargaining order is not required in this case.          Bonus 2Œ92 8Œ92 2Œ93 Total Average Difference from 8Œ93  Ervin  Mayfield  Burnett (not elig.) $300    200 $300    300    200 $350    350    350 $650/2    950/3    750/3 $325    317    250 $550-325= $225   550-317=   233   850-250=   600                                                                                                            Formula: Total difference $1058/3=  $353       and its statements that employees did not receive profit-sharing or 401(k) benefits because of the costs of arbitra-tion and the decertification campaign.  The judge further relied on the facts that the unlawful and objectionable conduct occurred at all levels of the Respondent™s mana-gerial hierarchy, and persisted after the decertification election.  Finally, the judge found that evidence of em-ployee turnover between the election and the hearing did not negate the propriety of a bargaining order. Contrary to the judge, we do not find that a Gissel bar-gaining order is appropriate.  After the hearing in this case, the Region petitioned the Federal District Court, Southern District of Indiana, for 10(j) injunctive relief against the Respondent.11  In April 1995, the district court entered a consent decree in the 10(j) proceeding redressing many of the alleged violations.  Under the decree, which remains in effect until issuance of this De-cision and Order, the Respondent was ordered to cease and desist from conduct including: threatening employ-ees because they distributed union literature; surveilling employees™ union activities; ordering employees to re-move union insignia; promising benefits to company supporters; interrogating employees; discriminating against employees in order to discourage union activities; unilaterally changing terms and conditions of employ-ment; and withdrawing recognition from the Union.12   11 Civil No. 1P94-1872-C-G. 12 The consent decree required the Respondent to cease and desist from:  EBY-BROWN CO. L.P. 499The consent decree also affi
rmatively required the Re-
spondent to: recognize and bargain in good faith with the 
Union as to the Indianapolis employeesŠincluding bar-
gaining over any decision to transfer unit work from In-
dianapolis, and the effects of that decision; provide the 
Union access to its facility; a
nd post the consent decree 
until issuance of this Decision and Order. 
Based on the broad terms of this consent decree, which 
no party claims have been violated, we find that tradi-

tional remedies are sufficient 
to eliminate the effects of 
the Respondent™s unfair labor practices.  Accordingly, 
once the Respondent has remedied its unfair labor prac-
tices the Regional Director shall direct a new election.
13                                                                                             
                                                           
(1) actually or impliedly thr
eatening employees with disci-
pline, arrest, job loss or reduced benefits because of their union 
activities and support, including because they distribute union lit-
erature and materials on the Respondent™s premises on non-work 
time in non-work areas, or post union materials on public property 
or attend union rallies;  (2)  surveilling or implying that employee union activities are 
under surveillance;  (3)  ordering employees to remove union insignia from their 
person inclusive of back belts and threatening them with disci-
pline if they fail to do so;  (4)  disparately applying a ru
le prohibiting employees from 
wearing or displaying on their person inclusive of back belts non-

Respondent insignia to prohibit 
the display of union insignia;  
(5)  informing employees that it rewards employees who op-
pose the Union and that employees who support the Union re-

ceive lower than normal bonuses and job evaluations; 
(6)  prohibiting employees from distributing union literature on 
the Respondent™s premises during non-work time in non-work ar-

eas; (7)  interrogating employees re
garding their union sympathies 
and instructing employees to ascertain and report to the Respon-

dent the union sympathies of other employees; 
(8)  disciplining, granting reduced bonuses or job evaluations, 
or in any other manner discrimina
ting against employees with re-
gard to their terms and conditions of employment to encourage or 
discourage employee union activities; 
(9)  withdrawing recognition from the Union as the exclusive 
collective-bargaining representative of its unit employees at the 
Respondent™s Indianapolis, Indiana facility; 
(10) failing or refusing to meet and bargain in good faith with 
the Union; (11) unilaterally discontinuing
 or changing terms and condi-
tions of employment, including, bu
t not limited to, relocating unit 
work or the provision of the 
parties™ most recent collective-
bargaining agreement according the Union access to the Respon-
dent™s premises, without giving the Union notice and an opportu-
nity to bargain; (12) in any other manner failing or refusing to recognize and 
bargain in good-faith with the Un
ion as the exclusive collective-
bargaining representative of its unit employees; 
(13) in any other manner interfering with, restraining, or coerc-
ing its employees in the exercise of their Section 7 rights or refus-

ing to bargain in good faith with the Union[.] 
13 We note that, consistent with 
Caterair International,
 322 NLRB 
64, 65 (1996), the Respondent is obligated to bargain with the Union 

for a ﬁreasonable period.ﬂ  Further, pursuant to 
W. A. Krueger Co.,
 299 
NLRB 914 (1990), the Respondent is precluded from withdrawing 
recognition from the Union until such
 time as the Union loses an elec-
tion and those results have been certified.  As stated, supra, in fn. 5, 
Member Hurtgen would not apply 
Krueger. 3.  ﬁBroadﬂ order 
In addition to the remedying the specific violations, the 
judge required the Respondent in the proposed Order and 
notice to cease and desist ﬁin any like or related manner 
interfering with, restraining, or coercing employees in 
the exercise of their rights 
under the Act.ﬂ  The General 
Counsel cross-excepts arguing 
that, because of the seri-
ous nature of the Respondent™s violations, a ﬁbroadﬂ or-
der is warranted.  
Western Plant Services,
 322 NLRB 
183 fn. 1 (1996).  We agree.  Applying the principles of 
Hickmott Foods, 242 NLRB 1357 (1979), we find that 
the Respondent has engaged in such egregious and wide-

spread misconduct as to demonstrate a ﬁgeneral disregard 
for the employees™ statutory rights.ﬂ  Accordingly, we 
will order the Respondent to cease and desist from ﬁin 
any other manner restraining employees in the exercise 
of their Section 7 rights.ﬂ
14 ORDER15 The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Eby-
Brown Company L.P., Indianapo
lis, Indiana, its officers, 
agents, successors, and assigns, shall take the action set 

forth in the Order as modified. 
1. Substitute the following for paragraph 1(x). 
ﬁ(x) In any other manner interfering with, restraining, 
or coercing employees in th
e exercise of their rights 
guaranteed them by Section 7 of the Act.ﬂ 
2. Substitute the following for paragraph 2(a) and in-
sert 2(b) and reletter the succeeding paragraphs. 
ﬁ(a) Pay each unit employee who was eligible for con-
sideration for a bonus in August 1993, $353 in addition 
to the bonus (if any) 
he or she received, as set forth in the 
amended remedy section of this Decision and Order. 
ﬁ(b) Make whole Arnie Ray Goens, Douglas Jones, 
and Donald Hall for any bonus they were entitled to but 
did not receive in August 19
93 because of the Respon-
dent™s unlawful conduct, as set forth in the amended 
remedy.ﬂ 
3.  Substitute the following for the final (unlettered) 
paragraph in the Order. 
ﬁIT IS FURTHER ORDERED
 that the July 8, 1993 election 
is set aside and that Case 25ŒRDŒ1171 is remanded to 

the Regional Director for Region 25 for the purpose of 

conducting another election at 
such time as the Regional 
Director finds that the circumstances will permit em-
ployee free choice.ﬂ [Direction of Second Election omitted from publication.] 
     14 We note that this ﬁbroadﬂ order language is consistent with that 
imposed in the 10(j) proceeding. 
15 We have also substituted the attached notice for that proposed by 
the judge. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 500MEMBER HURTGEN
, dissenting in part. 
I do not agree that the decisi
on to relocate a portion of 
the business from Indianapolis to Springfield was a man-
datory subject of bargaining.  Thus, I would dismiss the 
8(a)(5) allegation pertaining to this decision. 
In 
First National Maintenance Corp. v. NLRB (FNM),
 452 U.S. 666, 679 (1981), the Supreme Court set forth 

the following test for determining whether certain 
management decisions are mandatory subjec
ts: 
                                                          
 [I]n view of an employer™s need for unencumbered de-
cisionmaking, bargaining over management decisions 
that have a substantial impact on the continued avail-
ability of employment should be required only if the 
benefit, for labor-management relations and the collec-
tive-bargaining process, outweighs the burden placed 
on the conduct of the business. 
 In Dubuque Packing Co., 303 NLRB 306 (1991), enfd. 
1 F.3d 24 (D.C. Cir. 1993), cert. granted 511 U.S. 1016 
(1994), writ dismissed 511 U.S. 1138, the Board applied 

FNM principles, and fashioned a test for determining 
whether a particular relocati
on decision is a mandatory 
subject.  In relevant part, th
at case teaches that a reloca-
tion decision would not be a mandatory subject if ﬁlabor 
costsﬂ (direct or indirect) are 
not a factor in the decision.  
The reference in that case to ﬁindirect labor costsﬂ is par-
ticularly elusive and not susceptible to a uniform applica-
tion.
  In my view, ﬁlabor costsﬂ includes the cost of wages, 
hours, and working conditions.
1 Thus, if the employer™s 
decision is based on the high
 costs of these factors, the 
potential benefits of bargaining would outweigh the bur-
dens on entrepreneurial freedom, and bargaining would 
be required.  However, if the relocation decision is based 
on other economic considerations, the balance would tip 
the other way.  Thus, for example, if the employer™s de-
cision was based on cheaper rental costs at the new loca-
tion, bargaining would not be required.
2 In the instant case, the Respondent™s decision was not 
based upon the wages, hours, and working conditions at 
Indianapolis.  Rather, the Respondent could better ser-
vice its customers in West Virginia, Kentucky, and Ohio 
from Springfield than it could from Indianapolis.  In ad-
 1 I agree with the Third Circuit in 
Furniture Rentors v. NLRB,
 36 F.3d 1240 (1994), that merely because an issue may be designated a 
ﬁlabor costﬂ in some broad sense, ﬁis no reason to expand the term 
beyond its ordinary meaning as used in 
Fibreboard
 and First National,
 which contemplates subjects such as
 wages, fringe 
benefits, overtime 
payments, size of workforce and production goals.ﬂ  See also 
Arrow 
Automotive Industries v. NLRB,
 853 F.2d 223 (4th Cir. 1988). 
2 I recognize that union concession
s on wages (for example) could 
be sufficient to counterbalance the rental advantage to be reaped.  
However, it does not follow that the decision would be a mandatory 
subject.  If such reasoning were used
, virtually all decisions would be 
mandatory, for virtually all of them are driven by economics, and 
wages theoretically could offset th
e economic benefit.  Clearly, the 
Supreme Court did not intend this result. 
dition, it could minimize inventory expenses, and reduce 
rent and utility expenses, reduce the expense of cigarette 
tax stamps, save on the costs of overnight delivery and 
lodging, eliminate the problems of partial loads, and pro-
vide next-day service to its customers. 
In my view, although these factors are economic in a 
broad sense, they are not labo
r costs.  As stated above, 
the balance tips in favor of bargaining only if the deci-
sion is driven by labor costs.  As this is clearly not the 
case here, I would find that 
the decision was not a man-
datory subject.   
I also do not agree that the 
statements set forth in sec-
tion 1 of the majority opinion are unlawful.  In my view, 
the Respondent was simply telling its employees that: (1) 
it had spent substantial sums of money in connection 
with the decertification campaig
n and in regard to arbi-
tration proceedings; and (2) 
because of this, (a) there 
were insufficient funds to have a profit-sharing plan or a 
401(k) plan, and (b) there would be less money available 
to meet union demands in collective bargaining.  Of 
course, the Respondent had a right to spend these mon-
eys in connection with
 decertification and arbitration.  In 
my view, the Respondent was simply pointing out the 

economic consequences of same.  It was not saying or 

implying that benefits would be withheld 
in retaliation 
for 
Section 7 activities. 
Similarly I do not agree that the Respondent™s letter of 
November 12, 1993, was unlawful.  There is no evidence 
that the Respondent had decided to grant a wage in-
crease.  Thus, there can be no valid argument that a wage 
increase was being taken away for unlawful reasons.  
Further, the Respondent was not conditioning a future 
wage increase on employee rejection of the Union or on 
the withdrawal of charges. 
 The Respondent was simply 
saying that it would follow the prudent course of post-
poning ﬁwage increaseﬂ decisions until all legal proceed-
ings were over. 
APPENDIX  
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
  EBY-BROWN CO. L.P. 501WE WILL NOT tell you that we have called the police, 
are going to press charges, an
d intend to take other action 
against employees because the stickers which they had 
affixed to a public stop sign urged a vote in favor of 
Chauffeurs, Teamsters, Ware
housemen and Helpers Lo-
cal Union No. 135, a/w International Brotherhood of 
Teamsters, AFLŒCIO. 
WE WILL NOT tell you that the reason you have no re-
tirement plan is that we spent so much money fighting 

grievances. 
WE WILL NOT promise you that we will give preferen-
tial treatment to employees who support us by opposing 

Local 135. 
WE WILL NOT tell you to choose between perceived con-
tinued discrimination based on union activity and quitting 
your jobs. 
WE WILL NOT tell you to choose between describing 
Local 135 in favorable terms and remaining in our em-

ploy. 
WE WILL NOT tell you that we spent so much money on 
the decertification campaign that we do not have any-

thing with which to sit down at the bargaining table. 
WE WILL NOT maintain or enforce a rule, with respect 
to areas other than in company buildings or working ar-

eas, which prohibits off-duty employees™ presence on 
company property for the purpose of engaging in activi-
ties protected by the Act. 
WE WILL NOT tell you that you cannot pass out union 
hats or buttons on company premises. 
WE WILL NOT tell you that you are not allowed to dis-
tribute union literature: (1) anywhere on company prop-
erty at any time; (2) anywhere in company buildings; or 
(3) on company property on company time. 
WE WILL NOT tell you, when you are distributing union 
handbills in nonworking outdoor areas on company 
property, that you cannot pass out handbills on company 
property. 
WE WILL NOT ask you, when you are engaged in pro-
tected union activity, whether you want your names to be 
submitted to the police. 
WE WILL NOT call the police when you are engaged in 
protected union handbilling. 
WE WILL NOT forbid you to wear union insignia on 
back belts owned by you. 
WE WILL NOT forbid you to display union insignia on 
company-owned back belts, while permitting you to dis-
play other messages on such belts. 
WE WILL NOT solicit you to resign because of your pro-
tected union activity. 
WE WILL NOT tell you that you are being denied disabil-
ity pay because of your union activity. 
WE WILL NOT blame Local 135 for possibly preventing 
or delaying past and future wage increases by filing 
charges and election objections with the Board. 
WE WILL NOT discipline you; require you to go home 
without pay; withhold, lower, or increase bonuses; trans-
fer you to new routes; lower your evaluations; lay you 
off; deny you disability pay; direct you to return to work 
prematurely from medical leave; give you onerous work 
assignments; transfer you be
tween shifts; deny you a 
longer workweek; or otherwise discriminate with respect 
to hire, tenure of employment, or any term or condition 
of employment, to discourage membership in Local 135 
or any other union. 
WE WILL NOT lower your evaluations; withhold bo-
nuses from you; discipline you; lay you off; deny you 
disability pay; direct you to return to work prematurely 
from medical leave; give you onerous work assignments; 
transfer you between shifts; deny you a longer work-
week; discharge or otherwise discriminate against you 
because you have filed charge
s or given testimony under 
the Act. 
WE WILL NOT fail or refuse to bargain with Local 135 
as the exclusive bargaining 
representative of the follow-
ing unit: 
 All delivery men, warehousemen, janitor(s) and main-

tenance employees employed by us at our Indianapolis, 
Indiana facility; but excluding salesmen, vending ma-
chine department employees, 
office clerical employees, 
and all guards, professional employees and supervisors 
as defined by the Act. 
 WE WILL NOT, without giving Local 135 prior notice 
and an opportunity to bargai
n, unilaterally withdraw Lo-
cal 135 representatives™ access 
to our Indianapolis, Indi-ana facility, or change the conditions under which access 

can be obtained. 
WE WILL NOT unilaterally transfer work out of the 
above unit, without giving Local 135 notice and an op-
portunity to bargain about the decision to transfer and its 

effects on employees. 
WE WILL NOT in any other manner interfere with, re-
strain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act. 
Except for those employees whom we paid unlawfully 
inflated bonuses, 
WE WILL 
pay each unit employee who 
was eligible for consideration for a bonus in August 1993 
$353, with interest. 
WE WILL additionally pay
 Arnie Ray Goens, Donald 
Hall, and Douglas Jones any additional bonus (if any) 

they would have recei
ved in August 1993. 
WE WILL make employees James Edmond, Sr., Arnie 
Ray Goens, and Douglas Jones whole, with interest, for 

any other loss of pay they may have suffered by reason 
of the action against them. 
As to all employees who transferred at any time from 
our Indianapolis, Indiana facility
 to our Springfield, Ohio 
facility in anticipation of, or in consequence of, the trans-
fer of work from the Indianapolis facility to the Spring-
field facility in March, April, and May 1994: 
WE WILL, within 14 days from the date of the Board™s 
Order, offer each such employee reinstatement, with 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 502moving expenses from the Springfield to the Indianapolis 
area, to the job which he held before his transfer or, if 
such a job no longer exists, to a substantially equivalent 
position, without prejudice to their seniority or other 
rights or privileges previously enjoyed. 
WE WILL make each such employee whole, with inter-
est, for any loss of pay he may have suffered by reason 

of the transfer to our Springfield facility, including mov-
ing expenses from the Indianapolis to the Springfield 
area. WE WILL, within 14 days from the date of the Board™s 
Order, remove from our personnel records of Arnie Ray 
Goens, Donald Hall, Randy 
Jewell, Douglas Jones, and 
Danny Rakes the documents which reflect the action 

against them, and 
WE WILL
, within 3 days thereafter, no-
tify these employees in writing that this has been done 
and that the material set forth in these documents will not 
be held against them in any way. 
Except as to company buildings and in working areas 
WE WILL 
rescind our rule which prohibits off-duty em-
ployees™ presence on company property for the purpose 
of engaging in activities protected by the Act. 
WE WILL, on request by Local 135, recognize and bar-
gain collectively with Local 135 as the exclusive repre-

sentative of the employees in the unit, with respect to 
wages, rates of pay, hours of employment, and other 
terms and conditions of employment and, if an under-
standing is reached, embody it in a signed agreement.  
WE WILL, on Local 135™s request, afford its representa-
tives the same access to our 
Indianapolis facility which 
they were afforded as of March 1993. 
WE WILL, on Local 135™s request,
 transfer back to our 
Indianapolis facility the bargaining unit work which we 
transferred to our Springfield, Ohio facility from March 
to May 1994. 
Because of conduct between 
the filing of the decertifi-
cation petition and the decertification election held on 

July 8, 1993, the results of that election have been set 

aside.  After we have complied with the Board™s Order 
and, after a reasonable time for bargaining has passed, 
the Regional Director shall direct a second election, at 
such time as the Director deems appropriate. 
 EBY-BROWN 
COMPANY L.P. 
 Richard J. Simon, Esq. 
and Joanne C. Mages, Esq., 
for the 
General Counsel. Gerald A. Golden, Esq. 
and Eugene A. Boyle, Esq., 
of Chicago, Illinois, for the Respondent. 
Steven J. Chestnut, Esq
., of Indianapolis, Indiana, for the Un-
ion. Robert W. Burnett
, of Indianapolis, Indiana, pro se
. DECISION STATEMENT OF THE 
CASE NANCY M. SHERMAN, Administrative Law Judge.  These 
consolidated cases were heard before me on 28 days between 
July 25 and October 28, 1994.  Case 25ŒRDŒ1171 was initiated 
by a decertification petition filed on May 28, 1993, by em-
ployee Robert W. Burnett with respect to Chauffeurs, Team-
sters, Warehousemen and Helpers Local Union No. 135, a/w 
International Brotherhood of Team
sters, AFLŒCIO (the Union); 
an election pursuant to this petition and to a Stipulated Election 
Agreement was conducted on July 
8, 1993, and was lost by the 
Union, which thereafter filed timely objections thereto.  The 
charge in Case 25ŒCAŒ22530Œ1 was filed on May 14, 1993, 
and amended on June 28, 1993; the charge in Case 25ŒCAŒ
22640 was filed on July 26, 1993; and a consolidated complaint 
based on these charges was issued on September 21, 1993.  The 
charge in Case 25ŒCAŒ22782 was filed on October 1, 1993, 

and amended on October 19, 1
993; the charges in Cases 25Œ
CAŒ22862Œ1 and 25ŒCAŒ22862Œ2 were filed on November 9, 

1993; the charge in Case 25ŒCAŒ22885 was filed on November 
16, 1993, and amended on Februa
ry 16, 1994; and a consoli-
dated complaint based upon all six of these charges (Cases 25Œ
CAŒ22530Œ1, 25ŒCAŒ22640, 25ŒCAŒ22782, 25ŒCAŒ22862Œ
1, 25ŒCAŒ22862Œ2, and 25ŒCAŒ22885) was issued on March 
1, 1994.  The charge in Case 25ŒCAŒ22983 was filed on Janu-
ary 26, 1994; and a consolidat
ed complaint based upon all 
seven of these charges (Cases 25ŒCAŒ22530Œ1, 25ŒCAŒ
22640, 25ŒCAŒ22782, 25ŒCAŒ22862Œ1, 25ŒCAŒ22862Œ2, 
25ŒCAŒ22885, and 25ŒCAŒ22983) was issued on March 23, 
1994.  Most of the unwithdrawn objections to the decertifica-
tion election having tracked unfair 
labor practice allegations in 
the March 23, 1994 complaint, 
on March 24, 1994, the unfair 
labor practice cases were consolidated with the decertification 
case.  The charge in Case 25ŒCAŒ23120 was filed on March 
31, 1994, and amended on April 15, 1994.  A consolidated 
complaint based upon all eight of these charges, with which 
proceeding the decertification-election objections case was also 
consolidated, was issued on June 3, 1994.  This last complaint 
was amended on August 25, 1994.  The Union is the Charging 
Party in all the unfair labor practice charges except Cases 25Œ
CAŒ22885 and 25ŒCAŒ22983, where the Charging Party is 
employee Douglas A. Jones. 
The complaint in its final form
 alleges various independent 
violations of Section 8(a)(1) of the National Labor Relations 
Act (the Act) before and after the decertification election.  In 
addition, the complaint in its final form alleges that before the 
election, Section 8(a)(3) and (1) of the Act was violated with 
respect to employees James Edmond Sr., Douglas A. Jones, 
Danny Rakes, and Randy Jewell.  In addition, the complaint 
alleges that after the election, Section 8(a)(3) and (1) was vio-
lated with respect to employees Don Hall, Arnie Ray Goens, 
Robert Burnett, Mark Mayfield, Clyde Ervin, and Teresa 
Deutscher; and Section 8(a)(3), 
(4), and (1) was violated with respect to Douglas Jones.  Further, the complaint in its final 

form alleges that the transfer of work between facilities since 
about March 1994 violated Section 
8(a)(3) and (1).  Finally, the 
complaint in its final form alle
ges that Section 8(a)(5) and (1) 
was violated by the withdrawal of recognition from the Union 
in August 1993, by the subsequent
 refusal to recognize it, by 
direct dealing with unit empl
oyees about December 11, 1993, 
and by taking certain unilateral action (including the previously 
mentioned transfer of work) without giving the Union prior 
notice and an opportunity to bargain.  The complaint in its final 
form claims that the alleged unfair labor practices (most of 
which allegedly occurred after the filing of the decertification 
petition) were so serious and substantial in character that the 
 EBY-BROWN CO. L.P. 503possibility of erasing their effects and of conducting a fair elec-
tion by the use of traditional re
medies is slight, and the em-
ployees™ sentiments regarding representation, having been ex-

pressed through the years through successive collective-
bargaining agreements, would, on
 balance, be protected better 
by issuance of a bargaining order than by traditional remedies 

alone. On the basis of the record as a whole, including the de-
meanor of the witnesses who tes
tified before me, and after due 
consideration of the posthearing br
iefs filed by counsel for the 
General Counsel (the General Counsel), Eby-Brown Company 
L.P., and Robert Burnett (the 
Petitioner in Case 25ŒRDŒ1171), 
I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
; THE IDENTITY OF THE EMPLOYER
 This case centers on a warehouse 
facility located in Indian-
apolis, Indiana.  Between about 1989 and December 20, 1993, 
this facility was owned by a corporation called Indiana Eby-
Brown Co., which was the employer of the employees who 
worked at that facility.  All of 
the formal papers filed before the 
outset of the hearing named that corporation in the caption and 

as the Respondent.  On December 20, 1993, the then assets of 
Indiana Eby-Brown Company were purchased by a limited 
partnership called Eby-Brown Co
mpany L.P., which consists of 
Indiana Eby-Brown Company, Aurora Eby-Brown Company 
(which is also a general partner), and Elgin Eby-Brown Com-
pany.  The parties stipulated that
 the limited partnership contin-
ued operating the business in basi
cally unchanged form at the 
same location with the employees who were employed at that 
location as of December 20, 1993.  Further, the parties stipu-
lated that the limited partners
hip would be obligated under the 
collective-bargaining agreement executed by the Union and 

Indiana Eby-Brown Company in 1990, which contract expired 
by its terms in August 1993, and 
that the limited partnership 
was answerable for the unfair labor practices which may have 
been committed by the Indiana Eby-Brown Company.  Thereaf-
ter, the General Counsel™s motion 
to substitute the name of the 
limited partnership (Eby-Brown Company L.P.) for the name of 

the corporation (Indiana Eby-Brown Company) in the caption 
and pleadings was granted without objection.  The employer of 
the employees at the Indianapolis facility is hereafter referred to 
as the Company. 
The Company is engaged in the wholesale sale and distribu-
tion of tobacco and sundry goods to convenience stores.  Dur-
ing the 12-month periods which preceded the issuance of each 
of the complaints, the Company purchased and received at its 
Indianapolis, Indiana 
facility goods valued in excess of $50,000 
directly from points out
side Indiana.  I find that, as the Com-
pany admits, the Company is en
gaged in commerce within the 
meaning of the Act, and that assertion of jurisdiction over its 
operations will effectuate the policies of the Act. 
II.  THE UNION™S STATUS The Union is a labor organization within the meaning of the 
Act. 
III.  THE ALLEGED PREELECTION UNFAIR LABOR PRACTICES
 A.  Background 
As previously noted, the Company took over the operations 
of the Indianapolis warehouse facility in 1989.  During an un-
disclosed prior period which in
cluded 1957, the facility was 
operated by the Hamilton-Harris Company.  In 1957, the Board 
certified the Union as the representative of an admittedly ap-
propriate unit which is described infra, in Conclusion of Law 6, 
and which consists basically of
 warehousemen and drivers at 
the Indianapolis facility.  On an undisclosed subsequent date 

prior to 1989, the operation of the facility was taken over by a 
corporation called Smith-Harris, which in 1989 sold its assets 
(including the Indianapolis warehouse) to the Company.  The 
parties stipulated that Hamilto
n-Harris was a predecessor of 
Smith-Harris, and that Smith-Ha
rris was a predecessor of the 
Company. 
The last collective-bargaining agreement between Smith-
Harris and the Union with respect to the Indianapolis facility 
included a clause which at least purported to bind any successor 
to Smith-Harris.  Upon acquiring
 the facility in 1989, Respon-
dent agreed to be bound by that bargaining agreement.  On 
January 3, 1991, the Company an
d the Union executed a collec-
tive-bargaining agreement whic
h was effective on August 26, 
1990, and expired by its terms on August 25, 1993. 
B. Alleged Interrogation (Com
plaint Paragraph 5(q), Added 
August 25, 1994) 
Former company employee Larry Thomas Benefiel Jr. 
(whose name is variously spelled 
in the record) testified to the 
following effect:  About mid-June
 1993, he went to the office 
of Patricia Reynolds, who is the branch manager of the Com-
pany™s Indianapolis warehouse and is admittedly a supervisor 
and agent of the Company, to talk with her about taking a few 
hours off to spend with his family, because he had been work-
ing 15 or 16 hours a day.  She asked him which way he was 
going to vote in the forthcoming representation election.  He 
told her that he was afraid of being fired if he voted yes, but 
was afraid of antagonizing his fellow workers if he voted no.  
She asked him how the others ar
ound him felt; he replied that 
he was not really sure.  She asked him whether he could get 
ﬁinput™™ from his fellow workers and report it to employee 
Robert Burnett (the decertification petitioner) or his brother, 

employee Tim Burnett; Benefiel replied that he would.  There-
after, he checked with about 
four other unit employees about 
how they planned to vote, and 
reported the results to Tim Bur-
nett. The Company™s payroll records show that Benefiel very sel-
dom worked as many as 15 hours a 
day, and that the last dates 
prior to mid-June 1993 when he worked that many hours were 
May 24 and 25.  Moreover, Bene
fiel™s demeanor did not im-
press me favorably.  Accordingly, I accept Patricia Reynolds™ 
denial that this conversation oc
curred.  Therefore, I shall dis-
miss that portion of the complaint which alleges that by such 

alleged conduct by Reynolds, 
the Company violated Section 
8(a)(1) of the Act. 
C.  Alleged Unfair Labor Prac
tices in Connection with Union 
Stickers on Public Stop Signs (Complaint Paragraph 5(c)) 
1.  Facts 
The Company™s Indianapolis warehouse is located in an in-
dustrial park, near the Indianapolis airport, which is called Park 
Fletcher.  In August 1994, employee Ronald Watt, who had 
lived in the area since 1969 (except for 1984Œ1988), credibly 
testified as follows:  At least 
on a monthly basis, he had seen 
yard-sale notices, garage-sale 
notices, ﬁMr. Yuck™™ signs, and 
bumper stickers attach
ed to public signs in the area, including 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 504stop signs.  Some of these private 
signs included addresses.  At 
least ordinarily, these private not
ices were attached to the pub-
lic signs in such a way as not to obscure the message on the 
public signs.  Among the stop signs to which such private mes-
sages were attached, in a manner which did not obscure the 
printing on the sign, was a public 
stop sign (an equilateral octa-gon with a maximum breadth of 2 feet) which is a block from 
and controls virtually all vehicular traffic leaving the Com-
pany™s warehouse.  This sign is the stop sign nearest the Com-
pany™s warehouse, and is referred 
to herein as the nearest stop 
sign. Day Warehouse Manager Michael
 Kramer, who is admit-
tedly a supervisor and an agent of the Company and has been 
working at the Indianapolis 
warehouse since April 1992, and 
Patricia Reynolds, who has been the Indianapolis branch man-
ager since 1987, both denied ever seeing any such private no-
tices in the area.  For demeanor reasons, I do not credit such 
testimony. 
Reynolds and Kramer credibly testified that throughout June 
1993, at least, they observed ora
nge and black stickers, 2- or 3-
inches high and 5- to 7-inches long, which urged a vote for the 
Union and had been affixed to the curb in front of the Com-
pany™s warehouse, on the bumpers of company trucks, on the 
company fence, on beams and 
dumpsters in the Company™s 
warehouse, and on several stop signs 
in the Park Fletcher area.  
The credible testimony of em
ployee Arnie Ray Goens shows 
that the union stickers were also placed on telephone poles, ﬁno 
parking™™ signs, and fire hydrants. 
The employees who posted the union stickers included Arnie 
Ray Goens (whose surname is variously spelled in the record) 
and Watt.  About June 23, 1993, employee Watt affixed one 
union sticker to the nearest stop sign, on the same side as the 
printing on the sign but in a location where such printing was 
not obscured.  This was the only union sticker which Watt af-
fixed to a stop sign. On a date not shown by the record, this 
sticker was torn down by an unidentified person connected to 

the Company. 
About June 24, 1993, the Comp
any™s accounts-receivable 
manager, DeeDee (also spelled ﬁDe De™™ in the record) Knapp, 
told Patricia Reynolds that Knapp had seen Watt and Arnie Ray 
Goens putting ﬁstickers™™ on the nearest stop sign, and that 
Knapp was ﬁquite upset.™™
1  Reynolds said that she would check 
with Park Fletcher™s management
.  When she spoke to a repre-
sentative of Park Fletcher™s mana
gement, he told her that Park 
Fletcher had no control over the 
matter, and suggested that she 
get in touch with the Marion C
ounty sheriff™s department.  At 
this point, Reynolds advised Kram
er that Knapp had seen Watt 
and Goens put union stickers on the nearest stop sign, and told 
him to report to the Marion County sheriff™s department that 
ﬁsome™™ of the Company™s employees had been putting things 
on stop signs.  According to Reynolds™ testimony, she told 
Kramer to ask the sheriff™s department ﬁwhat should be done or 
what could be done.™™  Kramer
 thereupon telephoned the sher-
iff™s department that a manage
r at the Company had witnessed 
two of the Company™s employees placing stickers on the stop 
sign.  Kramer was told that some
one would be sent out to take a 
report.                                                           
                                                           
1 This finding is based upon Patr
icia Reynolds™ testimony, received 
without objection or limitation.  This is the only evidence that Goens 
affixed anything to the nearest stop sign.  Knapp did not testify.  Goens 
testified for the General Counsel, but was not asked whether he had 
affixed a sticker or stickers to this particular stop sign.  Cf. infra, fn. 41. 
Kramer has a practice of condu
cting a meeting about every 
week, among the day warehouse crew, to discuss job-related 
problems.  During the meeting 
(about June 24) which he con-
ducted after telephoning the police,
 he said that someone had 
been seen placing union stickers on stop signs in the Park 
Fletcher area; that the Company had called the police and was 
going to press charges; that the employees should not be doing 
this, and that if anyone was caught doing it, other actions would 
be taken.  Employee 
Watt raised his hand and said that he was 
the one who placed ﬁthe stickers
™™ on the stop sign in question.  
Kramer thanked Watt for his cooper
ation, and said that now the Company knew whom to send the police to.  Watt remarked 
that because Kramer knew where Watt lived, Kramer knew 
where to send the police.
2 Later that day, someone from 
the sheriff™s department came 
out to the warehouse.  Kramer told her that he was the one who 
had telephoned the police, and 
that Knapp had witnessed two 
people placing stickers on the stop sign.  The sheriff™s represen-tative asked to speak to Knapp and take a statement from her.  
After talking with Knapp, the sh
eriff™s representative left the 
warehouse without any further 
conversation with Kramer.  
Kramer testified that as far as he knew, the sheriff™s department 
took no further action about the matter; and there is no evidence 
otherwise. That evening, employee Tere
sa Goens, who had attended 
Kramer™s meeting, told her hus
band, employee Arnie Ray Go-
ens, that Kramer had said the 
police had been called and were 
going to arrest ﬁthe vandals that™s
 been . . . sticking stickers on 
signs.™™3 Neither Watt nor Arnie Ray Goens was ever disciplined by 
the Company in connection with their sticker activity. 
2.  Analysis and conclusions 
The foregoing evidence was received in connection with 
paragraph 5(c) of the complaint, which alleges that the Com-
pany violated Section 8(a)(1) when Kramer ﬁtold [the Com-
pany™s] employees that it had filed criminal charges against two 

employees [whom] it had observe
d placing Union insignia on a 
stop sign located on public propert
y.™™  In attempted support of 
the General Counsel™s contention 
that the evidence supports an 
unfair labor practice finding on the basis of this allegation, the 
General Counsel™s posthearing brie
f cites (without a spot cita-
tion) the 18-page Decision in 
Roadway Package System
, 302 
NLRB 961 (1991), presumably referring to pages 961 fn. 1, 
963Œ965, and 973Œ974; the Board there based an 8(a)(1) find-
ing upon the employer™s threat to call the police because of its 
 2 My findings as to what was said at this meeting are based on a 
composite of credible portions of the testimony of Watt, Arnie Ray 
Goens, employee Teresa Goens (whose given and surnames are vari-
ously spelled in the record), Kramer, and employee Bill Albright.  For 
demeanor reasons, I do not credit Kramer™s
 denial that he told Watt that 
the Company now knew where to send 
the police.  Also for demeanor 
reasons, I do not credit Albright™s uncorroborated testimony that 

Kramer said he did not want to kno
w who had put up the stickers, or 
Albright™s testimony that in respon
se to Watt™s admission of responsi-
bility, Kramer said he was not interested in who did it, but only that it 

was not done again, because it was c
onsidered destruction of public 
property. 
3 This finding is based on Arnie Ray Goens™ testimony, which was 
offered, and received without objection, for the purpose of (1) showing 
dissemination of Kramer™s remarks 
and (2) corroborating the testimony 
of Teresa Goens, who was present during Kramer™s remarks, about 

what was said.  See 
Tome v. United States,
 513 U.S. 150 (1995). 
 EBY-BROWN CO. L.P. 505employees™ ﬁprotected union activities™™ of handbilling on the 
employer™s property.  The flaw 
in the General Counsel™s reli-
ance on Roadway
 Package
 is that employee action in affixing 
union stickers to public stop signs (unlike employee distribu-
tion of union handbills on company property) is not an activity 
protected by Section 7 of the Act. 
Nonetheless, I agree with the 
General Counsel that the Com-
pany™s statement (through Kramer) 
violated Section 8(a)(1) of the Act.  I so find because this statement could reasonably be 
interpreted by the employees as an assertion that the Company 
had called in the police, was go
ing to press charges, and in-
tended to take ﬁother actions™™ 
against the sticker-affixing em-
ployees, not because the stickers
 had been affixed to a public 
stop sign, but because the stickers contained the Section 7 pro-
tected message of urging a vote in favor of the Union.  Thus, 
for some days the Company had been urging the employees to 
vote against the Union (see infra).
  Further, Kramer™s remarks 
to the employees made no reference at all to the Company™s 

explanation at the hearing as to why the Company was con-
cerned about the employees™ stic
ker activityŠnamely, that the 
affixing of the stickers to the stop sign presented safety con-

cerns.  Any employee inference that safety was nonetheless the 
Company™s real concern was belied by the Company™s failure 
to take substantial action to 
bring about the removal of the stickers.  Although such antiu
nion motives would not have affected the Company™s right to draw to the attention of the 
police the placing of union s
tickers on public stop signs, the 
Company did violate the Act by representing to the employees 

that such company action was motivated by the message on the 
signs, and that such a message would lead to ﬁother actions™™ if 
the Company ascertained the identity of the perpetrators.  See 
Roadway Package
, supra, 302 NLRB at 961 fn. 1, 963Œ965, 
973Œ974; Carborundum Co., 286 NLRB 1321, 1323 fn. 8 
(1989); and Prime Time Shuttle International, 314 NLRB 838, 
842Œ843 (1994). Although the test of interference, restraint, and coercion does 
not ordinarily turn on the employer™s motive, it might be ap-
propriate to note my disbelief of Patricia Reynolds™ testimony 
that her mid-June action in telling Kramer to call the police was 
motivated by a belief that ﬁanything that obstructs or obscures 
any part of any traffic sign is a potential safety hazard.™™  By 
Reynolds™ own admission, for a pe
riod of 10 days before issu-
ing these instructions, she ha
d been seeing union stickers on 
more than 10 stop signs in the area.  However, by her own ad-
mission, she took no action whatever in connection with any 
stop signs at all until Knapp reported to her the identity of two 
company employees who had placed union stickers on a par-
ticular stop sign.  Further, although there is no evidence that 
Knapp told Reynolds that the printed instruction on the stop 
sign was obscured by union stickers, there is no evidence or 
claim that before telling Kramer to tell the police that employ-
ees had been seen to affix union stickers, Reynolds made any 
attempt to ascertain whether the complained of union sticker or 
stickers obscured the nearest stop
 sign.  Further, by Reynolds™ 
own admission, she never made any attempt to remove, or 
cause anyone else to remove, the stickers from any of the stop 
signs, although the prompt removal 
of such stickers would have 
contributed far more to safety 
than awaiting possible identifica-
tion of whoever had affixed some 
of them.  Similarly, Kramer 
testified that so far as he knew, no company representatives 
removed the stickers from the stop sign.  The Company™s inac-
tion in this respect, Kramer™s testimony that he did not recall 
whether the stickers remained on the nearest stop sign for a 
long period of time after his meeting about the matter, and his 
further testimony that he did 
not know whether he would have 
taken the same action if a garage 
sale notice rather than a union 
sticker had been affixed to the stop sign, are likewise almost 
impossible to reconcile with Kramer™s testimony (on which the 
Company™s posthearing brief does not rely) that he brought the 
matter up at the meeting because 
the stickers were defacing 
public property. 
D.  Alleged Unlawful Statemen
ts by Copresid
ent Thomas Wake 
(Complaint Paragraphs 5(d), (l)) 
1.  Facts 
The Company has two officials with the title of co-
presidentŠThomas Wake and Dick Wake.  Prior to the elec-
tion, Thomas Wake, who is admittedly a supervisor and an 
agent of the Company, came to the Indianapolis facility on June 
17 and 30 and July 6, 1993, during each of which days he at-
tended management-arranged m
eetings with employees who 
were there urged to vote against the Union. 
On June 17, Wake conducted 
a meeting which was attended 
by mostly day warehouse employ
ees and by some drivers.  
Wake told the employees that a 
petition had been filed to vote 
out the Union, that it was going to be a very important vote, and 
that it would have great impact on the lives of all the employ-
ees.  He said that he wanted everyone to trust him and give him 
a chance, and that if the employees did not like the way things 
were going for a year, the employees could always vote the 
Union back in.  Then, he asked whether any of the employees 
had any questions or had anything to add.  Employee Teresa 
Goens, who is union steward Arnie Ray Goens™ wife and was 
wearing a union hat and a union button, said that she felt the 
main problem at the Company was ﬁfavoritism.™™  Wake said 
that he was all for ﬁfavoritism,™™ and that anyone that was 
ﬁcompany minded™™ would get be
tter treatment than anyone 
who was not.  Teresa Goens aske
d whether he would not agree 
that the employees™ attitudes were a direct response to how the 
employees were treated by their managers.  Wake said that that 
would be like the employees™ blam
ing their parents for how the 
employees were raised.  Goens 
asked Wake to pull her person-nel file and look at her reviews 
by her supervisor; and said that 
Personnel Director Stephen Reynolds had complimented her on 

her attitude, but that the previous December she had been de-
moted to a lower paying job on the stated ground that she was 
not a team player.
4  Wake said that he was very aware of what 
was going on at the Indianapolis branch, and that if she was so 
unhappy and dissatisfied in her job,
 she could find another job; 
that attitude was 51 percent of the job; that he would rather 
have a worker that did an okay job with a good attitude than a 
worker that did a good job with a bad attitude; that he was all 
for favoritism; and that if the employees did not like it there, 
they could go find a job elsewhere.  One of the warehouse em-
ployees asked about profit sharing.
  Wake said that ﬁif the peo-ple hadn™t got up there and fabricated their stories in arbitration, 

then he wouldn™t have had to spend that much money on griev-
ances and arbitrations and things like that.™™
5                                                           
 4 The complaint does not allege that this action with respect to Go-
ens was unlawful. 5 My findings in this paragraph ar
e based on a composite of credible 
parts of the testimony of Teresa 
Goens, employee Carla Wiggam, and 
Patricia Reynolds.  For demeanor reasons, I do not credit the testimony 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 506Goens continued to work for the Company until August 
1994, when she obtained a job with another firm. 
Later that same day (see infra, fn. 8), Wake conducted an-
other meeting attended mostly by
 night-shift employees.  Wake 
said, among other things, that the way things were being done 
in the warehouse was not the democratic way, because the un-
ion leaders were chosen for the employees.
6  Employee Wilke 
said that she believed he was mistaken, and that the employees 
had voted on the stewards.  Wake said that if she checked her 
facts, she would find out that they were appointed for the em-
ployees.  She again disagreed with him.
7  At this point, Wake 
said that Wilke had been running her mouth since the Christ-
mas party, and she should shut up or get out of the Company, a 
remark which put Wilke ﬁin shock.™™  Wilke then turned to 
Jones and said, ﬁI thought this 
was a question and answer fo-
rum,™™ to which Jones replied, ﬁWell, it sounds like he an-
swered your question.™™  Then, driver Michael Mitchell asked 
why the Company did not have a profit-sharing or retirement 
plan.  Wake said that because the Company had spent so much 
money on arbitrations, the Comp
any could not give the em-
ployees any 10(k) plans or retirement plans (see infra, fn. 9).  
He further said that as to those that did right by the Company 
and wanted to be company people, he intended to play ball with 
them and have them as his favorites.
8                                                                                             
                                                           
of Wake and Patricia Reynolds, credibly denied by Teresa Goens, that 
he said he believed in ﬁfavoritism™™ for employees with a good work 
ethic and a positive attitude, Goens said she had a bad attitude even after talking to a number of manage
rs, Wake thereupon suggested that 
she look for a job elsewhere, and she said that it was not easy to find a 
job with the pay and benefits she was receiving from the Company.  
Also for demeanor reasons, I do not 
credit Patricia Reynolds™ testimony 
that in reply to the que
stion about profit sharing,
 Wake said that the 
Company gave the benefits which had been included in the contract 

negotiated between the Company and the Union. 
6 This finding is based on the test
imony of employee Douglas Jones.  
He impressed me as having a be
tter memory than employee Beverly 
Wilke, who testified that Wake said the employees could not get rid of 
their stewards. 
7 In filling vacant stewards™ positions, Union Business Representa-
tive Brian Buhle (whose given name is variously spelled in the record) 
intended to follow the practice of
 asking employees who were willing 
to be stewards to sign a document, and then conducting an election 
among the employees to determine who 
would be the steward.  As to 
each of the two steward vacancies which arose between Buhle™s begin-
ning to service the Indianapolis warehouse in May 1992 and late July 
1994, only one employee signed the document, and Buhle appointed 
that employee as steward w
ithout conducting an election. 
8 My findings as to this June 17 meeting are based on a composite of 
credible parts of the testimony of Wilke, Jones, and (to a very limited 
extent) Patricia Reynolds, and employee James A. Edmond Sr. (also 
spelled ﬁEdmund™™ in the record). For demeanor reasons, I do not credit 
Wake™s or Patricia Reynolds™ tes
timony that Wake did not exchange 
remarks with Wilke, nor tell her that she had been running her mouth 
since Christmas and she should shut
 up or get out of the Company.  
Also for demeanor reasons, I do not accept Reynolds™ denial that Wake 
and Wilke exchanged remarks on the subject of removing stewards.  
My finding that the meeting described by Wilke and Edmond took 
place on June 17, rather than on June 23 as she testified (ﬁI think™™) or 
after the June 30 rally, as he testif
ied, is based (1) on Reynolds™ credi-
ble testimony that Wake™s speeches were given on June 17 and 30 and 
July 6; (2) on Wilke™s failure to link 
the date of this speech to the June 
30 rally, in which she actively partic
ipated; and (3) on her failure to testify that the speech occurred just a few days before the July 8 elec-
tion. 
At another such meeting, on 
June 30, employees from other 
company warehouses, whom (inferentially) the Company had 
brought to the meeting for this purpose, made favorable com-
ments about their jobs and and benefits to the assembled Indi-
anapolis employees.  Then, Wa
ke asked if anyone had any 
questions.  No hands were raised.  Wake said, ﬁI know you 
people with the funny little green hats have got to have ques-
tions.™™  Employee Donald Hall
, a driver who was wearing a 
green union hat and a union button, said that the employees 

from other warehouses had just been saying that they had a 
retirement program, which the Indianapolis employees did not 
have after 3 years of company ownership; that the drivers™ 
trucks were not equipped with radios, which could alert them to 
bad weather conditions; and that the Company had turned down 
a ﬁdeal™™ where trucks could be equipped with CB radios at a 
cheap price.  Hall went on to
 say that ﬁThose things, there, 
showed to me personally how y
ou care about the employees.™™  
Hall further said that his prounion
 sympathies did not mean that 
he was a bad worker, that he felt he did his job well, and that he 
was afraid he would be treated 
differently because of his union 
sympathies.  Wake replied that
 Hall was on the wrong side, that 
he needed to come over to the right side, and that he needed to 
take off his funny green hat 
and get on the winning team.  
Wake said that the employees 
had no retirement program be-
cause of the money the Company had to spend to fight the 
grievances being filed.
9  A female employee brought up the 
question of favoritism.
10   Hall remarked that the Company was 
promoting to the foreman cla
ssification employees who were 
relatively unfamiliar with the job at the warehouse, and asked 
about favoritism, to which Wake
 replied, ﬁDamn right I™m go-
ing to show favoritism to people who are behind the Company 
and who want to make the Company work.™™
11  2.  Analysis and conclusions 
I agree with the General Counsel
 that the Company violated 
Section 8(a)(1) when Copresident Wake told the employees 

that the reason they had no retirement plan was that the Com-
pany had spent so much money in fighting grievances.  
Adco
 Electric
, 307 NLRB 1113, 1119 (1992), enfd. 6 F.3d 1110 (5th 
Cir. 1993).
12   Further, I agree with the General Counsel that the 
 9 This finding is based on Hall™s testimony.  For demeanor reasons, I 
do not credit Wake™s or Patricia Reynolds™ denials.  During the 1990 
bargaining negotiations, the Union had not requested a retirement plan.  
The Company maintained at least two 
benefits which were not set forth 
in the bargaining agreementŠa bonus plan and a disability payment 
plan. 
10 Hall testified to being thereafter to
ld by other employees that this 
female employee was Wilke.  She te
stified for the General Counsel, but 
was not asked about this matter, as 
to which there is no other evidence. 
11 My findings as to this June 30 meeting are based on a composite 
of credible parts of the testimony of Hall and Carla Wiggam.  Wig-

gam™s direct testimony attached Hall™s remarks to the dayŠwarehouse 
June 17 meeting described supra.  
However, on cross-examination she 
testified that she had also attended a later meeting at which employees 
from another company facility were
 also present; and Hall credibly testified that the June 30 meeting was the only meeting with Wake 
which Hall attended; I infer that Wiggam™s recollection merged the 
June 17 and 30 meetings.  Further, I 
believe that Patricia Reynolds and 
Wake were mistaken in testifying that Hall attended and made remarks 
at the June 17 meeting; and, for demeanor reasons, I do not accept their 
testimony about the contents of the Wake-Hall exchange. 
12 Cf. Dow Chemical Co. v. NLRB
, 660 F.2d 637, 646Œ647 (5th Cir. 
1981), relied on by the Company.  In 
Dow Chemical, the employer 
merely stated that the amounts paid by the employee for processing 
 EBY-BROWN CO. L.P. 507Company violated Section 8(a)(1) when Wake told the employ-
ees that the Company would give preferential treatment to the 
people who were company minded, did right by the Company, 
were behind the Company, and wanted to make the Company 
work; in the context of employee meetings called by the Com-
pany and during which employees were urged by the Company 
to vote against the Union, Wake was plainly promising prefer-
ential treatment to the empl
oyees who supported the Company 
by opposing the Union.  In addition, I agree with the General 

Counsel that the Company violated Section 8(a)(1) of the Act 
when, immediately after there using the term ﬁfavoritism™™ 
(ﬁcompany minded™™) and thereupon receiving a complaint 
from employee Teresa Goens (who was wearing a union hat) 
that she was a ﬁfavoritism™™ victim, Wake told her that he was 
all for ﬁfavoritism,™™ and that unhappy employees could find 
another job; in context, Wake was telling the employees to 
choose between perceived con
tinued discrimination and quit-
ting their jobs with the Company.  Rather similarly, I agree that 
the Company violated Section 8(a)(1) when, after Wilke re-
peatedly stated during the second June 17 meeting that Wake 
was factually mistaken in stating that the employees had no 
voice in the selection of union stewards, Wake told her to stop 
running her mouth and shut up, or else to get out of the Com-
pany.  Wake was thereby dir
ecting employee Wilke to choose 
between continuing to exercise her statutorily protected right to 
describe the Union in favorable terms, and leaving the Com-
pany™s employ.
13   
E.  Alleged Unlawful Statement about Forthcoming Contract 
Negotiations (Complaint Paragraph 5(e); see Objection 2) 
Teresa Goens testified to the following effect:  During a 
regular weekly meeting of the 
20 to 25 day warehouse employ-
ees in late June 1993, Day Ware
house Manager Kramer told the 
employees that some signs and 
banners would be going up, and 
that he did not know what the employees expected from the 
Company, because the Company had spent so much money on 
the decertification that the Co
mpany did not have anything to 
sit down at the bargaining table with.  When Goens asked fel-

low employee Mark Jones whether he had heard what Kramer 
had just said, Jones remarked, using an obscene verb, that it 
looked as if the employees were going to get cheated again. 
Kramer testified that he did not recall making the remark 
which Goens testimonially attributed to him about the decertifi-
cation campaign.  Day warehouse 
employee Bill Albright, who 
attended the weekly meetings of
 the day warehouse employees, 
denied that Kramer made this re
mark, and also testified that he had no recollection of Mark Jones™ making the remark attrib-
uted to him by Goens.  Mark J
ones (not to be confused with Douglas Jones) did not testify. 
 For demeanor reasons, I credit 
                                                                                            
                                                           
grievances were not available for employee benefits; the employer did 
not (as did Wake) state that if such 
amounts had not been so spent, they 
would have been spent for employee benefits. 
13 See NLRB v. Almet, Inc
., 987 F.2d 445, 451Œ452 (7th Cir. 1993); 
Gaucho Food Products
, 311 NLRB 1270, 1272 (1993); 
Stoody Co
., 
312 NLRB 1175, 1181Œ1182 (1993); 
Tualatin Electric
, 312 NLRB 129, 
133Œ134 (1993), enfd. 84 F.3d 1202 (9th Cir. 1996); 
HarperCollins 
Publishers
, 317 NLRB 168, 180 (1995), enfd. in relevant part 79 F.3d 
1324 (2d Cir. 1996); and 
Paper Mart, 319 NLRB 9 (1995). Cf. 
Yaohan 
of California
, 280 NLRB 268, 268 fn. 2, 275 (1986), where the em-

ployer™s remarks that the employee could find another job if she wanted 
more money were not made in a context where the union was explicitly 
or impliedly referred to. 
Goens.14   I find that when Kramer made this statement about 
the decertification campaign, the Company violated Section 
8(a)(1) of the Act.  
Adco Electric
, supra, 307 NLRB at 1119, 6 
F.3d at 1119; NLRB v. E. I. du Pont
, 750 F.2d 524, 528 (6th 
Cir. 1984); and 
Evans Bros. Barber & Beauty Salons
, 256 NLRB 121, 128 (1981). 
F.  The Allegedly Unlawful Rule Restricting Off-Duty Employ-
ees Access to Company Property (Complaint Paragraph 5(i)) 
About October 1, 1991, the Company and the Union agreed 
to a set of rules which included the following:  ﬁIf not on com-
pany business, employees are not allowed on company prop-
erty.™™  An initial violation of this rule was subject to a letter of 
reprimand; a second violation, to a 3-day layoff; and a third 
violation, to discharge.  The Company™s June 1994 answer 

admits that ﬁsince October 1, 1991, the Company has main-
tained a rule prohibiting employees from being present on 
Company premises during non-work hours or when not other-
wise engaged in company business.™™  Moreover, the record 
shows that the Company in fact enforced this no-access rule 
from time to time both before and after the decertification peti-
tion was filed.  Indeed, such enforcement is conceded in the 
Company™s posthearing brief (pp. 41Œ46).
15  The maintenance and enforcement of such a rule, at least if 
unilaterally promulgated, presum
ptively violate Section 8(a)(1) 
to the extent that it prohibits employees™ presence on company 
property, other than in company buildings and in working ar-
eas, for the purpose of engaging in activities protected by Sec-
tion 7 of the Act.  
Fairfax Hospital
, 310 NLRB 299, 308 
(1993), enfd. 14 F.3d 594 (4th Cir. 1993), cert. denied 512 U.S. 
1205 (1994); United Parcel Service
, 318 NLRB 778 (1995); 
Yukon Mfg. Co
., 310 NLRB 324, 334Œ335 (1993); 
Tri-County Medical Center
, 222 NLRB 1089 (1976).16   Such a rule is 
invalid unless justified by legitimate business reasons, none of 
which the Company cites in the instant case.  
Tri-County, su-
pra; United Parcel Service
, supra. The Company contends that its maintenance and enforce-
ment of the rules were lawful because the Union agreed thereto 

during the life of the August 1990ŒAugust 1993 bargaining 
agreement and the rule was made part of that agreement.  How-
ever, in the absence of special circumstances not claimed to be 
present here, the bargaining representative cannot effectively 
waive the right that unit employ
ees would otherwise possess to engage, on their employer™s prem
ises, in activity protected by 
Section 7 of the Act.  See 
Harper-Grace Hospitals
, 264 NLRB 663 (1982), enfd. 737 F.2d 576 (6th Cir. 1984).  In any event, 

to the extent that the rule may have effectively waived employ-
ees™ statutory rights during the c
ontract term, that waiver be-
came ineffective upon the expirati
on of the agreement in Au-
gust 1993.  See 
Southwestern Steel & Supply v. NLRB
, 806 F.2d 
 14 Kramer testified that in his pos
ition as day warehouse manager, he 
played no role in the Company™s ba
rgaining positions, and that he had 
no idea how much money the Company was spending on the decertifi-
cation campaign.  Kramer is the br
other-in-law of Copresident Thomas 
Wake and represented the Company (although there is no evidence that 
he said anything) during an April 1994 conference with the Union  (see 
infra, part V,F,8). 
15 The Company contends that the ru
le was not discriminatorily en-
forced against union adherents and/
or union activities.  However, the 
General Counsel™s posthearing brief 
does not appear to contend other-
wise. 16 Tri-County
 narrowed the at least seeming scope of 
GTE Lenkurt, 
Inc
., 204 NLRB 921 (1973), relied on by the Company (Br. 41). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5081111, 1114 (D.C. Cir. 1986).  Accordingly, I find that the 
Company violated Section 8(a)(1) of the Act by maintaining 
and enforcing a rule which prohibited off-duty employees™ 
presence on company property, outside company buildings, and 
working areas, for the purpose of engaging in activities pro-
tected by Section 7 of the Act. 
G. Alleged Unfair Labor Prac
tices in Connection with Em-
ployee Distribution of Union Ma
terial (Complaint Paragraphs 
5(b), (h); see Objections 6 and 8)) 
Facts 
a. Introduction Branch manager Patricia Reynol
ds testified that in 1993 em-
ployees were not to solicit on company time (including paid 
breaks) on company property.  Similar testimony as to his en-
tire tenure of employment was gi
ven in 1994 by Michael Grig-
desby, who had been the night warehouse manager continu-
ously since at least 1984, before the Company took over the 
warehouse, and is admittedly a s
upervisor and an agent of the 
Company.  Reynolds further testified that prior to July 8, 1993 
(the date of the election), ther
e was no restriction imposed by 
the Company on employees™ right to engage in solicitation or 
distribution on company property during lunchtime, which is 
unpaid. b.  Incident involving Day Warehouse Manager Kramer and 
employee Teresa Goens 
During the month before the July 8, 1993 election, employee 
Teresa Goens (the wife of Steward Arnie Ray Goens) wore a 

union hat to work every day.  In June 1993, on a date not 
shown by the record, employee
 Cecil Hooker asked Teresa 
Goens about getting a union hat and a union button.  Goens said 
that she had them in her car. 
 Hooker asked if he could have 
one; she said yes.  Later that 
day, while both employees were 
on their lunchbreak, they went out to the company parking lot 
to Goens™ car.  She took a union hat and button from her car 
and gave them to Hooker, who took them to his truck.  When 
Goens started back across the parking lot, Day Warehouse 
Manager Kramer came outside and told her that she could not 
pass ﬁthat stuff™™ out on company premises.  Prior to this con-
versation, Goens and other empl
oyees had regularly walked out 
to their cars, and engaged in so
cial conversations, during their 
lunchbreaks.  After this conversa
tion, she always went outside 
the plant gates to pass out such 
material.  She handed out such 
items to anyone who asked for them.  Some employees who 
received this material wore it to work. 
On another occasion whose date is not shown by the record, 
Kramer approached a group of employees (including Teresa 
Goens) at the timeclock and said
 that employees could not pass 
out union hats and buttons on company property. 
c.  Incidents involving Ni
ght Warehouse Manager Michael 
Grigdesby (1)  Incidents involving employee Wilke 
On a couple of occasions about late June 1993, employee 
Wilke passed out union literature in the breakroom.  Thereafter, 

while Wilke was standing near the health and beauty line, with 
some union literature in her hand but not distributing it, Grig-
desby told her that she could not pass it out ﬁwithin the Com-
pany property, anywhere, at any time™™; and that the only place 
the employee could pass out any kind of literature would be 
ﬁoff Company time, off Company property.™™  She said that she 

would not pass any more out. 
On the day before the electi
on, while Wilke was passing out 
union literature in the breakroom on breaktime, Grigdesby 
came in and informed her that the employees could not pass out 
literature, that this was the second time he had told her this, and 
that she was not allowed to pass
 out union literature anywhere 
in the building.  About 15 or 20 other employees were in the 

breakroom at that time.
17  In SeptemberŒNovember 1992, Wilke had sold candy, for 
the benefit of a swim team, in
 the breakroom during breaks.  
Among those who bought candy from her was Supervisor 

Grigdesby, who never said anything about the time period 
when she was selling candy.
18   (2)  Incidents involving employee Douglas Jones 
During the first rest break about June 23, 1993, Union Stew-
ard Douglas Jones ate his lunch in the breakroom with a stack 
of union handbills on the table near his seat.  While Jones was 
eating, Grigdesby came into the br
eakroom and told him that he could not pass out union literature on company property.
19   
Jones replied that he was eatin
g his lunch, was not passing 
anything out, and had not been passing anything out at that 

time.  Grigdesby again said that
 Jones could not distribute this 
material on company property, and then left the breakroom.  
Jones continued to eat his meal.  However, employee Edmond, 
who had overheard the conversation, grabbed a few union 

handbills off the stack and handed them to a few employees 
who were sitting at the tables nearby.  Jones said to Edmond, 
ﬁI™m not supposed to be passing that out.™™  Edmond smiled and 
said, ﬁ[W]ell, you weren™t.™™  At that time, 20 to 35 employees 
were in the breakroom, which is
 about 20 by 40 feet, and at 
least 5 were within earshot of
 the Grigdesby-Jones conversa-
tion. On July 5, 1993, Jones obtained from the Union a stack of 
handbills which purported to reproduce a letter from former 
bargaining unit employee Terry Keller.  This letter, which bore 
a purported facsimile signature by Keller, stated that the Com-
pany had discharged him because
 he had an alcohol problem, 
that the Company had been unable to understand his problem, 

and that the employees should vote for the Union because the 
Company was going to treat other employees with problems in 
the same way Keller had been tr
eated.  At the beginning of the first break, Jones gave a stack of these handbills to Wilke, who 
began passing them out to others in the breakroom while Jones 
was fetching his lunch from the re
frigerator.  Then, Jones gave 
a handbill to Working Foreman Danny Cooper, a unit em-
ployee, who thereupon went to Gr
igdesby™s office, showed him 
                                                          
 17  My findings as to these conversations are based on Wilke™s testi-
mony, which is to some extent corroborated by Grigdesby™s testimony 
that employees were not permitted to
 distribute or solicit during paid breaks.  For demeanor reasons, I do not credit Grigdesby™s testimony 
that he never told her she could only pass out literature off company 
property and off company time; and that as to literature distribution, his 
only conversation occurred when he sa
w her in the health and beauty 
area during worktime with a handful of
 flyers (which he could see were 
not work orders) and told her not to pass them out on company time. 
18  My findings in this paragra
ph are based on Wilke™s testimony.  
For demeanor reasons, I do not credit Grigdesby™s denial. 
19  My finding that Grigdesby said
 ﬁcompany property™™ is based on 
the testimony of Jones, whose recoll
ection impressed me as being supe-
rior to that of employee Edmond.  Edmond, who overheard the conver-

sation, testified that Grigdesby said, ﬁ[C]ompany time.™™ 
 EBY-BROWN CO. L.P. 509the handbill, and said that the si
gnature was not that of Keller, 
who was Cooper™s longtime friend.20   Grigdesby thereupon 
headed for the breakroom, which he had left less than a minute 
earlier, and which he reentered 
just behind unit employee Brian 
Hammer, a working foreman.  Grigdesby got Hammer by the 
arm and said, ﬁI need a witne
ss.™™  Grigdesby saw Jones with 
handbills in his hand, handbills lying all over the table in the 
breakroom, and almost everybody reading a copy.  Grigdesby 
told Jones, within the hearing of 6 to 8 employees including 
Hammer, that Jones could not distribute literature on company 
property or company time, that 
he was to do it on his own time 
and his own property, and that Jones would have to put the 
handbills away.  Jones said that he was not passing out these 
handbills.  Grigdesby said that this was not the way he under-
stood it, and that Jones and Wilke could not pass the union 
literature out.  Jones asked whethe
r Grigdesby was sure that he 
did not want Jones to pass out 
these handbills, and said some-thing about filing charges against the Company.  Grigdesby 
repeated his instructions about the handbills, and Jones said, 
ﬁOkay.™™  Then, Grigdesby and 
Hammer walked toward Grig-desby™s office.  During the Gr
igdesby-Jones conversation, 
Grigdesby spoke in a loud tone, in a manner which he custom-
arily used in giving work orders, 
and within earshot of about 40 
people.  While walking to Grig
desby™s office, he and Hammer 
encountered several nonunit persons on the Company™s payroll, 
one of whom (an office empl
oyee) asked what was going on. 
After Hammer and Grigdesby reached Grigdesby™s office, 
Hammer showed Grigdesby the handbills which Jones had been 
distributing, and commented that this was not really a ﬁbig 
thing.™™  Grigdesby said that he did not care, that it was union 
literature, and he did not want it passed around.  Then, Grig-
desby compared the signature on the handbill with Keller™s 
signatures in company files, and decided that the signature on 
the handbill had not been written by Keller (see infra, fn. 21).  
Grigdesby returned to the breakroom, showed those present the 
file signature and the handbill signature, and told everyone 

there (although many of them may not
 have heard him) that this 
was a forgery, it was not really Keller™s signature.
21   Jones 
credibly testified that before Grigdesby™s statement to this ef-
fect, Jones had believed the pur
ported Keller signature to be 
genuine.  After being so advise
d, Jones and Wilke did not pass 
out these handbills any more. 
Jones thereafter obtained another stack of handbills (not the 
Keller handbills) from Union Busi
ness Representative Buhle.  
During the first break on July 
6, 1993, Jones started passing 
them out in the breakroom to a number of other employees.  
Grigdesby thereupon came into th
e breakroom and told Jones that he could not pass out union literature on company time or 
company property, that he had been warned about this, and that 
he was not to be doing it.  Re
ferring to ﬁthe rules of the NLRB,™™ of which Buhle had advise
d him, Jones said that ﬁthat was a very serious violation.™™  Gr
igdesby said that this was not 
                                                          
 20 My finding as to Cooper™s statement is based on Grigdesby™s tes-
timony, which on timely objection wa
s not received to show the truth 
of the contents. 
21 In view of these remarks by Grigdesby, I do not credit his testi-
mony that he did not compare thes
e signatures until after the break was 
over.  Grigdesby credibly testified that the two purported signatures 
appeared to him to have been wr
itten by two different people.  How-
ever, the record does not include ei
ther signature, nor any evidence as 
to whether Keller had authorized th
e Union to sign the handbills on his 
behalf. 
a violation, this was a direct
 order from management.  Grig-
desby said that Jones could put 
the handbills in the closet or 
leave them in Grigdesby™s desk.  Jones said that if he did this, 
they would not be there when he got ready to leave for lunch, 
so he was going to take them to his car immediately.  Grig-
desby agreed, and, still during the break period, Jones took the 
literature out to his car.  The Jones-Grigdesby conversation 
described in this paragraph took
 place within earshot of 20 to 
30 other employees. 
On an occasion whose date is not shown by the record, 
Gridgesby told Jones that if he
 was off the property and on his 
own time, there was nothing Gri
gdesby could do about Jones™ 
distribution of union literature, and that Gridgesby had no ob-

jection to such activity by Jones 
if, for example, he engaged in 
it off company property on his lunchbreak. 
My findings as to these incide
nts are based on a composite of 
credible portions of the testimony of Jones, Wilke, Hammer, 
and Grigdesby.  For demeanor reasons, I do not credit Grig-
desby™s testimony that aside from perhaps being in the break-
room when Grigdesby talked 
to Jones, Hammer was not in-volved in these incidents; Grigdesb
y™s denial that Jones said he 
was permitted to pass out union literature; Grigdesby™s denial 
that office employees were involved in this incident; Grig-
desby™s denial that he told Jo
nes not to distribute his union 
literature on company time or company property; or Grig-

desby™s denial that he told Ha
mmer the Keller letter amounted 
to union literature and Grigdesb
y did not want it passed around. 
d.  Analysis and conclusions 
I agree with the General Counsel
 that the Company violated 
Section 8(a)(1) of the Act (1) when Day Warehouse Manager 
Kramer stated to employee Teresa Goens (who had been dis-
tributing union paraphernalia to another employee in the Com-
pany™s parking lot while both of them were on their lunch-
break) and other employees that they could not pass out union 
hats or buttons on company premises; (2) when Night Ware-
house Manager Grigdesby told employee Wilke that she could 
not distribute union literature (which she had previously dis-
tributed in the breakroom) anywhere on company property at 
any time; (3) when he told her (while she was distributing un-
ion literature in the breakroom on breaktime) that she was not 
allowed to distribute union literature anywhere in the building; 
and (4) when he told employee 
Jones, during his breaktime in 
the breakroom on two different occasions, that he could not 

pass out union literature on company property or company 
time.  
NLRB v. General Thermodynamics, Inc
., 670 F.2d 719, 
721 (7th Cir. 1982); 
Anderson Co
., 305 NLRB 878, 880 (1991); 
and Goldtex, Inc
., 309 NLRB 158, 160 (1991), enfd. 16 F.3d 
409 (4th Cir. 1994).  Such statements to employee Jones were 

not rendered lawful by the fact
 that Edmond, one of the em-
ployees in whose presence Grigdesby made one of his unlawful 

statements to Jones about literature distribution, nonetheless 
distributed union literature during Edmond™s break period.  
NLRB v. Almet, Inc
., 987 F.2d 445, 451 (7th Cir. 1993); and 
Waco, Inc., 273 NLRB 746, 748 (1984).  Nor was Grigdesby™s 
conduct as to the Keller letter rend
ered lawful by the possibility 
that Keller had not authorized the letter, particularly because 
Grigdesby™s remarks to Hamm
er, and Grigdesby™s testimony 
(which I have discredited) th
at his signature comparison was 
not made until after the end of the break during which he told 

Jones not to distribute the handbills, show that Grigdesby was 
motivated by the fact that the letter constituted union literature 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 510rather than by any lack of Kell
er™s authorization.  Jones be-
lieved Keller™s signature to be genuine, and Jones did not dis-
tribute the letter after having be
en put on notice that Keller™s 
purported signature may have been forged.  See 
HCA/Portsmouth Regional Hospital
, 316 NLRB 919 fn. 4 
(1995); KBO, Inc
., 315 NLRB 570 (1994); 
A. O. Smith Automo-
tive Products Co., 315 NLRB 994, 1008Œ1009 fn. 34 (1994). 
H. Alleged Unfair Labor Practi
ces in Connection with Union 
Rally (Complaint Paragraphs 5(f), (g), (j), and (k); see Objec-
tion 3) 
1.  Events in front of the warehouse 
The Company™s Indianapolis warehouse is located on the 
north side of Fortune Circle Drive, a public road which runs 
east and west.  The Company owned land on which this ware-
house is built is surrounded by a chain link fence with only one 
opening, which is on the south side of the Company™s property 
and is controlled by a gate, and into which enters the only 

driveway from the Company™s property to a public road (For-
tune Circle Drive).  The parties stipulated that between the 
southern edge of the Company™s property and the northern edge 
of the Fortune Circle Drive pa
vement is a public easement 
which is about 6 feet wide.
22   The Company™s fence is about 
22 feet north of the Company™s property line.
23  At a union meeting on June 27, 1993, those present were ad-
vised that a union rally would be
 conducted on June 30 in the 
public area in front of the Company™s property.  On June 28, 
the Company learned about these plans. 
At about noon on June 30, Un
ion Business Representative 
Buhle drove his automobile to the neighborhood of the Com-
pany™s warehouse, and parked his car on the north side of For-
tune Circle Drive and in front of the Company™s property.  A 
few minutes later, employee Do
uglas Jones park
ed his personal van directly behind Buhle™s auto
mobile.  Jones™ van contained 
some canned and/or bottled soft
 drinks, an outdoor barbecue 
grill, and (perhaps) beer. 
Ordinarily, the Company™s trucks, when not in use, are 
parked on company property behind the warehouse fence.  
Shortly after Buhle and Jones pa
rked their vehicles on the pub-
lic street in front of the warehouse and began to distribute union 
literature, the Company™s managers, at Patricia Reynolds™ in-
structions, drove company trucks outside of the facility and 
parked them in such a way that 
they may have boxed in Buhle™s 
and Jones™ vehicles.  When truckdrivers Mark Mayfield and 

Clyde Ervin, both of whom wo
re ﬁvote no™™ buttons, returned 
from their delivery routes, at Pa
tricia Reynolds™ instructions 
they parked their respective trucks on opposite sides of the gate, 
leaving a passageway which was too narrow for a truck to use.  
Eventually, pursuant to management™s instructions, 8 to 18 
company trucks, each of them 24-feet long, were parked on 
                                                          
                                                           
22  Before this stipulation was entered into, Patricia Reynolds testi-
fied to the belief that the Compan
y™s property extends to the northern 
edge of the Fortune Circle Drive pavement.  I am doubtful about the 
sincerity of this testimony, which (i
f true) would mean that this public 
road had no northern shoulder.  However, whether she was sincere in 
this respect does not affect the issues presented. 
23  Using the same sketch map which partly underlies my description 
of the relationship between the Company™s property and Fortune Circle 

Drive, employee Jones testified that the warehouse faces west onto 
Fortune Circle Drive.  Such an assumption would make no material 
difference here. 
both sides of Fortune Circle Road in front of the Company™s 
warehouse. At about 1:30 p.m., Buhle and 
Jones began to distribute at 
but outside the gate some handbi
lls which urged the employees 
to vote for the Union.  Others then joined the handbilling activi-

ties.  While the handbilling was taking place, Kramer left the 
warehouse and came out to the gate.  He saw about 50 people 
in the area, most of whom were not employees of the Company.  
In addition, he saw night-shift
 employee Wilke drinking beer 
with someone else whom Kramer did not recognize.
24   Kramer 
told the handbillers that they were on company property, that 
they had to get off company property, and that they could not 
distribute handbills on company property.  Buhle asserted that 
he and Jones were standing 
on the easementŠan assertion 
which was accurate as to Buhle, at least.
25   Buhle went on to 
say that he believed they were within their Federal rights to 
handbill, and told Kramer to call the sheriff™s department if 
Kramer wanted Buhle and Jones removed. 
At this point, Kramer reente
red the warehouse and discussed 
the handbilling matter with Patricia Reynolds, who said that she 
thought Buhle and Jones were on company property and told 
Kramer to call the police.  Kramer then telephoned the police.  
He told them that a prounion rally was being held outside the 
Company™s building, that he thought a number of people were 
trespassing on company property, that he had asked them once 
or twice to leave and they had refused, that a crowd was gather-
ing, and that he would like the assistance of the police in re-
moving the people from company property.  Kramer interpreted 
the response as an assurance th
at the police would be on their 
way shortly.  At that time, 90 to
 100 persons were present at the 
rally, and safety concerns had been expressed to Kramer by 
some warehouse employees who we
re returning from lunch and 
by some clerical employees who 
were about to leave work for 
the day.  Kramer testified to 
his own concern at their safety, 
particularly because he had seen two persons drinking beer at 
the rally.  Fifteen or twenty mi
nutes after thus telephoning the 
police, Kramer remarked to Patricia Reynolds that they had not 
arrived yet.  She told him to call them again.  In doing so, he 
used his office telephone, and was overheard by employee 
Teresa Goens.
26   He told the police that 100 people were in 
 24  The record identifies five employees who drank beer during the 
rally, including Thomas Hawk (who drank one beer) and Wilke.  Wilke 
drank two or three beers, and ate several hot dogs, during her 6-hour 
stay at the rally, during which she 
also distributed handbills and grilled 
frankfurters for others at the rally.  Because Supervisor Grigdesby 
permitted Wilke to work her full shift 
that evening and testified that on 
that day ﬁshe did her job,™™ because he testified that employees violated 
company rules if they report to work 
too intoxicated to do their job, and 
for demeanor reasons, I do not credit his or Hawk™s testimony that she 
was intoxicated.  Because Edmond was initially accompanied at the 

rally by his small daughter and was later present awaiting the start of 
his shift, and for demeanor reasons, I credit his denial of Hawk™s testi-
mony that he saw Edmond drinking beer at the rally. 
25  My finding that Buhle was standing on the easement is based on 
the stipulation that the easement extended about 6 feet north of the 
north side of Fortune Circle Road
, on Kramer™s testimony that the 
change in the pavement as shown by a photograph of the area (G.C. 
Exh. 58) is where the side of the road ends, and on Kramer™s testimony 
that during their conversation Buhle was standing roughly where he 
was standing in the photograph, whic
h shows him to be standing less 
than 6 feet north of the north 
side of the pavement change. 
26  My finding that he used this telephone is based on her testimony, 
which gains corroboration from employee Carla Wiggam™s credible 
testimony that on the following day, 
Teresa Goens said that Kramer had 
 EBY-BROWN CO. L.P. 511front of the building, and that he feared for the company em-
ployees™ safety.  In addition, because the police had not re-
sponded to his first call and he wa
nted them to respond to this 
one, he told the police that he
 had seen people throwing rocks 
at the Company™s trucks, an assertion which (he testimonially 
admitted) was not true.
27  About 10 to 25 minutes afte
r Kramer™s second telephone 
call, four squad cars from the sheriff™s office drove up.  The police parked their vehicles some distance down the road, and 
for about 20 minutes watched wh
at was going on.  Then, the police approached Buhle, stated that they had been called by 
Kramer, and asked to speak to a representative of the Company 
and a representative of the Union.  After that, the police car 
drove in front of the warehouse.  Kramer thereupon left the 
warehouse and walked out of the gate toward the police car.  En 
route, he turned around and asked a group of employees who 
were distributing handbills outside
 the fence (Arnie Ray Goens, 
Teresa Goens, and Douglas Jones) if any of them wanted their 

names given to the police.
28   Jones and Teresa Goens re-
sponded by laughing.  An unidentified person who was sitting 
in a lawn chair told Kramer that he ought to have an ﬁ[obscen-
ity] Russian flag up there,™™ inferentially referring to an Ameri-
can flag displayed on the exterior of the warehouse. 
The sheriff conferred with Kramer, Buhle, and Shirley 
Green, who is the director of the Indiana Conference of Team-
sters.  In response to the sheriff™s inquiries, Kramer said that he had called the police, that he had told the police that people 
were throwing rocks at incoming company trucks, and that in 
point of fact, nobody was throwing rocks.  The sheriff said that 
this conformed with the police™s own observation.  Kramer said 
that he was concerned that ﬁthese people were on our property.  
People were drinking beer.  It was a nice sunny hot day and 
things were getting loud.™™  The sheriff walked over to the 
driveway, looked at the people standing around the driveway, 
and then said that they might be standing on company property 
but that he did not know whether it was company property, he 

was ﬁnot going to make that call
,™™ and they had a right to be 
there as far as he was concerned.  Then, the police told Kramer 

that this was a Federal dispute 
and outside their jurisdiction.  
As the police walked away, Kramer remarked that the Team-

sters must have friends in high places, since the Company could 
not get the sheriff to do anything about the handbilling.
29  Employee Edmond credibly testif
ied that he left the rally, 
and did not return to the area until the time his work shift nor-
mally began, because he wa
s rendered uneasy by the Com-
pany™s action in calling the police ﬁfor no reason.™™  After the 
police had left, employ
ee Hall, who had been inside the fence,                                                                                             
                                                           
called the police and accused people
 of throwing rocksŠthe report 
admittedly made by Kramer.  For demeanor reasons, I do not credit his 
testimony that for privacy purposes, 
he used the conference room tele-
phone. 
27 A number of other witnesses cr
edibly denied seeing any rock 
throwing.  There is no evidence 
that any rocks were thrown. 
28 This finding is based on the testim
ony of Teresa Goens, Jones, and 
Buhle.  Although their testimony in this respect was not corroborated 

by Arnie Ray Goens, he is hard of hearing, was about 15 feet from 
Kramer when he walked by, and testified that Kramer may have said 
something which Goens did not hear.  For demeanor reason, I do not 
credit Kramer™s denial. 
29 My findings in this paragraph are based on a composite of credible 
portions of Buhle™s and Kramer™s testimony.  For demeanor reasons, I 

do not credit Kramer™s denial of the remark about Teamster friends in 
high places. left the Company™s premises, at 
which time Buhle told him that 
the police had been called in with the representation that the 
people at the rally were throwing rocks, and that the police had 
left upon being told that nobody had been throwing rocks.  On 
the following day, employee Teresa Goens made a similar 
statement to employee Carla Wiggam when she asked why the 
police had been there. 
The rally lasted between about 12:30 and 8:30 p.m., at which 
time Buhle left the area because the evening-shift employees 
had reported to work and most of 
the other participants had left 
the area.  The persons who were distributing union literature 
were able to offer literature to all the individuals who entered or 
left the company gate during this period.  The witnesses™ esti-
mates of the maximum number of 
persons who were present at 
the rally at any one time ranged between 50 and 200, with most 

of the estimates being about 100. 
 A majority of those present 
were not company employees; some of them were members of 

such employees™ families, and others were affiliated with the 
UAW, which has an office next door to the Company™s ware-
house.  During the rally, the pe
rsons outside and the persons 
inside the fence engaged in a good deal of yelling.
30   At about 2 p.m., an automobile occupied
 by the two Wakes (the Com-
pany™s copresidents, whose offi
ces are in Illinois), Patricia 
Reynolds, and employees from company facilities in Illinois 
and Michigan, all of whom were
 returning from lunch, drove 
into the facility.  As the car was 
driven into the facility, some of 
the participants in the rally yelled, ﬁGo back to Illinois.™™  After 
the car had been parked in the company parking lot, Buhle 
yelled something to Reynolds 
about being a dictator, someone 
else yelled something about raising the communist flag, and 
someone (not connected with the Company) yelled a racial 
epithet.  One of the Illinois employees in the car, who is black, 
told Reynolds that he wanted to go face-to-face with the person 
who had used the racial epithet,
 but she induced the black em-
ployee to go into the facility.
31   An obscene gesture was made 
by an office employee with a ﬁ
union free™™ sign on her car, as 
she went out the gate.  Many persons who attended the rally 
wore union insignia, and some of them displayed signs with 
such messages as ﬁVote Yes,™™ ﬁWe want a contract™™ (the cur-
rent union contract was due to 
expire by its terms in a few 
weeks) or ﬁGo back to Illinois.™™ 
By his own admission, Kramer never made any effort to as-
certain the location of the Company™s property line parallel to 

Fortune Circle Road.  From th
e circumstances noted supra, 
footnote 22, I infer that no such
 efforts were ever made by 
Patricia Reynolds either. 
Driver Manager Paul Lodics 
(whose surname is variously 
spelled in the record, and who is
 admittedly a supervisor and an 
agent for the Company) and Branch Manager Patricia Reynolds 
testified that the trucks were positioned around the Company™s 
gate on June 30 to avoid or minimize confrontations between 
the ralliers and persons leaving or entering the property, and to 
prevent such departing or arriving persons from having to face 

ﬁa gauntlet of people outside.™™  The Company similarly posi-
tioned the trucks on July 7, when employee Arnie Ray Goens, 
and Union Business Agents Buhle, Trader, and BuckClifton, 
began to distribute union literat
ure (the ﬁKeller letter™™ de-
 30 This finding is based on the te
stimony of Union Steward Arnie 
Ray Goens (who is hard of hearing). 
31 My finding as to the racial epithet is based on Kramer™s and 
Patricia Reynolds™ testimony.  The 
witnesses who denied hearing it 
were not necessarly in a position to hear it. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 512scribed supra, part III,G,(c),(2))
 outside the gate.  The trucks 
did not prevent the literature distributors from doing anything 
they wanted to do.  The Company has offered no explanation 
for this July 7 conduct.  Buhle testified that he had no idea why 
the trucks were out there. 
2.  Events on the warehouse roof 
For a number of years, for the purpose of preventing theft 
and vandalism, the interior and exterior of the warehouse have 
been equipped with videocameras
, and the outside of the ware-
house has been equipped with floodlights.  For a continuous 
period beginning before the Company acquired the warehouse, 
this equipment has been serviced by an electrical contracting 
firm whose partners are Steven Swallow and David Vander-
grifft, and by James L. Douglas 
(whose firm sells and services 
closed-circuit television cameras), respectively. 
Between January and April 1993, Douglas and Lodics en-
gaged in a series of conversati
ons looking (1) toward the instal-
lation of additional videocameras
 in the warehouse, including 
videocameras to cover the south 
side of the exterior property 
and (2) toward the realignmen
t or repositioning of existing interior videocameras because of a recent remodeling of the 
warehouse.32   In April 1993, Lodics instructed Douglas to 
reposition existing video
cameras, and install new ones, to cover 
various interior areas, and also 
to install new videocameras to 
cover exterior areas which included the south side of the prop-

erty. 
Over a fairly continuous period which began in early May 
1993, Douglas installed the videocameras ordered by Lodics.  
Most of this work was performed within the warehouse.  How-
ever, no later than late May, Douglas installed on the roof, for 
the purpose of covering exterior 
areas of the property, several 
videocameras to replace the single videocamera which had 

previously been directed to such areas.  One of these newly 
installed videocameras, referred to in the record as videocamera 
E, was supposed to cover the gate
 area.  While the installation 
of the interior videocameras wa
s still in progress, Douglas as-
certained that videocamera E provided an unsatisfactory picture 

in the evening and at night.  Douglas believed that the problem 
was related to a possibly defect
ive lens on the camera and to insufficient lighting in the gate ar
ea.  He asked L
odics to have 
Swallow install an additional floodlight to illuminate the gate 
area.  In addition, Douglas repe
atedly went up to the roof and 
attempted to correct the problem
 by physically manipulating 
videocamera E.  In mid-June, dur
ing one of these visits to the 
roof, he broke the plastic housing around the lens and there-

upon ordered a replacement part, consisting of a new lens in a 
new housing.  However, video
camera E still wo
rked properly 
during the day, Lodics never told Douglas that there was a 
problem with videocamera E, and Douglas never told Lodics 
about the broken lens housing or the need to install a new part.  
Nor did the Company ever tell Douglas that the job had to be 
completed by June 30, or by any other particular date. 
In mid-June, before finding out that the Union planned a 
rally for June 30, Lodics asked Swallow to install the new 
floodlight requested by Douglas 
in connection with videocam-
                                                          
 32 Testimony by Douglas that the Company gave problems with 
vandalism and theft as reasons for va
rious installations was not offered 
or received to show that such inci
dents had actually occurred, but was 
offered to show that the Company made
 such reports to these witnesses.  
Cf. Fed.R.Evid. 803(3).  The record
 contains probative evidence that 
such incidents had occurred. 
era E. Lodics did not give Swallow a date by which the new 
floodlight had to be installed.  Swallow did not have the neces-
sary fixture in stock, and had to
 order it from an electrical sup-
ply company called Graybar.  
On June 29, Graybar telephoned 
Swallow that the new fixture had arrived and he should pick it 
up.  Swallow performed some electrical work inside the Com-
pany™s warehouse on June 29.  
On June 30, he picked up the 
new fixture from Graybar and (without first advising the Com-
pany that he was planning to install the new fixture that day) 
immediately drove out to the Company™s warehouse, together 
with his partner David Vandergrifft, to install the fixture. 
Swallow and Vandergrifft reac
hed the warehouse about 1:30 
p.m.  They parked their truck in the Company™s parking lot, 
removed the appropriate tools, fixture, and fittings from the truck, and walked to the side door, where they were buzzed in 
by Lodics.  Swallow told Lodics that the two electricians were 
there to install the new floodli
ght.  Before buzzing them in, 
Lodics had not known that they were going to install the new 
floodlight on that particular day. 
Carrying the material which they had removed from their 
truck, Swallow and Vandergrifft
 walked across the warehouse 
work floor until they reached the roof access hole, through 
which they climbed up to the roof, and proceeded to install the 
new floodlight.  While performing this task, which included 
connecting the new fixture to a junction box about 2 feet from 

videocamera E, they mostly stayed on the roof, although one or 
the other occasionally left the roof to obtain a fitting or to 
thread a wire.  Swallow credibly testified that while he was on 
the roof, he did not see Douglas.  Swallow and Vandergrifft 
finished the installation job at about 3:30 or 4 p.m., and then 
proceeded to the interior of the warehouse, where they contin-
ued to work until 5:30 or 6 p.m. 
After ordering the replacement lens assembly about mid-
June, Douglas continued his videocamera repositioning work 
inside the warehouse, and his videocamera installation work 
mostly (if indeed not entirely) in
side the warehouse.  On June 
30, Douglas reached the wareho
use between 11 a.m. and noon.  
For the first time, someone at the gate asked him to identify 
himself and state his purpose in entering.  After he explained 
that he was there to continue to work on closed-circuit TV, he 
was permitted to drive into the company parking lot.  Douglas 
was buzzed into the warehouse by Lodics, who credibly testi-
fied that Douglas ﬁsaid something about changing a lens on a 
camera.™™ 
After entering the warehouse on 
June 30, Douglas initially 
worked inside the warehouse repositioning some internal vid-
eocameras.  However, at some 
time between 1 and 4 p.m., he decided to install the replacement lens assembly.  Using the 
access hole, he went up to the roof and (spending much of his time sitting cross-legged) replaced the lens assembly, a proce-
dure which did not involve any change in the area to be covered 
by videocamera E.  The installation took him 1 to 2 hours.  
After completing the installation, at some time before 5 p.m., 
Douglas returned to the interior of the warehouse, where he 
went to the control room to make sure that videocamera E was 
picking up the gate area which it was supposed to pick up, and 
then resumed work on the interior
 videocamera system.  With a 
30-minute break (while the rally was still in progress) when he 

left the warehouse in order to obtain parts, he remained inside 
the warehouse (where he napped for a while) until 4 a.m. on 
July 1.  Douglas credibly testified that he did not see Swallow 
 EBY-BROWN CO. L.P. 513on that day.  No company representative ever complained to 
Douglas about the operatio
n of videocamera E. 
The persons who were participating in the June 30 rally at 
the time when Swallow and Vandergrifft were working on the 
roof were able to see the two electricians when they were in-
stalling the floodlight. Douglas was visible to the participants in 
the rally during the period when he was standing on the roof, 
but not during the period when he was sitting there.  Nobody 
testified to having inferred from 
such activity that the Company 
was using, or was preparing to use, videocamera E for the pur-
pose of surveilling the rally.
33   Nor is there any evidence that 
any participant in the rally expressed such a suspicion.  Kramer 

credibly denied looking at the monitor on the day of the rally, 
and credibly denied any knowledge that anyone else did so, nor 
is there any evidence that the Company used the monitor for 
this purpose.  There is no evidence that the Company ever ex-
plained to any of the employees or to the Union why Swallow, 
Vandergrifft, and Douglas were working on the roof that day, 
nor any evidence that anyone asked the Company for such an 
explanation. 
3.  Analysis and conclusions 
I agree with the General Counsel
 that the Company violated 
Section 8(a)(1) when Kramer told the employees who were 
distributing union handbills that they could not distribute hand-
bills on company property.  The employees had the statutory 
right to distribute union handbills on company property in 
nonworking areas when neither they nor the employee recipi-
ents were expected to be actively working (General Thermody-namics, supra, 670 F.2d at 721).  Fu
rther, because it was this 
protected activity by Jones and the Goenses which led Kramer 
to ask if they wanted their names to be submitted to the police, 
I find that this statement, too, constituted a violation by the 
Company of Section 8(a)(1) of the Act.  See 
Parents & Friends 
of the Specialized Living Center, 286 NLRB 511 (1987), enfd. 879 F.2d 1442 (7th Cir. 1989); 
Pabst Brewing Co
., 254 NLRB 494 (1981).  Finally, because the protected handbilling activity 
was a substantial reason for Kr
amer™s action in summoning the 
police on the admittedly false pretext of rock throwing, I find 

that Kramer™s action in calling the police constituted an addi-
tional Company violation of Section 8(a)(1). 
However, the record fails to support the complaint allega-
tions in connection with the J
une 30 activities on the warehouse 
roof.  Paragraph 5(j) of the complaint alleges that in violation 

of Section 8(a)(1), the Company, on ﬁan unknown date in early 
June, 1993, . . . increased the number of its surveillance cam-
eras in response to 
its employees™ union activities.™™  The record 
evidence shows that videocamera E, the only videocamera 

whose legitimacy was challenged at the hearing, was installed 
in May 1993, for reasons which had nothing to do with union 
activity.  The General Counsel™s posthearing brief contends that 
Douglas™ June 30 activities in 
connection with videocamera E 
gave employees the impression th
at their union activities were 
under surveillance by the Company (pp. 55Œ56).  Assuming 
arguendo that the complaint would permit such an unfair labor 
practice finding,
34  it would be unsupported by the evidence.  
Rather, the evidence shows that the temporal coincidence of the 
                                                          
                                                           
33 However, Douglas Jones credibly 
testified to the belief that the videocamera lens was bei
ng repositioned or refocused.  Further, Teresa 
Goens credibly testified to the belief that the camera was being posi-
tioned so as to be aimed toward the gate. 
34 See Williams Pipeline Co
., 315 NLRB 630 (1994). 
union rally, Douglas™s replacemen
t of the lens assembly on 
videocamera E, and the electric
ians™ installation of the new floodlight on the roof was wholly fortuitous, and that at no 
material time did the Company have any reason to anticipate 
that Douglas would have to perform any additional work on 
videocamera E.  Further, there is no evidence that the Company 
believed that employees might
 attribute Douglas™s June 30 
work on videocamera E, or the el
ectricians™ installation of the 
new floodlight on June 30, to the union rally, nor (for that mat-
ter) that employees did believe it
.  In connection with the sur-
veillance-camera allegations, the General Counsel™s posthear-
ing brief relies on Teresa Goens™ testimony that on the day 
before the rally, she asked Driver Manager Lodics what the 
deal was with the new front-gate security guard and the guy or 
two guys she saw on the roof that day, to which he replied that 
ﬁthat was in case [the employees] got carried away at [their] 
little rally the next day and decided to throw Molotoff cocktails 
at the building.™™  Although I cr
edit her testimony that Lodics 
made this statement
35  (which is not alleged to have been 
unlawful), it neither undermines the credibility of the undis-
puted evidence as to the reason
s for Douglas™s and the electri-cians™ presence on the roof duri
ng the rally, nor appreciably 
supports an inference that the 
employees who participated in 
the rally had reason to believe that videocamera E was being 
adjusted in order to spy on their rally. 
I.  Alleged Unfair Labor Practi
ces in Connection with Writing 
on Back Belts (Complaint Paragraph 5(a); see Objection 16) 
1.  Facts 
Since at least August 1992, the Company has supplied em-
ployees with back belts (also referred to in the record as weight 
belts) which provide employees with back support.  Patricia 
Reynolds testified (without cont
radiction or corroboration) to 
having instructed her managers 
to tell the employees, when 
they were issued their back belts, that they could write their 
names, nicknames, initials, or 
social security numbers on their 
belts.  However, there is virtually no probative evidence as to 
what the employees were in fact told about this matter.
36   Moreover, as of March 31, 1993, the Company had no written 

policy about what could be written
 on the belts; Reynolds gave 
no oral instructions that the name
s of organizations were not to 
be written on the belts; and there is no evidence that such in-
structions were actually 
given to any employees. 
About March 29, 1993, during a grievance discussion unre-
lated to the belts, Patricia Reynolds told Union Representative 
Buhle that people were going 
to be reprimanded for having 
markings, other than their names, on the belts.  Buhle asked 
what was written on the belts; she said Teamsters.  (As dis-
cussed infra, other employee then had on their belts markings 
which were not their names but 
did not mention the Union.)  
Buhle asked who those individua
ls were.  She replied that 
Jewell, Rakes, and Douglas Jo
nes were going to get repri-manded for what was on the belts.  However, she was unable to 
 35 For demeanor reasons, I do not accept his denial of such a conver-
sation.  He did not deny that someone had in fact been on the roof on 
June 29. 
36 Employee Wilke credibly testifie
d that when she was given her 
belt by Supervisor Grigdesby, he to
ld her to ﬁwrite something on it to 
identify that it was mine.™™  Empl
oyees James A. Edmond Sr. and (as 
noted infra) Douglas Jones were given no instructions at all. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 514answer Buhle™s inquiry about what
 contract violation they were 
going to be written up for. 
On March 31, 1993, each of these three employees received 
a written reprimand which stated, in part (emphasis in original): 
 You were instructed by your manager, Mike Grig-
desby, to put your name on the belt, in case it was left at 
work, etc. Your were 
not instructed to make any other 
markings on the belt.  It has been brought to the com-
pany™s attention that you have written more than your 
name on the belt. 
. . . this is willful and deliberate damage to company property 
and equipment.  According to the contract, . . . Willful dam-

age to equipment is subject to discharge. 
Although more stringent discipline could be imposed 
for this offense, please consider
 this a letter of reprimand. 
 In early April 1993, a grievance which attacked these repri-
mands was filed on behalf of Jone
s, Jewell, and Rakes.  At the 
first-step grievance meeting, a few days later, Patricia Reynolds 

said that the employees had been told by Assistant Night Man-
ager Troy Payne that they should write only their names or 
nicknames on the belts.  Reynolds 
testified at the hearing that 
the managers had never been inst
ructed to forbid employees to 
put the name of any organization on their back belts.  Payne 
had not given Jones any instructions about writing on his back 
belt, but Jones did not so advise Reynolds on this or (so far as 
the record shows) any other occasion. 
The grievance having been denied
 at the first two steps, a 
third-step meeting was conducted about April 21, between 
Jones, Buhle, Union Attorney St
even J. Chestnut, and Patricia 
Reynolds.  At this meeting, Reynolds agreed to comply with 
the Union™s earlier request for a list of the entries which unit 
employees had made on their back belts.  This list, which she 
sent to Chestnut with a covering letter dated May 6, included 
the entries ﬁJamie, IU™™ (see infra), ﬁCoonbo,™™ ﬁMo Money,™™ 
ﬁEasy Money,™™ and ﬁFat Rat.™™  During an ﬁexecutive session™™ 
with Reynolds on or shortly after May 6, Chestnut said that the 
discipline administered to the grievants was ﬁridiculous™™ in 
view of the entries on other employees™ back belts; that he be-
lieved the disciplinary action in 
connection with the writing on 
the back belts was motivated by the employees™ union activi-
ties; that he was not going to move that grievance on to arbitra-tion; and that if the discipline 
was not rescinded, he was going 
to file a charge with the NLRB.
37   No union representative 
reached an agreement with the Company that only an em-

ployee™s name, initials, or social security number could appear 
on the employees™ back belts.
38   By letter to Rakes, Jewell, and 
Jones dated May 11, 1993, Patricia
 Reynolds stated (emphasis 
in original): 
 After careful consideration, I realize there exists the 
remote possibility that you 
misunderstood the directions 
                                                          
                                                           
37 Because the Company made no claim before me that the matter 
should be deferred to arbitration, no deferral issue is presented. 
38 This finding is based on Chestn
ut™s and Buhle™s testimony.  Rey-
nolds initially testified that a written a
nd signed agreement to this effect 
was reached during a meeting between
 herself, Buhle, and Chestnut 
which was held after March 31 and was occasioned by step two of a 
grievance (No. 5789) which was base
d on discipline for failing to wear 
back belts, and not for writing on back belts.  Immediately after so 

testifying, she testified that no such document had been signed by any 
union representative.  For this and demeanor reasons, I credit Chestnut 
and Buhle. 
given to you when issued the back belt, purchased by Indi-
ana Eby-Brown. 
If you recall, you were instructed to put your ﬁname™™ 
on the belt.  Management approved ﬁname™™ to include ini-
tials, nickname, or social secu
rity number.  While implied, 
it was never stated that you were 
not to put the name, slo-
gan, numerical identifier, etc. of any other club, organiza-
tion, business, etc. on the belt
.  Therefore, I will rescind 
the letter of reprimand, dated March 31, 1993, provided 
you ﬁink-out™™ the markings currently on your belt, prior to 
May 17, 1993.  You may identify your belt with your 
name, initials, nickname, or 
social security number, but 
may not mark your belt with anything identifying any or-
ganization, business, club, etc. other than Indiana Eby-
Brown.  Employee Teresa Goens credibly testified that the day after 
these letters were received, Jewell told her that he, Jones, and 
Rakes had been written up for what they had written on their 
back belts, and that Goens talked to Jones about the matter; on 
timely objection, her testimony was not received to show the 
truth of the report.  These May 
11 letters constituted the first 
written instructions by the Company about not putting the name 
of an organization on their back
 belts.  No similar letter was 
issued to any other company employee.
39  As of May 17, 1993, neither J
ones, Jewell, nor Rakes had 
inked out the markings on his back
 belt.  At about 6 p.m. that 
day, Driver Manager Lodics told Lee Miller, who was his assis-
tant, to retrieve the back belts
 which had writing on the back 
other than names or initials, to mark off what was on the belts, 
and to put on each belt the initials
 or name of the employee to 
whom it was assigned.  Miller 
thereupon retrieved the back 
belts assigned to Jewell and Rakes; inked out the existing writ-
ing on these belts; and wrote these employees™ respective 
names or initials thereon, and returned the belts.
40  Jones had received his belt in August 1992 from Assistant 
Night Marehouse Manager Troy Pa
yne, who said nothing at all 
about what, if anything, was to be written on the belt.  Initially, 

Jones wrote nothing on the belt.  However, when he saw other 
employees writing their names 
on the belts which they had 
received, and saw others writing on these belts the words ﬁUn-
touchable,™™ ﬁBull Dog,™™ ﬁFis
hin Man,™™ ﬁEasy Money,™™ ﬁMo™ 
Money™™ (written by two empl
oyees), and ﬁ10,™™ Jones (the 
steward on the second shift) wrote his own name on the inside 
of the belt, and ﬁTeamsters Local 135™™ on the outside.  At that 
time (August 1992), management said nothing to him about 
what he had written on the belt.  Jones™ March 31, 1993 letter 
of reprimand was delivered to him by Grigdesby, who made an 

obscene comment to the effect that he believed the reprimand 
to be nonsensical  but that Patricia Reynolds ﬁdidn™t see it that 
way.™™  Immediately before re
ceiving his reprimand letter, 
Jones, who was then at his work station, was photographed by 
Payne from the rear.  Jones received his May 11, 1993 ﬁrescis-
sion™™ letter from Payne or, perhaps, Grigdesby. 
On the evening of May 17, Miller told Jones that Miller 
needed Jones™ back belt to make some adjustments on it.  Jones 
 39 This finding is based on the te
stimony of Patricia Reynolds, who 
volunteered the explanation, ﬁThere
 were no other grievances pend-
ing.™™ 
40 This finding is based on Miller™s testimony.  On timely objection, 
Jones™ credible testimony that Je
well and Rakes had reported this to 
Jones was not received to show the truth of this report. 
 EBY-BROWN CO. L.P. 515said that the belt fastened by me
ans of a velcro strap, and could 
not be adjusted.  Miller replied 
that he was just doing what he 
was told, and that he needed Jones™ belt at that time to make 
some adjustments.  Miller had in his hand two different, brand 
new belts, still wrapped in plastic.  He asked Jones what size 
belt he wore.  Jones, who had ga
ined a little weight since re-
ceiving a belt 9 months earlier, sa
id that he was wearing a ﬁme-
dium™™ size, but asked to try on a ﬁlarge™™ size because the ﬁme-
dium™™ size seemed to be a little bit snug.  Miller gave him the ﬁlarge™™ size belt.  Jones gave Miller the ﬁmedium™™ belt Jones 
had been wearing, put on the ﬁl
arge™™ size, and remarked that 
the ﬁlarge™™ size was more comfortable.  Miller walked off with 

the belt Jones had given him, inked out the reference to the Teamsters, and then brought the be
lt back to Jones.  Jones, who 
credibly testified that the ﬁlarge™™ size was an improvement, 
said that the new belt fit him better and he would like to keep it.  
Miller said there should be no problem, wrote Jones™ name on 
the outside of the new belt, and told him to go ahead and use it.  
Twenty to  forty minutes later, Miller came back to Jones and 
told him that Reynolds had told Miller that Jones could not 
have a new belt, that he had to us
e the original belt, and that he 
would have to go to her with any questions.  Miller retrieved 

the ﬁlarge™™ size belt, marked out 
Jones™ name on that belt, and 
returned the old one to Jones. 
Patricia Reynolds testified to
 the ﬁunderstanding™™ that the requests to ink out the Union™s name on the back belts had been 

ﬁcomplied with,™™ and that the le
tters of reprimand had thereaf-
ter been rescinded.  Douglas J
ones credibly testified to the 
opinion that because the Union™s name on his back belt had 
been inked out by Miller, the discipline imposed on Jones in 
connection with this entry was ﬁprobably™™ no longer part of his 
disciplinary record.  Rakes and Jewell did not testify. 
My findings as to the convers
ation between Jones and Miller 
are based on a composite of Jones™
 testimony and credible parts 
of Miller™s testimony.  Although the Company denies that 

Miller was a supervisor and the record fails to show that he 

possessed that status, the Company did not object to Jones™ 
testimony that Miller said Reynolds had told him Jones could 
not have a new belt and would have
 to use the original one, and 
such testimony was received without limitation.  Accordingly, 

such testimony is probative of th
e truth of Miller™s assertion.
41   Moreover, for demeanor reasons, I do not credit Miller™s denial  
that he so advised Jones, or his and Reynolds™ denial that she so 
advised Miller; and I find that she 
did in fact so advise Miller; 
NLRB v. Walton Mfg. Co
., 369 U.S. 404, 408 (1962).  Further, 
for demeanor reasons, I do not credit Miller™s testimony that 
only 15 minutes elapsed between the time he told Jones he 
could keep the new belt and Miller™s statement to Jones that he 
would have to use the old one; or Miller™s testimony that both 
belts were the same size; or his testimony that this was the rea-
son why he ultimately told Jones he would have to continue 
using the old one. 
In March 1993, employee Edmond™s immediate superior, 
Assistant Night Warehouse Manager Payne, issued Edmond a 
back belt and told him, ﬁYou need to wear the belt.™™  Thereaf-
ter, and before May 6, Edmond put 
his initials on this back belt 
                                                          
                                                           
41 American Rubber Products Corp. v. NLRB
, 214 F.2d 47, 52 (7th 
Cir. 1954); 
Iron Workers Local 46
, 320 NLRB 982 fn. 1 (1996); and 
Today™s Man
, 263 NLRB 332 (1982). 
and wore it in the warehouse on
 as undisclosed number of oc-
casions.42  Before being hired by the Company, Edmond had purchased 
a back belt to assist him in performing his duties for his then 
employer.  On an undisclosed date prior to May 18, 1993, Ed-
mond wrote the Union™s name on the outside of his own belt, 
and began to bring it (rather than the company-issued belt) to 
the Company™s warehouse.  Like other employees during this 
period, he wore a back belt irre
gularly while he was working.  
When he was not wearing it, he ke
pt it lying next to him, some-
times in such a manner that the Union™s name could be seen on 
it.  Also, between about late 
April 1993 and his discharge (not 
alleged to be unlawful) in August 1993, he regularly wore in 
the warehouse a union hat and a union button. 
At about 7 a.m. on May 18, 1993, while Edmond was per-
forming his duties, Patricia Reynolds saw 
him wearing his back belt with the Union™s name on it.  She requested and obtained a 

marker from Lodics, gave the marker to Edmond, and told him 
to mark everything off his back belt.  He refused.  She said that 
it was ﬁher belt, the company belt,™™ and that he had to mark 
everything off it.  He said that it was his own belt and that, 
therefore, he did not have to mark anything off it.  She told him 
that she did not like ﬁLocal 135™™ on the belt, that she did not 
want that belt in ﬁher™™ ware
house, that Edmond was not to 
wear his own belt in the warehouse any more, and that she 
wanted him to wear ﬁher™™ belt.  He said, ﬁ[F]ine.™™ 
My findings as to the content 
of this conversation are based 
mostly on the testimony of Jones (who overheard part of the 
conversation) and Edmond.  Reynol
ds and Lodics testified that Reynolds approached Edmond and asked if the belt he was 
wearing was company issued, he said no, and she asked him to 
please wear the company-issued belt. Both she and Lodics de-
nied that she told Edmond to ink out the Union™s name on Ed-
mond™s belt.  I credit Edmond™
s and Jones™ testimony other-
wise, and discredit Reynolds™ a
nd Lodics™ version of the con-
versation, for demeanor reasons 
and in view of the following 
additional considerations: Reynolds
 testified that she told Ed-
mond to wear the company-issued belt because ﬁ[t]his belt was 

the one selected by our safety
 administrative
 manager who 
works with our insurance company.™™  However, she further 
testified that if Edmond had had nothing on the belt, it would 
not have ﬁstood out™™; and, even
 after inspecting Edmonds™ own 
belt at the hearing, that so far as she knew there were no differ-
ences between it and the company-issued belt.
43   Moreover, 
before her conversation with Ed
mond about his back belt, she had instructed the three employ
ees who had been reprimanded 
for putting the Union™s name on their respective company-
issued back belts to ﬁpurchase a replacement belt identical to 
the company issued belt.  If unable to find one locally, you may 
order one through your manager, for $29.  The belt you were 
initially issued will then become your property outside of 
 42 My finding as to the date when Edmond put his initials on this belt 
and first wore it in the warehouse is based on the ﬁJAE SN™™ entry 
attached to the name of James A.
 Edmond Sr. on the list of back-belt 
entries supplied to the Union with a May 6 covering letter.  This list 
was offered into evidence by the 
General Counsel, and was received, 
without objection or limi
tation and, in any event, was likely probative 
under Fed.R.Evid. 801(d)(1)(A) and (B).  I do not credit Edmond™s 

testimony that he did not wear this belt in the warehouse until May 18. 
43 Similarly, Jones testified to the honest opinion that the two belts 
are ﬁalmost identical.  They™re the same brand . . . and they looked 
identical to me.™™ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516work;™™ as to these employees, she admitted that it was a ques-
tion of the markings on the belt (ﬁ[i]t was Company property™™) 
and not the belt itself.  Furthe
rmore, as discussed infra, her 
explanation for later requiring 
Edmond to clock out and go 
home in order to find his company-
issued belt, after he reported 
to work with his own belt, referred to disciplinary and not 
safety considerations.
44  Thereafter, Reynolds, who has usually left the warehouse by 
the beginning of the night shif
t, wrote a note to Night-Shift Warehouse Manager Grigdesby 
(Edmond™s immediate supervi-

sor) telling Grigdesby that Edmond was supposed to wear his 
company-issued belt and not his personal belt when he came to 
work that evening; and that if he did not have his company-
issued belt, Grigdesby was to 
send him home to get his com-
pany-issued belt and return to wo
rk.  Patricia Reynolds testified that she issued these instructions to Grigdesby because she had 
given Edmond a direct order to wear his company-issued belt, 
and if Edmond chose to come in without his company belt, 
ﬁthen it became a matter of insubordination.™™ 
Meanwhile, Edmond had decided th
at he had a right to wear 
his own belt at work, because it was identical to the company-
issued issued belts, he hardly ever wore a belt at work anyway, 
and his belt bore no ﬁcuss wo
rds™™ nor anything derogatory 
about the Company.  When he returned to the warehouse for his 
next shift later that day, he 
consciously brought with him his 
own belt only, which he was wearing under a flannel shirt 

which was not tucked into his trousers.  About a half hour after 
his shift began, Night Ware
house Manager Grigdesby ap-
proached him and asked to see the belt he was wearing.  Ed-

mond lifted his shirt, revealing 
his belt with the Union™s name on it.  Grigdesby then told him he would have to go home and 

get the belt the Company had issued to him.  Edmond, who 
became ﬁvery irate™™ at these instructions, said that he would do 
so, but that because he was in the process of moving, it would 
take him some time to go home, find the company-issued belt, 
and return to the warehouse.  Grigdesby said, ﬁ[O]kay,™™ made 
an entry on Edmond™s timecard to show that Edmond had left 
work, and told him to telephone the warehouse shortly before 
he expected to return with the company-issued belt, so someone 
could unlock the warehouse door.  Edmond initially went to his 
new address, looked for the company-issued belt but could not 
find it, and then went to his old address, where he found the 
company-issued belt.  Then, he returned to the warehouse, and 
was admitted pursuant to his telephone call alerting the Com-
pany to his pending return.  This errand caused Edmond to lose 
about an hour and a half of work, for which period he was not 
paid. Three or four weeks later, Edmond forgot to bring a back 
belt to the warehouse. Edmond 
asked Grigdesby whether he 
had another belt which Edmond could use that evening, or 
whether he would have to leave 
to go home and get a back belt.  
Grigdesby told him not to worry about it, and just to go back to 
work.  At that time, Edmond was performing a task which re-quired him to lift somewhat heavier loads than did the task 
which he had been performing wh
en he was sent home to get a 
company-issued back belt. 
                                                          
                                                           
44 In crediting Edmond, I have take
n into account the inconsistency 
between his prehearing affidavit that on May 18 Reynolds approached 
him (as she testified) and his test
imony that he was summoned to her 
office; and the inaccuracy of his ad
mittedly uncertain recollection that 
he did not put his initials on the co
mpany-issued belt until after the 
May 18 incident. 
James Groce (also spelled ﬁGross™™ in the record), who 
worked at the warehouse from September 1992 until his volun-
tary departure in August 1994, wrote the words ﬁIndianaŠ
JamieŠIU™™ on his back belt.  Between the time he received 
this belt and his resignation, he 
wore it, in a place where others 
could see it, throughout the entire 
day 2 or 3 days a week.  No-
body from supervision told him to remove that writing from his 
belt or, when he was not wearing it, to put on a back belt.
45   Reynolds admittedly knew Groce to be an enthusiastic sup-
porter of Indiana University and believed the initials ﬁIU™™ to 
represent that school; Groce credibly testified that people 
ﬁpretty much™™ knew him to be an
 Indiana University fan be-
cause he talked about it and wore a hat with that school™s ini-

tials.  Other employees put on their back belts such entries as 
ﬁ10,™™ ﬁMo Money,™™ ﬁEasy Money,™™ ﬁFishin Man,™™ ﬁBull-
dog,™™ ﬁFat Rat,™™ and ﬁCoonbo,™™ without being reprimanded 
therefor, so far as the record shows.  When an employee leaves 
the Company™s employ, he is expected to return his back belt to 
the Company, which inks out whatever he may have written on 
his belt and issues it to a new employee. 
2.  Analysis and conclusions 
At least in the absence of special considerations, the right to 
wear union insignia on the employ
er™s premises during working 
hours is guaranteed by Section 7 of the Act.  
NLRB v. Republic Aviation Corp., 324 U.S. 793, 802Œ803 (1945).  Although there 
may be some question about the ex
tent of this right where the 
insignia are displayed on clothing or equipment owned by the 
employer but issued to employees for their use,
46  the em-
ployer™s ownership of such clothing or equipment does not 
privilege him to forbid display thereon of union insignia while 
permitting display of other messages.  
C. Markus Hardware
, 243 NLRB 903, 910Œ911 (1979); and 
Nestle Co
., 248 NLRB 732, 734Œ737 (1980). 
In the instant case, while forbidding employees in March 
1993 to evince support for the Union by displaying its name on 
back belts, the Company permitted employee Groce to display 
his support for Indiana University, by displaying its ﬁIU™™ logo 
on the company-issued back belt worn by him, until he left the 
Company™s employ in August 1994.  Such disparate treatment 
shows that the Company™s restrictions on union insignia were 
not motivated by a desire to protect company property (that is, 
the company-issued back belts) but, instead, were motivated by 
a desire to interfere with the employees™ right of self-
organization.  
Markus Hardware
, supra, 243 NLRB at 910Œ
911; see also NLRB v. Shelby Memorial Hospital Assn
., 1 F.3d 
550, 564Œ565 (7th Cir. 1993); and 
Fairfax Hospital
, supra, 310 
NLRB at 312.  This intent is further shown by Branch Manager 
Reynolds™ conduct when employee Edmond displayed the Un-
ion™s name on a back belt wh
ich was no different from the 
company-issued belt but which was owned by him.  The Com-

pany™s letters to employees Jake
s, Jewell, and Jones had previ-
ously stated, in effect, that employee-purchased belts identical 
 45 My findings in these two sentences are based on his credible tes-
timony, which is not directly contradi
cted.  In view of such testimony, I 
do not credit Reynolds™ testimony that she told Groce™s direct line 
manager to tell Groce to remove the ﬁIU™™ marking, or that Grigdesby 

(who was not asked about this matter) told her that Groce had removed 
it.  See 
Walton
, supra, 369 U.S. at 408. 
46 See Northeast Industrial Service Co
., 320 NLRB 977 (1996); 
NLRB v. Windemuller Electric
, 34 F.3d 384 (6th Cir. 1994); see also  
Machinists District Lodge 91 v. NLRB
, 814 F.2d 876, 879Œ882 (2d Cir. 
1987), reversing 
United Technologies Corp
., 279 NLRB 973 (1986). 
 EBY-BROWN CO. L.P. 517to the company-issued belts w
ould be acceptable substitutes for 
the company-issued belts on which the addressees had inked 
the Union™s name, thereby undermining the Company™s seem-
ing claim, in its posthearing brief, that only company-issued 
belts could be worn.  Moreover, the Company had previously 
taken no action when Edmond fail
ed to wear on the job any 
back belt at all.  However, 
when Reynolds saw Edmond wear-
ing  on the job his own back belt with the Union™s name, she 
not only required Edmond to repl
ace his back belt with the 
company-issued back belt (which differed from his own back 
belt only by the absence of the Union™s name), but also re-
quired him to return home to obtain the company-issued back 
belt, thus causing him lost pay and some transportation ex-
penses; because this order to refrain from using Edmond™s own 
back belt to display the Union™s name was an unlawful order, 
Edmond™s failure to comply therewith cannot justify the Com-
pany in sending him home.  That
 Reynolds™ actions were really 
directed at the prounion message on the belts, rather than at 
protection of company property in
 the form of back belts, is 
further shown by the Company™s practice, when an employee 
returned his company-issued back belt upon leaving the Com-
pany™s employ, of inking out whatever he may have written on 
the belt and issuing it to a new em
ployee.  Manifestly, as to the 
usefulness or even the appearance of such belts, it would make 
no difference what the departed employee had written on it.  
Further, because of this company practice, the instant case can-
not fairly be distinguished from 
Malta Construction Co., 276 
NLRB 1409 (1985), enfd. 806 F.2d 1009 (11th Cir. 1986).  The 
Board there found, with judicial approval, that because there 
was no evidence of any damage to company-issued hard hats 
by the placement thereon of un
ion stickers, the employer vio-
lated the Act by forbidding employees to put such stickers on 

hard hats. For the foregoing reasons, I find that the Company violated 
Section 8(a)(1) of the Act by prohibiting employees from wear-
ing union insignia on their back belts, including individually 
owned back belts.  Further, I find that the Company violated 
Section 8(a)(1) and (3) by issuing reprimands to employees 
Jewell, Rakes, and Jones, on the ground that they had put the 
Union™s name on their back belts; and by requiring employee 
Edmond to go home during worktime, but without pay, to re-
place his individually owned back
 belt (which bore the Union™s 
name) with the one provided to him by the Company. 
IV.  THE VALIDITY OF THE ELECTION
 My unfair labor practice findings have tracked certain por-
tions of the Union™s unwithdrawn objections to the election.  

Moreover, the Regional Director™s
 Report on Objections found 
that the investigation of the unfair labor practice charges which 
formed the basis of the March 23, 1994 complaint had dis-
closed evidence of potentially 
objectionable conduct which was 
not specifically alleged in the Union™s objections, but which, if 
proven, would serve as grounds for setting aside the election.  
The election tally was 45 ballots for the Union, 51 ballots 
against the Union, and 3 challenged ballots, in other words, the 
result of the election might have
 been changed if two employ-
ees had voted for the Union rather than against it, and would 

have been changed if five em
ployees had voted for the Union 
rather than against it.  I conclude that the unfair labor practices 
which occurred (and some of which were disseminated to em-
ployees who had not been present during their commission) 
between the filing of the petition and the election, including 
those which were not encompassed by the Union™s objections, 

precluded the holding of a fair and free representation election 
in Case 25ŒRDŒ1171, and that the el
ection should be set aside.  
Pro/Tech Security Network
, 308 NLRB 655, 662 (1992), enfd. 

993 F.2d 1538 (4th Cir. 1993), cert. denied 510 U.S. 1091 
(1994); Framed Picture Enterprise
, 303 NLRB 722 (1991); and 
MD Railroad Corp
., 319 NLRB 337 (1995).  The ultimate dis-
position of the decertification petition is discussed infra, under 
the heading ﬁThe Remedy.™™ 
Because the unfair labor practices in connection with writing 
the Union™s name on back belts (see supra, part III,I) occurred 
before the petition was filed, they are too remote in time to 
form the basis of objections to the election; see infra, footnote 
144. Objection 13 alleges, ﬁDuring 
the election, office personnel 
were using the intercom instruct
ing employees to vote `no.™™™  
Such allegations were not encompassed by the complaint.  As 

to this objection, the credible
 evidence shows as follows: 
The Company has a public address system which can be ac-
cessed by dialing a particular number on one of the company 
telephones which are located throughout the warehouse.  The 
1990Œ1993 collective-bargaining ag
reement included a rule 
stating, ﬁIntercom is to be used for work-related communica-
tion only.™™  The system was installed for work-related pur-
poses, and is generally used for such purposes.  However, on 
occasion, company personnel use the system to express support 
for local athletic teams.  If an employee did this on several 
occasions, stamping Supervisor Bill King (admittedly a super-
visor and company agent) would tell the employee to stop it, 
and this was all the discipline that was needed. 
Between about 9 a.m. and 6 p.m. on July 7, the public ad-
dress system carried about 
30 announcements which urged a 
vote against the Union.  During this period, unit employee Jim 
Dean used the intercom system on about a dozen occasions to 
urge the employees to vote no.  On at least two of these occa-
sions, he used the telephone on the desk and in the presence of Supervisor King.47   On some of the occasions when a ﬁno™™ 
vote, was thus urged, other em
ployees used the intercom sys-
tem to urge a vote for the Union.
48   Between 7 and 9 p.m. on July 7, the intercom system 
aired both ﬁvote yes™™ and ﬁvote 
no™™ messages.  The polls were 
open between 2 and 9 a.m. on 
July 8. 
I find that the foregoing conduct in connection with the in-
tercom system did not constitute a basis for valid objections to 
the election.  
Bro-Tech Corp
., 315 NLRB 1014 (1994). 
                                                          
 47 My findings in these two sentences are based on Teresa Goens™ 
testimony.  For demeanor reason, 
I do not credit Patricia Reynolds™ 
testimony that she heard no such mess
age before leaving the office at 5 
p.m., or King™s testimony that his 
telephone was not used in his pres-
ence, that he told Dean to stop using the intercom if he was in fact 
using it, and that Dean said, ﬁ[O]kay.™™ 
48 This finding is based on King™s testimony.  For demeanor reasons, 
I do not accept Teresa Goens™ testimony that no such prounion mes-
sages were aired before she left the facility at 6:30 p.m. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 518V.  ALLEGED POSTELECTION UNFAIR LABOR PRACTICES
 A.  Alleged Unfair Labor Prac
tices with Respect to Bonuses 
and Douglas Jones™ Evaluation (Complaint Paragraphs 5(m), 
(n), and (o), 6(c), (d), (f), and (g), and 7; Alleged Discrimina-
tory Route Reassignment to Arnie Ray Goens (Complaint 
Paragraph 6(e)) 
1.  Facts 
a.  Background 
The Company has a practice, which is not set forth in the 
bargaining agreement, of considering for bonuses, at 6-month 
intervals, unit employees who have worked for the Company 
for more than a year and who are not on probation.  Patricia 
Reynolds testified, and the Company™s posthearing brief con-
tends (p. 123), that bonuses are 
given to employees whose job 
performance is ﬁabove and bey
ond™™ normal expectations.  
However, at least in August 1993, bonuses were received by 
the overwhelming majority of the drivers who were eligible for 
consideration for bonuses.
49   Employees who receive bonuses 
are frequently, and perhaps usuall
y, advised by the department 
managers that individual bonus in
formation is not to be dis-closed to anyone, and that the Company considers the bonus a 

confidential matter between the Company and the employee.
50   
This injunction does not extend
 to communications with em-
ployees™ spouses, or other family members, even where both of 
them are employed by the Company.  The complaint alleges 
that among the employees who we
re unlawfully discriminated 
against with respect to bonuses
 was Arnie Ray Goens, whose 
wife, Teresa Goens, was likewise a bargaining unit employee; 
and that among those who were favored by unlawful discrimi-
nation with respect to bonuses was Robert Burnett, whose 
brother Tim is also a bargaining unit employee.  The maximum 
bonus which can be given at a particular time is
 determined on 
a corporatewide basis; the record
 fails to show this maximum 
as of August 1993 or any other date.  A nonprobationary em-
ployee with a year™s service will not necessarily receive any 
bonus at all.  At the Indianapolis warehouse, each manager 
submits to Patricia Reynolds at an appropriate time a list of his 
nonprobationary subordinates with mo
re than a year™s service, 
with a recommendation as to how much (if any) bonus each 

should receive.  After reviewing each recommendation with the 
manager and making any changes she deems appropriate, she 
forwards the recommendation to 
Thomas Wake, who reviews it 
and makes the final determina
tion after discussing it with 
Patricia Reynolds. 
The Company also has a practice of issuing evaluations to 
employees at approximately 6-m
onth intervals.  The evalua-
tions are made by the employees™ respective managers and, as 

of August 1993, were made shor
tly before the bonuses were 
determined.  Whether and how much of a bonus is to be re-
ceived by a particular employee 
is determined by a rating be-
                                                          
                                                           
49 In August 1993, bonuses were given to about 40 unit employees 
who were not drivers.  As of the payroll week ending August 21, 1993, 
the unit included about 79 employees who were not drivers.  The record 
otherwise fails to show how many nondrivers in the unit were eligible 
to be considered for August 1993 bonuses. 
50 The complaint does not allege that this confidentiality policy vio-
lates the Act, cf. Radisson Plaza Minneapolis
, 307 NLRB 94 (1992), 
enfd. 987 F.2d 1376 (8th Cir. 1993); and 
Handicabs, Inc
., 318 NLRB 
890 ( 1995). 
tween one and five (with five being the highest) of several fac-tors.  However, as of August 1993, the factor ﬁattitude™™ was 
given the weight of at least 50
 percent.  Patricia Reynolds 
credibly testified that as of
 August 1993, the term ﬁattitude™™ 
meant the same in the employee evaluation and in the bonus 
determination; I infer 
that at least in August 1993, substantially the same employee conduct governed management™s ﬁattitude™™ 
judgment as to both the evaluati
ons and the bonuses.  Patricia 
Reynolds credibly testified that as to the August 1993 bonuses, 

the employees were told at the time of their respective evalua-
tions what their respect
ive bonuses would be. 
b.  Alleged unfair labor pr
actices involving Hall™s bonus 
As previously noted, in June
 1993 Thomas Wake stated at 
meetings of employees, whom the Company had assembled to 
hear him urge a vote against the Union, that he was going to 
display favoritism to people w
ho were ﬁCompany minded™™ and 
wanted to be company people, referring to those who opposed 
the Union.  During one of thes
e meetings, employee Donald 
Hall, who was wearing a union ha
t and union button, told Wake that the absence of a retirement program and the Company™s 
failure to equip trucks with CB radios showed that the Com-
pany did not really care abou
t the employees; whereupon Wake 
told him that he was on the wrong side, and that he needed to 
take off his union hat, come ove
r to the right side, and get on 
the winning team. 
The evaluation form used for drivers calls for a ﬁ1™™ to ﬁ5™™ 
rating (ﬁ5™™ being the highest) with 
respect to nine factors.  On 
August 11, 1993, Driver Manager Lodics showed Hall his 
evaluation form, which Lodics had prepared about 2 weeks 
earlier.  Of the eight factors as to which Hall had been rated, 
Hall received a ﬁ4™™ rating as to six (knowledge of work, qual-
ity of work, dependability, initiative, and judgment), a ﬁ2™™ 
rating as to attendance (during 
the 6-month rating period, Hall had never been tardy but had b
een absent three times), and a 
ﬁ1™™ rating as to attitude.  U
nder ﬁManager™s Summary,™™ Lod-
ics had written, ﬁDon does a good job as a driver and he is 

timely.  Don needs to work on hi
s attitude . . . . Work on his 
attitude and become a closer member of the Eby team.™™  The 

ﬁManager™s Summary™™ also stated that Hall should ﬁpay more 
attention to his paper work 
and return more boxes,™™ the 
ﬁboxes™™ entry referring to the Company™s ongoing effort to 
recycle boxes;  these matters were not referred to during the 
conversation. Lodics said that Hall was one 
of Lodics™ best drivers, but 
that Lodics did not believe in giving out five™s because nobody 
was perfect.  Lodics said that 
attitude was 51 percent of the 
grade, and that Hall had received a ﬁ1™™ as to attitude ﬁbecause 
of the union thing, and the way that [he] felt about the Com-
pany.™™  Hall said, ﬁSo you™re
 basing my attitude grade on 
things that you™ve heard that I™ve said, and things that I said at 

union meetings?™™ Lodics shrugge
d his shoulders.  Hall said, ﬁThat™s what my attitude grade is based on?™™  Lodics said, 
ﬁYes.™™  Hall had received a $200 bonus in February 1993 (the 
amount recommended by then Driver Manager Doty) and Au-
gust 1992, and a $250 bonus in February 1992.  Lodics said 
that in August 1993 Hall woul
d be receiving a $100 bonus (the 
amount which Lodics had recommended to his superiors).51   After using a scatological expressi
on, Hall said that it was not 
 51 See Patricia Reynolds™ testimony (supra, part V,A,1) as to when 
employees were advised as to th
e amount of their August 1993 bonus. 
 EBY-BROWN CO. L.P. 519ﬁright™™ for Lodics to knock Hall™s bonus down, because of ﬁthe 
way that [he] felt, and somethin
g that [he was] standing for,™™ 
after Lodics had said Hall was one of Lodics™ best drivers. Lod-

ics responded by telling Hall to sign his evaluation.
52   The size 
of the bonuses received by othe
r employees is discussed infra, 
part V,A,1,e. 
Hall credibly testified to c
oncluding from this conversation 
that he was a ﬁmarked man™™ a
nd had better find another place 
to work.  After giving 1 week™s notice to the Company, he 
started working elsewhere on September 20, 1993, at the same 
pay he had been receiving from the Company.  Although he 
believed his new job to be a better job than he had performed 
with the Company, he credibly testified that he did not consider 
these perceived improvements when he decided to seek other 
employment. 
My findings as to the August 11 conversation are based al-
most entirely on Hall™s testimony.  Lodics testified, in effect, 
that Hall™s low ﬁattitude™™ rati
ng was based partly on Hall™s 
failure to attend quality control meetings, and that Lodics 
brought this matter up during the evaluation conference.  Lod-
ics testified that attendance at su
ch meetings is voluntary.  Hall 
testified without contradiction that initially, th
e quality control 
meetings were held at some 
time between 5 and 7 p.m. on 
Mondays, and that he had to start work at 1 a.m. on Tuesdays; 
and that when he pointed this out to Lodics, he said Hall would 
not have to attend these meetings
.  Hall further testified without contradiction that the quality control meetings were later 

moved to Tuesday nights, and th
at he could not attend these 
Tuesday meetings because his work schedule called for an 

overnight run which put him in Cleveland, Ohio, on Tuesday 
nights.  I credit Hall™s testimony that Lodics excused him from 
the Monday meetings because of
 his Tuesday schedule, for demeanor reasons and because I 
regard as improbable Lodics™ 
testimony that Hall never brough
t up to Lodics either the unre-
solvable conflict between Hall™s work schedule and the Tues-
day meetings, or the sleep problem which was created by the 

Monday meetings and his Tuesday work schedule. 
Lodics also testified that Hall™s low ﬁattitude™™ rating was 
based partly on Hall™s alleged refusals to comply with Lodics™ 
alleged requests that Hall perform
 an additional run (at least 
mostly on Fridays), after he had completed his regular runs.  
Lodics testified that he had ma
de such requests of Hall with respect to at least 15 Fridays between March and the end of 

July (a period which included about
 22 Fridays), and that so far 
as Lodics could recall, Hall did not agree to perform such a run 
on any such occasion.  Although L
odics testified that Hall was 
first on the ﬁchecklist™™ and Lodics called him first every time, 
Hall was in fact in the middle of the drivers™ seniority list.  Hall 
testified that Lodics had made
 such requests on about three 
Fridays before Hall™s August 11 evaluation; that he had com-
plied with such a request on one occasion and refused on the 
other two occasions; and that on both such occasions, Lodics 
later told him that Lodics had been able to find a driver to run 
the route in question.  The Company failed to produce any re-
cords showing whether Hall ran more than his scheduled routes 
during the period in question or, for that matter, whether any-
one ran more than his scheduled routes.  Lodics went on to 
testify that Hall™s low ﬁattitude™™ rating was based partly on 
                                                          
                                                           
52 The form states on its face that the employee™s signature does not 
indicate agreement, but indicates on
ly that the review was discussed 
with him. 
Hall™s having ﬁbadmouthed™™ the 
Company.  However, Lodics 
went on to testify that he coul
d not remember when Hall made 
these remarks (except that it was within the FebruaryŒJuly 1993 
review period), or how many times he made them (except ﬁI 
guess, five, ten.  I really don™
t know™™); and that all of such comments by Hall were made 
in the employee breakroom 
rather than to customers. 
Because Lodics™ recital of lawful alleged reasons for Hall™s 
low ﬁattitude™™ rating relied partly on conduct which resulted 

entirely from the work schedule to which the Company as-
signed him, partly on conduct for 
which Lodics had previously given permission, and partly 
on conduct whose significance 
Lodics exaggerated, because the Company failed to produce 
records which would have shown whether Hall in fact ran an 
extra route one Friday and how of
ten extra routes were in fact 
run (see infra, fn. 58), and for demeanor reasons, I credit Hall 
as to Lodics™ requests that Hall perform additional runs and Hall™s response, and also Hall™s version of his conference with Lodics; and I do not credit Lodi
cs™ testimony that during this 
conference, the subject of the Union came up only when Hall 
claimed that his union activity motivated his low ﬁattitude™™ 
evaluation and Lodics denied this. 
c.  Alleged unfair labor prac
tices involving Arnie Ray Goens 
(1)  Background 
Arnie Ray Goens was the Union™s chief steward between the 
Company™s 1989 acquisition of the warehouse and February 
1994, when he quit for a better paying job elsewhere.  In Feb-
ruary and August 1992 and February 1993 he received a bonus 
of $100, $150, and $50, respectivel
y; in each case, no other 
driver who received a bonus received a lower bonus than he 
did.  In February 1993, then 
Driver Manager Larry Doty, who 
was admittedly a supervisor, told Goens that if he had not given 
Doty so many grievances Goens would probably have received 
a better bonus than he had in fact
 received, but that Doty had no 
problems with Goens™ work performance.
53  After this interview, Goens cont
inued to sign grievances on 
other employees™ behalf, and to 
present them to management.  
As previously noted (supra, part
 III,D), about a week before the 
election, Copresident Thomas Wake told the employees that the 

reason they had no retirement program was the money the 
Company had to spend to fight the grievances being filed. Go-
ens wore a union hat to work every day, and wore a union but-
ton to work almost every day be
tween the first week in June 
and about the end of June, when
 the Company instructed em-
ployees not to wear prounion or antiunion buttons on deliveries.  
As previously noted (supra, part III,H,1), on June 30, 1993, 
Supervisor Kramer threatened to report him to the police be-
cause he was distributing union literature outside the warehouse 
fence on his own time. 
(2)  Alleged exceptionable conduct by Goens before Lodics 
became driver manager in March 1993 
A letter to Goens from Patricia
 Reynolds dated February 13, 
1993, while Doty was still driver manager and before the decer-
tification petition was filed, states as follows:
54  53 The complaint does not allege that the Act was violated either 
through Doty, or in connection with bonuses to Goens before August 
1993. 
54 My finding that Goens received th
is letter is based on Lodics™ tes-
timony.  For demeanor reasons, I do not credit Goens™ testimony that he 
never saw the letter before the hearing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 520 Recently, I learned that you may have advised a cus-
tomer of Indiana Eby-Brown Company that a strike will 
occur this summer and that the customer should consider 
alternative sources for its product needs. While you certainly are free to have your own opinion 
regarding the outcome of negotiations this summer, we 
hope you will bear in mind that anything you say or do 
which damages the Company in the eyes of the customers 
also affects the job security of every employee of the Indi-
ana Eby-Brown Company. 
In this regard, I bring to 
your attention the following 
portion from the current 
bargaining agreement: 
Article XXII 
Section 1.  The union, as well as the members thereof, agree 
at all times as fully as may be within their power to further the 
interests of the Company. 
It is hoped in the future that regardless of your per-
sonal opinions and desires, you will consider how your 
statements to customers may affect the Company and all 
its employees, including those in the bargaining unit. 
 Goens testimonially admitted th
at during discussions with cus-
tomers about the representation 
election campaign, he ﬁproba-
bly™™ told the customers that they should buy their ﬁstuff™™ from 
somewhere else. 
On April 30, 1993, the Regional Director for Region 25 is-
sued a complaint against the Union, alleging, inter alia, that in 
December 1992, Goens had threatened employees with repri-
sals if they did not support the Union, and that in January 1993, 
Goens had threatened employees that in the event of a strike 
among the Company™s employees, the Union™s agents would 
assault company supervisors.  The record fails to show the ul-
timate disposition of this complaint.
55   There is no evidence as 
to whether Goens in fact engaged in any of the conduct alleged 

in this complaint. 
Lodics became the Company™s driver manager in March 
1993.  He testified, in effect
, that the employee evaluations 
drawn up by him were based solely on events which occurred 
after he became dr
ivermanager.   
(3)  Goens™ evaluation and his failure to receive a bonus 
Lodics gave Goens his evaluation on August 12, 1993.  As to 
the eight items which Lodics checked on the evaluation form, 
Goens received a ﬁ5™™ on attendance (he had not been absent or 
tardy during the period covered), 
a ﬁ4™™ (the highest mark Lod-ics gave anyone) as to four items (knowledge of work, quality 
of work, dependability, and judg
ment), a ﬁ3™™ as to two items 
(quantity of work, and initiative), and a ﬁ1™™ as to attitude.  
Lodics said that he had no problem with Goens™ work or his 
paperwork, and that he met or exceeded what was expected of 
him.  Lodics went on to say th
at Goens had a bad attitude, and 
that attitude was 51 percent of his evaluation.  Goens asked 

what Lodics meant by saying that Lodics had a bad attitude.  
Lodics said that other drivers had told him that Goens had been 
ﬁbad mouthing™™ the Company.  Goens asked who had said this.  
Lodics said that he could not tell Goens.  Goens asked him to 
                                                          
                                                           
55 Lodics™ testimony that these charges ﬁwere found to be founded™™ 
was received only to show his mental
 processes.  The Company™s post-
hearing brief states (p. 122) that Goens ﬁwas personally named in an 
unfair labor practice charge by th
e Company;™™ and that the Union 
agreed to settle the case by posting a notice. 
bring in the driver who had said this.  Lodics said that he could 
not do that either.  Goens asked what statements the drivers had 
attributed to him.  Lodics did no
t answer this question, but said (in accordance with Lodics™ recommendation) that Goens 
would not be receiving a bonus in August 1993.
56  Of the ap-proximately 32 drivers who were eligible for consideration for 
a bonus in August 1993, 29 received a bonus. 
After Goens had signed his evaluation (see supra, fn. 52) and 
left the office, Lodics wrote on Goens™ evaluation, where the 
form called for ﬁManager™s summary,™™ the words: ﬁ[Goens] 
does a good job as a driver, and does very well on his paper 
work but has an attitude problem.  Attitude is 51 % of your job 
and [Goens] has yet to learn that.™™  Where the form stated, 
ﬁIdentify any areas for improvement that [employee] should 
concentrate on to become more effective in his/her present 
position,™™ Lodics wrote, ﬁAttitude Attitude Attitude!  Returned 
boxes.™™ Notwithstanding Lodics™ ﬁReturned boxes™™ entry on Goens™ 
evaluation form, Lodics testified that he told Goens during the 
evaluation interview that he should ﬁimprov[e] his participa-
tion™™ in the box-return program, and that Lodics gave him a 
low ﬁattitude™™ rating partly because he ﬁdidn™t participate™™ in 
that program.  However, Patricia Reynolds testified that he 
received a quarterly honorable mention in the box-return pro-
gram sometime in 1993, although (s
he testified) she could not 
recall whether he received this recognition before or after his 
August 1993 evaluation.  Laying to one side Lodics™ testimony 
about the evaluation interview, 
there is no evidence that Goens 
was ever reproached by manage
ment in connection with the box-return program.  Moreover, the Company produced no 
records to show how many boxes were brought in by Goens, 
although the Company™s on-going box-return competition must 
have caused it to keep records as to how many were brought in 
by each driver.
57   I infer that such records, if produced, would 
have corroborated his testimony that he brought in 45 to 60 

boxes a week58Ša number which at least sometimes reached 
(and, perhaps, exceeded) the Company™s ﬁgoal.™™
59   Nor did the 
Company produce any records showing how many drivers (if 

any) achieved this ﬁgoal.™™ 
Lodics testified that he gave Goens a low ﬁattitude™™ rating 
partly because Goens repeatedly told him, when Goens was 
leaving for the day, that Lodics
 should be careful driving home, 
things can happen out there.  Lodics testified that he interpreted 
these remarks as threatening, but he
 testified, in effect, that he 
did not know the purpose of these alleged threats.  In view of 
Lodics™ testimony in this respec
t, and for demeanor reasons, I credit Goens™ testimony that he told Lodics to ﬁhave a nice 
evening, good night, and be careful going home,™™ and did not 
tell him that ﬁthings can happen
 out there.™™  Accordingly, and 
 56 See Patricia Reynolds™ testimony (supra, part V,A,1) as to when 
employees were advised about the size of their bonuses. 
57 Patricia Reynolds testified that since late 1993, the Company 
ﬁstarted tabulating the [box-return
] information on a monthly basis.™™ 
58 Golden State Bottling Co. v. NLRB, 414 U.S. 168, 173Œ174 
(1973); 
NLRB v. Dorothy Shamrock Coal Co
., 833 F.2d 1263, 1269 
(7th Cir. 1987); 
Zapex Corp., 235 NLRB 1237, 1239 (1978), enfd. 621 
F.2d 328 (9th Cir. 1980). 
59 The Company™s ﬁgoal™™ was 20 ﬁpoints™™ per route, 2 ﬁpoints™™ for 
each Eby-Brown box, and 1 ﬁpoint™™ each
 for other boxes.  Goens drove 
three routes a week.  The record fails to show how many of the 45 to 60 
boxes he returned each week were one ﬁpoint™™ boxes and how many 

were two ﬁpoint™™ boxes. 
 EBY-BROWN CO. L.P. 521because Lodics did not mention this matter on Goens™ evalua-
tion form, I do not credit Lodics™ testimony that he bought up 
such remarks during Goens™ evaluation interview. 
Lodics testified that Goens™ low ﬁattitude™™ evaluation was 
due partly to the fact that an accounts receivable manager who 
introduced herself as ﬁDee Dee Knapp™™ was constantly ad-
dressed by Goens as ﬁFifi,™™ even though she had told Lodics 
that she was upset by such conduct and had told Goens that she 
did not want to be called ﬁFifi.™™
60   Lodics testified that he 
believed Goens so addressed 
Knapp because he believed it 
annoyed her, and that he was thereby acting disrespectfully 
toward her.  The record fails 
to show that Lodics mentioned 
this matter to Goens, and there is no probative evidence that 
Knapp ever mentioned the matter to Goens.  Goens credibly 
testified to an incident in early 1993 where he referred to 
Knapp as ﬁFifi.™™
61   Shortly thereafter, according to his credible 
testimony, Patricia Reynolds as
ked him what he had against the 
Knapps, he said he had nothing against them, Reynolds asked 
him to refrain from saying anything to Dee Dee Knapp, and he 

said he would; there is no evidence or claim that he ever called 
her ﬁFifi™™ again.  After becoming driver manager, Lodics 
ﬁquite a few times™™ called Goens by the nicknames of ﬁWhore 

Dog™™ and ﬁPlayboy.™™
62   Goens™ conduct in addressing Knapp 
as ﬁFifi™™ was sometimes preceded by Knapp™s calling him 

ﬁGonads™™; but this was not known
 to Lodics.  Also, both be-fore and during Lodics™ service 
as driver manager, employee 
Mark Mayfield also used to ca
ll Goens ﬁGonads,™™ and he in 
turn used to call Mayfield ﬁFairyfield,™™ in Lodics™ presence 
and without any comment from hi
m.  In addition, Goens and Mayfield used to call Lodics ﬁLow Dick;™™ the record fails to 
show whether this nickname was used after he became driver 
manager. Lodics testified that he gave Goens a low ﬁattitude™™ rating 
partly because of Goens™ conduct,
 shortly after Lodics became 
driver manager in March 1993, in connection with some at least 
arguably humorous cards.  On this occasion, then company 

employee Charlie Lodics, who is the wife of Paul Lodics, re-
marked to Goens that her husband had said Goens had a couple of funny cardsŠa stud card and a union card.
63   Goens there-
upon gave her two cards.  The card thus described as a stud 
card had been given Goens by his 
wife, and states, in part, ﬁThe Stud Club, long standing member. . . . This card is carried by 
sexy men all over the world.™™ 
 The card thus described as a 
union card states: 
 I™m the Sonofabitch from the Teamsters who Burns 
Warehouses, Slashes Tires, Bankrupts Businesses . . . and 
Makes $100,000 a Year! May I serve you? 
 Charlie Lodics read the union card and laughed.  Then, she 
gave the cards to a fellow employee, who in turn passed them 
on to another fellow employee.  Eventually, one of the em-
                                                          
                                                           
60 On timely objection, Lodics™ testimony is this respect was not re-
ceived to show that Knapp had in fact so advised Goens. 
61 He credibly denied that he was us
ing that name in the sense that it 
would be used for his pet . 
62 In addition, when Goens was wearing his hair in a pony tail, Lod-
ics repeatedly said that Goens™ hair ﬁturned [Lodics] on.™™ 
63 This finding is based on Goens™ uncontradicted testimony, which 
was received without objection or lim
itation.  Moreover, Lodics, who 
testified for the Company, did not deny telling his wife that the cards 
were funny.  Accordingly, I find that Lodics did so describe these cards 

to his wife.  See fn. 41, supra.. 
ployee recipients of these cards 
took them ﬁup front.™™  There is 
no evidence that Goens was ever disciplined in connection with 
this incident.
64  Lodics testified that he gave Goens a low rating about ﬁatti-
tude™™ partly because Goens attended only about one of the 
monthly drivers™ meetings (whi
ch are mandatory) and none of 
the monthly quality control me
etings (which are nonmanda-tory).  Goens testified that L
odics had excused him from attend-
ing the meetings in question, because Goens™ part-time work 
schedule for another employer called for him to work during 
the hours when these meetings were to be held; and that he 
always asked Lodics what Goen
s had missed during a drivers™ 
meeting he had not attended.  L
odics denied that Goens asked 

to be excused from these meetings.  I credit Goens, for de-
meanor reasons and because Goens™ testimony is uncontra-
dicted that Lodics never said anything to Goens about his not 
having attended drivers™ meetings.
65  Lodics testified that he gave Goens a low rating as to ﬁatti-
tude™™ partly because employee John Ashby, who had run one 
of Goens™ routes during the week of July 30, 1993, when Goens 
was out sick, had reported to L
odics that some customers on 
that route had told Ashby that Goens had urged them to patron-
ize other suppliers, and other customers on that route had told 
Ashby that by slamming down 
boxes and other conduct, Goens 
had indicated that the Company 
did not appreciate having them as customers.  On timely objection, Lodics™ testimony in this 
respect was not received to show that the customers had in fact 
made these reports to Ashby. 
 Ashby, who still works for the 
Company, was called by it as a witness, but was not asked 

whether customers had complained to him about Goens or 
whether Ashby had made such re
ports to Lodics. Lodics testi-
fied that although at least one of the allegedly complaining 
customers was identified in the reports allegedly made to Lod-
ics about Goens™ advice that
 they should buy from another 
company, Lodics did not ask the customer whether the report 
was true (because ﬁI don™t have
 any contact with customers™™) 
and that Lodics did not know 
whether anyone else had at-
tempted to verify the report.  Lodics further testified that as to 

Ashby™s alleged box-slamming repor
t, Lodics did not contact 
the customer to find out whether the report was accurate; and 

he testified that he did not recall if he relayed the report to any-
one else in management.  Lodics testimonially attributed to 
Patricia Reynolds the report that customers had said Goens 
suggested they buy from another company.  Reynolds testified 
that the Company had received some customer complaints 
about Goens, but that she did not recall the details of any of 
these complaints and (in effect) that any reports to Goens about 
such complaints would have been made by Lodics.  Lodics 
testified that he did not believe 
Goens was ever disciplined as a 
result of the reports allegedly made by Reynolds, and there is 
no evidence that any such discipline was administered.  Goens 
testified that he did not rememb
er whether he had told any cus-
 64 Patricia Reynolds testified to th
e belief that this incident was a subject of the April 1993 unfair labor practice complaint against the 
Union.  That complaint alleged th
reats by Goens in December 1992 and 
January 1993.  The card incident occurred in March 1993. 
65 In response to a leading question by company counsel which in-
cluded whether Lodics had mentioned the drivers™ meetings matter to 

Goens during his evaluation interview, Lodics™ ﬁyes™™ response was 
stricken on objection.  Immediately thereafter, Lodics was asked what 

he told Goens during his evaluation interview.  Goens™ response did not 
include the drivers™ meetings. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 522tomers that the Company was no good.  He further testified that 
lots of customers had asked him what was going on in connec-tion with the ﬁUnion-free™™ or ﬁV
ote Teamsters™™ insignia, he 
told them that the Company was going through a vote about 
whether to keep the Union, the customers asked which would 
be best, and he said they coul
d buy their stuff from somewhere 
else.  Goens credibly denied wit
hout contradiction that he ever 
slammed down boxes, or told a customer that it was an incon-
venience for him to deliver the Company™s products to the cus-
tomer.  I do not credit Lodics™ testimony that he received these 
reports from Ashby, for demean
or reasons, because Ashby did 
not corroborate such testimony, because Lodics rejected Goens™ 

request to tell him what drivers had reported to Lodics about 
what customers, because Lodics 
admittedly failed to investigate 
such reports, and because the undisputed evidence shows that 

any such reports would have
 been largely groundless. 
Lodics testified that he gave Goens a low rating about ﬁatti-
tude™™ partly because, when ot
her drivers were running Goens™ 
routes, the other drivers completed them faster than Goens did.  

However, Lodics was testimonially unsure whether he came to 
this conclusion before preparing 
Goens™ evaluation.  It is un-contradicted that nobody ever told Goens that other drivers 

were operating his routes faster than he, or that Goens was 
running his routes too slowly, or that it took him too long to run 
his routes.  The Company failed to submit any records showing 
how fast these routes had been run by either Goens or others 
(see infra, fn. 69).  As previously noted, Lodics rated Goens as 
a ﬁ3,™™ which Lodics characterized as ﬁmedium,™™ with respect 
to the factor ﬁQuantity of Work/AccuracyŠErrors.™™ 
(4)  Allegedly unlawful change in Goens™ route assignment 
Prior to August 1993, Goens delivered products to customers 
on route 270 on Tuesdays and We
dnesdays; delivered products 
to customers on route 480 on Thursdays; and, on Fridays, drove 
a route consisting of customer 
stops in Lebanon and Lafayette, 
Indiana.  Goens had been assigned to route 270, an overnight 
route, since about 1988, and had been assigned to route 480 
since about 1991. 
On Friday, August 20, Goens 
saw a posted schedule which 
stated that he was being assigned to routes other than 270 and 480.  Goens thereupon approached Lodics, protested the 

change, and asked why Goens had been moved to different 
routes.  Lodics replied that ﬁt
hey didn™t want [Goens] to be 
burned out.™™66   Goens had never told the Company that he was 
burned out on any of his routes; rather, Goens had repeatedly 
told Lodics (even before Lodics became driver manager) that 
Goens liked running route 270.67   Goens credibly testified that 
he preferred the routes he had been driving before late August 
1993 to the routes he was assigned thereafter.
68                                                            
 66 This finding is based on Goens™ credited testimony.  When asked 
whether Goens ever complained to Lodics about the route changes, 
Lodics testified, ﬁNo.  Not that I remember.™™  I credit Goens, for de-
meanor reasons and because it seems unlikely that he would not have 
complained about an assignment change that displeased him. 
67 This finding is based on Goens™ testimony.  For demeanor reasons, 
I do not credit Lodics™ denial. 
68 Goens testified to the belief th
at route 270 was easier than the 
route to which he was transferred because the new route required him 
to take off more product than did route 270.  At the hearing and in the 
Company™s posthearing brief, company counsel contended that Goens™ 

belief was erroneous.  However, it is significant that he preferred his 
old route and so advised Lodics. 
Ordinarily, drivers are assigned to
 particular routes for rela-tively long periods of time.  Moreover, Patricia Reynolds testi-
fied (although Lodics denied) that ordinarily, overnight routes 
are assigned on the basis of seniority.  However, drivers are in 
fact transferred between routes from time to time, both perma-
nently and temporarily, and not necessarily with any considera-
tion for seniority.  Lodics testifie
d, in substance, that he trans-
ferred route 480 to John Harris (who was junior to Goens) be-
cause Lodics wanted to transfer route 270 to driver Ashby (also 
junior to Goens), the route to which Goens was transferred in 
lieu of route 270 called for a different number of hours than 
route 270, and Lodics did not wa
nt Goens™ total hours to be affected by his transfer from route 270. 
As to why Lodics removed Goens from route 270, Lodics 
testified that he took this action partly because Ashby, who had 

run route 270 during the week ending July 30, 1993, when 
Goens was out sick, had reported to Lodics that some custom-
ers on that route had made 
some adverse comments about 
Goens.  For reasons summarized s
upra, part V,A,1,c,(3), I find 
that Ashby never made such reports.  The week after Goens 

was out sick, and after he 
had resumed running route 270, 
Goens told Lodics that one of the customers on route 270 had 
told Goens to advise his superiors to never send Ashby there 
again, and that another customer on that route had said that she 
would prefer not to have Ashby sent there again.  In addition, 
Goens told Lodics that a customer on another route which 
Goens usually ran, and which had been run by John Harris 
when Goens was out sick, had said that the Company should 
never again send ﬁthat little idiot,™™ referring to Harris.  In re-
sponse to these reports, Lodics laughed at Goens and walked 
away.  In addition, Goens reporte
d to Lodics that one customer 
had said that she did not like either Harris or Ashby. 
Lodics testified that he transferred Goens from route 270, 
and assigned that route to Ashby instead, for the further reason 
that when Ashby ran that route in Goens™ absence for medical 
reasons, Ashby was able to complete all the deliveries on that 

route in one day (Tuesday), thereby accomplishing service the 
next day after the customers™ orders; whereas Goens had been 
making some of the route 270 de
liveries on Wednesday.  Lod-
ics testified that because of Department of Transportation regu-

lations regarding truckdrivers™ hours, when running route 270 
both Ashby and Goens had had to spend Tuesday night in an 
out-of-town motel and return to the Indianapolis warehouse on 
Wednesday.  Lodics testified th
at Ashby reached Indianapolis 
at about 9 a.m. on Wednesday, 
July 27, ﬁmore than™™ or ﬁal-
most™™ 4 hours earlier than Goens usually returned.  However, 
Lodics elsewhere testified that he did not really care at what 
hour in the morning on Wednesday the driver chose to leave for 
Indianapolis.  Ashby and Goens were both paid on an hourly 
basis (Goens likely receiving 35
 cents an hour more), with no 
pay for layover time.  Lodics testified that a factor which con-
tributed to his decision to transfer route 270 from Goens to 
Ashby was ﬁprobably, to save 
money, because [Ashby] would 
get back sooner,™™ and that Ashb
y™s at least alleged relatively 
early return advantaged the Company because Ashby (who was 
a part-time warehouseman and a 
part-time driver) thereupon 
became available for other work assignments.  There is no evi-

dence that the Company ever sought to assign Goens to any 
work other than work as a driver. 
Ashby testified that before bein
g regularly assigned to route 
270 in August 1993 he had run it on 20 to 25 occasions since 
June 1992, both before and afte
r Lodics became driver man- EBY-BROWN CO. L.P. 523ager.  The Company™s records show that Ashby drove route 270 
on one occasion between May and August 1993, but the Com-
pany failed to offer any records to show how often he drove 
route 270 before May 1993, or the hour or date of his return to 
Indianapolis.  Ashby testified that when he ran route 270, he 
would leave the warehouse at 1 a.m. on Tuesday (as Goens also 
did), and that except on one or two occasions when Ashby re-
turned to the Indianapolis warehouse about 9:30 a.m. on 
Wednesday, he returned to the Indianapolis warehouse between 
3:30 and 4:30 p.m. on Tuesday, the same day he left.  As previ-
ously noted, Lodics testified that because of DOT regulations, a 
driver who ran route 270 could not return on the same day he 
left.  The General Counsel offe
red into evidence an exhibit 
which, when read in light of Goens™ testimony that when run-
ning route 270 he always laid over for the night, shows that the 
last time he ran that route he clocked in at 3:42 a.m. on Tues-
day, August 17, went off duty at 
5:31 p.m. that day, went back 
on duty at 4:45 a.m. on Wednesday
, August 18, and got back to 
the Indianapolis warehouse at 2:50 
p.m. that day.  This exhibit 
also contains such entries for Tuesdays and Wednesdays during 
the period when Ashby ran route 270 until its composition was 
changed, about the end of 1993. These exhibits show that on 
approximately 11 occasions when Ashby probably ran route 
270 between the week ending August 28, 1993, and the end of 
that year, he left the Indianapolis warehouse earlier than 2 a.m. 
on 3 occasions, and after 3 a.m. 
on 3 occasions.  However, with 
the exception noted in the margin,
69  it is impossible to deter-
mine from the exhibits the hour or date when Ashby returned to 
Indianapolis.
70  By his own admission, Lodics 
never asked Goens to finish 
all of the route 270 deliveries on Tuesdays.  Lodics further 
testified that so far as he knew, no customer on route 270 ever 
asked Goens or the Company to deliver product on Tuesdays 
and not on Wednesdays.  Lodics
 never asked Goens why Ashby 
could at least allegedly run r
oute 270 faster than he, nor com-
plained to Goens that he was running his route too slow, or that 

it took him too long to run his route.
71   Lodics testified to being 
unaware of any complaints from customers that deliveries were 
untimely before August 1993.  When giving Goens his periodic 
                                                          
                                                           
69 As to one of these weeks, the e
xhibit consists of timecards rather 
than payroll lists.  Because both th
e clock-in and the clock-out times 
appear to have been entered by a timeclock, I infer that on Tuesday, 
November 2, Ashby returned to the Indianapolis warehouse at the 
clock-out time of 5:31 p.m.  A
lthough Ashby™s driving logs would 
show whether he took a layover pe
riod and the beginning and end times 
of any such period, the Company is legally required to retain such logs 
for only 6 months, and the record suggests that it routinely destroys 
them shortly thereafter.  Patricia 
Reynolds™ testimony suggests that the 
Company may maintain 
and keep ﬁtrip cards™™ which show the time 
that the driver leaves on and returns 
from his route.  A charge received 
by the Company on November 12, 1993, alleges that the Company had 

ﬁdiscriminated against [Goens] regarding employees bonuses and other 
conditions of employment™™ because of his union activities.  A com-
plaint which alleges discrimination 
against Goens in August 1993 with 
respect to a bonus and reassignment
 of routes was received by the 
Company on March 3, 1994. 
70 More specifically, these record
s fail to show whether Ashby™s 
Tuesday off-duty and Wednesday on-duty 
times were in Indianapolis or 
at a layover point, and fail to sh
ow whether his Wednesday hours in-
volved driving, warehouse work, or both. 
71 This finding is based on Goens™ testimony.  I do not accept Lod-
ics™ testimony that he asked Goens why Ashby was able to return so 

much earlier than Goens, for demeanor
 reasons and in view of Lodics™ 
testimony that he did not recall what Goens said in reply. 
evaluation in August 1993, Lodics rated his productivity (which 
included how fast he made his deliveries) as ﬁmedium™™Š3 on 
a scale of 1 to 5.  Goens never received any customer com-
plaints with respect to the timel
iness of his deliveries on route 270.  Goens testified that he di
d not complete all the route 270 
deliveries on Tuesdays because (1) as to the Clark station in 

Jasper, Doty (Lodics™ predecessor as driver manager) had told 
him never to deliver after 1 p.m
., because there had been a big 
mixup on cigarettes while Goens 
was on vacation, and he could 
not reach Jasper by 1 p.m. on Tuesday; (2) the Crane Naval 
Weapons base in Crane, Indiana, had a cutoff time for deliver-
ies of 2:30 p.m., and he could 
not reach Crane by 2:30 p.m. on 
Tuesday; and (3) Boyle™s IGA in Petersburg wanted to receive 
deliveries early in the morning, and he could not reach Peters-
burg early in the morning on Tuesday.
72   Lodics testified that 
he did not recall specifically wh
ether, as of August 1993, any of 
the customers on route 270 had any 
restrictions as to the time of 
day of deliveries.  Ashby testif
ied that before August 31, 1993, 
he never reached Crane later than 2:30 p.m. on Tuesday, and 
never experienced any problem delivering at any customer on 
route 270 because of the time of day.
73  d.  Alleged unfair labor practi
ces in connection with Douglas 
Jones™ evaluation and his failure to receive a bonus 
(1) Background Douglas A. Jones was hired on June 27, 1990, for the night 
warehouse.  The night shift is 
serviced by an employee whose 
title is ﬁalternate steward,™™ but 
whose duties are much the same 
as those of the steward, who serv
ices the day shift.  About Oc-
tober 1992, when the incumbent alternate steward resigned his 
employment, Union Business Representative Buhle posted a 
notice asking that it be signed by anybody wishing to run for 
steward.  Buhle had intended 
to conduct an employee election 
to determine which of the signa
tories would become alternate 
steward.  However, Jones was the only employee who signed 
the notice, and Buhle appointed him as alternate steward.  He 
served in this position until February 1994, when the chief 
steward (Arnie Ray Goens) quit the Company™s employ and 
Jones became chief steward. 
Between his June 1990 hire and August 1994, Jones filed 
three to five grievances on his own behalf.  In November 1991, 
Patricia Reynolds escorted Copresidents Thomas and Dick 
Wake to Jones™ work station and said, ﬁ[Y]ou™ll note Doug, his 
name appears as a witness on all the grievances of Charles Elli-
ott that™s been filed.™™
74   One of the Wakes thereupon remarked 
that Jones always seemed to be caught in the middle of every-
thing, and that being caught in the middle was a really bad 
place for him to be.  In 1992, he testified at two July arbitra-
tions, inferentially in the grievants™ favor, and represented the 
grievant in a December arbitration.  As steward, he handled 
more than 10 grievances on beha
lf of the other employees. 
Jones did not receive a bonus in mid-1992, the first time his 
length of service made him elig
ible for consideration for a bo-
 72 Copresident Thomas Wake testified that a significant number of 
accounts want deliveries made before 
a particular hour (for example, by 
10 a.m., by noon, or by 2 p.m.), and that it was very common for cus-
tomers to have specific requirements for delivery time. 
73 Ashby testified that after route 270 was changed, about the begin-
ning of 1994, he became aware that Crane Naval Weapons would 
probably not take any deliveries after 4 p.m. 
74 Arnie Ray Goens™ testimony suggests that Elliott was a union 
steward who had been discharged. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 524nus, nor did he receive one in early 1993.  When giving Jones 
his evaluation in February 1993,
 Grigdesby told him that he 
was not a team player, that he needed to be more company 

supportive and company oriented, and that he had a bad atti-
tude.75  Charges filed by the Union on May 14 and June 28, 1993, al-
leged, among other things, that the Company was discriminat-
ing against Jones, Rakes, Jewe
ll, and Edmond because of their 
union activity and their wearing of union insignia (inferentially, 
referring to the back-belt matter discussed supra, part III,1).  On 
June 10, 1993, Jones gave an affidavit to the Board™s Regional 
Office in connection with the back
-belt matter.  As previously 
noted, during a June 30, 1993 speech urging the employees to 
vote against the Union, Thomas Wake told employees that they 
had no retirement plan because of the Company™s expenses in 
processing grievances (supra, part III,D).  Jones served as the 
Union™s observer at the election on July 8, 1993.  On July 14, 
1993, the Union filed objections to the election alleging, among other things, that on July 7, Supervisor Grigdesby had ordered 

Jones and employee Wilke ﬁto 
stop passing out union literature 
on their breaks, lunch, before a
nd after work under threat of 
termination.™™
76   (2)  Jones™ July 1993 evaluation, and his failure to receive a 
bonus in August 1993 
On July 29, 1993, Supervisor 
Grigdesby called Jones into 
Grigdesby™s office and instructed Jones to close the door, a 
somewhat unusual procedure in connection with issuing an 
evaluation.  Then, Grigdesby ga
ve Jones his latest evaluation 
form, which had been prepared by Grigdesby.  One side of the 
form calls for the supervisor to 
insert a check mark after each 
of eight or nine factors, in one of five columns.  A check in 
column 2 means ﬁMeets Majority of Job Requirements;™™ in 
column 3 means ﬁSatisfactorily Meets Job Requirements;™™ and 
in column 4 means ﬁConsistently Meets or Exceeds Job Re-
quirements.™™  Jones received a check mark in column 2 for 5 
factors (quantity of work, initi
ative, attitude
, judgment, and 
advancement potential); in colu
mn 3 for 3 factors (knowledge of work, quality of work, and dependability); and in column 4 

for attendance. 
After showing Jones this side of the evaluation form, Grig-
desby turned the form over and read to him Grigdesby™s entry 
under ﬁManager™s Summary™™
Šnamely, that Jones ﬁseems 
intent on only doing a mediocre job.  He has negatively influ-
enced coworkers & has no sense of company loyalty.  He is 
dishonest & I feel would rather 
pursue other career interests.™™  
Under the printed words ﬁIdentify any areas for improvement 
this member should concentrate 
on to become more effective in 
his/her present position,™™ Gri
gdesby had written, ﬁProductivity 

& become 100% company supportive or find an employer that 
you can be happy with.™™  Jones asked Grigdesby exactly what 
he meant by dishonest.  Grigdesby said that Jones ﬁhad been 
going around here telling everybody that [Grigdesby] wouldn™t 
let [Jones] pass out union literature on and off the clock, on or 
                                                          
                                                           
75 The complaint does not allege that the Company violated the Act 
by failing to pay Jones a bonus in 1992 or in early 1993, or by any 
statements to Jones in February 1993. 
76 Par. 5(h) of the initial complain
t herein (issued on September 21, 
1993) and the subsequent complaints 
alleges that about July 1, 1993, 

and thereafter, Grigdesby unlawfully ﬁprohibited employees from dis-
tributing literature published by the 
Union, to other employees during 
nonwork time in nonwork areas.™™  See supra, part III,G,b. 
off company property;™™ and that Grigdesby had not said that.  
Jones said, ﬁ[W]ell, that™s funny . . . because I didn™t say that, 
either.™™  Grigdesby went on to say that the Company was very 
fair, and from that point on, ev
eryone was going to start out 
with a clean slate.  Jones said that this might be true for most 
people, but that Grigdesby knew as
 well as Jones did that this 
was not the case with Jones.  Gr
igdesby said, ﬁ[W]ell, what do 
you mean?  Due to all this union business?™™  Jones said, 
ﬁ[Y]es.™™  Grigdesby said that he did not care what Jones did as 
long as he came to work on time and got the merchandise out 
the door to the customers.  Jones said that Grigdesby might feel 
that way, but he was not in charge there.  Grigdesby said that it 
was true he was not in charge.  Jones said that Patricia Rey-
nolds was Grigdesby™s boss.  Gr
igdesby said, ﬁ[T]hat™s true, 
and women never forget.™™  Grigdesby said that Jones had 

burned a few bridges along the way.  Jones ﬁkind of laughed™™ 
and said, ﬁ[Y]es, I think I torched them.™™  Grigdesby told Jones 
that he would not be receiving a bonus in August 1993,
77  and ended the conversation by saying, ﬁ[T]here™s one thing you™re 
going to have to learn in life, Doug, you can™t fight city hall.™™ 
Although Jones told several fellow employees about his 
evaluation and his evaluation in
terview, he merely advised 
them that he had received a review which was ﬁtypical of the 
type of review that he would get from the Company.™™ 
Grigdesby testified that the reason why he had included in 
the evaluation the statement that Jones was dishonest was that 
Jones allegedly had lied to the 
NLRB about Grigdesby™s threat-
ening him with termination, and 
that if Jones had not filed the 
ﬁcharges™™ (inferentially, referring to the allegations in the elec-
tion objections about Grigdesby™s 
statements to Jones; Jones 
had not yet filed any unfair labo
r practice charges), the ﬁdis-
honest™™ entry would not have been in the evaluation.  Grig-
desby further testified that Jones™ alleged lying to the NLRB 
played no role at all with respect to the numerical marking.  As 
to what Grigdesby meant by the 
term in Jones™ evaluation ﬁ100 
percent company supportive,™™ Grigdesby testified, ﬁTo be a 
team player and help us as a 
team get the job done out there 
instead of persisting on only doing a mediocre job.™™  When 
asked whether he considered Jones a team player when Jones 
allegedly lied to the NLRB in the charge he had filed relating to 
Grigdesby, he replied, ﬁWhat I™m
 talking about by team player 
is his work performance.  The way he had no interest in trying 

to get the job done.  He was more interested in socializing, 
talking when he shouldn™t have been talking, being out of his 
work area, going to the bathroom, working ultra slow.™™  Grig-
desby further testified that he did not know what Jones was 
talking about when Grigdesby thought Jones should have been 
working, and that Grigdesby knew Jones to be the alternate 
union steward and ﬁwould imagine
™™ he had occasion to discuss grievance matters with other employees.
78   Jones credibly testi-
fied that he had never told anyone that Grigdesby had threat-
ened him with discharge if he did not stop handbilling, that this 
matter did not come up at all in his conversation with Grig-desby, and that Grigdesby neve
r did threaten him with dis-
charge.  
 77 See Patricia Reynolds™ testimony (supra, part V,A,1) as to when 
employees were advised about the size of their bonuses. 
78 Unless no steward or alternate steward was on the job, the bar-
gaining agreement required employees
 to submit grievances through 
the steward.  The bargaining agreement suggests that the shop steward 
was entitled to use working time to i
nvestigate grievances, collect dues, 
and transmit union messages to employees. 
 EBY-BROWN CO. L.P. 525Grigdesby testified that he recommended to Patricia Rey-
nolds that Jones receive no bonus.  
Grigdesby testified to telling 
her, with respect to his reco
mmendation, that Jones ﬁdidn™t show any signs of enthusiasm as
 to trying to get the work done 
. . . that he seemed intent on just doing a mediocre job.  Disrup-
tive with constant . . . conversat
ions here and there and going to the bathroom and just picking slow.™™  When asked whether 
Grigdesby referred to Jones™
 alleged dishonesty in making 
Grigdesby™s bonus recommendation,
 Grigdesby testified, ﬁI 
really don™t know.  . . . I don™t know. . . . I don™t believe so.™™  
Reynolds was not asked for the sp
ecifics of her discussion with Grigdesby about Jones™ bonus; she 
testified that she could not recall the discussion she had with
 Thomas Wake about Jones™ 
bonus, and Wake was not asked about the matter. 
e.  Alleged discrimination in fa
vor of Robert Burnett, Mark 
Mayfield, Clyde Ervin, and Teresa
 Deutscher with respect to 
bonuses In February 1992, the Company™s drivers who were eligible 
to be considered for bonuses received bonuses which ranged 
between nothing and $300; in August 1992, their bonuses var-
ied between nothing and $300; and in February 1993, their 
bonuses varied between nothing and $350. 
Before Lodics drew up his recommendation as to how much 
bonus (if any) each driver should receive in August 1993, he 
asked Patricia Reynolds what 
the range of bonuses was.  She 
said that there were no real limits on bonuses, but that drivers 
usually ranged between nothing 
and $350.  The highest specific 
amount which he set forth in his written recommendations to 

Reynolds was $350.  After the 
names of David Oyler (whose 
name is also spelled ﬁOiler™™ in the record, and whom the com-
plaint does not allege to be a 
discriminatee), Robert Burnett, 
Mayfield, and Ervin, Lodics me
rely entered question marks.  
As to the content of his discussion with Reynolds about the 
bonus matter, Lodics testified that
 he told Reynolds that there 
was no definite cap or range wh
ich he had to work with, ﬁex-
pressed to her the thanks [he] ha
d for these individuals, . . . how much [he] appreciated their help,™™ and asked what was avail-
able which Lodics could give them.  Reynolds testified to tell-
ing Lodics that customers had 
commented favorably with re-

spect to Burnett, but that sh
e could not recall anything else 
which was said by either her or 
Lodics during this conversation.  
Eventually, they agreed to recommend a bonus of $450 to 
Oyler, bonuses of $550 to Mayfield and Ervin, and a bonus of 
$850 to Robert Burnett.  Reynolds testified that she discussed 
these recommendations with Thom
as Wake; she testified that 
she did not remember what wa
s said, and he was not asked 
about the matter.  Wake approved all these recommendations: 
such recommended bonuses were in fact paid.  As to the bo-
nuses which had been granted in February and August 1992 
and in February 1993, the highest amount given to any driver 
had been $350 (to Robert Burnett,
 Ervin, Mayfield, Oyler, and 
one other driver in February 19
93).  At the time Reynolds dis-
cussed the bonus matter with Lodics, she admittedly knew that 
Burnett was the employee who had filed the decertification 
petition, and knew that Mayfie
ld and Ervin also opposed the Union.  In early June 1993, Burnett and Ervin had helped the 
Company™s supervisors in hanging 
outside the facility at least 
two banners which urged a vote agai
nst the Union.  On June 30, 
1993, Mayfield and Ervin, both 
of whom were then wearing 
antiunion buttons, had parked co
mpany trucks on opposite sides 
of the entrance gate to the Company™s facility, pursuant to Lod-
ics™ instructions (see supra, part
 III,H,1).  On July 23 or 24, 
Supervisors Kramer or Lodics received from employee Ham-
mer copies of a petition, signed
 by a number of employees and 
requesting the Union to withdraw its objections to the election, 
with the request that it be given to Robert Burnett, an initiator 
of this activity (see infra, part V,D,1,a). 
On August 13, 1993, Lodics advised Burnett that he would 
receive an $850 bonus (see supr
a, fn. 77) and reviewed his 
evaluation with him.  This evaluation rates him as a ﬁ4™™ as to 

all factors except attendance (w
here he was rated as ﬁ2;™™ he 
had been absent twice and tardy once) and advancement poten-
tial, where he was rated as ﬁ3.™™
79   Attached to these numerical 
ratings were various notations by
 Lodics which included, ﬁcan 
run any route faster than anyone else . . . does a good job 90 
percent of the time . . . always there when I need him . . . al-
ways asking what he can do to help . . . 110% every day [after 
ﬁattitude™™] . . . needs to watch what he says.™™  On the other 
side of the evaluation sheet, Lodics wrote that Burnett ﬁis very 
company minded employee . . . he has full understanding of the 
Company™s success are his successes [sic].  He works well with 
other [employees] and is the first to offer help. . . . Like most 
drivers [Burnett] needs to pay more attention to his paperwork.  
He has improved greatly but still 
needs to watch what he says 
to customers.™™
80   The record fails to include the evaluations 
given to Ervin or Mayfield (or Oyler). 
Lodics and Reynolds testified that they had agreed on a high 
bonus for Burnett, who was at the top of the drivers™ seniority 
list, partly because he was cons
tantly offering to do work in 
addition to his regularly assigned work, and accepted extra 
assignments even at great personal inconvenience.  Reynolds 
testified that Burnett had been a ﬁgo-getter,™™ who regularly 
offered to perform extra work, throughout Burnett™s tenure as a 
driver.  Reynolds had participat
ed in bonus determinations of $200 for Burnett in February 1992 (10 drivers received more), 
$200 in August 1992 (nine drivers received more), and $350 in 
February 1993 (the same amount 
was received by six others, 
including Ervin, Mayfield, and Oyler).  Although the evidence 
shows that Respondent maintained business records which showed as to each driver the number of hours worked and any 
extra routes run, Respondent produced no such records as to 
Burnett during any of the weeks 
covered by his evaluation.  
Lodics and Reynolds both testified that they had agreed on a 

high bonus for Burnett partly because he had received favorable 
comments from customers, in
cluding favorable comments on 
questionnaires distributed in connection with periodic company 
surveys regarding customer satisfaction.  These surveys were 
not produced, but it is unclear whether they were still in com-
pany files at any material time.
81   Because the Company has a 
practice of inserting into the Employee™s personnel file any 

complimentary letters from customers, but no such letters ap-
pear in Burnett™s file, I infer that no such letters were received.  
                                                          
 79 As of March 1994, Burnett was going to be involved in training 
drivers at the Company™s f
acility in Spri
ngfield, Ohio. 80 The copy of this evaluation which was eventually received into 
evidence is Burnett™s own copy.  The record otherwise fails to show 
why Burnett™s signature does not appear thereon. 
81 The first pleading which specifically referred to the bonus issue 
was a charge received by the Comp
any on November 12, 1993.  During 
the Region™s investigation of the case and pursuant to a subpoena is-
sued in early July 1994, company counsel supplied to the General 

Counsel all the customer surveys which were still in the Company™s 
files.  No such surveys were put into evidence by any of the parties. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526The Company does not make file notes of oral compliments 
from customers.  Lodics was not asked to explain his notation, 
on Burnett™s evaluation, that Burn
ett ﬁneeds to watch what he 
says to customers.™™  Lodics testified that he joined in recom-
mending a high bonus for Burnett partly because Burnett al-
ways came in first or second place in the box-return recycling 
program.  The Company submitted no records in this connec-
tion (see supra, fns. 41, 57).  Lo
dics gave, as an additional rea-
son, that Burnett regularly advi
sed the sales department in writ-
ing about customer concerns.  
No such letters were produced. 
On April 30, 1993, Burnett caused about $3500 worth of 
damage to a company truck, and caused it to be tied up for 2 to 

4 weeks, by driving it under an 
overpass with insufficient clear-
ance.  Similar accidents involving company trucks had occurred 
on three or four prior occasions.  The Company classified the 
Burnett incident as a minor ch
argeable accident within the 
meaning of the bargaining agr
eement, and on May 4, 1993, 
issued him a letter of reprimand therefor, which letter was not 
contained in his personnel file.
82   Lodics testified that this inci-
dent did not affect Burnett™s ev
aluation, because the incident 
was not something which was done on purpose.83   According 
to Lodics, in performing the ev
aluations he did not consider 
accidents.  In December 1992, truck driver Watt was involved 
in a traffic accident which (Watt was advised) cost the Com-
pany about $224,000, including in
jury to another person, dam-
age to another vehicle, and $5000 worth of damage to the com-

pany vehicle driven by Watt.  Watt was disciplined by a 2- or 
3-day layoff and was transferred to another job for about 2 
months.  He did not receive a bonus in February 1993, when 
Doty was still the driver manager. 
On an undisclosed date in early 1993, Burnett was removed 
from two routes because the Company™s sales department re-
ported an allegation that he had harassed a customer.  The 
Company investigated this alle
gation, but never made a deter-
mination as to whether it was true.  The record fails to show 
whether he was restored to the routes in question. 
Lodics testified that the ba
sis for his bonus recommendation 
for Mayfield was that he went ﬁthe extra mile for the custom-

ers.™™  Lodics testified that he had received a written report and 
oral reports from Sales Representative Ron Koppel and, per-
haps, oral reports from other sale
s representatives that Mayfield 
would take it on himself to put in orders for products which 

were out of stock and, where he had been unable to fill part of a 
particular order because the Company was out of stock as to 
that item, made sure that the item was delivered to that cus-
tomer after he had run his regular route.  On timely objection, 
this testimony was not received to show that Mayfield in fact 
engaged in this activity.  Koppe
l did not testify, nor was any 
written report from him offered into evidence.  Lodics testified 

that he gave Ervin a high score on ﬁattitude™™ because he was 
ﬁvery customer oriented,™™ ﬁwas always willing and able to go 
the extra mile for me,™™ volunteere
d to help Lodics out, and was 
always willing to work beyond his usual quitting hour.  The 

Company failed to offer records showing how often, if ever, 
                                                          
                                                           
82 If the accident had been classified as a major chargeable accident 
under the bargaining agreement, Burnett would have been subject to 
discharge. 
83 The Company™s posthearing brief (p. 124) describes this incident 
as an ﬁunintentional accident.™™  I 
can find nothing in the record to 
support the assertion in that brief 
(p. 124) that ﬁemployees who had had 
similar accidents had not been denied bonuses if they were otherwise 
eligible to receive them.™™ 
Ervin worked beyond his regular quitting hour between March 
and August 1993.
84  Lodics further testified that he gave Ervin 
a high score on ﬁattitude™™ because of oral reports from Sales 
Representative Brent Shay and, perhaps, other sales representa-
tives that Ervin was helpful to him or them.  Shay did not tes-
tify. 
About 31 or 32 drivers were eligible for consideration for a 
bonus in August 1993.  Of these, Goens and one or two others 
failed to receive a bonus in A
ugust 1993.  Of those drivers who did receive bonuses, about 13 (i
ncluding alleged discriminatee Hall) were considered by Lodics to be union supporters. 
In August 1993, night warehous
e employees Clell Groover 
(not alleged to be a discrimina
tee) and Theresa Deutscher each 
received a bonus of $550; both of them had received $350 bo-
nuses in February 1993.  The highest bonus received by other 
night warehouse personnel in August 1993 was $400 (Danny 
Cooper), and the next highest was $350 (Brian Hammer).  The Company put in no evidence as to why Deutscher was one of 

the two night warehouse employees who received the highest 
bonus in August 1993.  Grigdesby, who is Deutscher™s immedi-
ate supervisor, testified for the Company, but was not asked 
about her.  Deutscher is the daug
hter of Patricia Reynolds, who 
testified that when bonuses were awarded in August 1993, she 

believed believed that Deutsche
r opposed the Union.  In Febru-
ary 1993, Deutscher had been one of the three night warehouse 

employees who received 
the highest bonus ($350). 
2.  Analysis and conclusions 
a.  Alleged unfair labor practi
ces in connection with bonuses 
and Douglas Jones™ July 1993 evaluation 
The evidence summarized above shows as follows: The 
Company disliked operating the Indianapolis warehouse on a 
unionized basis, earnestly
 desired to rid itself of the Union, and 
hoped that the employees would vote against the Union in any 
election conducted pursuant to the decertification petition filed 
by employee Robert Burnett.  As to how much (if any) bonus 
each employee was to receive, the ultimate decision was made 
by Copresident Thomas Wake, on the basis of recommenda-
tions made to him by Branch
 Manager Patricia Reynolds, 
whose recommendations as to the night warehousemen and the 

drivers were based on those ma
de to her by Night Warehouse 
Manager Grigdesby and Driver 
Manager Lodics, respectively; 
all four of these members of ma
nagement had participated in 
the Company™s preelection unfair labor practices.  During the 

preelelction campaign, Thomas Wake had publicly advised an 
assembly of employees  that 
Wake was going  to display favor-
itism toward the employees who opposed the Union, and told 
Hall (who was wearing union para
phernalia and had attributed 
to company indifference toward employees™ welfare the ab-
sence of a retirement plan) that Hall was on the wrong side.  
Further, Wake publicly
 advised an assembly of employees that 
the absence of a retirement plan 
was in fact due to the expense 
the Company had undergone in opposing grievances; the bar-
gaining agreement required all grievances to be filed by the 
steward (Arnie Ray Goens) or the alternate steward (Jones); 
Goens and Jones processed a number of grievances and re-
ceived no bonus; Hall received the lowest bonus received by 
any driver who received a bonus, although his immediate su-
 84 An exhibit introduced by the General Counsel shows that during 
the payroll week ending August 28, Ervin worked about 10 hours of 
overtime during a 4-day week. 
 EBY-BROWN CO. L.P. 527pervisor, Lodics, told Hall that
 he was one of  Lodics™ best 
drivers; Jones was introduced by Patricia Reynolds to the 
Wakes in November 1991 as a witness on several grievances; 
and one of the Wakes thereupon told Jones that he seemed to be 
caught in the middle of everything, and being caught in the 
middle was a really bad place for him to be.  Moreover, in Feb-
ruary 1993, then Driver Manager Doty (Lodics™ predecessor in 
that position) told steward Goens that if he had not filed so 
many grievances, he would proba
bly have received a better 
bonus than he in fact received. 
 Furthermore, at the hearing 
Lodics included, as a reason for giving Goens a low evaluation, 
an allegation refuted by the Company™s own evidence (includ-
ing the evaluation form prepared by Lodics with respect to 
Goens)Šnamely, Goens™ alleged nonparticipation in a box-
return program in which he had in fact received honorable men-
tion. The evidence further shows as follows: At least half of the 
factors leading to the bonus dete
rminations cons
isted of the respective employees™ ﬁattitude,™™ a factor which meant the 

same in bonus determinations a
nd in employee evaluations.  
Further, during the period here 
in question, employees were 
advised during their evaluation interview how much (if any) 
bonus they would receive.  Du
ring the same interview when 
Hall was advised that he would receive only a $100 bonus (the 
lowest amount received by any 
driver who received a bonus), 
Driver Manager Lodics showed
 Hall his evaluation (which 
gave him Lodics™ highest rating 
as to six of the eight listed 
factors), and told him that ﬁattitude™™ was 51 percent of the 

grade, and that Hall™s lowest possible grade as to ﬁattitude™™ 
was based on his union activity. In addition, when giving Go-
ens his evaluation, and telling hi
m that he would receive no 
bonus, Lodics admitted that he had no problem with Goens™ 

work, but that 51 percent of his evaluation was ﬁattitude™™ and 
Goens had a bad ﬁattitude™™ (the evaluation form stated that 
Goens should concentrate on improving his ﬁattitude attitude 
attitude!™™); Lodics™ conference with Hall on the previous day 
shows that by ﬁattitude™™ Lodi
cs meant union sympathies, and 
Goens was the chief steward and in management™s presence 
had distributed union literature
 at the union rally about 6 
weeks™ earlier.  Of the 31 or 32 drivers who were eligible for 

consideration for a bonus, Goens was one of only 2 or 3 drivers 
who received no bonus; and the 
lowest bonus received by any 
driver, $100, was received by Hall and three others.  When 
Night Warehouse Manager Grigdesb
y gave Jones his July 1993 
evaluation form, and told him 
that he would receive no bonus, 
Grigdesby read to him an entry on the form which alleged that 
Jones was ﬁdishonest™™; attributed this entry, in effect, to an 
inaccurate version of Jones™ report in support of the Union™s 
objections to the electionŠnamely
, that Grigdesby had alleg-
edly ordered Jones ﬁto stop passi
ng out Union literature on [his] 
breaks, lunch, before and after work;™™ and showed Jones an 
entry, on his evaluation form, a
ssociating his alleged dishonesty 
with a preference for getting a job elsewhere.
85   Further, during 
                                                          
                                                                                             
85 Although company counsel was supplied with Jones™ prehearing 
statements to the Board for use in 
cross-examination, there is no evi-
dence inconsistent with Jones™ repr
esentation to Grigdesby that Jones 
had not accused him of forbidding distribution of union literature off 
the clock and off company property.  Although Jones testified that 
Grigdesby did not threaten Jones with discharge for distributing litera-
ture, whereas the Union™s objections 
alleged that Grigdesby threatened 
discharge for this reason, the objec
tions alleged that Grigdesby had 
issued no-distribution ﬁorders™™ to 
Wilke as well as Jones.  Because 
this interview, Grigdesby tacitly admitted that Patricia Rey-
nolds entertained an unalterable 
dislike of then alternate Stew-
ard Jones because of his union activity;
86  and showed Jones 
entries, on his evaluation form
, that Jones should ﬁbecome 
100% company supportive or find an employer that [he] could 

be happy with™™Šin context, 
that Jones should abandon the 
Union or quit his employment with the Company. 
In addition, the record shows 
as follows: driver Robert Bur-
nett, who is the petitioner in the decertification proceeding, 
received an $850 bonus in A
ugust 1993; this bonus exceeded 
by $300 the highest bonus awarded since at least February 
1992, and exceeded by $500 the highest bonus given any other 
driver between February 1992 and February 1993.  Burnett 
received this bonus (whereas Hall received only $100) after 
receiving a numerical evaluation which was identical to Hall™s 
except for ﬁattitude,™™ where Burnett received the highest rating 
Lodics gave (a ﬁ4™™) and Hall re
ceived the lowest rating possi-
ble (a ﬁ1™™); further, Burnett received his $850 bonus notwith-
standing a chargeable April 1993 accident which caused $3500 
worth of damage and several week
s™ inactivation of his truck, 
and which consisted of driving his truck under an overpass with 

insufficient clearance.  In my view, the Company™s explanation 
for admittedly disregarding this accident in determining the size 
of Burnett™s bonus adds to the weight of the General Counsel™s 
case.  More specifically, I regard as inherently implausible 
driver manager Lodics™ testimony
 that in performing drivers™ 
evaluations he did not consider a
ccidents, and that this accident 
did not affect Burnett™s evaluation ﬁbecause it was something 
that was not done on purpose.™™  I note that the bargaining 
agreement differentiates between ﬁwillful damage to equip-
ment,™™ which is subject to discha
rge for the first offense, and a 
ﬁminor chargeable™™ accident,
87  which is subject to a reprimand 
for the first offense, and is not
 subject to discharge until the third offense.  I note, moreover, that the evidence refutes the 

Company™s claim that Burnett received written compliments 
from customers, another explan
ation which the Company has 
tendered for his receiving a large bonus. 
 Grigdesby would have been in erro
r in believing that Jones had mis-
stated to the Board Grigdesby™s remarks about distribution of union 
literature, I need not and do not co
nsider whether any such misstate-
ments would have affected the statut
ory protection ordinarily afforded 
to employee statements to the Board in support of objections to an 

election (see infra, fn. 88).  See 
NLRB v. Burnup & Sims
, 379 U.S. 21, 
22Œ24 (1964); and 
Bituma Corp., 314 NLRB 36 fn. 3 (1994). 
86 Although Grigdesby denied that Jones™ statements to the Board af-
fected his numerical score on his ev
aluation, Grigdesby did not deny 
that such statements affected his 
recommendation that Jones receive no 
bonus.  My inference that such percei
ved ﬁdishonesty™™ did affect Grig-
desby™s recommendation is based on Grigdesby™s remarks during the 

interview regarding Jones™ evaluation, and on the likelihood that super-
visors™ recommendations as to their subordinates are affected by re-
sentment of such subordinates™ 
perceived unjustified unfavorable 
comments about them. Because Jones™ failure to receive a bonus was 
due partly to Grigdesby™s recommendation to Patricia Reynolds, the 
absence of evidence that she knew 
about Grigdesby™s resentment of 
Jones™ statements to the Board is i
mmaterial to the legality of Jones™ 
failure to receive a bonus.  
NLRB v. E.D.S. Service Corp
., 466 F.2d 
157, 158 (9th Cir. 1972); and 
Boston Mutual Life Insurance Co. v. 
NLRB, 692 F.2d 169, 171 (1st Cir. 1982), and cases cited. 
87 The Company™s evidence indicates 
that at least where no personal 
injury resulted, the difference be
tween a ﬁminor chargeable™™ and a 
ﬁmajor chargeable™™ accident depends at least mostly on the dollar 
amount of the damage.  However, the critical amount has never been 
specifically determined. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528Finally, the record shows as
 follows:  In August 1993, May-
field and Ervin were given higher bonuses than any of the other 
drivers except Burnett and Oyler, and higher than anyone had 
received during, at least, the 
three preceding bonus periods.  
The Company admittedly believed that Mayfield and Ervin 
opposed the Union; Ervin had a
ssisted Burnett and manage-ment in hanging antiunion bann
ers; and while wearing ﬁvote no™™ buttons, Ervin and Mayfield had assisted in the truck-
parking procedure which Patricia
 Reynolds had devised in re-
sponse to the union rally. 
For the foregoing reasons, I conclude that the General Coun-
sel has shown, by a preponderance of the evidence, that the 

Company lowered Jones™ evaluation, withheld a bonus from 
Jones and Goens, and lowered Hall™s bonus, at least in part 
because of their union activity and because Jones had given a 
statement to the Board in support of the Union™s objections to 
the election.
88   I further conclude that the General Counsel has 
shown, by a preponderance of the evidence, that the Company 
gave relatively high bonuses to Bu
rnett, Ervin, and Mayfield at 
least in part because of their activity in opposition to the Union.  
Upon such a showing, the Company can avoid being adjudged 
a violator of the Act only if the Company can prove by a pre-
ponderance of the evidence that 
its actions were based on le-gitimate reasons which, standing 
alone, would have induced the 
employer to take the same personnel action.  
NLRB v. Advance 
Transportation Co
., 979 F.2d 569, 574 (7 th Cir. 1992); 
Care Manor of Farmington, Inc., 318 NLRB 725 (1995); 
American Ambulette Corp., 312 NLRB 1166, 1169 (1993); Manno Elec-tric, 321 NLRB 278 fn. 12 (1996).
89   The Company has failed 
to sustain this burden. 
As to Hall, the Company contends that he received a low bo-
nus partly because the number of
 boxes he brought in for recy-
cling purposes was ﬁbelow goa
l.™™  However, the Company 
produced no evidence whatever as to how many other drivers 

failed to meet the Company™s ﬁgoal,™™ ﬁwhich was 20 ﬁpoints™™ 
per route (2 ﬁpoints™™ for each Eby-Brown box and one ﬁpoint™™ 
each for other boxes).  Moreover, the Company brought in no 
records to show how many ﬁpoint
s™™ were credited even to Hall, 
although the Company™s on-going box-return competition must 
have caused it to keep records 
as to how many ﬁpoints™™ were 
credited to each driver; rather, the Company relies solely on 

Hall™s testimony that he ﬁwoul
d assume [as] I recall™™ he 
brought back three or four boxes a day (he was not asked 
                                                          
 88 As the Company does not appear to question, to lower Jones™ 
evaluation, and/or deny him a bonus, 
because he had given a statement 
to the Board in support of the Union™s objections would violate Sec. 
8(a)(4).  See 
Pinter Bros., Inc
., 233 NLRB 575 (1977); 
Heritage Nurs-
ing Homes, 269 NLRB 230, 234 (1984); 
Climate Control Corp
., 251 
NLRB 751, 752Œ754 (1980); 
Fry Foods, Inc
., 241 NLRB 76, 89 
(1979), enfd. 609 F.2d 267 (6th Cir. 1979); and 
Operating Engineers 
Local 302, 299 NLRB 245, 249Œ250 (1990). 
89 Accord: NLRB v. Horizon Air Services, 761 F.2d 22, 27 (1st Cir. 
1985).  In 
Fields v. Clark University, 817 F.2d 931, 936Œ937 (1st Cir. 
1987), the First Circuit pointed out that 
NLRB v. Transportation Man-

agement Corp
., 462 U.S. 393, 400Œ401 (1983), approved the Board™s 
position that where there is proof of a forbidden motive with respect to 
an employer™s personnel action, as to whether the employer would 
nonetheless have taken the same acti
on for lawful reasons the burden of 
persuasion rests with the employer.   
The First Circuit stated, in effect, 
that Transportation Management
 had thereby overruled the First Cir-
cuit™s contrary position in 
NLRB v. Wright Line
, 662 F.2d 899, 905 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), on which the Company 
relies in its brief to me (p. 114). 
whether they were one-point or
 two-point boxes) and that he 
was ﬁsure that other drivers brought in more.™™  I infer that the 
Company™s box-return records, 
if produced, would have shown 
either that Hall in fact met the Company™s ﬁgoal,™™ or that this 
ﬁgoal™™ was not attained by a significant number of drivers who 
did receive bonuses (see supra, fns. 41, 57).  The Company also 
relies upon Hall™s testimony that occasionally, he failed to re-
turn a few signed receipt stubs.  However, there is no evidence 
that this particular alleged s
hortcoming was mentioned to him 
at the evaluation meeting, his te
stimony is undenied that ﬁocca-
sionally, there would be a few  stubs missing from every 
driver,™™ and Burnett received a bonus of $850 (as compared to 
Hall™s $100) even though Burnett™s evaluation, like Hall™s, 
stated that the evaluated employee needed to pay more attention 
to his paper work. 
The Company contends that Driver Manager Lodics gave 
Goens a low ﬁattitude™™ rating part
ly because he allegedly failed 
to participate in the Company™s box-return program.  However, 
this contention not only is unsup
ported by any company records 
offered into evidence (see supra, 
fns. 41, 57), but also is contra-
dicted by the evaluation prepared for Goens by Lodics, and by 
Patricia Reynolds™ testimony th
at he received ﬁhonorable men-tion™™ for his box-return performance. 
The Company further contends that the driver manager who 
manages Lodics gave Goens a low ﬁattitude™™ rating partly be-
cause of complaints from customers about him and and because 
he failed to attend certain drivers™ meetings.  However, the 
credible evidence shows that Lodics had received no such com-
plaints and had excused Goens 
from attending such drivers™ meetings.  The Company further 
contends that Lodics gave Goens a low ﬁattitude™™ rating 
partly because 
he repeatedly 
addressed Dee Dee Knapp as ﬁFifi™™ over her objections.  How-
ever, there is no evidence that Lodics ever mentioned this mat-
ter to Goens, and both Lodics 
and other drivers (as well as 
Knapp herself) had repeatedly 
addressed other company per-
sonnel by using derogatory and even obscene nicknames.  The 

Company also contends that Driver Manager Lodics gave Go-
ens a low ﬁattitude™™ rating partly because, at the request of 
other employees including Driver Mmanager Lodics™ wife, 
Goens had passed around a couple of cards which Driver Man-
ager Lodics himself regarded as funny, a reaction shared by 
Mrs. Lodics.  However, there is no evidence that Goens was 
ever disciplined in connection with this incident.  Further, the 
Company contends that Lodics gave Goens a low rating as to 
ﬁattitude™™ partly because his routes were completed more rap-
idly by driver Ashby.  However, 
it is uncontradicted that Lodics 
never mentioned this matter to Goens, although an evaluation 
meeting would appear to be a pa
rticularly appropriate occasion 
on which to discuss any such problem.  Furthermore, as dis-

cussed supra, part V,A,1,c,(4), the Company™s evidence in at-
tempted support of its claim about the relative promptness of 
Goens and Ashby has various peculi
arities.  In addition, Lodics 
in effect admitted that any s
hortcoming about prompt comple-
tion of routes would be reflected in the rating attached to the 
factorŠwhich the evaluation form listed separately from ﬁatti-
tude™™Šof ﬁquantity of work/a
ccuracyŠerrors™™ where Goens 
received a ﬁ3™™ (medium).  Finally, the Company™s posthearing 
brief at least implies (p. 122) th
at Goen™s low ﬁattitude™™ rating 
had something to do with misconduct which was attributed to 
him in unfair labor practice complaints issued against the Union 
by the Regional Office.  However, these complaints alleged 
misconduct by Goens in December 1992 or January 1993, and 
 EBY-BROWN CO. L.P. 529Lodics testified that the evaluation forms filled out by him were 
based solely on events which occurred after he became driver 
manager in March 1993. 
As to Jones, although the Company contends that he would 
have been denied a bonus anyway (and, the Company at least 
impliedly contends, w
ould have been given a similar evaluation 
because of his allegedly slow work), even Grigdesby™s descrip-
tions of Jones™ allegedly sl
ow workŠboth on his evaluation 
forms and on cross-examinationŠconnected these alleged defi-

ciencies to his grievance and other union activity.  Moreover, I 
note that the only other witness who was asked about Jones™ 
workŠworking foreman, Hammer, who opposed the Union 
and ﬁby no means™™ liked JonesŠ
testified that Jones not only 
worked at a steady pace, but also worked at a pace which re-
quired the Company to transfer other employees to work sta-
tions beyond Jones™ work station,
 in order to keep up with him. 
For the foregoing reasons, I find that the Company violated 
Section 8(a)(3) and (1) of the Act by denying Goens a bonus 
and giving Hall a lower bonus th
an he otherwise would have 
received, and violated Section 8(
a)(3), (4), and (1) by giving 
Jones a low evaluation and denying him a bonus. 
Furthermore, I find that the Company violated Section 
8(a)(1) of the Act when Lodics told Hall that because of his 
union activity his evaluation had 
given him the lowest possible 
rating as to ﬁattitude,™™ and conc
omitantly told him that he was 
receiving a bonus of only $100 even though his evaluation gave 
him Lodics™ highest possible rating as to all other factors.
90   Unlike the Company (Br. 119, fn. 27), I believe this evidence is 

encompassed by paragraph 5(n) of
 the complaint, which alleges 
that Lodics ﬁtold employees th
at the [Company] had awarded 
smaller bonuses than they otherw
ise would have received, be-
cause said employees joined, supported and assisted the Un-
ion.™™  Also, unlike the Company, I believe that Lodics™ state-
ment to Goens that he would receive no bonus, and (concomi-
tantly) that he had received a low rating on his evaluation be-
cause of his ﬁattitude,™™  is encompassed by paragraph 5(o) of 

the complaint, which alleges that Lodics ﬁtold employees that 
[the Company] had not awarded certain employees any bonus 
because they had joined, supported, and assisted the Union.™™ 
However, I do not find that Lodics™ statement to Goens violated 
Section 8(a)(1).  While the record as a whole does show that 
whether an employee received 
a bonus turned largely on his 
ﬁattitude,™™ that by ﬁattitude™™ Lodics meant union activity, and 
that Goens may well  have suspected that Lodics meant this, the 
record fails to show that Goens knew about circumstances 
which would reasonably have caus
ed him to reach this conclu-
sion.  See Van Leer Containers v. NLRB
, 943 F.2d 786, 790 
(7th Cir. 1991). 
In addition, I find that the Company violated Section 8(a)(1) 
when Grigdesby told Jones that
 he was receiving a reduced 
evaluation because of his union activity, and solicited him to 

resign his employment because of such activity.  See cases 
cited supra, footnote 13. 
Further, I find that the Company has failed to sustain its bur-
den of showing that Burnett, 
Mayfield, and Ervin would have 
received the same level of bonus
es which they did in fact re-
ceive, even if they had not engaged in antiunion activity.  The 
company witnesses™ rather generalized testimony about the 
alleged virtues of these three 
antiunion employees was not sup-
                                                          
                                                           
90 See Sertafilm, Inc
., 267 NLRB 682, 687 (1983), enfd. 753 F.2d 
313 (3d Cir. 1985). 
ported by company records (including, as to Burnett, written 
compliments from customers and records of box returns, as to 
which he allegedly excelled) or testimony from company per-
sonnel who allegedly made favo
rable reports about Mayfield 
and Ervin.  However, I conclude that the General Counsel has 
failed to show that Teresa 
Deutscher™s relatively high bonus 
was partly motivated by her known antiunion views.  It is true 
that her bonus resulted partly from the recommendations of 
Grigdesby and Patricia Reynolds
 (her mother), both of whom 
had been instrumental in the 
discriminatory withholding of a 
bonus from Jones.  However, the record is barren of any evi-
dence that Deutscher was particularly active against the Union, 
another night warehouse employee (not alleged to be a dis-
criminatee) received as high 
an August 1993 bonus as she did, 
and both of them had been 
among the three employees who 
received the highest bonuses duri
ng the previous bonus period.  
The complaint will be dismissed as to Deutscher.  Nevertheless, 

I note that the Company has put in no evidence whatever as to 
the reasons for her 
relatively high bonus.
91  b.  Goens™ transfer to new routes 
In addition, the General Counsel has shown by a preponder-
ance of the evidence that Chief Steward Arnie Ray Goens was 
transferred between routes at le
ast partly because of his union 
activity.  Thus, the management
 representative who decided on 
this transfer, Driver Manager Lodics, had also participated in 

the unlawful decision to deny Goens a bonus even though Lod-
ics admittedly believed that Goens did a good job as a driver 
and did very well on his paper wo
rk.  Further, Lodics knew that 
Goens liked running route 270, from which Lodics transferred 

him, and gave him as the sole reason for the transfer the claim 
that ﬁthey didn™t want [Goens] 
to be burned out™™Šan assertion 
which had no basis whatever in fact and on which the Company 

did not rely before me.  Furt
hermore, after removing Goens 
from route 270 over his protests, the Company transferred that 
route to Ashby, although customers had complained about him 
when he was performing it while Go
ens  was out sick.  In addi-
tion, although the Company contended before me that Ashby 

was put on the route because he had been able to complete it on 
Tuesdays whereas Goens had performed part of it on Wednes-
days, the Company did not so a
dvise Goens, who might have been able to explain his ow
n performance and/or to equal 
Ashby™s alleged performance; for example, Goens™ failure to 
make certain deliveries on Tuesday may have been based on 
outdated information concerning these customers™ require-
ments.  Indeed, Lodics testifie
d that he had never asked Goens 
to finish all of the route 270 deliveries on Tuesday, nor knew of 

any requests from customers to deliver products on Tuesdays 
and not on Wednesdays. Finally, according to Lodics™ testi-
mony, Ashby™s claimed return from route 270 to the Indianapo-
lis warehouse without an intervening layover could have been 
achieved only if Ashby had disregarded DOT regulations.  In 
short, as shown, the Company™s explanations for putting Ashby 
on route 270 in place of Goens, far from satisfying the Com-
pany™s burden of showing that Goens would have been re-
moved therefrom even if he ha
d not engaged in union activity, 
reinforce the evidence that he was  transferred for this reason.  

Accordingly, I find that Goens™ transfer from route 270 violated 
Section 8(a)(3) and (1) of the 
Act.  Moreover, because his 
 91 No contention is made that the 
size of her bonus was affected by 
her kinship to Patricia Reynolds. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530transfer from route 480 was admittedly due to his transfer from 
route 270, his transfer from route 480 likewise violated Section 
8(a)(3) and (1). 
B.  Further Alleged Unfair Labo
r Practices Directed to Union 
Steward Jones (Complaint Paragraphs 5(p), and 6(hŒr)) 
1.  Background 
In March 1991, Douglas A. Jones incurred a lumbosacral 
strain while lifting coolers on the job.  Night Warehouse Man-
ager Grigdesby, who was then 
Jones™ immediate supervisor, 
sent him to the Methodi
st Health Care Centers, Inc., a clinic 
which is near the Company™s Indianapolis facility and to which 
the Company sends all employees who are injured on the job, 
and authorized payment by the Company for his visit. The ex-
amining physicians from Methodist stated that for a 2-week 
period, Jones™ bending and stooping should be reduced, and the 
weight which he lifted should be limited (10 to 15 pounds at the 

beginning of this period, and 25 pounds toward the end).  Upon 
incurring this injury, he missed about 1 week™s work.  Eventu-
ally, he received from the Company™s workmen™s compensa-
tion insurer, workmen™s compensation totaling about $62.
92 2.  The September 1993 
leave-early incidents 
a.  The September 7 incident and the letter of reprimand dated 
September 12 Jones has had back problems since March 1991.  In the late 
winter or early spring of 1993, hi
s back pain became more per-sistent, and by the summer of 1993, his back pain reached the 
point where the pain was radiating into his hips and back and 
numbing his left leg, and he c
ould not stand on his feet for 
many hours at a time.  Jones™ job as a warehouseman kept him 

on his feet for up to 15 hours a day, and required him to bend, 
stoop, and lift.  On August 13, 
1993, he consulted his personal 
physician, Dr. R. Daniel Pollom (whose surname is variously 

spelled in the record), about th
e problem.  The 
tests initially scheduled by Dr. Pollom came back negative.   
During a consultation on August 27, 1993, Dr. Pollom 
scheduled Jones for an ﬁMRI™™ to 
take place about September 3.  
During this consultation, Jones 
said that he was required to 
wear a back belt at work and 
the belt was irritating his back 
more than helping it.  Dr. Pollom told Jones not to wear any 
restrictive belts until the MRI results came down, which Dr. 
Pollom said would take a week or two, because he did not 
know what was  wrong and, if J
ones had a pinched nerve, the 
belt would only make it worse.
93   About August 27, Jones gave 
Grigdesby a note signed by Dr
. Pollom which was dated Au-
gust 27 and said (emphasis in or
iginal), ﬁDiagnosis Neuralgia 
Parestheticia. Do not wear [w
eight] belt or constricting belts 
                                                          
 92 My findings in connection with 
Jones™ 1991 injury and his receipt 
of workmen™s compensation are based on his testimony after being 
shown  the Company™s records.  Before being shown these records, he 
testified in 1994 that in connection w
ith this injury, he did not file a 
claim against or seek a recovery fr
om the Company, on the ground that 
his back problems were the result of an on-the-job injury.  After re-

viewing the Company™s records, Jones testified that he understood 
counsel to be asking whether Jones had hired an attorney and gone in 
front of a workmen™s compensation board
.  There is no evidence that in connection with this matter, Jones 
himself had any contact with the 
Indiana workmen™s compensation board
.  In assessing his credibility, I 
have taken this matter into account. 
93 During this consultation, Jones 
said that his back belt was too 
small. 
around waist for one 
week.™™  Patricia Reynolds admittedly read 
this note about August 28; for de
meanor reasons, I do not credit 
the testimony of Reynolds (a very intelligent woman) that this 
note raised no question in her mind with respect to Jones™ hav-
ing some type of medical proble
m relating to his back.  When 
giving this note to Gridgesby, Jones stated that he was not go-

ing to wear his back belt.  Grigdesby acknowledged that Jones 
had handed him the note, and said, ﬁOkay.™™  Jones™ MRI ex-
amination was conducted on September 3, but he did not re-
ceive a diagnosis based thereo
n until September 17.  Mean-
while, he did not w
ear his back belt. 
Warehouse employees on the night shift, on which Jones was 
working at this time, start work at 6 or 7 p.m. and are expected 
to continue working until all th
e trucks are loaded, the drivers 
are out on the road, and management calls a ﬁgeneral dis-
missal.™™  On September 6, 1993, 
Jones clocked in at 7 p.m.  
Shortly after 7 a.m. on September 7, and before general dis-
missal had been called, Jones told Assistant Night Warehouse 
Manager Troy Payne (who was then in charge, Grigdesby hav-
ing left for the day) that Jones was suffering extreme back pain 
and could no longer stand on his feet.  Payne said,  ﬁ[I]f you 
gotta go, you gotta go.™™  Payne 
did not comment about whether 
he believed that Jones™ back hurt, said nothing about needing a 

doctor™s excuse, and did not sa
y that Jones would receive a 
reprimand.  Jones clocked out at 7:16 a.m. 
At 6 a.m. on September 15, 1
993, Grigdesby gave Jones, 
without comment, a letter of reprimand, dated September 12 
and signed by Grigdesby, which 
was at least purportedly based 
on Jones™ having left work on September 7 before general dis-
missal was called by management.  The letter stated that Jones™ 
conduct violated article V, secti
ons 1 and 2 of the bargaining 
agreement, which provisions state, in part, ﬁEmployees have an 

obligation to work necessary over
time, subject to being excused 
or subject to their unavailability for good cause.™™  In addition, 
the letter states that Jones™ conduct violated certain contractual 
provisions (appendage B, rules and regulations, sec. 3, conduct 
F) which call for discipline for ﬁFailure  to carry out orders 
from qualified personnel.™™  Upon receiving the letter of repri-
mand, Jones asked why he was 
being written up.  Grigdesby 
said that Jones had left before the general dismissal.  Jones said 

that he was awaiting the results of an MRI, and that he had left 
early because he had severe back 
pain.  Further, he asked what 
his orders were which (according to the letter of reprimand) he 
was being disciplined for failure to carry out, and said that he 
was not failing to carry out any orders.  So far as the record 
shows, Grigdesby did not reply. During this conversation, 
Grigdesby said nothing about a doctor™s excuse. 
b.  The September 17 incident, the letter of reprimand dated 
September 17, and the September 28Œ30 disciplinary layoff 
In the morning of September 17, 1993, Jones approached 
Assistant Night Warehouse Manage
r Payne, who at that time 
was in charge.  Jones said that his back was ﬁkilling™™ him and 
he had to rest his back and get off his feet.  Payne said that he could not authorize Jones to leave, but neither could Payne tell 
him that he could not leave.  Jo
nes said, ﬁ[T]hat™s cool. . . . I™m 
going to go ahead and leave right now.™™  Payne said, ﬁOkay.™™  

Jones credibly testified to the opinion that at that time, it ap-
peared that the shift™s work would be finished, and general 

dismissal called, in 30 to 45 minutes.  Jones clocked out at 5:44 
a.m., and went out into the parking lot.  Then, he noticed that 
the gate from the parking lot to the street was locked, and that 
 EBY-BROWN CO. L.P. 531two cars were then waiting to get in and one to get out.
94   
Jones, who does not have a key to the parking lot gate, noticed 
that fellow Union Steward Arnie Ray Goens, who as a truck-
driver did possess a key to that gate, was sitting with his wife, 
employee Teresa Goens, in the 
Goens™ personally owned van, 
which was parked in the company 
parking lot.  Jones tapped on 
the window, whereupon steward Goens opened up the side door 
of the van.  Jones, who knew that steward Goens had a key to 
the gate, asked him to unlock it.  Goens, who was preparing his 
pretrip paperwork, replied that
 if Jones would wait a few min-
utes until it was finished, Goens would unlock the gate and they 
could all leave at the same time.  Jones thereupon entered the 
van, sat down, and remarked that it really felt good to get off 
his feet.  Steward Goens asked Jones whether his back had been 
bothering him; he said yes.  J
ones handed to Teresa Goens, who 
was sitting in the driver™s seat, a written reprimand (at least 

purportedly for ﬁultra slow productivity™™ and socialization) 
which Grigdesby had given him at the beginning of the shift 
(see infra, part V,B,3).  After re
viewing the letter of reprimand, 
she gave it to her husband.  As he was reading it, Payne walked 
by the van, jingling his keys at Jones, and motioned Jones to-
ward the gate.  Then, Payne unlocked the gate, whereupon 
Jones exited the Goens™ van, got into his car, and left the prem-
ises.  Inferentially, Payne permitted the waiting cars to pass 
through the gate, and then relo
cked it.  Meanwhile, Steward 
Goens walked over to the company delivery truck which he 

was supposed to drive that day, drove it out of the parking 
space it had occupied while being loaded, unlocked the gate to 
permit his wife to drive the Goens™ van out, relocked the gate, 
returned to the building to hit his trip ticket, put his two-
wheeled cart into the truck, unlocked the gate, pulled the truck 
through the gate, relocked it, a
nd drove the truck away.  He 
drove away at about 6 a.m., and before the night shift had be-
gun to exit the building upon the cal
ling of general dismissal.  
Jones was in the Goens™ van for less than 10 minutes. 
My findings in the preceding paragraph are based upon a 
composite of credible parts of 
the testimony of Arnie Ray Go-
ens (based partly on his trip logs, which he had retained for his 
own files) and Jones.  Payn
e was no longer working for the 
Company at the time of the hearing, and he did not testify.  
Grigdesby, who was Jones™ regul
ar supervisor during this pe-riod, testified for the Company, 
but was not asked what he was 
told about this incident.  
After leaving work before general dismissal (but after work-
ing 14 hours) on September 17, a Friday, Jones went to Dr. 
Pollom™s office.  When Jones arri
ved, the receptionist gave him 
a note, signed by Dr. Pollom, which restricted Jones to an 8-
hour shift.  Jones told her that the 8 hours ﬁwould not work™™ 
because of the language in the union contract.  She then 
brought him into the training room, where Dr. Pollom brought 
him into the examining room, sat him down, and (without ex-
amining him) told him that he had a disc bulge in the lumbar 
region, fifth vertebra, and woul
d probably have to go through 
some type of physical therapy.  Dr. Pollom asked Jones what he 
needed for his employer.  Jone
s said that the union contract 
called for regular shifts of 10 hours, and that for financial rea-
sons he needed the overtime pay contractually specified for 
work beyond 10 hours a shift.  Dr. Pollom asked whether most 
of Jones™ problem with his job came from his lifting or from                                                           
 94 For security purposes, the gate is locked between 8 p.m. and 5:30 
or 6 a.m. 
something else.  Jones said that 
his back belt was too small and 
too constrictive, but that the lifting of the product did not ag-
gravate his back nearly as much as being on his feet for as long 
as 14 or 15 hours a shift.  Dr. Pollom said that he would write a 
note limiting Jones to 10 hours a shift.  Jones asked Dr. Pollom 
to post date the note to Septem
ber 22 (the following Tuesday), 
because Jones would probably be expected to work more than 
10 hours on Monday and Tuesday (which were heavy days), he 
was afraid of receiving another disciplinary layoff if he left 
before general dismissal, and he
 needed to receive some over-
time pay.  Dr. Pollom destroyed the note which the receptionist 
had shown to Jones, and gave 
him a note, post dated September 
22, whose contents are described, infra. 
About 7 p.m. the following Monday, September 20, Grig-
desby asked Jones whether he had a doctor™s note for leaving 

early on September 17.  Jones untr
uthfully said that he did not 
then have a note, that he was awaiting the MRI results, and that 
when he got those results he 
would provide that documentation 
to the Company.  Immediately after Jones so stated, Grigdesby 

gave Jones a typewritten letter 
of reprimand which is dated 
September 17, 1993, and covers mo
st of one letter-sized page.  
This letter reads in part as follows: 
 . . . at approximately 5:42 a.m. Friday morning, September 
17, [you] stated [to Payne] that you had to leave early because 
your back was hurting (from a non-work related problem) and 
had allegedly been told by a physician (unknown) to ﬁrest.™™ 
You then clocked out at 5:44 a.m.  However, you were ob-
served approximately 20 minutes
 later conversing with non-
night warehouse employees, not more than 55 feet from the 

back door[.] At this point, Payne  went out and informed you 
to leave the premises. 
Payne returned to the building and announced the end 
of shift at approximately 6:08 a.m. . . . there was obviously 
no urgent need for you to leave before the end of shift was 
called. 
 The letter went on to say that 
since this was Jones™ second violation (referring to his Sept
ember 12 reprimand, purportedly 
for violating appendage B, rule
s and regulations, sec. 3, con-
duct FŠﬂFailure to carry out orders from qualified personnel,™™ 

and leaving before shift dismi
ssal, on September 7), he was 
being laid off from September 
28Œ30, inclusive; and that his next violation would result in a 1-week layoff.  (As discussed 
infra, part V,B,5, on September 27 Jones went on a leave of 
absence which included what otherwise would have been the 
effective period of his 3-day layo
ff.)  Grigdesby testified that 
ﬁpossibly™™ an employee™s leav
ing early because of a medical 
problem might be excused if he went to a doctor sometime 
thereafter; Grigdesby testified that he was unable to describe 
the circumstances under which su
ch an absence might be ex-
cused. c.  The September 21 incident and the September 23 letter of 
disciplinary layoff on October 11Œ14 
On September 21, 1993, after working for about 14 hours, 
Jones developed severe
 back pain.  As he was walking toward 
the timeclock, he encountered 
Patricia Reynolds, who asked 
him where he was going.  He said that he was going home.  She 
asked why.  He said that his 
back hurt, it was for medical rea-
sons.  She asked whether he ha
d a doctor™s note.  He untruth-fully said no.  She said that he
 had to have a doctor™s note be-
fore he could leave.  He said th
at when he got the doctor™s note, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532he would give the Company a copy.  Then, he clocked out, at 
about 9:17 a.m., and left. 
On September 22, Jones gave Grigdesby the note which on 
September 17, Dr. Pollom had postdated September 22.  The 
note read as follows: 
 (1) [Back] belt to be used 
at [patient™s] discretion due 
to [illegible] Nerve Compression Syndrome. 
(2) Restrict work to 10 HR/Day due to [patient™s in-
crease in] lower back pain with prolonged work hrs.  [Pa-
tient] has an abnormal MRI scan which demonstrates an 
[illegible] disc bulge and a [right] sided annular [illegible].  
A neurosurgical consult is pending with David Hall M.D. 
(3) Send records from original Back injury (Winger 
from Methodist). 
 Jones told Grigdesby that Jones would be leaving after 10 
hours, at 5:30 a.m. on September 23; Grigdesby said, ﬁOkay.™™  
Jones made boxes throughout that sh
ift.  At 5:30 a.m. on Sep-
tember 23, Grigdesby approached
 Jones, and told him his 10 
hours were up and he could go. 
Personnel Assistant Kathy Sizemore testified that when 
showing her this document, Patricia Reynolds said that Jones 
had mentioned that his back problem might be related to a pre-
vious injury.  Patricia Reynolds 
testified that if Jones had sub-mitted this document to his supervisor and stated that the medi-
cal problem described therein referred back to an injury which 
had already led to the employee™s discipline, the discipline 
would have been rescinded if Jones™ representation was veri-
fied; and that in order to have 
such discipline removed, Jones™ responsibility was limited to orally drawing this to his supervi-

sor™s attention. 
Patricia Reynolds testified that in the Company™s experience 
it was ﬁhighly unusual™™ that an employee ﬁwith back pain to 
have no weight restriction, but 
to be able to work 10 hours a 
day.  I don™t think there has been
 any employee . . .  that has 
been able to work with back problems, and no weight restric-tions, wearing no [back] belt.™™ 
 According to Reynolds, she 
asked Sizemore to call Dr. Pollom and clarify the matter.  
Sizemore testified that when she called Dr. Pollom, he told her 
that there were no weight-lifting
 restrictions, that Jones knew 
what his limits were and what he
 was capable of doing, and that that was why the note specified a 10-hour restriction but no 
restrictions for weight.  Reynolds testified that Sizemore told 
her that according to Dr. Pollom,
 the hours restriction had been told to him by Jones.  Sizemore testified for the Company, but 
was not asked what she told Reynolds. 
Sizemore testified that after her conversation with Dr. Pol-
lom, Reynolds told her to sche
dule an appointment for Jones at 
the Methodist Clinic, to whic
h the Company sends employees 
with work-related injuries.
95   On September 23, Sizemore tele-
phoned the Methodist Clinic and set up an 8:45 a.m. appoint-

ment for Jones on September 24. 
                                                          
                                                           
95 On direct examination, and before testifying on cross-examination 
that she made this call pursuant to
 Reynolds™ instructions, Sizemore 
was asked, ﬁDo you recall anything in 
particular that prompted you to 
set up that appointment?™™  She replie
d, ﬁI think basically because there 
had been some referral made that . . . the injury may be related to a 
previous workmen™s comp injury.™™  She did not modify this answer 
after her attention was drawn to the re
ference to the Methodist Clinic at 
the end of the note and she was asked whether this was the clinic where 
the Company sent employees with wo
rk-related injuries.  The record 
otherwise fails to show the source of this ﬁreferral.™™ 
On September 24, Grigdesby ga
ve Jones a letter, dated Sep-
tember 23 and signed by Grigdesb
y, which stated that Jones 
would be laid off without pay 
on October 11, 12, 13, and 14, 
1993, because he had left work 
at 9:17 a.m., before general 
dismissal was called, in violat
ion of appendage B, rules and 
regulations, section 3, conduct F 
(ﬁFailure to carry out orders 
from qualified personnel™™) and that this was his third offense 
of that nature; although attribu
ting this incident to Monday, 
September 20, the letter was in fact directed to the Tuesday, 

September 21, incident.
96   (As discussed infra, part V,B,5, on 
September 27 Jones went on a leave of absence which included 
what otherwise would have been
 the effective period of his 4-
day layoff.)  Grigdesby told Jo
nes that his doctor™s note dated 
September 22 was ﬁinvalid™™ becaus
e Jones had told the doctor 
what to write on the note and had not seen the company doctor.  
Grigdesby said that ﬁthe Company had called and that [Jones] 
had told the doctor that [Jones] didn™t want to work more than 
10 hours or to wear a back belt.™™  Jones told Grigdesby that 
when Jones arrived at Dr. Pollom
™s office to obtain a note, he 
had been given a note which had been written by Dr. Pollom 
before Jones™ arrival, and 
which had set forth a maximum workday of 8 hours.  Jones we
nt on to say that because he 
thought there might be a problem with the language in the bar-
gaining agreement, he had preva
iled on Dr. Pollom to increase 
the hours from 8 to 10.  Jones said that he did not have to go to 
the company doctor unless it was a work-related injury, and 
that Jones had not filed it 
under a workmen™s compensation claim.  Grigdesby told Jones that the Company had set up an 
appointment for Jones at the oc
cupational clinic for 8:45 a.m. on September 24, and that if he went to the ﬁCompany doctor™™ 
there was a ﬁgood chance™™ that Jones could get ﬁthose repri-mands™™ rescinded.
97   Personnel Director Stephen Reynolds 
and Branch Manager Patricia Reynolds both testified that ex-

cept as to injuries covered by workmen™s compensation, the 
Company had no requirement that an employee be examined by 
a doctor selected by the Company rather than the employee.  
Moreover, a note prepared by 
Patricia Reynolds on September 
27, 1993, memorializing part of 
a conference that day during 
which Jones requested a leave of absence (see infra, part 
V,B,5), states, in part, that ﬁ[
i]f™™ Jones had claimed that his 
medical problem during the September 23Œ24 shift had been 
work related, ﬁDoug would have been required to go to [Meth-
odist] Health ClinicŠdid not ke
ep appointment of 9/24/93 at 
8:45 p.m. [sic].™™ 
On the morning of September 24, Jones telephoned Dr. Pol-
lom and asked whether Jones had to go see the company doc-

tor.  Dr. Pollom said that Jones 
was his patient and did not have 
to see another doctor if he did not want to.  Dr. Pollom said that 
he had once been an ﬁoccupational doctor,™™
98  and that ﬁthey 
pretty much do what the company tells them to do.™™  Dr. Pol-
lom asked if Jones™ injury was a work-related injury.  Jones 
said that it probably was not, and that he had not filed a work-
men™s compensation claim based thereon.  Dr. Pollom replied 
 96 The letter stated that he had cloc
ked out at 9:17 a.m. on September 
20; he was not scheduled to and did not in fact work between the morn-
ing of Friday, September 17, and the evening of Monday, September 
20, and he clocked out at 
9:17 a.m. on September 21. 
97 Jones believed that ﬁthose repr
imands™™ consisted of the 4-day 
layoff, the 3-day layoff, and the original letter of reprimand, all of them 
at least purportedly based on his leaving before general dismissal. 
98 The quotation is from Jones™ test
imony, on which I have based my 
findings as to the content of this conversation. 
 EBY-BROWN CO. L.P. 533that if Jones had not filed such a claim, the Company could not 
require him to go to the occupational clinic.  Jones did not keep 
the appointment which Sizemor
e had made for him at the 
Methodist Clinic.  Nor did he tell anyone from the clinic or 
(laying to one side his Septem
ber 24 remarks to Grigdesby) 
anyone from the Company that he would not be showing up. 
Sizemore testified that although she had no specific recollec-
tion as to Jones, she normally 
notified an employee™s manager 
(as to Jones, this would have 
been Grigdesby) and Patricia 
Reynolds that an employee had missed an office visit and 

needed to go back to the clinic.  Sizemore explained that she 
followed this practice because 
ﬁwe generally don™t want the 
person back at work . . . if they have not been released or we 
don™t have some updated documentation from the doctor.™™  
Nobody told Sizemore to reschedule another appointment for 
Jones.  As discussed infra, part
 V,B,5, on the next working day 
(September 27), Jones initiated arrangements for a leave of 
absence to begin that day. 
Patricia Reynolds testified that if Dr. Pollom™s note dated 
September 22 had addressed the 
September 7 and 17 incidents 
when Jones left early, the Comp
any would have rescinded the 
discipline issued on the basis of these incidents.  She testified 
that ﬁthe only time personnel would go back and address prior 
absences would be if it were so notated on the doctor™s ex-
cuse.™™  However, she went on to testify, in effect, that the 
Company would have rescinded the discipline based on such 
incidents if Jones had advised hi
s supervisor (orally or other-
wise) that the note dated September 22 referred back to such 
events.  She testified that about September 23 (the day that 
Grigdesby told Jones his docto
r™s note dated September 22 was 
ﬁinvalid™™), she had received and 
reviewed both that note and 
Grigdesby™s September 23 letter to
 Jones stating that he was to 
be given a 4-day disciplinary suspension for leaving work on 
September 20 (see supra, fn. 96) be
fore general dismissal, that 
she did not recall having a feeli
ng that she should ask Grig-
desby why Jones had left early 
on that occasion, and that she 
did not recall checking with Grigdesby about the matter.  She 
further testified that after reviewing the doctor™s note dated 
September 22 that Jones was to w
ear his back belt at his discre-
tion, she drew no conclusion a
bout whether Jones may have 
been justified in not  weari
ng his back belt on September 17, 
the subject of an allegedly disc
riminatory reprimand dated Sep-
tember 17 and given to Jones on September 20 (see infra, part 
V,B,4).  In addition, 
she testified that she did not direct anyone 
on September 23 to contact Dr. Po
llom™s medical clinic  regard-
ing Jones™ medical condition befo
re September 23.  However, 
she further testified that she believed the note (dated September 
22) from Dr. Pollom which Jones gave the Company on Sep-
tember 23 was genuine, and that when she received and re-
viewed it, she concluded that J
ones had some sort of back prob-
lem. 
In May or June 1992, Patricia Reynolds stated to the night 
crew (including Jones), whose shift started at 6 or 7 p.m., ﬁ[I]f it 

gets to be 5:30 in the morning and you are deathly ill, we are not 
going to keep you here™™; she told the employees to advise Grig-
desby that they were leaving, 
but said nothing about a doctor™s 
note. On various occasions between September 1992 and mid-

July 1994, employees received discipline from their immediate 
supervisors for leaving before general dismissal.  During a griev-
ance meeting on September 23, 1992, the Company and the Un-
ion agreed that discipline imposed on employees Jones and 
Eugene Bushrod, for leaving befo
re general dismissal, would be 
rescinded if they could produce documentation for their respec-
tive explanations for leaving.  The discipline was later rescinded 
as to Jones, who produced documentation for his explanation 

(need to retrieve his car, which he needed to get to work), but not 
as to Bushrod, who produced no documentation for his explana-
tion (need to pick up a sick child).
99   During a conference be-
tween Chestnut and Patricia Reynolds immediately after the Sep-
tember 23 grievance meeting, they orally agreed that child care, 
medical situations, higher education, and nonrecurring emer-
gency situations were all excusable by management where an 
employee left before general dismissal.
100   In the spring of 1993, 
Jones was not disciplined when he left before general dismissal 

(but after working more than 10 hours on the night shift) because 
of an upset stomach, and failed to bring in a doctor™s excuse. 
3.  The September 16, 1993 letter 
of reprimand, purportedly for 
slow productivity and ex
cessive socializing On September 16, 1993, Grigdesb
y gave Jones a letter of 
reprimand which stated that on the evening of September 15, 
Grigdesby had received ﬁnumerous complaints from crew 
members about your ultra slow 
productivity and your constant 
stopping to socialize with Eric Johnson.™™  The letter of repri-mand further said: 
 . . . this kind of behavior is 
totally unacceptable . . . . Your 
work is in direct opposition to the 6-month goal that you 
should be trying to achieve, a
nd discussions that we have had 
on [your] performance. . . . in the future, I suggest that you 
strive to be a team player by doing your part and giving the 
effort that you are capable of.  If no improvement is noted 
over the course of the next week
, further [disciplinary] action 
will follow. 
 Eric Johnson received an identical letter on this occasion; the 

complaint does not allege that 
this letter to Johnson was unlaw-
ful.   
The Company does not have any written productivity stan-
dards for employees working in 
the warehouse, or any written 
definition of what constitutes ultra slow productivity.  Patricia 
                                                          
 99 Also, Patricia Reynolds rescinded ﬁleave-early™™ discipline im-
posed on a married couple who left for a vacation trip presented to 
them by their family.  It is unclear whether they presented any docu-
mentation. 
100 This finding is based on Chest
nut™s testimony, which is corrobo-
rated by the testimony of Buhle a
nd Jones that Chestnut so advised 
them shortly after this conference; see 
Tome v. United States
, 513 U.S. 
150 (1995).  I do not credit Patricia
 Reynolds™ denial, for demeanor 
reasons and in view of May 1994 documents, involving employee Kris 
Starks, which indicate that leaving before general dismissal would be 
excusable if due to sickness and with
 submission of a doctor™s excuse.  
A May 1993 letter to Chestnut from Patricia Reynolds, received in 
evidence without objection or limitation,
 states that about the previous 
summer, ﬁWe had several discussions regarding acceptable excuses and 

finally agreed to continue with th
e current contract language until the 
next negotiations.™™  Although this letter was delivered to Chestnut™s 
office, he made the professional repr
esentation that he had never seen it 
before it was marked for identificat
ion on October 11, 1994.  I credit 
Chestnut™s testimonial denial that 
such an agreemen
t was reached, for 
demeanor reasons and because Re
ynolds™ letter was written in the 
context of a request that the Unio
n discuss with the employees their 
ﬁcontractual responsibilities™™ in view of ﬁanother rash of™™ employees 
who ﬁonce again™™ were leaving before 
the end of their shift.  Also for 
demeanor reasons, I credit Chestnut™s
 denial of Grigdesby™s testimony 
indicating that Chestnut said that 
employees would not be disciplined 
for leaving early if they documented 
a need to go to court or to a doc-
tor™s appointment.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 534Reynolds testified that she coul
d not recall any employee, other 
than Jones, who had been disciplined for ﬁultra slow productiv-
ity™™ or on the basis of employee complaints to the Company; 
and did not know whether any such complaints about Jones had 
been documented in any way other than in the reprimand itself.  
Laying Johnson and Jones to one 
side, the only employee (so 
far as the record shows) disciplined for such a reason was an 
employee who fell asleep on the job.   
The Company has no rule forbidding employees to discuss 
matters unrelated to work while the employees are working, 
and such discussions occur on 
a daily basis.  Laying Johnson 
and Jones to one side, no employee has ever been disciplined 
for socializing on the job, so far as the record shows.  During 
the shift specified in the reprimand, nothing about socializing 
was said to Jones or (so far as the record shows) to Johnson.  
During that shift, working Foreman Thomas Hawk, a unit em-
ployee, looked down toward the beginning of the line, where 
Jones was working, and orally chastised employees in the plu-
ral, and without naming anyone, about not working; such re-
marks by Hawk were not usual. 
 Laying this incident to one 
side, nothing was said to Jones that night regarding lack of 
productivity.  Hawk testified for the Company, but was not 
asked whom this remark was dir
ected to, or whether he made any reports about the matter to Night Warehouse Manager 

Grigdesby.  Grigdesby testified for the Company and (as an 
adverse witness) for the General Counsel, but was not asked 
about Jones™ conduct during the September 15Œ16 shift.  Then 
working foreman, Hammer, who described himself as ﬁby no 
means™™ a friend of Jones, credibly testified that in 1993, when 
Hammer was cigarette 
foreman and Jones worked on the oil 
line (on September 15Œ16, Jones was working on the candy 
line), Jones was a consistent wo
rker whose work pace usually required the assignment of backup workers further down the 
line in order to keep up with him.  In connection with Jones™ 
discipline on September 16, 1993, the Company™s posthearing 
brief (pp. 141Œ142) relies on Grigde
sby™s testimony, as to his 
comment on Jones™ July 29, 1993,
 evaluation that Jones should 
become ﬁ100% company supportive,™™ that Jones  ﬁ[h]ad no 

interest in trying to get the job done.  He was more interested in 
socializing, talking when he shouldn™t have been talking, being 
out of his work area, going to the bathroom, working ultra 
slow.™™  Particularly because Grigdesby was not asked about 
Jones™ conduct during the shift of September 15Œ16, 1993, I 
credit Jones™ testimony that during that shift, he talked no more 

than he usually did and his pr
oductivity was no different that 
night than it was other nights. 
4.  The September 17, 1993 di
scipline purportedly in connec-
tion with Jones™ back belt 
As previously noted, about August 27, 1993, Jones gave 
Grigdesby an August 27 note from Dr. Pollom which stated, in 
part, that Jones was not to wear a back belt for 1 week.  Also, 
Dr. Pollom told Jones not to wear any restrictive belts until the 
MRI results came down, which Dr. Pollom said would take a 
week or two, because he did not know what was wrong and, if Jones had a pinched nerve, the belt would only make it worse.  
When handing the note to Grigdesby, Jones said that he was not 

going to wear his back belt, and Grigdesby said, ﬁOkay.™™  
Jones did not receive a diagnosis based on his  MRI examina-
tion until September 22.  Meanwhile, he did not wear his back 
belt. Patricia Reynolds testified th
at she was not aware of any 
specific number of days that an
 employee may fail to wear his 
back belt without being disciplined
.  She further testified, with-out corroboration, that she asked Grigdesby if there had been 
any followup on Dr. Pollom™s August 27 note or if Jones was 
wearing his back belt; that Grig
desby said that he had received 
no followup; and that she and Grigdesby determined that Jones 
should be advised that he had to wear his back belt ﬁsince we™d had no follow-up in several weeks after the expiration of the 
doctor™s note.™™  About Septembe
r 20, at 7 p.m., working fore-
man, Eugene Groover, a unit em
ployee, approached Jones and 
told him that he needed to wear his back belt.  Jones said that 
his doctor did not want him to wear a back belt pending the 
MRI result, that the belt issued to Jones was too small, and that 
he was not going to wear it.  A few minutes later, working 
foreman, Tim Burnett, a unit em
ployee, approached Jones and 
asked if he had his back belt.  Jones said that he was not going 
to wear it until his doctor got the MRI result back.  Burnett said 
that Grigdesby wanted to see Jones. 
When Jones and Burnett approached Grigdesby, he gave 
Jones a letter signed by Grigde
sby, and dated September 17, 
1993, which directed him to wear his back belt ﬁat all times 

during working hours; unless medically excused.  Per the at-
tached doctor™s slip of 8/27, you were excused from wearing 
same only until Septembe
r 3, 1993. . . .  The next violation will 
result in a 1-week lay-off.™™  Jones said that his doctor did not 

want him to wear a back belt until he got the MRI results back, and that if he had a pinched nerve the back belt would make it 
worse.  Grigdesby said that the doctor™s note was only good for 
about 1 week, until about Septembe
r 3, and that Jones was to 
wear the back belt.  Jones said that he was not going to wear a 

back belt which was too small for him when his doctor did not 
want him to wear it anyway.  Jones said that he had requested a 
larger size belt on May 17 and that
 Patricia Reynolds had said 
he could not have one.101  At Grigdesby™s request, Jones 
fetched his back belt from his car, put it on, and showed Grig-
desby that it was too small.  
Grigdesby told him not to worry 
about it.  Jones said, ﬁ[S]o you don™t want me to wear the 
[back] belt.™™  Grigdesby said, ﬁ[N]o, don™t worry about it.  Just 
go back to work.™™ 
As previously noted, on Sept
ember 22 Jones gave Grigdesby 
a note from Dr. Pollom, dated Sept
ember 22, which stated, inter 
alia, that because of lower back
 pain and a disc bulge, Jones 
was to use a back belt at his discretion.  As an adverse witness 
for the General Counsel, Reynol
ds testified on the second day of the hearing that after reading this note, about September 23, 

she drew no conclusion about whether Jones may have been 
justified in not using his back 
belt on September 17.  The Com-pany never took any action with respect to Patricia Reynolds™ 
September 17 letter.  About 2 m
onths after testifying as an 
adverse witness, as a witness for the Company she testified on 
cross-examination that as to this September 17 letter (which 
stated, in effect, that he ha
d had no medical excuse for not 
wearing a back belt after Septembe
r 3, and would be laid off for 

a week for the ﬁnext violation™™), she never ﬁthought about™™ it 
ﬁas being discipline.  I thought th
e issue had been resolved.  He 
brought in his doctor™s note date
d September 22, [which said] 
that [Jones] could wear [his back belt] at patient™s discretion.  
So that meant exactly that.™™ 
Jones did not wear a back belt again until March 1994, when 
Day Warehouse Manager Kramer to
ld him that he was being 
assigned to work in the cigare
tte stamping department, stated 
                                                          
 101 See supra, part III,I,1. 
 EBY-BROWN CO. L.P. 535that he needed to wear his back belt, and asked whether there 
was a problem with that.  Jones said that there was a problem, 
that his back belt was too small.  Kramer told him to bring the 
belt in, and gave him a larger size
 when he reported to the ciga-
rette stamping department.  Thereafter, and at least until the 
time he testified in August 1994,
 he regularly wore his back 
belt while at work.  Jones and several other employees credibly 

testified in 1994 that at all rele
vant times, quite a few employ-
ees failed to wear a back belt at work; so far as the record 

shows, no action was taken against any of them but Jones and 
Edmond (see supra, part III,I).  In consequence of a grievance 
filed by Jones in March 1993, Patricia Reynolds advised Buhle 
after a second-step grievance mee
ting that in the absence of a 
doctor™s note stating that wearing a back belt would be injuri-
ous to the employee™s health, 
an employee who reported to 
work would be sent home to get one, and would be disciplined.  
The Union took this grievance to the third step of the grievance 
procedure.  The ultimate disposition of the grievance is not 
shown by the record. 
5.  Allegedly discriminatory
 denial of disability pay 
On an occasion between Augus
t 13 and September 27, 1993, 
but whose date is not otherwise shown by the record, Dr. Pol-
lom suggested that Jones take a leave of absence, and Jones 
replied that he could not really
 afford it.  On September 24, 1993, the Company received the first complaint in the instant 
proceeding, which complaint alleged, among other things, that 
about March 31, 1993, the Comp
any had reprimanded Jones 
because of his union activity and (through Grigdesby) had un-
lawfully restricted the distribution of union literature; as shown 
supra, part V,A,1,d,(2), Grigde
sby knew that Jones had told the 
Board™s Regional Office about 
such conduct.  On September 
27, 1993, Jones telephoned Pers
onnel Director Stephen Rey-
nolds (Patricia Reynolds™ husba
nd, who is admittedly a super-
visor and agent of the Company), told him that Jones™ doctor 
wanted him to take a leave of absence but for monetary reasons 
Jones could not afford to do this, and asked whether arrange-
ments could be made for Jones to leave after working for 10 
hours.  Without mentioning the 10-hour matter, Reynolds said 
that all Jones had to do to take
 a medical leave of absence was 
to get a doctor™s slip stating that the doctor wanted him to take 
a medical leave of absence.  Jone
s said that if he could see his 
doctor that day, Jones would pr
esent the Company with a leave 
of absence slip that same day.
102  Jones credibly testified to 
deciding that a leave of absence would be his best option, be-

cause if he again left before ge
neral dismissal he would be ter-
minated and would lose his health
 insurance while still having 
back problems, he believed Stephen Reynolds had been unre-
sponsive to a 10-hour limitation but
 very receptive to a leave of 
absence, and Jones did not be
lieve that the Company would 
                                                          
                                                           
102 My findings as to this conversation are based on Jones™ testi-
mony.  Stephen Reynolds testified 
that he had no recollection of any 
telephone conversation with Jones be
fore their September 27 confer-
ence in Patricia Reynolds™ office (see 
infra), and that Stephen Reynolds 
did not recall any conversation with
 Jones as of September 27 about 
working up to 10 hours a day.  Stephe
n Reynolds denied that prior to 
the September 27 conference, Jones ever said that he wanted to take a 
medical leave of absence but could not 
afford one.  To the extent that 
Stephen Reynolds™ test
imony may amount to a denial, for demeanor 
reasons I credit Jones. 
would rescind his discipline, oste
nsibly for leaving early, even 
if he did go to a company doctor.
103 Later that same day, Jones told Dr. Pollom that the Company 
required a doctor™s slip stating 
that the patient should take a 
leave of absence.  After giving Jones a physical examination, 
Dr. Pollom wrote out a slip which read, in part: 
 [Illegible] Disc bulge with [left] sciatic pain mid and lower 

Back Pain.  I recommend [patient
] take a medical leave pend-
ing his neurosurgical evaluation by Dr. David Hall on 

10.22.95. 
 At about 5:15 p.m., that day,
 September 27, Jones brought 
this slip to Stephen Reynolds™ office.  His receptionist said that 
he was on the phone, and took Jones to Patricia Reynolds™ of-
fice.  Jones told Patricia Reynolds that his doctor wanted him to 
take a leave of absence pending 
a neurosurgical evaluation with 
the neurosurgeon at the Methodist Clinic.  At this point, Ste-

phen Reynolds came into the room
.  Patricia Reynolds said that there were two types of leave. 
 Purportedly correcting her, Ste-
phen Reynolds said that there were three types of leave (two of 
which she had mentioned)Ša fami
ly leave, a personal leave, 
and a medical leave.  Patricia 
Reynolds said that Jones would 
be required to use up any unused sick time or vacation time.  
Purportedly correcting her, Step
hen Reynolds said that under 
the medical leave, Jones did not have to do that.  Jones said that 
he was out of paid sick leave, and that as to the vacation he had 
left, he wanted to exercise his ri
ght to be paid for that period 
rather than taking it.  Patricia Reynolds asked Jones why he had 

failed to keep the September 24 doctor™s appointment which 
Sizemore had made for him at the medical clinic.  He replied 
that he did not have to go to the company doctor, since it was 
not a work-related injury and he had submitted all his bills to 
Blue Cross/Blue Shield.  At this point, Patricia Reynolds 
fetched Kramer, and then obtai
ned a repetition from Jones of 
this last statement.  Jones said that he wanted a medical leave of 
absence.  Stephen Reynolds said that there would be no prob-
lem, and Jones was granted an immediate leave of absence 
extending to October 22, 1993.  During this conference, no 
management representative asked 
Jones if there was any work 
he could perform at the Company. 
The 1990Œ1993 bargaining agreement provides  for an un-
paid leave of absence if an employee is ﬁunable to work by 
reason of illness, injury or other disability.™™  During the Sep-
tember 27 conference, disability 
pay was not mentioned.  At 
that time, the Company had a benefit of paying employees dis-
ability pay, with the only requirement being an appropriate 
doctor™s slip.  This benefit is not set forth in the bargaining 
agreement; and as of Septembe
r 27, 1993, the date that Jones 
began his leave of absence, he 
was unaware that this benefit 
existed.  Thereafter, Jones learned from other unit employees 

that they had received disability pay while off on a nonwork 
injury.  On October 14, Jones called the office number of 
Stephen Reynolds and asked to 
speak to him.  Jones was ad-
 103 Jones did not trust Grigdesby™s 
honesty in stating that the disci-
pline might be rescinded if Jones went to a company doctor, believed 
that the Company ﬁwas trying to put [him] in the trick bag,™™ and be-
lieved that without the MRI scan, the company doctor would not be 

able to tell if there was anything wr
ong.  As previously noted (supra, 
part V,B,2,a), Jones™ own doctor had said that without an MRI scan, he 

could not determine what was wrong.  As discussed infra, part V,B,10, 
thereafter the Company did in fact put
 Jones into a ﬁtrick bag™™ as to 
other matters. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 536vised that Reynolds was not in 
the office that day, and was 
referred to personnel assistant 
Sizemore.  Jones then asked 
Sizemore about receiving disability pay.  Sizemore said that 

ﬁthey told me that it was going 
to be an unpaid leave,™™ without 
specifying the identity of ﬁthey.™™  She told Jones that Stephen 
Reynolds could be reached in his office the following week.   
On Monday, October 18, Jones telephoned Stephen Rey-
nolds.  Jones asked Reynolds if 
Jones was eligible to receive 
disability pay while off on his l
eave of absence.  Reynolds re-
plied that Jones was not on a me
dical leave, that he was on a 
personal leave, and that Jones 
was not entitled to temporary 
disability benefits under persona
l leaves.  Reynolds said, how-
ever, that a prearranged leave of absence would not be counted 
as an occurrence under the Company™s absenteeism policy (see 
infra, part V,B,9).  Jones said that his leave was indeed a medi-
cal leave,
104  said that Jones had given the Company ﬁdocumen-
tation prior,™™ and again asked why he was not receiving any 
disability pay.  Raising his voice
, Reynolds said that Jones was 
always trying to cause trouble for the Company, and if he did 
not like the Company, he should just get out.  Jones asked 
whether Blue Cross/Blue Shield picked up the temporary dis-
ability.  Reynolds said no, it was the Company which had this 
benefit.  Jones said that other people had received disability pay 
and he could not understand why 
he was not receiving it.  Rey-
nolds replied that Jones had not gone to the Company doctor 

when the Company had scheduled an appointment for him, and 
that if he wanted to receive disability pay, he would be required 
to go to the company doctor; as previously noted, Reynolds 
testified before me that except for injuries covered by work-
men™s compensation, the Company had no requirement that 
employees see a doctor selected by the Company.  Reynolds 
said, ﬁ[Y]ou are on a personal leave, not a medical leave.  I 
didn™t have to give you a leave of absence if I didn™t want  to 
. . . if you go to our Company doctor, I will be more than glad 
to give you a medical leave of absence.™™  Then, Reynolds 
slammed down the phone.105  By letter to Stephen Reynolds
 dated October 19, 1993, Jones 
stated: 
 On September 27th per our phone conversation, I in-quired about the procedures to obtain a medical leave of 
absence.  It was my understanding that I was required to 
obtain a medical leave of absence statement from my phy-
sician.  This statement was delivered to your office on the 
same day.  This letter is to confirm that my absence is a 
medical leave and not a personal leave.
106   If this is not 
                                                          
                                                           
104 As shown in the text attached to fn. 108, infra, on October 26, 
1993, Patricia Reynolds advised Jone
s that he had been on a medical 
leave of absence since September 27.  Further, at the July 1994 hearing 
she testified that Jones had been given a medical leave of absence. 
105 My findings as to this telephone
 conversation are based on Jones™ 
testimony, which I credit for the reasons summarized infra, fn. 106. 
106 Because Jones™ testimony as to the September 27 telephone con-
versation is the only record explanation for this sentence, and for de-
meanor reasons, I credit his version of that telephone conversation.  
Reynolds denied that the subject
 of personal leave was mentioned 
during the September 27 co
nversation or on any other prior occasion; 
and the testimony of Sizemore (who shares Reynolds™ office and was 

allegedly there during the Septem
ber 27 telephone conversation) con-
tains no reference to personal leave.  However, Sizemore was a demon-
strably untruthful witness in other respects (see infra, part V,B,10).  I 
do not credit her testimony regardi
ng Reynolds™ conduct and tone of 
voice during this telephone conversati
on, nor her uncorroborated testi-
mony as to what he told her 
about it immediately thereafter. 
your understanding of the matter
, please contac
t me at the 
address below. 
 Enclosed with this letter was a copy of the September 27 slip 
issued by Dr. Pollom, which, as noted, stated, in part, ﬁI rec-
ommend a medical leave pendi
ng [Jones™] neurosurgical evaluation by Dr. David Hall on 10Œ22Œ93.™™  After this consul-
tation, Dr. Hall, who is a neurosurgeon, advised Jones that he 
did not need surgery at that time, and referred him to Dr. John 
Lomas, a rehabilitation specialist. 
The Company received Jones™ October 19 letter on October 
21.  By letter to Jones dated October 22, 1993, Stephen Rey-
nolds stated:  On Monday, October 18, 1993, per our phone conver-
sation, you inquired about re
ceiving disability pay while 
off on your leave of absence. 
In order to receive disability pay you must bring in a 
doctor slip stating that you are unable to do any work at 
all.  Upon receipt of this statement you will be paid dis-
ability pay for non-vacation weeks and the week of your 
three-day layoff. 
 Stephen Reynolds initially testified that in order to receive 
disability pay, an employee 
must meet the requirement, and 
only the requirement, of a doctor™s slip saying that the em-
ployee is ﬁtotally unable to workŠlight duty or regular work.™™  
He testified that this requirement was included in the company 
handbook, but the Company did not offer this handbook into 
evidence.  Stephen Reynolds furt
her testified, ﬁThe doctor is 
the keyŠwe go by whatever the doctors™ slips say.™™  Disability 
pay was received by employee Michael Lundy in April 1991, 
by employee Dixie Deaton in April and May 1992, and by em-
ployee Carla Wiggam in November 1992, although none of 
them submitted a doctor™s statement to the Company containing 
the statements which (according to Stephen Reynolds) were 
required in order to receive disability pay.
107   Patricia Reynolds 
testified that when an employee is on a medical leave, that 
normally indicates to her that the employee is unable to per-
form any work at the Company. 
The expired bargaining agreement 
states that to retain senior-
ity while on leave of absence, an employee on leave for illness, 
injury, or other disability ﬁshall 
be required to furnish a current 
report from the attending doctor at the end of each thirty (30) 
day period or as otherwise required by the Company.™™ By letter 
to Jones dated October 26, 1993, 
Patricia Reynolds stated, in 
part, ﬁ[T]he doctor statement yo
u brought in on September 27, 
1993, stated that your leave 
would be from 9/27/93Œ10/22/93.  
Since that time has expired we need for you to bring in an up-
dated slip by 10/29/93Šin order to continue to be off work on 
a medical leave of absence.™™
108   On November 1, Jones con-sulted Dr. Pollom, who recommended that Jones stay off work 
for 2 more weeks and set up an appointment for him with Dr. 
Lomas.  In addition, Dr. Pollom
 gave Jones a note, which Jones 
gave to Grigdesby, stating, in part, ﬁOff work through 11Œ15Œ
93. . . . Mr. Jones is physically unable to return to work at this 
time due to persistent lower back and [left] leg pain.™™  Jones 
told Grigdesby that the doctor™s note put Jones off work 
 107 Deaton may not have been a  unit employee.  However, as to dis-
ability pay, the Company™s policy is
 the same for both unit and nonunit 
employees. 
108 See supra, fn. 104. 
 EBY-BROWN CO. L.P. 537through November 15, at which time he was going to start see-
ing another doctor, Dr. Lomas.  Grigdesby said, ﬁOkay.™™ 
 Patricia Reynolds testified that she read this November 1 
doctor™s note about that same date, and that ﬁfrom the face of 
the document™™ it indicates that
 Jones was unable to do any 
work.  Jones never received any disability pay. 
6.  Allegedly discriminatory direction that Jones return to work 
and assignment of allegedly onerous work 
On November 1 or 2, Sizemore saw Dr. Pollom™s November 
1 note regarding Jones, and recei
ved instructions from Patricia 
Reynolds to telephone Jones and 
find out what his work restric-tions were and if he could do any work at all.  Patricia Rey-
nolds testified that she issued these instructions because the 
September 27 note from Dr. Pollom
 enclosed in Jones™ October 
19 letter had stated that Jones was scheduled to see Dr. Hall on October 22, and the Company had not received any ﬁfollowup™™ 
from Dr. Hall; however, she testified that she could not remem-
ber what, if anything, she said to Sizemore about Dr. Hall, or 
whether he was contacted, a
nd Sizemore™s testimony does not 
mention him.   At 9 or 9:30 a.m. on November 2, Sizemore telephoned 
Jones and asked whether he c
ould perform ﬁlike desk work, 
sitting down.™™  He replied no.  Sizemore said that Reynolds 
had instructed her to call Jones 
and tell him that ﬁwe do have 
that available™™; Sizemore went 
on to say, ﬁSo you™re not able 
to do that either?™™  Jones said no.
109   When Sizemore told 
Patricia Reynolds what Jones had said, she instructed Sizemore 
to call the doctor™s office, which is located at the Aegis Medical 
Clinic, and find out what Jones™ wo
rk restrictions were; prior to 
this occasion, and while Jones was on a medical leave of ab-
sence, Reynolds had not instruct
ed anyone at the Company to 
make contact with Aegis about 
Jones™ medical condition.  On 
November 2, Sizemore telephoned
 Aegis and was referred to a nurse.  When Sizemore asked the nurse what Jones™ work re-
strictions were, the nurse said that he was to do no lifting, bend-

ing, or stooping.  Sizemore asked whether he could do work 
which was not within these restrictions.  The nurse said yes, but 
it would have to be something that would be a sitting job, 
something like a desk job.  Sizemore asked her to fax an up-
dated doctor™s note which included the restrictions of no lifting, 
bending, or stooping.  Immediately after hanging up the phone, 
Sizemore told Patricia Reynolds
 that ﬁthe nurse™™ had said 
Jones could perform work which did not call for lifting, bend-

ing, or stooping, and that ﬁit w
ould have to be something that 
                                                          
                                                           
109 My findings as to the content of the Jones-Sizemore conversation 
are based on Jones™ tape of the conve
rsation, which was recorded by his 
answering machine.  I hereby deny the Company™s motion to strike this 
recording, which motion is grounded on the claim that Jones violated 
Indiana law by recording this c
onversation without Sizemore™s knowl-
edge.  
NLRB v. Plasterers Local 90 (Southern Illinois Builders Assn.)
, 606 F.2d 189, 191Œ192 (7th Cir. 1979), enfg. 236 NLRB 329, 330 
(1978); 
East Belden Corp
., 239 NLRB 698, 711 (1994), enfd. 634 F.2d 
635 (9th Cir. 1980); and 
Wellstream Corp
., 313 NLRB 698, 711 
(1994).  No contention is made that the taping of the conversation vio-

lated Federal law; see 
Southern Illinois, supra, 606 F.2d at 192; 236 
NLRB at 330.  The Company has offered no legal authority for its 
claim that the taping violated Indiana law, and I have made no effort to 
determine the validity of this claim. 
would be a sitting job, something like a desk job.™™
110   Rey-
nolds said, ﬁOkay.™™
111 A little later that same day, Sizemore received over the fax 
machine a note as to Jones a
nd bearing at least a purported signature by Dr. Pollom, whic
h was dated November 1 (the 
previous day) and stated, ﬁWork
 Restrictions/No lifting, bend-
ing, stooping™™; Jones did not see this note until preparing for 
the JulyŒOctober 1994 hearing.
112   Upon receiving it, Sizemore 
showed it to Patricia Reynolds, who told Sizemore to call Jones 

and tell him to report to work that night.  Sizemore and Rey-
nolds both testified that Reynolds 
told her to tell Jones that he 
was to be there at 7 p.m. and that the Company had light duty 
work for him. Sizemore thereupon telephoned Jones™ home, and was con-
nected with Jones™ answering machine.  She left a message 
which stated that she was ﬁca
lling back on the light duty with 
the desk work.™™  The message le
ft by Sizemore went on to say 
that she had called Jones™ doctor, that the doctor had sent to the 
Company ﬁan updated doctor™s st
atement, dated 11Œ1, saying 
that the light duty desk work would be okay for [Jones] to do,™™ 
and that Reynolds had said that
 ﬁin that case™™ Jones was ex-
pected to return to work that evening, November 2.
113  Immedi-
ately after completing this call, Sizemore made the following 
note to herself: ﬁLeft message on [Jones™] answering machine 
at 9:54 a.m. Tuesday 11Œ2Œ93/Report to work at 7 p.m. . . . Lt. 
duty desk work.™™ 
At about 1 p.m., immediately af
ter listening to this message 
on his answering machine, Jones telephoned Dr. Pollom™s of-
fice and asked his nurse whether the Company had called.  She 
said yes, and that she had faxed 
to the Company the restrictions 
of no lifting, no bending, no stoopi
ng.  Jones said that he would 
go back to work unless Dr. Pollom had any objections to it. 
At 7 p.m. that evening, Novemb
er 2, Jones reported for work 
to Grigdesby.  Grigdesby said 
that Jones would be working for 
4 hours, and told him to sweep certain areas with a push broom.  

Jones asked what had happened to 
the light duty desk work that 

the Company had said he was 
going to be doing.  Grigdesby 
said that he was not aware of any light duty desk work, and that 
 110 My findings as to what Sizemore told Reynolds are based on 
Sizemore™s testimony (1) as to what the nurse told Sizemore; and (2) 
that Sizemore ﬁprobably did make [Reynolds] aware that [Jones™] job 
would have to be within those restri
ctions and something that he would 
have to do sitting.™™  Reynolds testified that she did not recall if 
Sizemore said the nurse at Dr. Pollom™s office said Jones could do desk 
work. 111 My findings as to Sizemore™s call to the Aegis Clinic are based 
on her testimony.  She testified, in
 effect, that the telephone was an-
swered by a receptionist who stated
 that the call was being received by 

the office of ﬁDr. Paul Linville,™™ and that the receptionist had con-
nected Sizemore with a nurse.  Dr. Linville™s name does not appear on 
the Aegis letterhead, and the record does not otherwise mention him.  
Reynolds testified that Sizemore at
tributed her message to ﬁDr. Pol-
lom™s office.™™ 
112 Jones testified (without objection 
or limitation) to having been 
advised by Dr. Pollom™s nurse that the Company had asked for a list of 
Jones™ work restrictions and she had faxed a ﬁno lifting, no bending, no 
stooping™™ list to the Company.  He initially dated this conversation 

with the nurse as November 1, but he
 later testified that he reported to 
work on the evening of the day when he had this conversation, and it is 

undisputed that he returned to work on November 2. 
113 My finding in this sentence is based on the message taped by 
Jones™ answering machine.  The Company™s motion to strike did not 
include the recording of this conversation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 538ﬁthey™™ (without specifying who) 
had told him that Jones was going to be sweeping. 
My finding that Jones was told at the beginning of his No-
vember 2 shift to perform a sweeping job is based on his testi-
mony.  Grigdesby testified that he initially told Jones to make 
boxes, and did not assign him to sweep the floor until after 
Jones said he was not able to 
make boxes.  Grigdesby testified 
that the determination to a
ssign Jones to making boxes was made by Grigdesby, that Grigdesby did not consult with anyone 
else before making this determin
ation, and that he did not con-
sult with anyone else before assigning Jones to sweep the floor.  

Patricia Reynolds testified that 
before Jones reported for work 
on November 2, Grigdesby told her that he intended to assign 
Jones to box making and she said this would be fine; and that 
that evening Grigdesby advised 
her by telephone that Jones had 
said he could not make boxes because it involved repetitive 
bending, and that Grigdesby 
was going to assign Jones to 
sweeping the floor.114   In view of these inconsistencies be-
tween Grigdesby™s and Reynolds™ testimony, and for demeanor 
reasons, I credit Jones. 
The sweeping operation assigned to Jones required him to 
stoop and bend in order to remove the accumulated piles of 
debris from the floor and throw them into the trash.  In addi-
tion, the push broom, which wei
ghs about 2 pounds and whose 
30-inch brush does not swivel on the handle, must be lifted 
every 6 to 10 feet while in us
e.  Also, the sweeping operation 
required Jones to stoop and bend 
in order to dip floor sweep 
with a 32-ounce cup from a box about 3-feet high onto the 
floor. Jones performed the sweeping work for 4 hours each night 
on November 2, 3, and 4.  Afte
r his initial conversation with 
Grigdesby, Jones did not state to any other company represen-
tative that he had been told that
 he would be assigned light duty desk work and was not getting that assignment.  Meanwhile, 
about November 4, he received a letter from Patricia Reynolds, 
dated November 2, which stated: 
 On November 2, 1993, we contacted Dr. Daniel Pol-
lom™s office, requesting more specific information on your 
work restrictions.  We were told that you could not do any 
lifting, bending or stooping, but you could do any other 
light duty work we may have 
available which did not re-
quire you to lift, bend or stoop. 
[Y]ou are expected to report to work on Tuesday, No-
vember 2, 1993 at 7:00 p.m. at which time you will be as-
signed light duty work. 
 Notwithstanding Sizemore™s N
ovember 2 telephone message 
to Jones stating (in effect) that 
he would be assigned ﬁlight duty desk work,™™ Reynolds testified 
that he was not assigned such 
work because it was a nonunit job which he did not have the 
knowledge to perform, and because the Company already had 
other people who were doing it.  On three occasions when unit 
employee Carla Wiggam was on light duty because of an injury 
(two of them on-the-job injuri
es)Šin 1991 for about a month, in May or June 1992 for about a month, and in March 1993 for 
about 6 weeksŠshe performed nonunit work in the clerical 
night office.  She credibly testified that it took her about a week 
to learn these duties when she 
first performed them, in 1991, 
and took her a couple of weeks to learn ﬁevery little detail that 
                                                          
                                                           
114 On timely hearsay objection, 
Reynolds™ testimony was not re-
ceived to show the truth of Grigdesby™s report to her. 
had to be taken care of.™™
115   In addition, in about 1992 unit 
employee Larry Hunt had worked in the night office during a 

temporary shortage of warehouse work. 
On 40 days between November 29, 1993, and the week end-
ing March 6, 1994, the Company used 1 to 10 temporary em-
ployees, obtained from an agency which furnishes such person-
nel, to work 4 to 8 hours a day.  On all but about 2 of these 
days, the temporary employees
 were used for making  
ﬁdeals™™Šthat is, removing cigarette packages from cartons, 

and packaging them together (sometimes with a premium gift), 
to be sold to the consumer as a unit.  One stage in such ﬁdeal™™ 
making merely requires the work
er to assemble and package 
the ﬁdeals™™ after all the components had been set out on the 

worker™s work table.  Such work limited to the assembly tables 
was performed by unit employee
 Carla Wiggam dur
ing a period 
which began about mid-Ja
nuary 1994, under a 10-pound re-
striction while she was limited to
 light-duty work.  Jones made 
ﬁdeals™™ in May and June 1994, after he was no longer under a 
10-pound restriction.  However, he
 was not assigned such work 
when it was being performed by 
temporaries while he was re-

stricted to light duty. 
After being off work for about 2 weeks because of a work-
related injury, employee Carla Wiggam returned to work on the 
day shift on January 17, 1994, subject to a 10-pound weight 
limit (later raised to 25 pounds),
 a 6 to 8 hour day, and ﬁNo 
overhead work.™™  Then stampi
ng department manager, King, 
assigned her to writing up cigarett
e receiving, totalling cigarette 
inventory, preparing stamp invent
ory, and making ﬁdeals.™™  All 
of these jobs were normal assignments for stamping department employees.  About February 14, 1994, King transferred to the 
Company™s Ypsilanti warehouse; 
at that time Mike Brown 
(who did not testify) was put in charge of the day-to-day opera-
tions of the stamping department, and day warehouse manager 
Kramer (to whom Brown reported)  was in charge of that de-

partment for any other purpose.  King testified that there was 
not enough of the type of work, 
which was assigned to Wiggam 
while she was on light duty, to have another employee do it at 
the same time.  As previously noted, Jones was recalled to 
work, under a light-duty restriction,
 more than 2 months before Wiggam returned to work under a light-duty restriction; he was 

transferred to the day shift (
under Kramer) a few days later. 
When called as an adverse witness by the General Counsel, 
Patricia Reynolds testified th
at ﬁmaking boxes requires you to 
repetitively bend over and pick up the boxes . . . if the skid was 

on the ground level.™™  However, as a company witness, she 
testified to the belief that when Jones returned to work on the 
night shift on November 2, his 
medical restrictions would not have precluded him from making 
boxes.  Although she testified 
that it would be ﬁvery possible™™ that night-shift operations 
would be interfered with by the full-time assignment of a single 
employee to make boxes in a single area, Night Warehouse 
Manager Grigdesby testified th
at such an assignment would 
present no problem.  For a period of at least a week after July 

1992, when unit employee Eric 
Johnson was on light duty, he 
had been assigned to the sole duty of making boxes on the night 
shift.  When considered in light of Grigdesby™s testimony that 
 115 Her light duty assignment in 1991 was due to a back injury.  
Later on in 1991, after some additional medical difficulties, she under-
went about a month of training in anticipation of a permanent transfer 
to the night office, where her duties would have been different from 
those which she performed shortly af
ter her back injury.  She eventu-ally decided against a permanent 
transfer to the night office. 
 EBY-BROWN CO. L.P. 539most of the 45 night warehouse employees spend 45 minutes to 
an hour and a half each day cleaning up trash and making 
boxes, the evidence that night warehouse employees were 
working between 114 and 199 hours of overtime per week in 
November and December 1993 indicates that the total overtime 
hours could have been reduced by assigning Jones up to 40 
hours per week making boxes. 
7.  Allegedly discriminatory transfer to day shift and assign-
ment of allegedly onerous work  
As an adverse witness called by the General Counsel, 
Patricia Reynolds testified that
 on an undisclosed date and hour 
before 7 p.m. on November 3, she and Grigdesby decided that 
because of Jones™ work restrictions and because more light-
duty work was available on the day shift than on the night shift, 
it would be to the Company™s best interest if Jones were able to 
do his particular light-duty 
assignment on the day shift.
116   As 
previously noted, on November 2 Sizemore had relayed to 
Patricia Reynolds the statement from Dr. Pollom™s  nurse that 
the only work which Jones could perform consistent with his 
medical restrictions was a sitting job.  Patricia Reynolds testi-
fied, in effect, that the only such jobs performed on the day 
shift were receiving work and inventory counter; she did not 
refer in her testimony to making
 ﬁdeals.™™  Jones was not given 
any such assignments.  Day 
Warehouse Manager Kramer testi-fied that the two jobs in his area on the day shift which employ-

ees could do on light duty were
 making boxes and running the 
floor scrubber.  He further test
ified that about November 5, 
Patricia Reynolds told him that
 Jones had been making boxes at 
night; testified that ﬁthey™™ told
 him Jones would be coming to 
the day shift (without identifying ﬁthey™™); and testified to the 
understanding that Jones was being transferred to the day shift 
because he was not able to ﬁcontinue™™ making boxes.  As pre-
viously noted, Grigdesby (as well as
 Jones) testified that Jones 
did not make any boxes on the night shift after his November 2 
return to work; and Reynolds testified to having been so ad-
vised by Grigdesby.  Kramer went on to testify that during this 

conversation with Reynolds about November 5, she told him 
that Jones was subject to the 
limitations of no stooping, no 
bending, and no lifting over 10 pounds; she asked whether he 
had any work for Jones; Kramer 
said Jones could run the floor 
scrubber; and she told Kramer on a date which he did not spec-

ify that Jones would be working 20 hours a week.  As previ-
ously mentioned, the note from Dr. Pollom™s office dated No-
vember 1, faxed to the Company on November 2, and inspected 
by Patricia Reynolds that same
 day, had forbidden lifting with-
out specifying any exception.  At the beginning of the night 
shift on Wednesday, November 3,
 Grigdesby told Jones that 
starting the following Monday, 
November 8, Jones would be going to days, and would report to
 Kramer.  Grigdesby did not 
                                                          
                                                           
116 About 2-1/2 months later, as a 
witness for the Company, Patricia 
Reynolds testified, in substance, that she decided to transfer Jones to 
the day shift because Grigdesby to
ld her that while performing the 
sweeping work on the night shift, Jones was engaging in excessive 
socializing and was thereby slowi
ng down other employees in the per-
formance of their jobs.  I do not credit her testimony in this respect, 
because it is difficult to square w
ith her earlier testimony, because 
Grigdesby was not asked about the 
matter, and because of Jones™ un-
contradicted and credible testimony 
that Grigdesby did not reprove him 
for excessive socializing after he re
turned to work on November 2, and 
that after his return he socialized no more nor less than previously. 
tell Jones what duties he would be performing, or indicate any 
reason why he was being transferred to days.
117 On the morning of November 8, Jones reported to Day Man-
ager Kramer, who told him that he would be operating the floor 
scrubber.  This piece of machinery weighs about 200 pounds, 
and is about 3-feet deep, 2-feet 
wide, and 4-feet long.  The floor 
scrubber moves around on swiveling wheels, has a speed-control lever, and operates somewh
at like a self-propelled lawn 
mower.  The operator exerts hand pressure on one of the two 
handles, which are at about wa
ist-high level, to cause the 
scrubber to move or stop and to release water.  The operator 

must guide the scrubber around any obstacles which may be in 
the aisles, guide it around corners, 
and also guide it to make a 
U-turn in each aisle, because the width of the aisles requires 

two trips down each aisle in order to scrub the entire aisle.  
When such maneuvers require putting the floor scrubber in 
reverse, the operator must also lift a squeegee.  The aisles must 
also be swept before scrubbing
.  Jones was expected to, and 
did, sweep the aisles.  If the swept-up debris could be left in 

locations where it was not in the path of the floor scrubber, 
Jones left the little piles of debris to be put into the trash by 
someone else; otherwise, he himself deposited the piles into the 
trash, an operation which required him to stoop and twist.
118  Before Jones™ assignment to the floor scrubber, it had been 

operated about once every 3 weeks.  Jones performed these 
tasks 4 hours a day between Monday, November 8 and Thurs-
day, November 11,  inclusive.
119   During this period, he did not 
advise anyone from the Company that these duties were aggra-
vating his back problems; nor did he ask anyone from the 
Company about performing desk work. 
On November 15, 1993, Jones ke
pt an appointment with Dr. 
John Lomas, a rehabilitation sp
ecialist to whom Dr. Hall had 
referred Jones.
120   During this consultation, Jones told Dr. Lo-
mas that taking the corners and moving around obstacles with 
the floor scrubber agitated Jones™ back.  Dr. Lomas gave Jones 

a note which stated, ﬁLimit work to 4 hours. 20 [pounds] no 

bend or twist.  No floor scrubber
.™™  That same day, Jones took 
the slip to Kramer, and told him that Jones found it physically 

difficult to wrestle the floor scrubber around tight corners.  
Kramer looked at the doctor™s note and said, ﬁ[N]o floor scrub-
ber? Well, what can you do?™™  Jones replied, ﬁ[Y]ou™re the 
manager.  You tell me.™™  Kr
amer thereupon telephoned Dr. 
 117 Working Foreman Hammer testified that upon noticing Jones was 
not listed on the personnel schedule for the night shift, Hammer asked 
Patricia Reynolds where Jones was, she said he was on the day shift, 
Hammer asked why, and she said, 
ﬁ[T]hat by placing Doug Jones on 
days, this would weaken union backers on nights.™™  Hammer™s prehear-
ing affidavit dates this alleged conve
rsation as having occurred before 
the July 8 election, more than 3 months before Jones™ transfer to the 
day shift.  Moreover, on direct examin
ation, Hammer testified that their 
conversation was conducted in Grigdesby™s presence; on cross-
examination, Hammer testified that
 Grigdesby was not there. Accord-
ingly, I credit Reynolds™ denial. 
118 My finding that Jones sometimes himself deposited the piles into 
the trash is based on his credible testimony.  For demeanor reasons, I 
do not credit Kramer™s denial. 
119 His days and hours of work are shown by company records in 
evidence. 120 By certified letter dated Nove
mber 5, 1993, Jones had asked 
Patricia Reynolds to accommodate 
his November 15 schedule to his 
appointment with Dr. Lomas at 9:15 a.m. that day.  The Company 
permitted him to delay the start of hi
s 4-hour shift that day in order to 
enable him to consult Dr. Lomas. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 540John Lomas™ office. A female voice answered the phone.  
Without asking for her name, Kramer said that he was the su-
pervisor of one of Dr. Lomas™ pa
tients, Douglas Jones; that Dr. Lomas had written a note saying that Jones could not run the 
floor scrubber, and that Kramer would like to explain what the 
floor scrubber was because it wa
s definitely light-duty work.  
She said that Dr. Lomas was not available at the time and she 
could get any message to him.  Kramer said that the floor 
scrubber was a self-propelled machine, that all the operator had 
to do was to walk behind it and guide it, and that the operator 
did not have to do any lifting, bending, or twisting.  She said 
that she would explain this to Dr. Lomas, but she saw no reason 
to restrict Jones from running the floor scrubber.  Kramer asked her to fax ﬁa copy of the release similar to the one [he] had in 
front of [him] getting [Jones] off the restriction of running the 
floor scrubber.™™  She said she would.  Kramer asked whether 
Jones could run the floor scrubber that day; she said yes.  
Kramer hung up and, without awaiting the promised fax, told 
Jones to start operating the floor scrubber at once.  Kramer 
made no effort to find out the na
me of the woman he was talk-
ing to, or to ascertain whether she was a nurse or a receptionist.  

Kramer testified that he believed she must have been a nurse 
rather than a receptionist, because
 a receptionist would not have 
taken it upon herself to remove a restriction imposed on a pa-
tient by Dr. Lomas.  Patricia Reynolds testified that Kramer™s 
call to Dr. Lomas™ office was not ﬁnormal procedure.™™ 
That day or the next day, the Company received on Dr. Lo-
mas™ prescription blank letter
head a faxed note, which was 
dated November 15, named Jones,
 and stated, ﬁMay work with 
floor scrubber.™™121   On November 16, Jones telephoned Dr. 
Lomas™ office.  A female an
swered the phone.  Jones asked 

why he was continuing to run the floor scrubber even though 
the doctor™s note he had received the previous day had said not 
to.  She said that Kramer had told her that all Jones had to do 
was walk behind it and there was no bending, lifting, or twist-
ing involved; that it did not sound to her as if operating the 

floor scrubber would be further damaging to his health; and that 
she had faxed such a message to the Company.  Jones did not 
complain to Dr. Lomas™ office
 about the fact that she was 
changing Dr. Lomas™ written orders.  Jones did not see the No-
vember 15 note until preparing for the August 1994ŒOctober 
1994 hearing.  Jones™ personnel folder includes another note, on 
a prescription-blank form (under the same logo as Dr. Lomas™ 
previous notes but bearing no lett
erhead) which names Jones, is 
dated November 17, and states, 
ﬁMay use floor scrubber.™™  The 
signature blank contains what 
may be a purported   signature; 
underneath are written the words ﬁDr. Lomas.™™
122  Jones never 
                                                          
                                                                                             
121 The record contains several documents which bear Dr. Lomas™ 
purported signature.  The record fails 
to show whether any of them was 
his original (rather than his authorized) signature, and most of these 
signatures are illegible.  However, th
e signature blank on the November 
15 document contains what appears to
 be merely a large check mark, 
which is unlike any of his purported signatures on other documents. 
122 Kramer testified that he first saw this document a few days after 
his conversation with the female 
who answered Dr. Lomas™ telephone, 
that the document received in eviden
ce appeared to be the way it was 
when he first saw it, and that he believed it had been mailed to the 
Company.  Company counsel expre
ssed the belief that this document 
had been faxed to the Company, and stated that he had never seen a 
copy without the ﬁDr. Lomas™™ entry.  The exhibit as received is a pho-
tocopy of the document in Jones™ file.  I cannot determine from this 
exhibit whether the ﬁDr. Lomas™™ was written by someone who wrote 
saw this document prior to the unfair labor practice proceed-
ings.  Patricia Reynolds, who te
stified that this November 17 
document was received by the Comp
any and was part of Jones™ 
personnel file, testified that she did not know why this docu-
ment was received by the Company, that she did not recall 
asking anyone to obtain such a document, that she did not know 
whether any other representative of the Company had requested 
it, and that she did not know why the Company had received 
the November 17 document when the November 15 document 
said essentially the same thing.  Kramer testified that both the 
November 15 and 17 notes were in his envelope where he re-
ceives the mail which is sent to him at the Company, but that he 
did not know why there were tw
o documents which said essen-tially the same thing.   
During Jones™ next appointment
 with Dr. Lomas, on Decem-
ber 20, Jones said that the fl
oor scrubber was aggravating his 
back, to which Dr. Lomas replied that it was his information 
that operating the floor scrubber did not take a lot of physical 
effort and from the information he had received, he did not 
think operating the floor scrubber would be harmful to Jones™ 
health.  Dr. Lomas did not state where he had received this 
information.  As discussed infra, on the day after this appoint-
ment, the Company transferred Jones from the floor scrubber to 

making boxes. On November 18, 1993, the Company received a copy of the 
original charge filed by Jones in Case 25ŒCAŒ22885, alleging 
that because of his union activit
y, he had been reprimanded 
several times since about July 
8, 1993, and had been suspended 
about September 28Œ30 and October 
11Œ14.  By letter to Jones 
dated December 2, 1993, Patricia 
Reynolds stated that he was 
ﬁrequired™™ to submit an updated medical report from Dr. Lo-
mas every 30 days; and requested Jones to ask his physician to 
notate the nature of Jones™ disability and the estimated length of 
time he would be restricted to limited work activity.  The letter 
went on to say that since his la
st visit to his doctor was Novem-
ber 15, 1993, a current report was due on December 15.  Article 
XXIII, section 2 of the expired bargaining agreement required a 
doctor™s report every 30 days fr
om an employee on leave of 
absence, but Jones was not on a 
leave of absence.  Patricia 
Reynolds testified that it is ﬁstandard procedure™™ for the Com-
pany to request an updated 
medical document from an em-ployee on ﬁany type of long-term 
restriction,™™ if the employee 
has failed to submit such documentation of his own volition. 
After receiving Reynolds™ December 2 letter, Jones called 
Dr. Lomas™ office and asked it to provide the Company with an 
updated medical document.  Jones™
 personnel folder contains a note dated December 15, 1993, which is on Dr. Lomas™ pre-
scription-blank letterhead, name
s Jones, and states, ﬁCurrent 
light dutyŠplan FCE this week and final determination Mon-

day.™™  Patricia Reynolds testified that she considered this 
document responsive to her letter 
of December 2.  Jones did not see this document prior to the un
fair labor practice proceedings. 
8.  Allegedly discriminatory de
nial of 40-hour week; allegedly 
discriminatory discipline about December 27, 1993 
Toward the end of the week ending Saturday, November 20, 
Patricia Reynolds told Kramer that the Company did not need 

someone running the floor scrubber 20 hours a week, and in-
structed him to put Jones on a 
2-day schedule.  Thereafter, 
Jones operated the floor scrubber for 4 hours a day 2 days a 
 part or all of the rest of the document,
 or at the same time that part or 
all of the rest was  written. 
 EBY-BROWN CO. L.P. 541week. Jones™ personnel folder co
ntains a note on a prescription 
blank bearing Dr. Lomas™ prin
ted name (among others), and 
with an indecipherable signature, which is dated December 16, 
1993, and reads in its entirety, ﬁ
10 lb. wt. limit.™™  A few days 
after the issuance of this note, Jones told Kramer that the doc-
tor™s note said nothing about bending, lifting, or twisting.  
However, Jones did not complain about his 2-day schedule 
until Tuesday, December 21, when he told Kramer that Jones 
wanted to work a 40-hour week.  Kramer said that the Com-pany did not have that much 
light-duty work available for 
Jones.  Jones, who had been undergoing physical therapy since 
about October 1993, accurately sa
id that his most recent doc-
tor™s note had upgraded him to a straight 10-pound weight limit, and that he had previously picked groceries on a 10-
pound weight limit.  Kramer said that the Company did not 
pick groceries on days.  Jones asked whether the Company still 
picked groceries on nights; Kramer said, ﬁ[Y]es.  Jones said 
that he had come from the night shift and saw no reason why he 
could not pick groceries at ni
ght on a 10-pound weight limit, as 
he had done before.  Kramer said that the Company did not 
have that much light duty 
work available for Jones. 
Patricia Reynolds testified  that the Company denied Jones™ 
request for a 40-hour week because he was still under a 10-pound weight restriction from his 
doctor, and an employee on 
disability needs a full release 
from his doctor before he is re-
turned to full-time status.  On January 17, 1994, employee 
Carla Wiggam, who had been undergoing treatment by a Meth-
odist Clinic doctor for a work-related shoulder injury, returned 
to work subject to a limit of 6 to 8 hours a day, a 10-pound 
weight limit, and ﬁNo Working Overhead.™™  At the time that 
she testified in late August 1994, she was still under these re-
strictions, except that the weight limit had been raised to 25 
pounds.123   Between the payroll week ending January 22, 1994, 
and the payroll week ending March 26, 1994, she worked 41 

hours or more during each of 7 weeks, 35 hours during 1 week, 
and about 27 hours during each of 2 weeks; during each of 

these 10  weeks except a 27-hour week, she worked 5 days. 
During this Tuesday, December 21, conversation, Kramer 
told Jones that thereafter, instead of working Tuesdays and 
Fridays running the floor scrubber, Jones would be working 
Tuesdays and Wednesdays making boxes.
124   Kramer said that 
Mondays and Tuesdays were the heaviest nights for picking 
customer orders, so that after a heavy Monday night, the Com-
pany needed someone to come in Tuesday morning and make 
boxes, and after a heavy Tuesday night, the Company needed 
someone to come in Wednesd
ay morning and make boxes. 
Jones worked about 4 hours on Tuesday, December 21, and 
on Wednesday, December 22.  By letter to Patricia Reynolds 
dated December 23, 1993, Jones 
enclosed a note, under Dr. 
Lomas™ prescription-blank letterhead, which was dated Decem-
ber 16, 1993, named Jones, and stated ﬁ10 lb weight limit.™™  
Jones™ covering letter stated that the enclosed note was ﬁper the 
company™s letter dated Decem
ber 2, 1993 [see supra, part 
                                                          
                                                           
123 Her shoulder injury was classifi
ed as a ﬁpermanent partial im-
pairment.™™ 
124 This finding is based on Jone
s™ testimony, credible parts of 
Kramer™s testimony, and the Company™s payroll records, which show 
that Jones worked on Tuesday, December 21, and Wednesday, Decem-
ber 22.  Although Kramer testified 
to being uncertain whether Jones™ 
second day under his new schedule wa
s to be a Wednesday or a Thurs-
day, Kramer testified to being certain
 that Jones™ first day of work was 
to be a Tuesday. 
V,B,7].  Please be advised that I am currently available to work 
a full-time shift consisting of a 40-hour work week.  Please 
consider this written notification that I am requesting a full-
time (40-hour work week), at this time.™™ 
Jones did not report to work 
on Monday, December 27.  At 2 
or 2:30 p.m. that day, Patric
ia Reynolds telephoned Jones.
125  She said that she had received Jones™ December 23 letter re-
questing a 40-hour week, and that the Company did not have 
that much light duty work which did not require him to bend, 
twist, or lift.  Without denying 
that he was under a light duty 
restriction, he said that the do
ctor™s note had said nothing about 
lifting, bending, or stooping, but only indicated a 10-pound 
limit.  She said that the Company did not want him to create 
further injury until the Company had some directive as to what 
the injury was and what his rest
rictions or treatment would be. 
Jones said that he had picked groceries (in 1991) on a 10-pound 
weight limit.  She said that she could not go up and down the 
grocery line and weigh every item; and went on to say that after 
Jones had concluded his 1991 grocery picking assignment un-
der a light duty restriction, the Company had begun the practice 
of putting at the end of the grocery picking line some bulk 
items which had previously been picked on another line.
126   
(However, the Company followed the practice of assigning 

each picker to a given section of the line.)  She said that 
Kramer had told Jones the week
 before to work Mondays and 
Tuesdays, that Jones was supposed to
 be in at work that day, a 
Monday, and that he was consider
ed a no-call, no-show for that 
Monday.  Jones accurately said that Kramer had told him to 
work Tuesdays and Wednesdays.  She said that this was ridicu-
lous, that it made no sense, that the heavy nights were on Mon-
days and Tuesdays, that the Company needed box makers on 
Mondays and Tuesdays, and that th
is is what Kramer had told 
him.  Jones said that this is not what Kramer had told him, and 

that Kramer had told him that he wanted Jones to come in after 
the heavy night on Monday and make boxes on Tuesday morn-
ing, and to come in after the heavy night on Tuesday and make 

boxes on Wednesday.  Reynolds told Jones that thereafter, he 
would be working on Mondays and 
Tuesdays, 8 hours a day.   
When Jones reported to work on Tuesday, December 28, 
Kramer asked where he had been yesterday.  Jones said that he 
was not supposed to be there yesterday.  Kramer said that Jones 
was indeed supposed to be there, that the matter had been dis-cussed the previous Wednesday.  J
ones truthfully denied having 
any such discussion.  Kramer sa
id that during this Wednesday 
discussion, Jones had agreed to change his schedule to Mon-days and Tuesdays.  Jones worked at making boxes, on a Mon-

day/Tuesday schedule, from that 
day on, until the week ending 
March 12, 1994. 
As to Jones™ assigned schedule for the calendar week which 
included Monday, December 27, Kr
amer testified as follows:  
Before lunch on Wednesday, De
cember 22, Patricia Reynolds 
told him to change Jones™ shift from Tuesday/Wednesday to 

Monday/Tuesday.  Later that same
 morning, Kramer told Jones 
that beginning Monday, December 27, Kramer needed him to 
 125 My finding that she initiated this
 call is based on Jones™ testi-
mony, and on her testimony as a comp
any witness.  As an adverse 
witness called by the General Counsel, she testified that the call was 
initiated by Jones. 126 This finding is based on a composite of credible parts of Jones™ 
and Reynolds™ testimony.  For demeanor reasons, I do not credit her 
testimony that she said the heavier 
items were scattered throughout the 
grocery line.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 542work on Mondays and Tuesdays; Jones replied, ﬁ[O]kay.™™  
When Jones failed to report to work at 7:30 a.m. on Monday, 
December 27, Kramer wrote him up as a no-call, no-show, on a 
document not offered into eviden
ce, and at an undisclosed hour, 
gave the document to Patricia Reynolds.  Kramer initially testi-
fied that it was ﬁprobably™™ 
Monday, December 27, when he 
told her that Jones claimed he ha
d not been told to report to 
work that day, but immediately after so testifying, Kramer said 
that he so advised her on Tuesday, December 28. 
I credit Jones™ denial of any such conversation with Kramer 
during the week preceding December 27, for demeanor reasons 
and in view of the following additional considerations:  
Kramer™s testimony that Jones worked a Tuesday/Wednesday 
schedule (making boxes) for 2 or 3 weeks before the change in 
his schedule is impeached by the Company™s records, which 
show that the payroll week ending December 25 was the only 
week during which Jones worked a Tuesday/Wednesday 
schedule; however, these records 
are consistent with Jones™ 
testimony that his schedule was changed to Tues-

day/Wednesday immediately up
on his being changed from the 
floor scrubber to box making.  Moreover, Patricia Reynolds™ 

assertion to Jones that his claim of being assigned to a Tues-
day/Wednesday schedul
e was ﬁridiculous™™ because the Com-
pany™s heaviest nights were on 
Mondays and Tues
days is belied 
by (1) Kramer™s testimony that he initially assigned Jones to a 
Tuesday/Wednesday or Tuesday/Thursday boxmaking schedule 
and that it was adhered to for 2 or 3 weeks, although Kramer 
had been the day warehouse manage
r for 2 years and must have 
known what times the Company particularly needed boxes; (2) 
the undisputed evidence that boxmaking was performed by the 
Sunday night warehouse crew, a
lthough Sunday is a light day; 
and (3) Kramer™s explanation to Jones (as shown by the undis-

puted evidence) about the reas
ons for Jones™ initial Tues-
day/Wednesday schedule.
  Finally, Reynolds™ assertion to Jones 
(as shown by the undisputed ev
idence) that a Monday/Tuesday 
schedule had been assigned to Jones by Kramer (although there 
is no evidence or claim that she was present during any such 
assignment) is difficult to square
 with Kramer™s testimony that 
it was Reynolds who told him 
to reschedule Jones, a claim 
which she did not advance to Jones when he denied having 
been rescheduled to Mondays. 
The Company has a policy of putting on absenteeism proba-
tion an employee who has five 
ﬁoccurrences™™ of absence (one 
ﬁoccurrence™™ may extend over more than 1 day) in a calendar 
year.  According to the Compan
y™s witnesses, this policy is 
applicable to all absences, whet
her or not excused, including 
paid sick leave days specified in the expired bargaining agree-
ment, except for absences due to injuries covered by work-
men™s compensation, absences 
for medical appointments which 
cannot be scheduled during nonwo
rking hours, funeral leave, 
vacation days, and absences covered by the Family and Medi-
cal Leave Act of 1993, 29 U.S.
C. §§ 2601Œ2654 (the FMLA).  
Absenteeism probation lasts for 6 months after the fifth ﬁoccur-rence,™™ a probation period whic
h may extend into the calendar 
year after the calendar year during which the five absences 
occurred.  While on absenteeis
m probation, an employee is 
subject to a 3-day layoff for a sixth absence and discharge for a 

seventh absence, and is ineligib
le for consideration for a bonus. 
On January 3, 1994, Jones received a ﬁWritten WarningŠ
Excessive Absenteeism.™™  This
 document put Jones on absen-teeism probation until June 27, 1994,
 on the basis of five speci-fied instances of absenteeism.  These five instances included 
his failure to report to work on Monday, December 27, 1993, 
and his leave of absence betw
een October 4 and 27, 1993 (su-pra, part V,B,5).  When Jones received this document, he told 

Kramer that (as Stephen Reyn
olds had said on October 18, 
according to Jones™ uncontradicted testimony) the October 4Œ
27 leave of absence should not have been charged as an occur-
rence.   
Inferentially about January 4, 
1994, Kramer advised Patricia Reynolds that Jones had refu
sed to sign the absenteeism-probation document on the ground that his leave of absence 
should not count as an occurrence.  By letter to Jones dated 
January 7, 1994, Stephen Reynolds stated that under a 1991 
arbitration decision, leaves of absence were considered absen-
teeism occurrences.
127  The letter went on to say that the Com-
pany was willing to consider the ﬁleave period of 9/27/93Œ
11/15/93™™ (Jones had returned to work on November 2) as an 
absence under the Family Medical
 Leave Act, and to rescind 
Jones™ absenteeism probation, provided he had Dr. Pollom fill 
out and return the attached FMLA forms before January 17, 
1994.  Jones never asked Dr. Pollo
m to fill out these forms.  
Jones credibly testified that he
 made no such request of Dr. 
Pollom because Jones believed that the occurrence charged on 
December 27 was ﬁbogus™™ and should not have been counted; 
that his OctoberŒNovember leave of absence should not have 
been counted because it had been preapproved; and that he did 
not want to claim that this leave of absence was covered by the 
FMLA because that law calculates the entitlement to 12 weeks 
of leave on a rolling basis and 
he did not want his OctoberŒNovember leave to be deducted from that entitlement and, in 
consequence, to affect
 his anticipated need therefor to undergo 
advanced physical therapy in 1994.
128  Nobody from the Com-
pany ever asked him for these reasons, and he never volun-
teered them. 
For the next 11 weeks, Jones worked less than a full-time 
schedule.129  Meanwhile, at the Company™s request (by letter to 
Jones dated January 7, 1994) for 
an updated medical report,  he 
arranged for Dr. Lomas to fax 
a note on a prescription blank, 
with Dr. Lomas™ letterhead, which was dated January 12, 1994, 
and stated that Jones was subj
ect to a 10-pound weight limit.  
Pursuant to a letter to Jones from the Company dated February 

15 requesting an updated medical report, Dr. Lomas faxed to 
the Company on February 21 a note stating that Jones was sub-
ject to a 20-pound restriction. 
As previously noted, Jones became chief steward in February 
1994.  In late January or early February 1994, the Company 
received the charge filed by Jones in Case 25ŒCAŒ22983, al-
leging that because of Jones™ 
union activities, 
and because he had filed charges and given testimony under the Act, the Com-
pany had given him a low rating,
 and denied him a bonus, on 
July 30, 1993; had required him  about September 21 to obtain 
a doctor™s statement in order to 
leave early without being disci-
plined; had denied him a 40-hour week since about November 

2; and had placed him on a 6-month attendance probation in 
late December.  On February 18, 1994, the Company received 
                                                          
 127 The complaint does not allege that the Company violated the Act 
by thus retroactively reclassifying J
ones™ leave of absence as an occur-
rence. 128 For a period which included Februa
ry 1994, he did in fact go to 
the rehabilitation hospital three time
s a week for physical therapy. 
129 During this period, he usually worked 2 days a week and 4 or 5 
hours a day.  However, on occasion he
 worked 1 or 3 days a week, and 
8 or 9 hours a day. 
 EBY-BROWN CO. L.P. 543the first amended charge filed 
by Jones in Case 25ŒCAŒ2885.  
This charge alleged that because of ﬁJones™ union and other 
protected activity including his testimony in NLRB proceed-
ings,™™ the Company had repr
imanded him on September 12 
and 16, 1993; had reprimanded hi
m, and issued him a 3-day 
layoff, on September 17; had repr
imanded him, and issued him 
a 1-week layoff effective in 
October, on September 23; and since November 1 had required Jones to return from a leave of 
absence, denied him paid medi
cal leave, and assigned him to 
onerous work assignments.  On March 3, the Company re-
ceived the consolidated complaint, which was based in part on 
Jones™ charges as amended in Case 25ŒCAŒ22885.  In addition 
to including the above-described allegations in the first com-
plaint, this complaint alleged,
 among other things, that the 
Company, through Patricia Reynolds, had forbidden employees 

to wear union insignia on their back belts (at the hearing, she 
admitted to directing such conduct to Jones), and had unlaw-
fully discriminated against Jones 
in a number of other respects. 
By letter to Patricia Reynol
ds dated March 9, 1994, Jones 
stated that he was again requesting a 40-hour work week, re-
quested his 6-month review and evaluation, and enclosed a 
photocopy of a note from Dr. Lomas, on a prescription blank 
with his letterhead, which stated, ﬁMay work as tolerated/8-
hour days.™™  The note was date
d March 9, a Wednesday, and 
was received by Jones on that da
y.  At that time, Jones was 
working a Monday/Tuesday schedule.  He credibly testified  to 
the apprehension that if he gave the Company this note from 
Dr. Lomas, management would 
say that he was supposed to 
come to work the next day, Thursday, March 10.  He went to 
Dr. Lomas™ receptionist and had her add the entry ﬁReturn on 
3/14™™ (a Monday).  Then, he hand-delivered this note to the 
Company. 
By letter to Jones dated March 9, and received by him on 
March 12, 1994, Reynolds stated: 
 Please be advised that you are 
required to submit an updated 
medical report from Dr. Lomas every 30 days.  Per the con-
tract, please request that your physician note ﬁthe nature of 
your disability, estimated length of time that you will be re-
stricted to light duty, along with the specific restrictions.™™  
This is the company™s 14th request for this information and to 
date it has not been provided.
130 Before returning to work 
March 21, 1994, you must [submit] the complete information. 
 Jones worked half-days on March 14 and 15.  On March 14, 
Kramer called him in and said, 
ﬁI understand that you requested 
your review and evaluation.™™  Jones said, ﬁ[Y]es.
131   Kramer 
said that Jones was considered 
part time, and part-timers did 
not get reviewed or evaluated. 
 Jones asked about getting a 40-
hour work week.  Kramer said that he knew nothing about this.  
Jones said that because both the request for review and evalua-
tion and for a 40-hour week were in the same certified letter, if 
Kramer knew about the review he must also know about the 40-
hour work week.  Kramer said that
 he would have to check with 
Patricia Reynolds.
132                                                            
                                                                                             
130 This was in fact the first such
 request from the Company since 
February 21, when Dr. Lomas had faxed to the Company a note stating 
Jones was subject to a 20-pound weight restriction. 
131 Jones credibly testified that he
 was referring to the review and 
evaluation which (in his opinion) should
 have been given in January or 
February 1994. 
132 My findings as to this conversation are based mostly on Jones™ 
testimony.  Kramer testified that 
he ﬁinformed™™ her that Jones had 
Later that day, after checking with her, Kramer advised 
Jones by telephone that on the 
following day, he would start 
working a full-time schedule in the stamping department under 
King.  Kramer told Jones that he would have to wear a back belt, and asked if this would pr
esent any problem.  Jones said 
yes, because the Company had been requiring him to wear a 

belt which was too small.  Kramer 
said that this would not be a 
problem, and that the Company would fix Jones up with a lar-
ger size. Jones began to work in the stamping department on March 16.  On March 18, he developed 
tendonitis in his left wrist ow-
ing to the repetitive motion requ
ired in his stamping department 
job.  He was then transferred to the tobacco department, which 
required bending, stooping, and 
lifting products which weighed up to 50 pounds.  On March 30, after he was returned to the 

stamping department, Stamp Mana
ger King told him that he 
had to have an updated doctor™s note or he would not be al-

lowed to work.  After telling King that this was ﬁridiculous,™™ 
Jones left work and came back with a note from Dr. Lomas on 
a prescription blank bearing his 
letterhead and dated March 30, 
1994, which states, ﬁNo wt. rest
rictions/May work up to 10 
hours QD.™™ On April 6, 1994, Jones hand-delivered to Stamping Man-
ager King or working foreman Mike Brown a typewritten 
document, based on an April 5 ph
ysical examination and signed 
by Dr. Lomas, which stated, inter alia, that Jones was working 
8 hours a day without weight rest
riction, that he was doing 
ﬁquite well™™ in his present job, that ﬁat this point I would like 

to increase him to 10 hours a day,™™ and that ﬁI feel that he is 
going to progress without significant 
incident.  I plan to see him 
in 4Œ6 weeks.  If he does well at that I will probably release 

him from an hourly restriction in addition to the weight is-
sues.™™  By letter to Jones date
d April 21, Patricia Reynolds 
asked Jones to submit an updated medical report from Dr. Lo-
mas by April 30.  About May 3, someone from the Company 
told Jones that the Company had not yet received an updated 
doctor™s note.  Jones thereupon hand-delivered to Brown a 
second copy of Dr. Lomas™ April 6 note.  By letter dated May 
27, Reynolds advised Jones that ﬁper the contract™™ he was re-
quired to submit an updated medical report from Dr. Lomas 
every 30 days, stated that the last medical report the Company 
had received was dated April 5, and stated that Jones would 
have to submit an updated medica
l report before he could re-
turn to work.  Also about May 27 (a Friday), Working Foreman 
Brown told Jones that he could not come back to work on 
Monday without a doctor™s note.  
Jones said that this was ﬁri-
diculous,™™ that he had been working for 40 hours without any 

problem, and that he was not sc
heduled to see the doctor for 
another week.  Jones was not allowed to work again until after 
his scheduled visit on June 6 with Dr. Lomas, who gave Jones a 
note bearing that date and statin
g ﬁwork as tolerated.™™  Jones 
gave this note to Brown, and asked him to copy the document 
and return the original to Jone
s.  However, Brown returned 
only a copy to Jones, explaining that the original was neeed by 

the Company ﬁfor workmen™s compensation purposes™™ (al-
though Jones had never filed a workmen™s compensation claim 
based upon his 1993Œ1994 back problems).  As of August 
 requested a 6-month evaluation.  Because Jones™ letter to her dated 5 
days previously had contained such 
a request, I credit Jones.  However, 
I regard the issue as immaterial. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5441994, Jones was still working 40 hours a week in the stamping 
department. Jones remained on absenteeism probation until June 27, 
1994, the date specified on the 
document issued by Kramer on 
January 3, 1994.  During this period, Jones was not absent.  He 

did not file a grievance protesting his having been charged with 
an occurrence on December 27, 1993.  As discussed infra, part 
V,D,1,b and F,3,5, and 7, the Company did not purport to rec-
ognize the Union between August 1993 and March 1994.  Un-
der the expired bargaining agreem
ent, grievances had to be 
filed within 10 days of the occurrence of the event out of which 

the grievance arose.  On January 26, 1994, he filed a charge 
with the NLRB in which he complained, among other company 
conduct, of the December 27 incident and his consequent atten-
dance probation. 9.  Analysis and conclusions 
The General Counsel™s contention that the Company unlaw-
fully discriminated against alte
rnate steward Jones on various 
occasions after August 1993 must be
 considered in light of the 
evidence (summarized supra, pa
rts III,V,A,1Œ9) that the Com-
pany not only wanted to rid itself of the Union, but also wanted 
to rid itself of alternate stew
ard Jones because of his union 
activity and because of his co
mmunications with the NLRB 
about the Union™s objections to the election; and that for these 
reasons the Company unlawfully lowered his July 1993 evalua-
tion and withheld an August 1993 bonus.  Further, the allega-
tions of subsequent discriminati
on against Jones must also be considered in light of his actions in filing charges and an 

amended charge against the Co
mpany in November 1993; par-
ticularly in view of the Compan
y™s resentment at Jones™ July 
1993 statements to the NLRB in support of the Union™s objec-
tions, I infer from the probabilities of the case that the Com-
pany likewise resented Jones™ s
ubsequent unfair labor practice 
charges.  Further, the Company™s personnel action with respect 
to Jones must be assessed in light of the Company™s so-called 
ﬁabsenteeism™™ policy, under whic
h an employee with five oc-
currences of absence during a calendar year is placed on a 6-
month absenteeism probation during which he is subject to a 3-
day layoff for a sixth occurrence and discharge for a seventh 
occurrence. 
This absenteeism policy assumes particular significance in 
light of the incidents on November 2 and December 27, 1993.  
Since September 27 and as of November 2, Jones had been on a 
leave of absence because of back problems.  According to the 
Company™s eventual position (although Stephen Reynolds had 
otherwise advised Jones before he
 began his leave), this leave 
of absence constituted Jones™ f
ourth absenteeism occurrence for 
1993.  Initially, this leave of absence was to have expired on 
October 27, more than 2 months
 before the expiration of the 
calendar year would have wipe
d out up to four absenteeism occurrences in 1993.  However, on November 1, the Company 
received a note from Jones™ doctor which stated that Jones 
would be physically unable to return to work until November 
16Ša date which would have left only 6 weeks for Jones to 
accumulate a fifth 1993 absenteeism occurrence and thereby be 
subject to absenteeism probation which would render him sub-ject to discharge for two more occurrences even if they did not 

take place until 1994.  Accordingly, the Company decided to 
entrap Jones into another absenteeism occurrence in 1993. 
Thus, after Sizemore was advi
sed on November 2, 1993, by 
the office nurse of Jones™ persona
l physician that Jones was to 
do no lifting, bending, or stooping but could do a ﬁsitting job, 
something like a desk job,™™ Sizemore merely asked for a doc-
tor™s note which included the restrictions of ﬁno lifting, bend-
ing, or stooping.™™  Although Sizem
ore told Patricia Reynolds 
that the office nurse had said (inter alia) that Jones would have 

to be given something that would be a sitting job, something 
like a desk job, and although Reynolds testified that at that time 
the Company had no desk work which Jones was capable of 

performing (although see supra, pa
rt V,B,6), Reynolds told 
Sizemore to tell him to report for work that night.  Sizemore 

thereupon left on Jones™ answer
ing machine a message direct-
ing him to report to work that evening.  She inaccurately told 

him that his doctor™s updated written statement said it would be 
all right for Jones to do light-duty desk work, and in effect told 
him that he would be assigned to
 such work (as he was not).  
Before Jones revealed as a rebuttal witness that he had retained 

the answering-machine tape of
 her message, Sizemore sought 
to obfuscate her trickery in making this statement, by testifying 

(inconsistently with her own c
ontemporaneous notes) that she 
did not tell him the Company had 
desk work available.  When 
Sizemore™s proffer of light-duty desk work induced Jones to 
return to the facility (thereby terminating his at least alleged 
fourth absenteeism occurrence), 
the Company did not give him 
the desk work to which his doctor had restricted him and which 

Sizemore had promised him, although such work had been 
assigned to Carla Wiggam (without prior training) when she 
injured her back, and to unit em
ployee Hunt (also without prior 
training, so far as the record  shows) during a temporary short-
age of warehouse work.  Further, the Company™s written repre-
sentations to Jones about the in
formation which it had received 
from his doctor™s office made no mention of Jones™ limitation 

to a sitting job, but, instead, untruthfully attributed to the doc-
tor™s office the statement that he could perform any light-duty 
work which the Company had av
ailable, provided it did not 
require him to lift, bend, or stoop.   
Moreover, the Company did not even assign Jones the job of 
making boxes, although other employees™ overtime hours at 
premium pay could have been reduced by assigning him to 
such work, Patricia Reynolds at one point testified to the belief 
that his medical restrictions w
ould not have precluded him from 
performing such work, and on an earlier occasion another 

warehouseman on light duty had 
been assigned box making on 
a full-time basis.  Nor is there any evidence that the Company 

sought to limit its need to hire
 temporary employees to assem-
ble ﬁdeals™™Šsome steps of which require no lifting, stooping, 
bending, or twistingŠby assigning Jones to such work.  In-
stead, and notwithstanding Jones™ 
truthful assertions to Super-visor Grigdesby that the Company had said Jones was to be 
performing light-duty desk work
, he was initially assigned a 
sweeping job on the night shift (his shift before he began his 

leave of absence) which required 
him to lift, stoop, and bend.  
When he continued to report for such work on the night shift 
notwithstanding his need to perform motions forbidden by his 
doctor, the Company transferred him to the day shift in order to 
assign him to another job (operating the floor scrubber) which 
also required him to perform proscribed motions and which he 
was directed to operate on much more frequent occasions than 
it was operated during periods when
 he was not assigned to this job.  When Jones thereupon obtained a note from his doctor 
which forbade him to operate the floor scrubber, Supervisor 
Kramer procured a rescission of this note by incompletely de-
scribing the job to someone in the doctor™s office who he knew 
was not a doctor, without even attempting to find out whether 
 EBY-BROWN CO. L.P. 545she was a nurse or a receptioni
st.  When Jones nevertheless continued to work his scheduled hours and days on the floor 
scrubber, and with the approach of 1994 when Jones™ four ab-
sentee occurrences in 1993 would be erased, the Company 
engineered a fifth occurrence on the next to last day of his 1993 
work schedule, and thus put him on attendance probation, by 
telling him that his then Tues
day/Friday schedule had been 
changed to Tuesday/Wednesday and then charging him with a 
fifth occurrence when he failed to report to work on the follow-
ing Monday, December 27.  Thereafter, Jones™ December 23 
request for a 40-hour week picking products, instead of the short weeks (between about 8 and about 16 hours) he had been working, was denied by Patricia Reynolds on the stated ground 
that the weight of some of these products exceeded his 10-
pound weight limit, although the 10-pound restriction could 
have been obviated by giving h
im a work station which was not at the end of the pick line and on previous occasions the Com-

pany had given him work assignm
ents which were inconsistent 
with his medical restrictions; mo
reover, at the hearing before 
me, Reynolds explained her denial of a 40-hour week on a 
ground not voiced to Jones and proved false by Carla Wig-
gam™s work schedule while on lig
ht duty namely, that a 40-hour 
schedule could not be given to 
an employee on medical restric-
tion.  Moreover, as discussed in
fra, part V,F,7Œ12, and G, dur-
ing discussions with the Union between April and June 1994, 
some of them participated in by Jones, the Company advanced 
and adhered to a proposal which would have had the effect of 
reactivating Jones™ absenteeism occurrences, and rejected union 
proposals which at least arguably 
would have had the effect of 
excising his attendance probation. 
The foregoing evidence preponderantly shows that Jones™ 
union activity, and his action in giving the Board an affidavit in 
support of the Union™s objections (which affidavit also sup-ported the Union™s subsequent unfair labor practice charges), at 
least partly motivated the Company™s action in (1) directing 
him on November 2 to return from his medical leave of absence 
on the false representation that
 he would be assigned desk work; (2) assigning him on November 2 to a sweeping job which was inconsistent both with the Company™s prior assur-
ances and with his medical restri
ctions; and (3) transferring him 
on November 8 to the day shift in order to assign him to a 

floor-scrubber job which was inc
onsistent with his medical 
restrictions.  Such evidence also preponderantly shows that his 
union activity, his affidavit, and th
e charge which he filed with 
the Board in mid-November 1993, at least partly motivated the 

Company™s action in (1) denying him a 40-hour week on De-
cember 21, 1993, and (2) charging him with an attendance oc-
currence on December 27, 1993, whic
h resulted in his being put on attendance probation, although his December 27 ﬁabsentee-
ism™™ was due to his having adhered to the schedule which his 
supervisor had told him to observe.  Accordingly, the burden 
rests on the Company to prove, by a preponderance of the evi-
dence, that the Company would have taken the same actions 
against Jones even if he had not engaged in protected union 
activity or given statements to an
d filed charges with the Board; 
see cases cited supra, footnote 
68 and attached text.  Having 
offered for such actions various 
explanations all of which are 
demonstrably false or pretextuous, the Company has failed to 

discharge that burden.  
Aero Metal Forms
, 310 NLRB 397, 399 
(1993); and 
Asphalt Paving Co.
, 310 NLRB 1109 (1993). 
FurtherŠand in light of the Company™s motivation and con-
duct in connection with these wo
rk assignments, with Jones™ 
request for a 40-hour week, and with his December 27 ﬁabsen-

teeism occurrence™™ŠI conclude that the evidence preponder-
antly shows that Jones™ union activ
ity, and his statements to the 
Board in connection with the Uni
on™s objections to the election, constituted at least part of the Company™s motivation in issuing 
reprimands to Jones 
dated September 12, 17,
 and 23, ostensibly 
for leaving work before genera
l dismissal; in administering a 
layoff effective on September 28, 1993, on the ground that the 
leave-early event which was the subject of the reprimand dated 
September 17 was his second offe
nse of that nature; and in 
administering a 4-day effective on October 11, on the ground 

that the leave-early incident which was the subject of the rep-
rimand dated September 23 was his third offense of that nature.  
Thus, the reprimand dated September 17 contains an incom-

plete, inaccurate, and misleading account of the events on that 
dayŠmore specifically, the repr
imand alleged that his claim of 
back pain was untruthful because he had conversed with other 
employees for 20 minutes after leaving and 22 minutes before 
general dismissal; whereas he had been sitting down during this 
conversation, he had told th
e assistant night warehouse man-
ager that what Jones needed was to rest his back and to get off 

his feet, the conversation had lasted less than 10 minutes, and 
his delay in leaving the premises was due to a locked gate to 
which Jones had no key.  Further,
 all of these reprimands were 
untruthful in alleging that when leaving early, Jones was failing 

to obey ordersŠmore specifically, in each such incident, his 
immediate superior had at least 
tacitly given him permission to 
leave.  Moreover, in May or J
une 1992, Patricia Reynolds told 
the night crew that they could leave before general dismissal if 
they became ill, and to tell their immediate superior they were 
leaving (as Jones had done), but 
said nothing about a doctor ‚s 
note; in September 1992, the 
Union and management had 
reached an agreement that leaving before general dismissal 
would be excused by management when due to medical situa-
tions; and in the spring of 1993 (about 6 months before the 
September 1993 reprimands here in question), when Jones left 
early because of an upset stomac
h, he was not disciplined there-
for even though he failed to bring in a doctor™s excuse.  Fur-

thermore, in connection with the doctor™sŠnote matter, the 
Company gave mutually inconsiste
nt statements and engaged in 
equivocal conduct.  Thus, Patric
ia Reynolds told Jones on Sep-
tember 21 that he had to have 
a doctor™s note before he could 
leave early, whereas on September 20, Grigdesby at least im-
plied that a doctor™s note obtained after Jones had left early but 
before he was reprimanded woul
d have obviated the reprimand, 
and Patricia Reynolds testifie
d that an otherwise sufficient 
postreprimand doctor™s note would have caused the reprimand 
to be rescinded.  Moreover, as
 to Jones™ September 22 doctor™s 
note, Grigdesby told Jones that it was ﬁinvalid™™ because Jones 
had told the doctor what to write (although the Company hon-
ored as to Carla Wiggam a doctor™s note in which she had 
played a similar role), whereas Patricia Reynolds testified that 
she believed the September 22 note to be genuine and con-
cluded therefrom that Jones had some sort of back problem 
(although she also testified, in eff
ect, that it did not suggest to her any reason why Jones had left early on September 7 or 17).  
In short, the evidence regarding the Company™s proffered ex-
planations for Jones™ leave-ear
ly reprimands dated September 
12, 17, and 23Šand, therefore, 
his 3-day layoff effective Sep-
tember 28 and his 4-day layo
ff effective October 11Šsupports 
the General Counsel™s contention that such reprimands were at 
least partly motivated by unlawful considerations.  A fortiori, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 546such explanations do not satisfy the Company™s burden of pre-
ponderantly showing that even in the absence of Jones™ pro-
tected activity, the Company w
ould for lawful reasons have reprimanded him and given hi
m a disciplinary layoff.  
Also, and in light of the Company™s unlawfully motivated 
action against Jones in other respects, I conclude that the Gen-

eral Counsel has shown by a 
preponderance of the evidence 
that the Company was motivated, at least in part, by his pro-
tected conduct in denying disability pay to Jones.  Thus, Ste-
phen Reynolds initially gave
 Jones a false explanationŠ
namely, that he was not on a medical leave of absenceŠfor 
denying him disability pay, concomitantly remarking that he 
was always trying to cause trouble for the Company, and if he 
did not like the Company, he should just get out.  Then, 
Stephen Reynolds gave Jones a 
second untruthful explanation 
for his failure to receive disabi
lity payŠnamely, that he had not 
gone to a company doctor, a clai
m inconsistent with the testi-mony of both Stephen and Patric
ia Reynolds that except for 
injuries covered by workmen™s compensation (which Jones had 
expressly disclaimed in their presence), the Company had no 
requirement that the employees 
consult a company doctor.  At 
the hearing, Stephen Reynolds tes
tified that in order to receive 
disability pay, an employee 
must meet the requirement, and 
only the requirement, of a doctor™s
 slip stating that the em-
ployee is totally unable to work
.  However, several other em-
ployees received disability pay 
without submitting such a slip, 
the Company failed to offer into evidence the company hand-
book which allegedly set forth this
 requirement (see cases cited 
supra, fn. 58), Patricia Reynolds
 testified that an employee who 
is on medical leave is normally unable to perform any work at 
the Company, and as soon as Jones received from his doctor a 
statement that Jones was ﬁphysically unable to return to work at 
this time™™ (by which time, Jo
nes had learned and inquired 
about disability pay) the Company recalled him to work with 
the false representation that he
 would be given desk work.  
Because the Company™s tendered lawful reasons for denying 
Jones disability pay are pretextuous, the Company has failed to 
meet its burden of showing by 
a preponderance of the evidence 
that Jones would have been de
nied disability pay for lawful 
reasons even if he had not engaged in protected activity.  Ac-
cordingly, I conclude that the Company violated the Act by 
failing to give him disability pay. 
In addition, I conclude that 
the General Counsel has prepon-
derantly shown that Jones™ 
never-rescinded reprimand dated 
September 17, 1993, and referring 
to his failure to wear a back 
belt, was motivatedŠlike his re
primands dated September 15, 
20, and 23Šat least partly by 
his union activity and his state-

ments to the Board.  When Jones demonstrated to Grigdesby 
(who had signed the letter of reprimand) that the belt issued to Jones was too small, Grigdesby 
told him not to worry about 
whether to wear the back belt; moreover, when Jones advised 
Day Warehouse Manager Kramer 
about 5 months later that 
Jones™ back belt was too small, Kramer arranged for him to 
receive a larger size belt.  Furthermore, a number of employees 
had failed to wear their back belts without incurring any disci-
pline therefor.  Moreover, although the Company does not 
normally require an employee to wear a back belt if his doctor 
forbids it, Grigdesby gave Jones a previously prepared repri-
mand letter for failure to wear a back belt even though Jones 
had advised Grigdesby that as to the MRI scan the results 
(whose pendency had formed the basis of the doctor™s note 
forbidding Jones to wear a back belt) had not yet come back; 
and Reynolds never took any action with respect to either this 
reprimand letter or her Septembe
r 17 letter stating that Jones 
would be given a disciplinary layoff for the ﬁnext™™ back belt 

violation, even though she admitte
d (in effect) that a medical excuse therefor had been supplied by Dr. Pollom™s September 

22 note that Jones was to wear a b
ack belt at his discretion.  In 
short, the circumstances surrounding the explanation given by 

the Company for the September 17, 1993 disciplinary letter 
serve to reinforce, rather than to detract from, the General 
Counsel™s affirmative case.  A fo
rtiori, the Company has failed 
to discharge its burden of preponderantly showing that for law-

ful reasons it would have administered the reprimand, and 
failed either to rescind it or to issue Jones a larger back belt 

upon learning that Jones™ back belt was too small, even if he 
had not engaged in protected activity. 
Additionally, and in light of the Company™s motivation for 
other reprimands and adverse acti
on directed against Jones, and 
in light of the September 16 reprimand™s reliance on the dis-

criminatorily motivated comments on his July 1993 evaluation 
(see supra, part V,A,1,d, and 2,
a), I find that the evidence pre-
ponderantly shows this September 
16 reprimand was at least in 
part similarly motivated.  A
lthough this September 16 repri-
mand was ostensibly based on a
lleged socializing and low pro-
ductivity by Jones on September 
15, the supervisor who signed 
it, Grigdesby, was not asked to testify about the events alleg-

edly described in this letter, 
whereas Jones gave honest testi-mony that during the shift in question, he worked at his usual 

pace and socialized no more than usual.  Nor did the Company 
present testimony from anyone el
se, in a position to observe 
Jones™ conduct during the shift in question, as to his work pace 
or socializing.  In short, the Company has failed to sustain its 
burden of showing, by a prepon
derance of the evidence, that 
Jones would have received the September 16 reprimand for 
lawful reasons even if he had no
t engaged in protected activity.  
In addition, I conclude that the evidence preponderantly shows 

that the Company was motivated at least in part by Jones™ pro-

tected activity when, in respons
e to Jones™ December 21, 1993 request for a 40-hour week, the Company refused to assign him 

such a schedule until March 16, 1994, and revoked this assign-
ment after May 27, 1994, and until on June 6, 1993, he com-
plied with the Company™s demand for an updated doctor™s note.  
I so conclude because of the Company™s prior and subsequent 
other acts of discrimination against Jones, and in view of the 
demonstrated falseness of the Company™s explanations for such 
action.  More specifically,
 his 10-pound weight limit would 
have permitted him to pick groceries on the night shift if he had 
been assigned to any one of the several work stations before the 
last work station on the pick line, employee Carla Wiggam had 
been given a 40-hour week while she was under medical re-
strictions which included a 10-pound weight limit, and the con-
tract contained no requirement for updated doctor™s notes from 
employees who were actively working.  Further, the pretextu-
ousness of these explanations esta
blishes that the Company  has 
failed to sustain its burden of preponderantly showing that for 
lawful reasons Jones would have been denied a 40-hour week 
even if he had not engaged in protected activities. 
For the foregoing reasons, I find that the Company has vio-
lated Section 8(a)(1), (3), and 
(4) of the Act by: (1) issuing 
disciplinary documents to Jone
s dated September 12, 16, 17, 20, and 23, 1993; (2) laying Jones off between September 28Œ
30 and October 11Œ14, 1993; (3) de
nying Jones disability pay 
between September 27 and November 2, 1993; (4) telephoning 
 EBY-BROWN CO. L.P. 547Jones™ doctor, and then directing Jones to return to work, on 
November 2, 1993; (5) giving 
Jones onerous work assignments effective November 2, 1993, and November 8ŒDecember 16, 
1993; (6) transferring him between shifts on December 8, 1993; (7) denying Jones a 40-hour week between December 27, 1993, 
and June 7, 1994; (8) determini
ng the existence of an absentee-
ism occurrence on December 27, 1993; and (9) putting Jones on 
attendance probation between De
cember 27, 1993, and June 27, 
1994.  Furthermore, in the context of the Company™s concomi-

tant discriminatory denial of disa
bility pay, and in view of the 
Company™s prior unfair labor practices against Jones, I con-
clude that Jones could reasonably believe that in remarking that 
he was always trying to cause the Company trouble and should 
get out if he did not like the Company, Stephen Reynolds was 
attributing to Jones™ protected activity his failure to receive 
disability pay, and because of 
his protected activity was solicit-
ing him to resign.  Accordingly,
 I find that such remarks vio-
lated Section 8(a)(1); see case
s cited supra, footnote 13. 
C.  Alleged Unfair Labor Practices Regarding Union Access to 
Plant (Complaint Paragraphs 7(e), and (f)) 
1.  Allegedly relevant provisi
ons of collective-bargaining 
agreement 
The August 1990ŒAugust 1993 coll
ective-bargaining agree-ment included the following provisions: 
 Authorized agents of the Union shall have access to 
the Employer™s establishment during working hours for 
the purpose of adjusting dis
putes, investigating working 
conditions, collection of dues and ascertaining that the 
Agreement is being adhered to, but this shall not unduly 
interfere with the performance of necessary work. 
 2.  Alleged unlawful rest
riction of access in May 
and June 1993
133  a.  Facts 
Before May 1992, the Indianapolis warehouse was serviced 
by then union business representative, Pat Trader.  In May 
1992, when Buhle was about to take over the account, Trader 
took him directly to the warehouse
 door, which is on the side of 
the building.  The two of them were buzzed in by someone 
inside the warehouse, and then proceeded directly to the break-
room, where they talked to a few people.  Then, Trader took 
Buhle to the warehouse and introduced him to several people.  
After that, Trader took Buhle to
 Patricia Reynolds™ office and 
introduced him to her.  After a 5- or 10-minute conversation 
with Reynolds, Buhle left the premises.  On at least three occa-
sions during the first month when he was servicing the Indian-apolis warehouse, Buhle used in entering the facility the same 
procedure which had been used during his first visit, when he 
was accompanied by Trader.
134                                                            
                                                           
133 The events discussed under this heading occurred before the rep-
resentation election.  However, fo
r convenience, they are discussed 
under the instant heading ﬁPart V, Alleged Post Election Unfair Labor 
Practices.™™ 
134 My findings in this paragraph 
are based on Buhle™s testimony, on 
which both the Company™s (pp. 258Œ259) and the General Counsel™s 
(p. 25) posthearing briefs rely.  Patricia Reynolds™ and Lodics™ testi-
mony is susceptible to the interpretation that a different practice was in 

effect at all times until late August 1993. 
About a month after Buhle began 
to service the Indianapolis 
warehouse, Patricia Reynolds told
 him that if he was going to 
be visiting the warehouse, he would 
first have to check in at the 
lobby, sign in, obtain a visitor™s pass, and then wait at the side 
door (which gives direct access to the warehouse) until he was 
buzzed in by management.  Buhle did not file a grievance alleg-
ing that this change violated the bargaining agreement.  Rather, 
he accepted the new arrangements (according to his testimony), 
and usually followed them.
135  After entering the warehouse, he 
sometimes posted material on the bulletin board (which is near 

the warehouse entrance) and sometimes merely chatted with the 
employees.  Some of these chats occurred while the employees 
were in the breakroom while they were taking their breaks.  
However, on various occasions up to about April 1993, he chat-
ted with them while they were actively working, or near the 
drivers™ room or an area called
 ﬁthe cage,™™ without any inter-
ference by managemeent.
136 About March 1993, an investigator from the Indiana Occupa-
tional Safety and Health Administration told the Company and 
Buhle that anyone (including vendors) who entered the ware-
house for the first time had to be
 given an explanation of the 
hazardous materials on the premises; however, once that expla-
nation was given to a particular i
ndividual, it did not have to be 
repeated every time he return
ed to the warehouse unless addi-
tional hazardous material was included or incorporated.
137  Also, during a conference attended by Buhle, one of the stew-
ards, or the employee wife of Steward Arnie Ray Goens, the 
Company identified with the IOSHA representative what haz-
ardous materials were present 
in the warehouse, although not 
where they were physically located. 
Thereafter, about late April 1
993, Patricia Reynolds told 
Buhle that he would no longer have access to the warehouse 
unless, before each visit, he ha
d a conference with her to keep 
abreast of all the hazardous material in the warehouse; and that 
absent such a prior conference, he would have access to the 
breakroom only.  Between the 
date that Reynolds imposed 
these strictures and the date of the election, Buhle gained access 
to the warehouse on at least four
 occasions.  On two of these 
occasions, he checked in at the lobby, was then buzzed into the 
warehouse, and restricted his ac
tivities to posting material on 
the bulletin board and conferring
 with employees in the break-
room while they were on break and the room was not being 
 135 Because the lobby office is not open at night, he was unable to 
check in at this office before visiting the night shift at the warehouse; 
Patricia Reynolds testified that 
this was a proper procedure between 
4:30 p.m. and 8 a.m., when no receptionist was on duty in the lobby.  
Also, on one occasion when he wanted to file a grievance on the last 
day when the grievance would be timely, after a 45-minute fruitless 
wait in the lobby he went directly to the warehouse side door and was 
buzzed in. 136  My findings as to contacts with employees outside the break-
room are based on the testimony of 
Buhle and Teresa Goens.  Although 
Patricia Reynolds testified that Bu
hle was not to her knowledge permit-
ted to be present in any part of the warehouse except for the breakroom 
and (for the purpose of posting notices) in the warehouse area near the 
bulletin board, there is no record ev
idence that she had any first-hand 
knowledge of what the practice had been in fact.  For demeanor rea-

sons, I do not credit the testimony of Kramer (who according to 
Buhle™s credible testimony was in
 a position to observe Buhle™s con-tacts with employees in the warehous
e but not in the breakroom) that 
Buhle chatted with employees in the breakroom only. 
137 There is no evidence or claim that such additions were ever ef-
fected. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 548used for other purposes; neither such errand required him to be 
in the area of any hazardous materials.  The record fails to show 
whether these two visits took pla
ce before or after the represen-
tation petition was filed. 
The other visits took place afte
r the petition was filed.  On 
one of these occasions, he did not sign in at the lobby,  was 

buzzed into the warehouse by someone, and proceeded to the 
breakroom.  The employees were not
 on break, and he talked to 
nobody while in the breakroom.  Then, he left the breakroom 
and went into the warehouse proper, where he began to con-
verse with two unit employees.  Kramer and Lodics approached 
Buhle and said that he had no right to be there.
138  He said that 
he believed he had a right to be there, and continued his con-
versation with the employees.  After ending this conversation, 
he walked to other locations in the warehouse proper, and 
talked with other employees.  
Kramer and Lodics walked right behind him everywhere he went.  After 8 to 10 minutes in the 

warehouse proper, Buhle proceeded to the breakroom, where-
upon Lodics and Kramer went else
where.  The employees were 
not on break, and Buhle did not talk with any employees in the 
breakroom.139 On his second visit to the warehouse proper, Buhle was 
buzzed into the warehouse by or with the knowledge of 
Kramer, who testified that he did not know whether Buhle had 
signed in at the lobby.
140  Inferentially, Buhle started to walk 
toward the mezzanine, which is a work area.  He was ap-
proached by Kramer and Lodics.  Kramer said that Buhle had 
no right to be there.  Buhle said th
at he needed to talk to one of 
the employees.  Kramer asked him to wait in the breakroom.  
Buhle said that he needed to talk to the employee ﬁnow,™™ and 
approached Teresa Goens while she was hand-stamping ciga-
rettes on the mezzanine.  Kramer followed him to Goens™ work 
station, and, while she was conversing with Buhle, took him by 
the arm and tried to escort him downstairs.  This effort proving unsuccessful, Kramer remained within 2 feet of the conversa-
tion until it had ended.  During th
is conversation, which lasted 
about 5 minutes, Goens continued to work.141 When Buhle had 
concluded his conversation with Goens and headed toward the 
exit, he was followed by Kramer, who in turn was followed by 
Lodics.  En route to the door, an
d still with Lodics and Kramer 
behind him, Buhle stopped to chat with two more employees on 
the warehouse floor.
142                                                           
                                                                                             
138 Kramer testified, in effect, th
at he never knew whether or not 
Buhle had signed in at the lobby.  Although the lobby receptionist 
would have issued him a visitor™s pass,
 he usually failed to wear a pass 
when he had one. 
139 My findings as to this visit are based on Buhle™s testimony.  For 
demeanor reasons, I do not credit L
odics™ testimony that he was not 
present during any such incident; orŠto the extent that such testimony 
by Kramer may amount to a denialŠthat he did not recall any such 
incident other than the one desc
ribed in the next paragraph. 
140 Although not wholly clear, the record suggest that Buhle had in 
fact signed in. 
141 My finding that she continued to 
work is based on her testimony.  
For demeanor reasons, I do not credit Kramer™s testimony that she 
stopped working.  While actively working, employees are permitted to 
converse with each other on subjects unrelated to work. 
142 My findings in this paragraph are based on a composite of credi-
ble portions of the testimony of Buhle, Goens, and Kramer.  For de-
meanor reasons, I do not credit Lodics
™ testimony that he was not pre-
sent during any incident of this na
ture, or Kramer™s testimony that on 
what Kramer described as the onl
y incident when to his knowledge 
Buhle entered the warehouse (except for the breakroom) to converse 
Lodics and Kramer had never before stood near Buhle while 
he was talking with employees.  Buhle credibly testified to the 
opinion that ﬁ[p]eople are a little bit apprehensive about open-
ing up to you when management is standing around.™™ 
Although Patricia Reynolds testif
ied, in effect, that the Com-
pany™s safety director had been
 instructed to advise vendor 
James Douglas and other vendors about the presence of hazard-

ous materials in the plant, there is no evidence that this was 
done, and the testimony of vendors Douglas and Swallow, both 
witnesses called by the Company, shows that no such explana-
tions were given them before they entered the plant on June 30, 
1993. Buhle was present while the Board agent was counting, in-
side the company facility, the ballots cast in the July 8, 1993 
election.  Inferentially after the count had been completed, 
Patricia Reynolds told Kramer and Lodics to escort Buhle from 
the premises.  Kramer thereupon told Buhle that his services 
were no longer needed there.  Buhle said that he had not com-
pleted his functions there, and the Board agent agreed.  After 
Buhle had signed some election 
documents, Kramer once again 
told Buhle that his services were no longer needed, to which 

Buhle replied with an obscenity.
  Then, the two supervisors 
escorted him into the parking lot. 
b.  Analysis and conclusions 
As the Company does not appear to question, the conditions 
under which union representatives are permitted access (if any) 
to company premises for the purposes of performing the func-
tions of the employees™ bargaining representative are a manda-
tory subject of collective bargaining
.  T.L.C. St. Petersburg, 
Inc., 307 NLRB 605, 610 (1992); 
Colonna™s Shipyard, 293 NLRB 136, 141 (1989), enfd. 900 F.2d 250 (4th Cir. 1990); and 
Park Manor Nursing Home, 318 NLRB 1085 (1995).  Accord-ingly, an employer violates Sect
ion 8(a)(5) and (1) of the Act if 
he unilaterally, and without the statutory representative™s hav-
ing been given prior notice and an opportunity to bargain, 
makes a material, substantial, and significant change in such 
conditions of access.  See Wil-Kil Pest Control Co. v. NLRB
, 440 F.2d 371, 375 (7th Cir. 1971); 
Fabric Warehouse
, 294 
NLRB 189, 192 (1989), enfd. 902 F.2d 28 (4th Cir. 1990); and 
Peerless Food Products
, 236 NLRB 161 (1978).  Moreover, 
there is no evidence or claim that the Union received  prior 

notice and an opportunity to bargain about the Company™s 
newly imposed April 1993 
limitations on Buhle™s access to the  
employees in warehouse areas ot
her than the breakroomŠnamely, 
Reynolds™ requirement that he confer with her before entering 
areas other than the breakroom, and the supervisors™ assertion to 
him that he had no right to be in such areas and, when he nonethe-
less continued to engage in his prior practice of entering such areas, 
following him and standing near hi
m when he talked to the em-
ployees, thereby tending to dampen their willingness to talk to him 

freely.  There is no claim or evidence that the supervisors acknowl-
edged that Buhle could continue to have access to these areas for 
the contractually specified purpose 
of ﬁadjusting disputes, investi-
gating working conditions . . . and 
ascertaining that the [bargaining] 
agreement is being complied with™™ (see supra, part V,C,1); rather, 
the supervisors added no exceptions
 to their assertion that he had 
no right to be there.
143  with employees, he engaged in such 
activity over Kramer™s protests but 
was not followed by Kramer. 
143 Cf. Peerless Food Products
, supra, 236 NLRB 161, relied on by 
the Company, where the unilaterally imposed limitations on visits to 
 EBY-BROWN CO. L.P. 549Assuming arguendo that some 
newly taken IOSHA action 
due to the presence of hazardous materials could under some 
circumstances operate as a defense to  the imposition (without 
prior notice and an opportunity to bargain) of new unilateral 
restrictions on access by union representatives, the record 
shows that the Company™s newly 
imposed restrictions on Buhle were not called for by IOSHA™s action nor motivated by an 
effort to satisfy IOSHA™s concerns, but, instead, were moti-
vated by a desire to impede B
uhle™s opportunity to consult with 
employees.  Thus, IOSHA did not
 tell the Company to exclude 
anyone from the warehouse, but merely told the Company to 
give hazardous-material information to those who entered.  
Moreover, IOSHA merely told the Company to give such in-
formation to persons who were entering the warehouse for the 
first time; and during one of th
e IOSHA conferences the Union 
had been advised what hazardous materials were in the ware-

house.  Furthermore, although the Company did not require its 
vendors to receive such information on each occasion before 
they entered the warehouse (indeed, there is no evidence that 

they ever received such information), Patricia Reynolds had 
told Buhle that he had to have a hazardous-materials conference 
with her on each occasion before he entered the warehouse; 
even in the absence of other considerations, the addition of this 
requirement meant that Buhle 
could never enter the warehouse 
(except for the breakroom) unless and until Patricia Reynolds 
was asked and willing to confer with him, although the ware-
housemen in the unit worked in two consecutive 10-hour shifts 
and the drivers in the unit sometimes left the warehouse in the 
small hours of the morning on overnight runs.  See Ernst Home Centers, 308 NLRB 848, 849 (1992).  In addition, when 
Kramer and Lodics saw Buhle speaking to unit employees in 
the warehouse, they did not mention Buhle™s failure to have a 
prior conference with Patricia Rey
nolds, or (so far as the record 
shows) caution him about the hazardous materials in the ware-
house; rather, they dogged his f
ootsteps and overtly stationed 
themselves in a position where they could overhear his conver-
sations with unit employees.  Moreover, the Company™s unfair 
labor practices for the purpose of rendering the warehouse a 
nonunion facility included actual a
nd threats of discrimination 
against union stewards and a statement attributing the absence 
of an employee retirement plan
 to the expense of processing 
grievances.  Such concomitant
 conduct renders insupportable 
the contention that the newl
y imposed limitations on union 
representatives™ access to the warehouse were too insignificant 
to violate the Act.  See 
Xidex Corp. v. NLRB
, 924 F.2d 245, 253 
(D.C. Cir. 1991).  Accordingly, I find that the Company vio-
lated Section 8(a)(5) and (1) of the Act in late April 1993 by 
unilaterally altering 
the conditions under which union represen-
tatives could gain access to the warehouse.
144                                                                                             
                                                           
the production floor did not extend to 
visits for the purposes of investi-
gating or processing grievances or 
discussing with employees matters 
related to the bargaining agreement. 
144 However, because Buhle was advised of this change (effective 
immediately) before the petition was 
filed, I do not rely on the change 
as a basis for setting aside the electi
on even though there is no evidence 
that Buhle visited, or wanted or tried to visit, the warehouse proper 
during the interval between when he
 was advised of the change and 
when the petition was filed.  See 
Kokomo Tube Co., 280 NLRB 357, 
358 (1986); cf. 
Advo System, Inc
., 297 NLRB 926, 934Œ935, 941 
(1990); and 
Scott Glass Products
, 261 NLRB 906, 919Œ920 (1982). 
3.  Denial of access after the bargaining agreement expired 
a.  Facts
 The collective-bargaining agreement expired by its terms on 
August 25, 1993.  By letter date
d September 8, 1993, Sizemore 
advised Buhle that because the contract had expired, the Com-
pany would no longer deduct un
ion dues from employee pay-
checks.  About September 10, upon receiving this letter, Buhle 
telephoned Patricia Reynolds and asked her whether she con-
curred with Sizemore as to 
the duesŠdeduction matter.  Rey-
nolds said, ﬁ[Y]es.™™  Then, Buhl
e asked if he had access to the 
facility.  Reynolds said that access, too, had ended when the 
contract expired. 
Thereafter, Buhle consulted Un
ion Attorney Chestnut, who 
advised Buhle that he had bett
er go out to the warehouse and 
attempt to gain access to the 
facility.  About September 14, 
Buhle entered the warehouse lobby at some time between 9 and 
10:30 a.m., and asked to speak 
to Reynolds.  When she came 
out into the lobby, he asked her if he had access to the ware-

house that day.  She said that he did not have access, that she 
had checked with her attorney, that access was a negotiated 
benefit of the contract, and that
 if Buhle was caught or seen 
inside the facility, the Compan
y would have him arrested for 
trespassing.145  Buhle credibly testified on July 28, 1994, that 
because he did not want to be arrested, since that September 

1993 conversation with Reynolds 
he had made no further at-
tempt to gain access to the Company™s facility.  As discussed 
infra, part V,D,1,b, about late August 1993 the Company with-
drew recognition from the Union, and no contention is made 
that the Company resumed recognition until March 1994 at the 
earliest. 
b.  Analysis and conclusions 
It is well settled that where (as here) an employer has permit-
ted his employees™ statutory representative to obtain access to 
his facility for the purpose of discharging the representative™s 
statutory duties, pursuant to the provisions of a collective-
bargaining contract and/or a practice, the employer violates 
Section 8(a)(5) and (1) of the 
Act by unilaterally withdrawing 
such access, without giving the 
statutory representative prior 
notice and as opportunity to bargain, whether or not the bar-
gaining agreement has expired.  
Park Manor, supra; and Campo Slacks, Inc
., 250 NLRB 420, 429 (1980), enfd. 659 F.2d 
1067 (3d Cir. 1981), cert. denied 454 U.S. 941 (1981).  The 
Company™s principal defense to its unilateral withdrawal of 
such accessŠnamely, that upon the expiration of the contract 
the Union was no longer the employees™ bargaining representa-
tiveŠis unmeritorious for the reasons stated infra, part V,D,2.  
Nor can the Company fairly rely on Buhle™s failure again to 
seek access after it was denied
 on September 10 and 14, 1993; 
particularly in view of the Company™s threat to have him ar-
rested if he entered the facility and the Company™s failureŠ
between about August 1993 and March 1994Što recognize the 
Union for any purpose, the Union can hardly have forfeited its 
statutory rights by taking at it
s word the Company™s refusal to 
 145 This finding is based on Buhle™s te
stimony.  Reynolds replied in 
the negative to the question, ﬁAt any 
time did you ever threaten Brian 
Buhle that the Company would call the police if he obtained access in 
any manner other than what the Comp
any deemed acceptable?™™  To the 
extent that this may constitute a denial, for demeanor reasons I credit 
Buhle. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550honor them.146  The Company™s contention that its April 1994 
conversations with the Union about the access subject either 
negated the Company™s Septembe
r 1993 denial of such access, 
or render a remedial order inap
propriate, is unmeritorious for 
the reasons discussed infra, under ﬁThe Remedy.™™  I find that 
the Company violated Section 8(a)(5) and (1) in September 
1993 by unilaterally withdrawi
ng the Union™s access rights, without giving it prior notice and an opportunity to bargain. 
D.  Allegedly Unlawful
 Denial of Recognition 
1.  Facts 
a.  Circulation of petitions reque
sting the Union to withdraw its 
objections to the dece
rtification election 
The Union filed its objections to the July 8 decertification 
election on July 14, 1993.  About July 21, unit employee 
Robert Burnett, who had filed th
e decertification petition, be-
gan to circulate among the other 
unit employees several copies 
of a typed petition (the objections
 petition) which read, ﬁWe . . . 
respectfully request that (the Union) withdraw their . . . objec-
tions to the . . . election. . . .  In our opinion, the campaign was 
legal and fair.™™  At the request of Burnett, a driver who worked 
during the day, night warehous
e unit employees Hawk, Ham-
mer, and Mitchell (all of whom
 were working foremen) and 
night warehouse unit employee Bene
fiel accepted copies of the 
petition and, during working hours, solicited other employees 

to sign such copies.
147 More specifically: On July 21, Benefiel signed a copy at the 
solicitation of Burnett, who said that ﬁthis is one of the ways 
that we can get the Union out of here . . . when you know 
somebody that doesn™t want you around, maybe you will 
leave.™™  Then, Burnett gave this copy to Benefiel to pass 
around for other employees™ signatur
es.  Benefiel devoted 10 to 
15 minutes of working time to obtaining the signatures of five 
other unit employees on the night shift, with the representation 
that the document was going to be turned over to the Union and 
that it was ﬁto get the Union out, so that [the employees] would 
no longer be represented™™ by the Union.  Benefiel then gave 
this document to unit employee Hatfield.  At an undisclosed 
time thereafter, Burnett returned this document to Benefiel with 
the instructions to obtain the em
ployees™ addresse
s.  Benefiel did this, during working time, and then gave the document to 
Burnett.  The record fails to
 show whether management was 
aware of Benefiel™s use of work
ing time in connection with the 
petition. On July 21, Robert Burnett also gave a copy of the petition 
to unit employee Mitchell, a work
ing foreman; asked him to get as many signatures as he could;
 and told him that if anyone 
asked who started the petition, 
Mitchell should give the names 
of unit employees Hatfield or Dean.  During the shift which 
began that day and ended on July 
22, Mitchell signed this copy 
of the petition and used 1 to 3 hours of working time inducing 
16 other unit employees to sign.
  Among the employees whose 
signatures were obtained by 
Mitchell on July 21 was Randy 
Jewell, who on March 31 had been unlawfully disciplined for 
putting the Union™s name on his back belt (see supra, part III,I).  
                                                          
                                                           
146 Far from sleeping on its rights, on November 9, 1993Šabout a 
month after being denied access rightsŠthe Union filed a charge com-
plaining of such conduct. 
147 As to Hawk, my finding that Burnett asked him to engage in such 
activity is based on inference. 
Mitchell credibly testified, in effect, that while he was engaging 
in this solicitation activity, he had no urgent tasks to perform, 
but that he could have performed other needed work or assisted 
the employees under him in performing their work.  In order to 
obtain these signatures, Mitchell
 had to leave his usual work 
area, the loading dock, and proceed into the warehouse itself, 

an area in which he did not customarily work.  Mitchell re-
turned to Burnett the copy of the petition on which Mitchell had 
obtained these signatures.  The record fails to show whether 
any member of management was 
aware of Mitchell™s use of 
working time in connecti
on with the petition. 
The copies of the ﬁobjections™™
 petition received into evi-
dence contain about 51 signatures da
ted before July 24; the unit 
as of the July 8 election had consisted of about 97 employees.  

At all times relevant here, un
it employee Hammer was on the 
night shift, which begins in the evening and ends the following 
morning.  Toward the beginning of his shift (probably, a shift 
which began on Friday, July 23, 1993; see infra), Hammer was 
paged by Robert Burnett, the bargaining unit driver who had 
filed the decertification petition, to go to the office of driver 
manager, Paul Lodics, where Burnett gave Hammer a copy of 
an ﬁobjections™™ petition.  Hammer then walked into the office 
of Night Warehouse Manager Gri
gdesby, showed him the paper 
Hammer had received from Burnett, and said, ﬁI™ve got to get 

my John Hancocks tonight.™™  Gr
igdesby looked at the paper 
and said, ﬁOkay.™™  Prior to that evening, Hammer had induced 
about six other employees to sign other copies of the petition.  
During that shift, he signed this 
copy of the petition himself and 
spent about 8 hours on a 10-hour or 12-hour shift trying to in-
duce other employees to sign.  Eventually, he obtained about 
four more signatures.  While Hammer was getting the signa-tures, Grigdesby was in the area, in a position to observe what 
Hammer was doing, a
nd made no attempt to stop Hammer from soliciting.  During an attempt 
by Hammer to obtain a signature 
from employee Gary Phillips, em
ployee Jones told Grigdesby 
that it was wrong for Hammer to
 pass ﬁthis literature™™ around 
in the warehouse. Grigdesby then approached Hammer; said, 

ﬁYou were caught once, don™t let it happen again™™; and walked 
away.  Thereafter, Hammer conti
nued to solicit signatures, but 
more cautiously.  Prior to this occasion, Grigdesby had not 

permitted Hammer to perform over a period of 8 hours during 
the shift something which was not related to work; rather, when 
Grigdesby observed Hammer standi
ng and talking with others, 
or ﬁfind[ing] his own free time,™™ Grigdesby ordered Hammer 
to return to work.
148   Hammer also asked unit employees Hawk 
and Mitchell to obtain signatures, ﬁBecause they are working 
foremen,™™ and they did so during regular worktime; the record 
fails to show whether management was aware of this activity 
by Hawk and Mitchell.  As to
 the various copies on which 
Hammer had obtained signatures, he returned some to Burnett 

and, in Burnett™s absence, gave 
the others to Lodics or Kramer, 
with the request that such documents be given to Burnett; both 

supervisors said, ﬁOkay.™™
149  While Hammer was soliciting 
signatures on this document, about 10 of the employees whom 
he solicited remarked that they we
re not sure that they would be 
making a good decision to vote the Union out, that they were 
 148 Moreover, Grigdesby testified that
 when he saw alternate steward 
Jones engaging with other employee
s in conversations whose subject 
Grigdesby did not know, ﬁI go over and say you need to get back to 
work.™™ 
149 This finding is based on Hammer™s
 testimony.  For demeanor rea-
sons, I do not credit Kramer™s and Lodics™ denials. 
 EBY-BROWN CO. L.P. 551not quite sure whether, with the Union out, they could trust the 
Company.  To these remarks, Hammer replied that if the em-
ployees got the Union out, they could see what benefits and 
options were offered by Thomas Wake and the Company and 
from that point decide whether to ﬁreorganize.™™  Among the 
employees who signed this do
cument was em
ployee Watt, 
whom Supervisor Kramer had 
unlawfully threatened because 
Watt had put a prounion sticker on a stop sign (see supra, part 
III,C). By letter to the Union dated July 28, 1993, with courtesy 
copies to (among others) Thomas Wake, Patricia Reynolds, and 
an NLRB field examiner, unit employees Dean and Hatfield 
stated, ﬁPlease accept the enclosed request that the [Union] 
withdraw their objections and ch
arges to the July 8th election 
. . . our signatures signify that we feel the election was legal 

and fair.™™  Attached to this letter were copies of the petition 
previously described, with the at least purported signatures of 
about 72 employees.
150  After receiving this document, in her 
ﬁin™™ basket or under her door, Pa
tricia Reynolds alerted Tho-
mas Wake to its existence by 
telephone, sent him a copy, and 
may have sent a copy to Company Attorney Gerald A. Golden.  

The record fails to show the Uni
on™s response, if any, to this 
letter.  The complaint does not allege that the circulation of this 

petition constituted an unfair labor practice by the Company. 
b.  The circulation of petitions disavowing  the Union; the 
withdrawal of recognition By letter to Patricia Reynolds dated August 18, 1993, Union 
Business Agent Buhle requested the commencement of 
bargaining negotiations for a cont
ract to replace the current 
agreement, which was to expire on August 26, 1
993.                                                           
On a date not clear in the record, Burnett was advised by an 
unidentified person or persons that the ﬁobjections™™ petitions 
were ineffective.  About August 25, Burnett began to solicit employee signatures on, and 
asked Hammer and (perhaps) 
Mitchell to solicit signatures on, 
copies of a petition (the ﬁdec-
laration™™ petition) which read, ﬁW
e . . . of our own declaration, 
no longer wish to recognize or be represented by the [Union] on 
or after this date August 26, 1993, effective 12 a.m.™™  On that 
day, Mitchell (who may have 
received a petition from Ham-
mer) asked Grigdesby ﬁif he mi
nded if we passed around the 
petition during working hours.™™  Grigdesby said that as long as 
he did not know about it, he did not care what they had done.  
Later that evening, during work
ing hours, Mitchell solicited 
between 16 and 28 employees to sign the petition.  Five of them 
did so, eight to twelve said that they had signed the ﬁobjec-
tions™™ petition, and two or three 
refused to sign.  Mitchell him-self also signed.  Then, Mitchell gave the ﬁdeclaration™™ petition 

to Burnett.  Either at that time or when giving the petition to 
Mitchell, Burnett said, ﬁ[T]o hurry up and get it by the next 
[day] so they could send it to wherever it needed to go.™™  As to 
Mitchell™s location and the status of his work duties when he 
was soliciting signatures on this August petition, he gave the 
same credible testimony which he gave in connection with the 
July petition.  Hammer obtained the signatures of four employ-
ees on a copy of the ﬁdeclarati
on™™ petition, a
nd gave it to 
Kramer, Lodics, or Robert Burnet
t about August 27.  This copy 
                                                           
150 A number of these signatures were authenticated by testimonial 
evidence.  There is no claim or ev
idence that any of the petitions was 
signed by anyone who was not in the bargaining unit, or that any of the 
signatures is not authentic. in its final form contains several signatures after the last one 
obtained by Hammer.   
The ﬁdeclaration™™ petitions contain about 62 signatures.  A 
number of these are authenticated by testimonial evidence, and 
there is no contention or evidence that any of them is not au-
thentic.  Some employees sign
ed both petitions; but because 
many of the signatures are not very legible, it is not easy to 
determine the number of dupli
cations.  Among the employees 
who signed this document, at R
obert Burnett™s instance, was 
Ronald Watt, who had also si
gned the ﬁobjec
tions™™ petition (directed to the Union) and whom Supervisor Kramer had un-

lawfully threatened for putting a union sticker on a stop sign 
(see supra, part III,C).  Watt testified that he signed the ﬁdecla-
ration™™ document because ﬁI have no idea who™s going to see 
this form after I sign it . . . if you take into account that the 
Company may see this after I had 
signed it, then you could call 
that coercion if you wish.  I certainly do. . . . how do I know 

that [Robert Burnett is] not going to show this document to Pat 
Reynolds when he goes up to see her.  If my name is on that 
document, then I have insured th
at she knows that I have signed 
it and, therefore, I am not a threat to her.™™
151   The complaint 
does not allege that the circulation of these petitions constituted 
an unfair labor practice by the Company. 
On or after August 27, Patricia
 Reynolds found copies of 
these ﬁdeclaration™™ petitions under her door or in her ﬁin™™ 
basket.  On the day she received them, she faxed copies to 
Thomas Wake and (perhaps) Golden. 
About late August or early 
September, Buhle telephoned 
Patricia Reynolds and asked he
r about a negotiation date.  She 
informed him that a decision on whether or not to bargain was 

in the hands of the Company™s attorney, and that she would 
have to get back to Buhle.  She never did get back to him.  As 
previously noted, in mid-Sept
ember 1993, Reynolds advised 
Buhle that because of the expiration of the contract on August 

27, the Company would no longer afford him access to the 
plant or checkoff dues.  On October 1, upon seeing Reynolds 

and Sizemore at an unemployment compensation hearing, he 
asked Reynolds if she had received any response from the 
company attorney regarding bargaining.  Reynolds responded 
that if the Company had intended to bargain, it would already 
have contacted the Union.
152  The Company did in fact stop 
checking off dues; the complaint does not allege that this con-
duct violated the Act.  Thereafte
r, only one employee kept his 
dues up. On October 5, 1993, the Company received a charge (dock-
eted as Case 25ŒCAŒ22782) which the Union had filed on Oc-

tober 1, and which alleged that
 the Company had violated Sec-
tion 8(a)(1) and (5) by refusing to bargain with the Union.
153 By letter dated October 12, 199
3, with respect to Case 25ŒCAŒ 151 Hatfield obtained Watt™s signature while Watt was out of his 
regular work area because he was 
returning from a bathroom break 
which would normally have lasted le
ss than 5 minutes.  The Hatfield-
Watt conversation which preceded Watt™
s signature took 10 to 15 min-
utes.  When Watt left for his break, he complied with the Company™s 
requirement that he so notify his superior.  Company policy did not 
require Watt to notify his superior of Watt™s return, and he did not do 
so. 152  My findings as to this Oc
tober 1 conversation are based on 
Buhle™s testimony.  Because Sizemor
e and Patricia Reynolds were 
unreliable witnesses in other respects, and for demeanor reasons, I do 
not credit their denials. 
153 This charge is among those which underlie the amended com-
plaints issued on March 1, 1994, and thereafter. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 55222782, Company Counsel Gerald A. Goldman advised the 
Board™s Regional Office that it was the Company™s position 
that it had lawfully suspended 
bargaining with the Union.  The 
letter further stated that the Company™s ﬁlast™™ collective-
bargaining agreement with th
e Union had expired on August 
27, 1993; and that in a July 8 Board decertification election, ﬁa 

majority of employees voted not to be represented by the . . . 
Union.  The Company acknowledge
s that the Union has filed 
unfair labor practice charges and objections to the election 

[some of which] are pending hearing.™™  Further, the letter re-
ferred to, and enclosed photoc
opies of, the August 1993 ﬁdecla-
ration™™ petitions described supra.
  The letter went on to say: 
 In view of the above, and despite the fact that the re-sults of the decertification el
ection have not yet been certi-
fied, it is the position of the Company that the Union no 

longer enjoys the presumption of majority support. As a 
result, it is the position of the Company that it lawfully 
suspended bargaining. 
 Patricia Reynolds testified on 
July 27, 1994, that ﬁit was the 
Company™s position that, based on the results of the July 8 
election where the majority of the employees had voted to de-
certify and based on two subseque
nt petitions [of which] the 
Company had received copies . . . on or about the end of July 
and on or about the end of AugustŠthat there was not a need to 
negotiate with the Union.™™  All 
parties stipulated on July 27, 
1994, that this had been the Company™s position since receipt 
of the two petitions 
by late August 1993. 
c. Credibility in connection with solicitation activity 
My finding that Mitchell circulated copies of the ﬁdeclara-
tion™™ petition during working hours with Grigdesby™s tacit 
consent is based upon Mitchell™s
 uncontradicted testimony.  
Grigdesby was still employed by the Company as a supervisor 
at the time of the hearing, and testified on its behalf, but was 
not asked about this incident. 
 Nor was Grigdesby asked about 
Hammer™s testimony that with
 Grigdesby™s 
knowledge, Ham-
mer solicited signatures on copi
es of the ﬁobjections™™ petition during periods when he would normally be expected to be ac-
tively working.  Further, Bill Albright testified for the Com-
pany, but he was not asked about
 Hammer™s testimony that he 
obtained a signature from Albright on the ﬁobjections™™ petition 

on July 24, and Albright™s signatu
re with that date appears on 
the petition.  Robert Burnett (the decertification-case petitioner) 

made a formal appearance on his own behalf, and was physi-
cally present during Hammer™s te
stimony and during most of 
the hearing; but Burnett did not testify, even though Hammer 
testified that he received a copy of the ﬁobjections™™ petition 
from Burnett toward the beginning of the shift during which 
Hammer solicited signatures on that petition.  
Contrary to Burnett™s posthearing brief, the fact that Hammer 
attended a company picnic on July 24 (a Saturday) does not call 
for the inference that this was the period when he obtained on 
copies of the ﬁobjec
tions™™ petition the signatures dated July 24, 
and that he was untruthful in testifying that he obtained them in 
the warehouse during his shift.  Hammer worked a night shift 
which sometimes began on Friday and ended on Saturday.  
Further, neither Bill Albright (a company witness who dated his 
signature July 24), nor Robert
 Burnett (who attended the pic-
nic), nor Hawk (a company witness who signed the ﬁobjec-
tions™™ petition), nor any member of management (some of 
whom attended the picnic) testif
ied that Hammer engaged in 
any solicitation activity during 
the picnic.  Moreover, although 
Hammer™s wife also attended the picnic, the presence of the 
Hammers™ four children (between 4 and 8 years old) indicates 
that he might have experienced some difficulty if he had solic-
ited signatures during the picnic. 
 Furthermore, as Hammer in 
effect pointed out at the hearing, if the first signatory on a par-
ticular page (Albright) had erred 
in dating his signature July 24, 
subsequent signatories may have 
also misdated their signatures 
because they copied Albright™s date.  For the foregoing reasons, 
and after considering Hammer™s demeanor, to the extent previ-
ously indicated I accept his test
imony about his circulation of 
the petitions during periods when he would ordinarily have 
been expected to be actively working and with Grigdesby™s 
knowledge, and Hammer™s denial th
at his solicitation activity 
occurred during the picnic.  Nor is there merit to the contention 
in Robert Burnett™s brief that Hammer™s testimony about his 
solicitation with Grigdesby™s 
knowledge is unworthy of belief 
because of Hammer™s further testimony that he also obtained 
several signature dated July 21 or
 22.  Hammer testified that he 
solicited signatures on dates ﬁaround,™™ but other than, July 24. 
2.  Analysis and conclusions 
As the Board-certified bargaining representative of the unit 
employees and their recognized
 representative under the 1990Œ
1993 collective-bargaining agreem
ent, the Union enjoyed the 
presumption of majority status
, although this presumption be-
came rebuttable with the expiration of the bargaining agree-
ment on August 25, 1993.  
Auciello Iron Works v. NLRB, 
517 
U.S. 781 (1996); and Zim™s Foodliner v. NLRB
, 495 F.2d 1131, 
1139 (7th Cir. 1974), cert. denied 419 U.S. 838 (1974).  This 

presumption of majority status
 is unaffected by the Union™s 
failure to obtain a majority of 
the votes cast in a representation 
election which (like the election in the instant case) has been set 
aside because of employer misconduct; indeed, this presump-
tion continues during the pendency of even unmeritorious ob-
jections.  See 
Underground Service Alert of Southern Califor-
nia, 315 NLRB 958 (1994); 
W. A. Krueger Co
., 299 NLRB 914 
(1990); Selkirk Metalbestos,
 321 NLRB 44 (1996); and 
Planned Building Services
, 318 NLRB 1049 fns. 4Œ5 (1995).    
Accordingly, to the extent that
 the Company™s withdrawal of 
recognition was based (as Patricia Reynolds testified) on the 
Union™s narrow loss in the tally of ballots, such withdrawal was 

unlawful. Nor can the Company justifiably rely on the employee peti-
tions given to the Company in late July and late August 1993.  
Because the Company made no efforts whatever to remedy the 
unfair labor practices which rendered the July 8 election unreli-
able as to the employees™ choice, the petitions in late July and 
late August were likewise unrelia
ble evidence.  Indeed, after 
the election the Company continued to maintain and enforce its 

unlawful no-access rule with resp
ect to off-duty employees and 
(so far as the record shows) failed to advise the Union that the 
Company had forsworn the unlawful alterations in its practice 
with respect to access by union representatives.  Moreover, 
after the election and before the ﬁdeclaration™™ petitions were 
signed, the Company unlawfully withdrew union representative 
Buhle™s access to the facility for the purpose of, among other 
things, processing employee gr
ievances; advised both of the 
union stewards and union activi
st Hall of bonus decisions 
which were adverse to them be
cause of their union activity; 
issued to alternate Union Steward Jones an evaluation which 

had been lowered because of his union activity; and advised 
decertification petitioner Robert Burnett of the unprecedentedly 
 EBY-BROWN CO. L.P. 553high bonus he would receive because of his antiunion activity.  
Because the signatures on the petitions were thus tainted not 
only by the same conduct which 
tainted the election and whose 
effects the Company had made no effort to dispel, but also by 
the Company™s postelection unfair labor practices, such signa-
tures were not a reliable indicator of employee sentiment.  See 
Hi-Tech Cable Corp
., 318 NLRB 280 (1995); 
Beltway Trans-portation Co., 319 NLRB 579 (1995); 
Selkirk,
 supra.  The Company™s right to rely on the ﬁdeclaration™™ petitions is fur-
ther impugned by their circulation, during times when the em-
ployees were expected to be 
actively working, with the knowl-
edge of Supervisor Grigdesby,
 notwithstanding his testimony 
that the Company forbids employees to solicit or distribute ﬁon 
the clock.™™  See 
Crispus Attucks Children™s Center
, 299 NLRB 
815, 838 (1990).  I note, moreover, that although the second 

election which the Union was then seeking would entail the use 
of secret ballots, the petitions disclosed the identity of the sign-
ers, a consideration to which at least one-time union activist 
Watt testimonially attributed hi
s signature on the August peti-
tion. For the foregoing reasons, I conclude that the Company vio-
lated Section 8(a)(5) and (1) of the Act by withdrawing recog-
nition from the Union about late August 1993.
154 E.  Allegedly Unlawful Novem
ber 1993 Letter to Unit Employ-
ees (Complaint Paragraph 8(j)) 
1.  Facts 
On October 1, 1993, the Union filed a charge (docketed as 
Case 25ŒCAŒ22782, one of the charges underlying the instant 

consolidated complaint) alleging that the Company had violated 
Section 8(a)(1) and (5) by refusing to bargain with the Union.  
On October 19, this charge was amended so as to seek a bar-
gaining order, on the ground that the Company™s unfair labor 
practices had ﬁcreated an atmos
phere which has interfered with 
and prevented a subsequent free choice election.™™ 
A letter dated November 10, 1993, from the Union to the 
Company (attention Patricia Reynol
ds) stated that for 4 months the Union had ﬁconsistently heard rumors that [the] Company 
would immediately raise the wa
ges of the bargaining unit em-
ployees, if not for possible Union 
objections.™™  The letter went 
on to say that if the Company in fact wanted to give across-the-
board pay increases to unit empl
oyees, ﬁplease consider this 
letter our waiver of any rights to file any future objections 
and/or legal actions with the [NLRB] or any Local, State or 
Federal agency over this pay raise.™™  The letter stated on its 
face that courtesy copies were being sent to, inter alia, all bar-
gaining unit employees and the Board™s Regional Office. 
By reply letter to the Uni
on dated November 12, 1993, and posted by the Company on the 
employee bulletin board, Rey-
nolds summarized the Union™s November 10 letter and then 
went on to state (emphasis in original): 
                                                          
                                                           
154 No different result is suggested by 
Master Slack Corp., 271 
NLRB 78, 78 first fn. 1, 85 (1984), on which the company relied before 
the Regional Director.  In that case, the employer™s unfair labor prac-
tices had occurred 8 or 9 years befo
re the employee petition, and, well 
before its circulation, the employer had complied in many significant 
respects with the Board™s remedial order.  In 
Hotel & Restaurant Em-
ployees Local 19 (Burger Pits) v. NLRB
, 785 F.2d 796 (9th Cir. 1986), 
affirming 273 NLRB 1001 (1984), also relied on by the company be-
fore the Regional Director, the employer™s only unfair labor practice 
was prematurely (before contract 
expiration) withdrawing recognition 
from the bargaining representative and related unilateral conduct. 
 We appreciate the Union™s assurance that in this one 
instance the Union will not file a charge with the NLRB or 
other government agency.  I am sure the employees also 
appreciate your Union™s concern for their welfare.  How-
ever, as you know, a majority of the employees voted last 
summer 
not to be represented by your Union.  Thereafter, 
your Union filed and continue
s to file numerous objections 
and unfair labor practice charges with the NLRB seeking 
to overturn that election.  The Union apparently intends to 
do everything it can to avoid having to abide by the results 
of the election.  The Union,
 obviously, could not care less 
that this puts all parties, including the employees,  in the 
position of having this importa
nt decision unresolved for 
months or even years.  While the Company has denied the 
Union™s allegations and argued that the NLRB should cer-tify the results of last summer™s election, in an effort to 
clear the air and permit all parties to know where they 
stand as soon as possible, the Company has offered to 
waive further defense and ag
ree to a second NLRB secret 
ballot election as soon as possible. 
Your Union, however, appare
ntly fears the outcome of 
a second secret ballot election because it has done every-
thing possible to prevent a re-run election.  The Union has 
even gone so far as to request that the NLRB issue a bar-gaining order thereby forcing the Union down the employ-
ees™ throats without the employ
ees even getting a chance 
to vote.  So much for Union concern over the welfare of 
Eby-Brown™s employees. 
I firmly believe that it is in the best interests of all par-
ties, particularly the employees, that the NLRB issues be 
resolved as quickly as possible and that the 
only fair way to resolve it is to agree to permit the NLRB to hold a sec-
ond secret ballot election as 
soon as possible.  Once the question of representation by your Union is resolved, is-

sues like wage increases can be determined without any 
party having to consider and 
weigh the potential legal con-sequences of those decisions. 
Therefore, if the Union truly wants to do what is in the 
best interest of the employees, it will agree to a second 

election as soon as possible.
155   2.  Analysis and conclusions 
Paragraph 8(j) of the complaint in its final form alleges that 
the Company ﬁbypassed the Union and dealt directly with its 
employees in the unit by disseminating to unit members a letter 
addressed to the Union;™™ such conduct is alleged to have vio-lated Section 8(a)(1) and (5) (complaint par. 13). 
As to the 8(a)(5) allegation, 
the General Counsel™s posthear-
ing brief alleges that the November 12 letter ﬁsolicits employee 
sentiment regarding their satisfaction with benefits negotiated 
by the Union and the impact of any delay in processing the 
decertification petition on such benefits,™™ citing 
Allied-Signal,  155 At the hearing, company counsel 
objected to the receipt of all 
portions of this letter af
ter the words in the first quoted paragraph ﬁor 
even years,™™ on the ground that they
 constitute material of a settlement 
nature.  I received the entire letter subject to a contention by company 
counsel, if he chose to make one subsequently, that all or part of it 
should be stricken on the grounds that he
 cited at the hearing.  Further, I 
asked him to include in any such s
ubsequent argument a discussion of 
what significance (if any) should be attached to the fact 
that the entire 
letter was publicized by the Company to the employees.  Counsel™s 
posthearing brief does not ask me to strike this exhibit. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 554Inc., 307 NLRB 752, 753Œ754 (1992).  However, the General 
Counsel™s contention in this re
spect misconceives the basis for 
the Allied-Signal 
line of casesŠnamely, that solicitation of 
employee views with respect to a mandatory subject of collec-
tive bargaining (in 
Allied-Signal
, workplace smoking limita-tions) is unlawful where such solicitation is likely to erode the 

stated position of the bargaining representative with respect to 
that issue.  See 
Alexander Linn Hospital Assn., 288 NLRB 103, 106 (1988), enfd. 866 F.2d 632, 636 (3d Cir. 1989), cited in 

Allied-Signal
, supra, 307 NLRB at 754.  In the instant case, the 
Company was not soliciting the employees™ views regarding a 
mandatory subject of collective bargaining.  Rather, their 
views, if solicited at all, were being solicited with respect to 
whether the Company™s duty to bargain should depend on the 
results of an immediate second
 decertification election (not-
withstanding, although the Company™s letter did not so con-

cede, the unremedied unfair labor practices which invalidated 
the first election and the likew
ise unremedied unfair labor prac-
tices which had occurred thereafter); manifestly, this issue is 

not a mandatory subject of collective bargaining.  The letter™s 
references to wages (manifestly, a mandatory subject of collec-
tive bargaining) were directed to the possible impact thereon of 
the existing situation (where the Company was unlawfully re-
fusing to recognize the Union and the pending unfair labor 
practice charges and complaint blocked a rerun election) and 
did not address the employees™ views on how much they should 
receive. 
However, in substantial agr
eement with the General Coun-
sel™s posthearing brief (p. 74), I find that the Company violated 
Section 8(a)(1) of the Act when in this letter the Company 
blamed the Union for possibly preventing or delaying past and 
future wage increases by filing charges and election objections 
with the Board, particularly since such charges and objections 
were filed because of company unfair labor practices and the 
Company was violating the Act by refusing to bargain with the 
Union notwithstanding its Board certification, the 1990ŒAugust 
1993 bargaining agreement, and the pending objections.  See 
Centre Engineering, Inc
., 253 NLRB 419, 420Œ421 (1980); 
National Micronetics, Inc., 277 NLRB 993, 996, 1005 (1985); 
and Waste Management of Utah
, 310 NLRB 883, 899 (1993). 
F.  Alleged Unfair Labor Prac
tices Connected with the Unilat-
eral Transfer of Work (Compl
aint Paragraphs 6(s), 10, 11, 
and 13) 
1.  Background 
The Company is a wholesaler which distributes products to 
various convenience stores.  As of early 1993, it owned 
branches (each consisting of a warehouse and trucking opera-
tion) in Aurora, McHenry, Elgin,
 and Galesburg, Illinois; in 
Ypsilanti, Michigan; and in Indianapolis, Indiana, the facility 
involved here.  In addition, the Company operated shuttle ga-
rages (that is, facilities equipp
ed only to accept and drive 
loaded trucks driven from a company warehouse/trucking op-
eration) in several locations in Illinois and Michigan, and in 
Hilliard, Ohio; this Hilliard facili
ty is sometimes referred to in 
the record as the Columbus facility.  From these facilities, the 
Company serviced convenience stores in portions of Wiscon-
sin, Illinois, Michigan, Iowa, Indiana, Kentucky, and West 
Virginia.  After acquiring the Indianapolis facility in 1989, and 
until about early 1993, the Company spent about $2.5 million 
on that facility, including capit
al improvements as well as maintenance. 
A corporation identified in the record as Marathon Petroleum 
includes among its divisions a divi
sion referred to in the record 
as Emro Marketing.156 Emro operates a number of petroleum 
stations, which are referred to in the record as convenience 
stores.  Until the end of 1993, Emro™s divisions included a divi-
sion referred to in the record as Bosart, a wholesaler which 
bought from manufacturers in large quantities and sold such 
products to convenience stores
, primarily those owned by 
Emro.  Bosart conducted its operations from a ware-
house/trucking facility owned by 
it in Springfield, Ohio, from 
which it provided direct delivery service to stores in Illinois, 

Indiana, Michigan, Ohio, and Kentucky. 
In June 1993, Bosart™s president asked the Company whether 
it would be interested in buying
 Bosart™s assets and supplying 
Emro™s convenience stores.  At Bosart™s request, in connection 
with the purchase and service 
negotiations the Company signed 
a letter of confidentiality on Ju
ne 29, 1993, 9 days before the 
decertification election.  Subsequent negotiations led to an 
agreement in which the Company undertook to purchase Bo-
sart™s assets and a second agreement in which the Company 
undertook to service about 1600 Emro convenience stores in 
Illinois, Indiana, Michigan, Ohio, and Kentucky,
157 although not necessarily through the Springfield facility through which 
Bosart had serviced Emro and which Bosart was selling to the 
Company.
158  This was the largest acquisition the Company had 
ever made, and the largest service contract the Company had 
ever entered into.  The Bosart facility was one of the larger 
employers in the Springfield area, and was not union repre-
sented.  During the negotiations wh
ich led up to the sale, Bosart 
expressed concern about the job s
ecurity of the Bosart employ-
ees at the facility.  The contracts as finally executed in written 
form did not require the Company 
to retain Bosart™s personnel.  
However, Company Copresident T
homas Wake testified that he 
did not believe Bosart would have entered into these contracts 
absent oral assurances from the Company that the Bosart per-
sonnel would be retained, and tes
tified, in effect, that the Com-
pany felt at least a moral obligation to retain them.  As to the 
Company™s perceived moral obli
gations to the Bosart person-
nel, similar testimony was give
n by Attorney Golden, who was 
the Company™s principal spokesman in MarchŒJune 1994 dis-
cussions with the Union regarding the Indianapolis facility.  In 
the event, all the personnel who had worked for the facility 

under Bosart either continued to work there under the Company 
or were transferred to other Emro facilities. 
The purchase and service contracts in their final form were 
executed in mid-December, with a closing date of December 
31, 1993.  However, on November 4, 1993, the Company 
posted at its Indianapolis warehouse a notice stating that it had 
executed a letter of intent to acquire the Springfield operation 
from Bosart, and inviting the Indianapolis personnel to apply 
                                                          
 156 Marathon Petroleum is owned by a 
corporation referred to in the 
record as U.S. Exxon. 
157 Also included in the service cont
ract were Emro™s stores in west-
ern Pennsylvania (nonexistent at all material times) and in Wisconsin, 
where the Company was already servicing Emro stores.  In addition, 
the Company took over 150 to 200 accounts at Ohio retail locations 
which Emro had serviced but did not own. 
158 Company Copresident Thomas Wake
 credibly testified that al-though each of the two contracts with
 Bosart called for a separate pay-
ment by the Company, his concern was the total amount due and not 

the allocation between the two contracts. 
 EBY-BROWN CO. L.P. 555for ﬁa limited number of positions™™ at the Springfield opera-
tion.  The letter further stated: 
 We have learned from previous experiences that a ma-
jor goal in opening a new branch is a quick and efficient 
transition.  We™ve found the best way to achieve this is by 
placing a limited number of 
members who possess a work-
ing knowledge of our systems, 
policies, and procedures at the new branch.  These members serve as role models and 
resource people for our newest members. 
 In the event, all personnel (i
ncluding bargainingŠunit employ-
ees) who asked to be or expressed an interest in being trans-
ferred from Indianapolis to Spri
ngfield were given an opportu-
nity to transfer.  With the ex
ceptions shown in the margin, the 
record fails to show the numbe
r of persons who inquired about 
or requested transfer from Indianapolis to Springfield, the dates 
of their transfer requests, how many eventually transferred, the 
reasons why they transferred,
159  or their pay and jobs at Indi-
anapolis and at Springfield, respectively.
160  As of the end of 1993, the Spri
ngfield facility employed a to-
tal of 335 or 340 persons, including about 270 warehouse and 
driving personnel; the Indianapolis warehouse-driver unit had 
consisted of about 97 employees as of July 8, 1993.  Pursuant 
to plans prepared before the end of 1993, between January and 
March 1994 the Company expended a little over $2 million in 
capital improvements to the Springfield facility.  Copresident 
Thomas Wake credibly testified to the opinion that the Indian-
apolis facility could not be 
further expanded without purchas-
ing additional land; no contiguous land is for sale, although 
some land is available for purchase on the other side of Fortune 
Circle Road.  On December 30, 1993, the Company executed a 
renewal of its lease on the shuttle garage in Hilliard, Ohio, to 
which unit employees had driven from the Indianapolis facility 
loaded trucks which were dr
iven by nonunit employees be-
tween Hilliard and the Company™s customers; at the Com-

pany™s instance, the 1-year term proposed by the landlord was 
shortened to 6 months.
161   The Company closed down the Hil-
liard garage on March 29, 1994, and transferred all of these 
routes to the Springfield facility. 
Company Copresident Thomas Wake testified that in late 
February or early March 1994, a
nd before March 9, he decided 
to transfer from Indianapolis to Springfield the work of servic-
ing all of the convenience stores in West Virginia, Ohio, and 
Kentucky.  I conclude that a Febr
uary date is more likely, in 
view of the December 30 execution date of the shortened Hil-
liard lease and the March 4 date on a memorandum setting forth 
not only the anticipated dates of shifting work from Indianapo-
lis to Springfield, but also the anticipated dates of shifting work 
from Springfield to Ypsilanti, Michigan, a shift occasioned at 
                                                          
                                                           
159 As discussed infra, some of the employees believed that work 
was being moved from Springfield to
 Indianapolis well before March 
28, 1994, when such moves did in fact begin. 
160 Pursuant to a request made before March 4, 1994, Robert Burnett 
transferred from an Indianapolis driver™s job to a Springfield drivers™ 
trainer job effective March 28, 1994.  Indianapolis Driver Manager 
Lodics became the driver manage
r in Springfield about November 
1993. 
161 Copresident Thomas Wake testifie
d that he did not recall issuing instructions to anyone with the Co
mpany to enter into a lease at the 
Hilliard facility for any certain amount
 of time, and never told anyone 
with the Company that this lease should end by a certain date. 
least partly by Springfield™s acq
uisition of Indianapolis work.
162   This March 4 memorandum anticip
ated a three-phase transfer 
of work from the Indianapolis warehouse.  More specifically:  
During the week of March 28, Indianapolis volume was to de-
crease 19 or 20 percent in consequence of a transfer to Spring-
field of ﬁthe balance of all Bi
g Bear/Hart Stores™™ and of 21 
complete routes, which 21 routes served all of Indianapolis™ 
current customers in central and eastern Ohio, eastern Ken-
tucky, and West Virginia.  During the week of April 28, Indi-
anapolis volume was to decrease 27 percent over its prephase I 
level, in consequence of the remova
l of all cigarettes to be sold 
in West Virginia and the shifting of all Super Value work plus 
West Virginia Phar Mors (dr
ug stores) work.  The date of 
ﬁphase III™™ was ﬁto be determined,
™™ but was to be no later than 
May 1.  The memorandum states that the Company was making 

the shifts described therein ﬁt
o meet our commitment of provid-
ing next day delivery service to a
ll Emros . . . and to service our 
customers as cost efficiently as possible.™™ 
Copresident Thomas Wake testified that as of late February 
1994 no consideration had been given to closing the Indianapo-
lis branch, and that as of that date no decision had been made to 
reduce the Indianapolis operation to any particular number of 
employees.  He further testified that as of mid to late March 
1994, management had made no de
cision as to any particular 
level of operations or of empl
oyee complement that would be 
maintained in Indianapolis.  Also, he testified that an operation 
of 25 employees was greater than what he would consider a 
shuttle garage operation (that is, an operation physically sepa-
rate from a warehouse).  He testified that in late February 1994, 
he authorized Golden to approach the Union, off the record, in 
order to see whether there was 
some possible basis of settle-
ment of the pending objections and unfair labor practice 
charges and ﬁassembling all matters of dispute.™™  Wake testi-
fied that at that time he believed that these issues would be best 
dealt with by means of a collective-bargaining agreement.  He 
further testified that as to the provisions to be included in such 

a contract, he believed that the most important would be a pro-
vision affording the Company much more flexibility as to the 
level of bargaining unit employees than did the expired con-
tract, whose provisions (quoted infra, part V,F,7) forbade trans-
fer of unit work or services to other company facilities unless 
no layoff of unit employees resulted.  Wake testified to the 
belief that the Company would obtain the desired flexibility if it 
obtained an agreement that the Company need not employ more 
than 15 bargaining unit employees, and that he authorized 
Golden to propose such an agreement to the Union.  At that 
time, the bargaining unit consisted of about 87 employees. 
Before March 9, 1994, the Union had not received any notice 
from the Company that work had recently been transferred, or 
was going to be transferred, from the Indianapolis warehouse.  
Although Buhle had received (and 
relayed to Chestnut) reports 
from employees that work had been transferred, Patricia Rey-
nolds testified that the work transfers involved in the instant 
case did not begin until March 
28, 1994.  Moreover, before 
March 28, 1994, no unit work had been transferred out of the 
Indianapolis facility since th
e end of 1992 at the latest.
163   162 The memorandum set forth, among other things, the anticipated 
ﬁchanges in weekly picks™™ at Ypsila
nti, Springfield, and Indianapolis, 
broken down by phases and by
 five classes of products. 
163 This finding is based on the testimony of Copresident Thomas 
Wake and Indianapolis Branch Manager Patricia Reynolds.  The trans-
fer of unit work to the Hilliard garage about January 1992 was the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5562.  The March 9, 1994 meeting 
between Chestnut, Neal, and 
Golden; and allegedly related matters 
a. Introduction As discussed infra, part V,F,
2,c, on March 9, 1994, Com-
pany Counsel Golden met with Union Counsel Chestnut and 
Union President John Neal.  At the hearing, the Company 
sought to exclude all evidence about
 what was said at this meet-ing, on the basis of Rule 408 of the Federal Rules of Evidence, 
which addresses evidence of co
nduct or statements made in 
compromise negotiations (see infra,
 part V,F,13,a).  By written 
order dated August 5, 1994, I rejected this claim.  The Com-
pany™s request to the Board for special permission to appeal 
this ruling was denied on August 22, 1994, without prejudice to 
the Company™s right to renewal in the exceptions process.  The 
Company™s posthearing brief renews its motion to exclude.  
Many of my findings in connecti
on with this meeting have been 
made because of at least arguable materiality to the issues 
raised in that motion. 
b.  Status of litigation as of March 9, 1994 
The initial complaint herein, which bears the case numbers 
25ŒCAŒ22530Œ1 and 25ŒCAŒ22640 and issued on September 

21, 1993, contained no 8(a)(5) a
llegations.  On October 1, 
1993, the Union filed a charge (Case 25ŒCAŒ22782) alleging 
that the Company had refused to bargain with the Union, in 
violation of Section 8(a)(1) and (5). 
By letter dated October 20, 
1993 (captioned case numbers 
25ŒCAŒ22530, 25ŒCAŒ22649, and 25ŒCAŒ22782) to NLRB 
Field Examiner Theresa Dowli
ng, Company Counsel Golden 
offered, ﬁin settlement™™ of these cases, to post notices, to agree 
to an election within fewer than the 60 days which is the ﬁnor-
mal . . . posting period,™™ and to meet and bargain with the Un-
ion.  About December 20, Dowling advised Golden by tele-
phone that the Region had declined to accept his settlement 
offer and was going to seek a bargaining order.
164  On March 1, 1994, a complaint issued on the basis of some 
of these and other charges, with a hearing date set for April 11, 
1994.  That complaint alleged, inter alia, that the Company had 
violated Section 8(a)(5) and 
(1) by withdrawing recognition 
from the Union in August 1993, and requested a bargaining 
order.  On March 4, 1994, Company Counsel Golden tele-
phoned the office of Attorney Edward Fillenwarth Jr. (variously 
spelled in the record), who had represented the Union in con-
nection with charges filed by the Company against the Union in 
April 1993, and whom Golden then believed to be the Union™s 
outside counsel.165   Golden said that an unfair labor practice 
                                                                                            
                                                                                             
subject of a union grievance which was pending arbitration as of the 
1994 hearing, which the Company 
claimed was untimely, and which 
Chestnut expected to lose.  Golden 
testified to the ﬁunderstanding,™™ at 
least as of March 9, 1994, that in January and February 1994, work was 

transferred from the Indianapolis f
acility to the Springfield facility and 
other company facilities.  He did not explain why he possessed this 

ﬁunderstanding.™™ 
164 My findings in this paragraph are based on evidence put in by the 
Company without objection.  The complaints in the instant case are not 
based on the charge in Case 25ŒCA
Œ22649, and its contents and dispo-
sition are not shown by the record. 
165 Golden testified that he then (as of March 1994) assumed Fillen-
warth would be representing the Union in the instant case.  Attorney 

Chestnut, who did represent the Union during the hearing before me, 
signed all but one of the charges (t
he exception was signed by Buhle) 
filed by the Union on which the March 1 complaint was based.  
complaint and several unfair labor practice charges were pend-
ing against the Company, that the complaint was coming up for 
hearing, and that he was interested in an off-the-record meeting 
to discuss the matter.  Fillenwarth said that things could not be 
resolved if they were not discu
ssed.  However, he said, he was 
not involved in the pending cases
 and did not know what role, 
if any, Union President Neal would want him to have if there 
was a meeting.  Fillenwarth undertook to check with Neal and 
then to call Golden back.  Fille
nwarth testified to inferring from 
Golden™s call that Golden™s purpose was to explore settlement 
ﬁof something.™™166  Immediately thereafter, Fillenwarth telephoned Neal that 
Golden had called him regarding the Company, and had asked 
whether Neal would be willing to meet with Golden in an off-
the-record conference to discuss issues relating to the Com-
pany.  Neal, whose office is in 
Indianapolis, said that during the 
following week he had to come to Chicago (where Golden 

maintains his office) anyway on an unrelated matter, and asked 
Fillenwarth to have Golden call him direct. 
Later that same day, Golden 
telephoned Neal.  Golden said 
that he had telephoned Fillenwarth
 and told him that in the 
interests of both the Union and the Company, an off-the-record 
meeting should be convened in order to examine whether or not 
a settlement of all pending ch
arges between the Company and 
the Union could be reached.  Neal said that he would be glad to 

meet with Golden on an off-the-record basis, but Neal wanted 
Union Attorney Chestnut to be present.  Golden said that it 
would be all right if Chestnut was there.  Neal told Golden that 
Neal was going to be in a Chicago area hotel on March 9 in 
order to participate in negotiati
ons for a master labor contract, 
which did not involve the Company here, and suggested a 
meeting there at 11 a.m.  Golden agreed.  A few days before 
March 9, Neal told Chestnut (who is the Union™s staff attorney) 
that Neal was going to meet w
ith Golden on March 9, and 
asked Chestnut whether he wanted 
to attend.  Chestnut said that 
he did.  Before going to the meeting, Chestnut asked Buhle 
what the major problems were and what the Union ﬁneeded to 
have.™™  At the Chicago hotel, before Golden and Neal came to 
the appointed meeting place, Ch
estnut jotted down his memory 
of the items listed by Buhle. 
c.  The March 9 meeting 
The meeting between Golden, Neal, and Chestnut took place 
on March 9.  After some preliminary courtesies, Golden said 
that he was aware that there had been a lot of problems in the 
past at the Company, that perhaps the conferees could resolve 
some of these problems and maybe could even make the NLRB 
 Golden™s answer to the original complaint was served on Chestnut (but 
not Fillenwarth) in October 1993. 
166 My findings as to the content of this conversation are based on a 
composite of credible parts of Fille
nwarth™s and Golden™s testimony.  
For demeanor reasons, I accept Fillenwar
th™s denial of Golden™s testi-mony that Golden said there had been ongoing confrontation between 
the Union and the Company, and proposed a conference to settle all 
pending matters between the Company and the Union, to which Fillen-
warth agreed.  In connection with 
Fillenwarth™s testimony that the 
conversation did not last
 long enough to include the entire exchange 
testified to by Golden, I note that
 although Golden™s telephone usage 
reports show that the first March 4 connection lasted for 6.1 minutes, 
there is no evidence as to either the 
interval (if any) between the time 
the telephone call reached Fillenwarth™s
 office and the time he got on 
the line, or the interval (if any) be
tween that time and the time Golden 
himself got on the line. 
 EBY-BROWN CO. L.P. 557charge go away.
167  Neal and Chestnut replied that they were 
ﬁlistening.™™  Golden said that he wanted the conference to be 
ﬁoff the record™™ and confidential; Neal and Chestnut agreed.  
Golden said that the Company had completed the acquisition of 
Bosart™s assets and had spent a lot of money on an addition to 
the former Bosart facility at Springfield;
168  that the Company 
had been considering how best to integrate the Springfield fa-
cility into the Company™s system; that the Springfield, Ohio 
facility was larger than the Indianapolis facility and had a larger 
work force; and that he understood that the Company felt com-
pelled to commit itself to maintaining the operation in Ohio and 
retaining the work force in Ohio as a commitment to make in 
order to achieve the purchase.  Golden went on to say that the 
Company was going to move all of its Indianapolis warehouse 
operations to the Springfield facility; and that the Company 
intended to maintain only a shuttle operation in Indianapolis, 
probably out of a new and much smaller facility.
169  Golden™s 
statements inaccurately described the Company™s plans.
170  Golden said that the Company would be prepared to negotiate a 
closeout agreement or a severance package with respect to the 
employees who would not be working there any more.
171  Neal 
said that the Union was not inte
rested in negotiating a closeout 
contract, that he wanted the Company to stay in town with the 
unit complement it had historically employed (95 to 105).  
Golden asked what kind of figures the Union could live with if 
the Company stayed in Indianapolis.  Chestnut or Neal said 60 
to 75.  Neal said that he was aware that the Company had been 
transferring bargaining unit work out of the Indianapolis facil-
ity, and that he might be filing charges on that at a later date.  
The Company had not in fact been transferring such work; 
Golden neither admitted nor denied Neal™s assertion  (see su-
pra, fn. 163 and attached text). 
Neal or Chestnut asked how big Golden anticipated the Indi-
anapolis shuttle facility would be.  Golden said that seven driv-
                                                          
                                                           
167 This finding is based on Chest
nut™s testimony, which is partly 
corroborated by Neal.  For demeanor
 reasons, I do not credit Golden™s 
testimony that he said he wanted to
 try to resolve all pending issues 
between the parties and that Chestnut
 and Neal agreed; rather, I credit 
Chestnut™s denial. 
168 Chestnut, a generally reliable witness, testified that ﬁI think 
[Golden] said $30 million™™; as prev
iously stated, Copresident Thomas 
Wake testified that the Company 
had spent a little over $2 million in 
capital improvements to the Springfiel
d facility.  The record contains 
no other evidence as to this matter. 
169 My findings in this sentence ar
e based on Chestnut™s and Neal™s 
testimony, which I credit for demea
nor reasons and for the additonal 
reasons discussed infra. 
170 Copresident Thomas Wake testif
ied that although ﬁrumors were 
fairly rampant in our organization™™ that ﬁIndiana is closing because we 
purchased Bosart,™™ no consideration ha
d been given as of late February 
1994 to closing the Indianapolis branch. The Company™s March 4 
memorandum contemplated that after May 1, 1994, the Indianapolis 
warehouse would continue to service some Indiana customers and, 
perhaps, some in western Kentucky
.  Thomas Wake testified in Sep-
tember 1994 that the Company had no current plans to transfer any 
additional work from Indianapolis to other branches; Patricia Reynolds 
testified that she was unaware of any such company plan in March 
1994 and would likely have had k
nowledge of any such plan; and, 
laying to one side Golden™s representations to Neal and Chestnut on 

March 9, 1994, there is no evidence
 that the Company ever had any 
such plans other than those described in the March 4, 1994 memoran-
dum and completed in May 1994. 
171 This finding is based on Chestnut™s testimony, which I credit for 
demeanor reasons and other reasons discussed infra. 
ers would be working at the facility,
172  and that the Company was willing to negotiate a new bargaining agreement which 
would cover that unit and would be retroactive to the August 
1993 expiration of the previous c
ontract.  Thomas Wake testi-
fied that he had never considered offering the Union a number 
lower than 15; that he had come up with that number before the 
March 9 meeting; that he ha
d communicated that number to 
Golden; and that as of Septem
ber 1994, the number of employ-
ees employed by the Company at any one shuttle garage ranged 
between two and nine.  Neal said 
that he wanted a contract, but 
that he wanted it to cover warehousemen and drivers.  Using 
notes which Chestnut had prepared in advance of the meeting, 
Neal said that the Union would require certain terms to be in-
cluded in any contract to which it would agree. Some of these 
terms consisted of (1) a $2 hourly wage increase over the 3-
year life of the contract; (2) a provision requiring job shift as-
signments to be bid and assigned on a seniority basis; (3) a 
limit on mandatory overtime; (4) the exclusion of working 
foremen from the bargaining unit; 
(5) a retirement plan; (6) a 
provision requiring an offer of rehire to anyone who had quit or 
had been terminated after 1992; (7) the substitution of a joint 
union-employer committee for the third step of the grievance 
procedure in the expired contract; (8) discussion of the bonus 
system; and (9) negotiation over work rules.
173 Golden stated that he did not have the authority to agree to a 
unit of more than seven people.
  He left the group and tele-
phoned Thomas Wake.  Upon returning, Golden said that he 

might be able to go as high as 25.
174   Neal asked for a guaran-
tee that at least 75 unit employee
s would be employed at Indi-
anapolis.  Golden said that he would contact his client and 
(probably in a week or 10 days
) get back to Neal, who sug-
gested that Golden get back to Chestnut.  Chestnut specified to 
Golden a dollar amount which (Chestnut said) constituted the 
Company™s liability under the pending unfair labor practice 
charges.  Golden said that he did not believe the Company 
would be liable for that much.  Neal said that the liability issue 

would have to be resolved. 
This meeting, which lasted about an hour, was conducted 
during the lunchbreak of negotiati
ons (unrelated to the instant 
case) in which Neal was participating elsewhere in the hotel.  

When Neal remarked that the lunchbreak had ended, the par-
ticipants again agreed that their meeting was off the record, and 
the conference broke up. 
My findings as to the substance of the March 9 conference 
are based on a composite of credible parts of the testimony of 
Golden, Neal, and Chestnut.  As to conflicts in the testimony, I 
have credited Chestnut.  Golden testified that as to the transfer 
of work from Indianapolis to Springfield, he told the Union that 
some work had already been transferred, but that the Company 
 172 This finding is based on Neal™s 
and Chestnut™s testimony.  For 
demeanor reasons, I do not credit Go
lden™s testimony that he gave a 
figure of seven delivery drivers a
nd two or three shuttle drivers. 
173  My findings as to these term
s are based on Golden™s testimony 
and contemporaneous notes, and on 
Chestnut™s testimony with refer-
ence to his contemporaneous notes.  I believe Neal was mistaken in 
denying that some of these matters were referred to. 
174 My finding in this sentence is 
based on Chestnut™s testimony, cor-
roborated by Neal as to the ﬁ25™™ fi
gure.  Golden testified that at the 
meeting he gave the figure of 15, an
d that he gave Chestnut the figure 
of 25 during a telephone conversation 
a few days later. In an out-of-
court discussion during a break in the hearing, Golden and Chestnut 
agreed that it was immaterial whether 
Golden gave the figure of 25 at 
the March 9 conference or during a s
ubsequent telephone conversation. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558had not laid off and was not anticipating laying off any em-
ployees as a result of the transfers; that the Company was now 
considering future plans which would involve Indianapolis and 
Springfield; and that the Company could guarantee that during 
the life of a 3-year contract it would maintain at least a ﬁshuttle 
garage™™ in Indianapolis. Accordi
ng to Golden™s testimony, he 
further said that the 1990Œ1993 agreement ﬁwhich had re-
mained in effect™™ allowed the Company to transfer work be-
tween branches as long as employ
ees had not been laid off and that transfers had occurred at prior times under that provision 
(see infra, part V,F,7).  I credit 
Chestnut™s denial, for demeanor 
reasons, for the reasons discussed infra, footnotes 174, 177, 
178, and 180, and because Thomas
 Wake testified that a 25-
employee complement (which Golden admittedly cited to the 
Union as a possible minimum gua
rantee; see supra, fn. 174) would be too large to constitute 
a shuttle operation.  I note that 
as to this matter the credibility 
of  Golden™s testimony is not 
enhanced by Thomas Wake™s te
stimony that the Company did 
not in fact intend to move a
ll of its Indianapolis warehouse 
operations to Springfield; at the time of the March 9 confer-

ence, the Company had not yet begun to transfer work from 
Indianapolis to Springfield, but Golden testified (over Chest-
nut™s credible denial) to telling the Union on March 9 that 
transfers had already begun.  In addition, I credit Chestnut™s 
denial of Golden™s testimony that he said that as a result of the 
Bosart asset purchase there would be some ﬁadditional work 
transfers occurring™™ which would not result in any layoffs, for 
demeanor reasons and because th
ere had been no work transfers 
since 1992.  Also, for demeanor reasons, I credit Chestnut™s 

denial of Golden™s testimony that Neal said there was not much 
to talk about, and no need to talk any further, if the Company 
was not willing to guarantee 80 bargaining unit jobs for the life 
of the contract; and that the Union said the best it would agree 
to would be an assurance of maintaining 75 jobs in Indianapo-
lis, with further reduction by attrition.
175  Also, for demeanor 
reasons, I credit Chestnut™s and Neal™s  denial of Golden™s tes-
timony that Neal said the Union was going to get everything it 
wanted from the NLRB. 
3.  The March 22, 1994 letter to Neal from Golden about 
possible negotiations 
By letter to Neal dated March 22, 1994, with a courtesy  
copy to Chestnut, Golden stated that the Company was pre-
pared to meet with the Union to
 engage in negotiations over the 
terms of a collective-bargaining agreement.  The letter asked 
Neal to get in touch with Golden as soon as possible to arrange 
times and places for meetings.  The letter further stated: 
 The Company wishes to emphasize that by participat-
ing in negotiations with the Union, the Company has not 

waived its position that the results of the NLRB election 
conducted on July 8, 1993 should be certified.  The Com-
pany has denied and shall contin
ue to deny that it engaged 
in unfair labor practices as charged by the Union to the 

National Labor Relations Bo
ard.  These negotiations, 
therefore, are to be viewed 
as without prejudice to posi-tions the Company has taken and shall continue to take in 
denying the Union™s allegations of objectionable con-
                                                          
 175 As of March 28, 1994, the date that the transfer of work began, 
the unit consisted of 87 employees; as of July 26, 1994, after the trans-
fer of work had concluded, the unit consisted of 71 employees.  At the 
time of the July 1993 election, the unit consisted of 96 to 99 employees. 
duct/unfair labor practices before the National Labor Rela-
tions Board. 
 4.  The first-phase and second-phase transfer of work from 
Indianapolis to Springfield 
When the Saginaw, Elgin, and Aurora facilities were ac-
quired by the Company on various dates, each of them was 
represented by the Teamsters. 
 On various dates between 1988 
and before the end of 1992, the Teamsters was decertified at 
each of these locations.  No objections or unfair labor practice 
charges were filed in connection with any of these decertifica-
tions.  Laying the Indianapolis fac
ility to one side, as of March 
28, 1994, and until at least July 24, 1994, none of the Com-
pany™s facilities was union repres
ented.  When taking steps to 
acquire the Springfield facility 
from Bosart, in mid-1993, the 
Company became aware of the pendency of a representation 
petition, filed by the United 
Food and Commercial Workers, 
with respect to the Springfield warehouse employees.  The 
UFCW had lost an NLRB election in that unit, by a fairly close 
vote, but the Company anticipated that the NLRB would set 
aside that election and direct a rerun election.  The UFCW 
withdrew its petition in August 1994, after the events involved 
in the instant case. 
As of March 27, 1994, 117 total routes were being loaded by 
unit employees in the Indianapolis night warehouse.  Of these 
routes, 103 were normally delivered by bargaining unit drivers; 
the rest were shuttled (mostly by bargaining unit drivers) to the 
Hilliard garage, from which deliveries would be made to the 
customers by nonunit drivers.  On March 28, the Company 
transferred to its Springfield facility the Indianapolis bargain-
ingŠunit work of processing orders and delivering products on 
21 routes in northern Ohio and eastern West Virginia.  For the 
purpose of pulling product and loading trucks to service these 
21 routes, the Company had used at least one, and sometimes as 
many as five, Indianapolis uni
t warehousemen per day; after 
March 28, all of these 21 routes were serviced by Springfield 

warehousemen.  Moreover, of thes
e 21 routes, 6 to 8 had been 
serviced by about 2 Indianapolis bargaining unit drivers prior to 
March 28, 1994, and were serviced thereafter by nonunit driv-
ers in Springfield.  Although the rest of these transferred routes 
were serviced prior to March 28 by nonunit drivers attached to 
a company shuttle garage in Hilliard, Ohio (about 160 miles 
from Indianapolis), the product
s on these routes had been 
loaded by one to five bargaining unit employees at the Indian-
apolis facility, and then driven to the Hilliard shuttle garage by 
about two bargaining uni
t shuttle drivers. 
About April 16, six Super Valu
e routes were transferred 
from Indianapolis to Springfield.  These routes had been driven 
by at least two bargaining unit Indianapolis employees every 
week, and had been serviced by bargaining unit Indianapolis 
warehousemen. The March 4 memorandum had stated that by the end of the 
week of April 18, 27 percent of Indianapolis business would be 
transferred to Springfield. 
5.  The March 31 charge; the March 31ŒApril 14 Chestnut-
Golden correspondence 
On March 31, 1994, the Union (through Chestnut) filed the 
original charge in Case 25ŒCAŒ23120, which is among the 
charges underlying the complaint in its final form.  That charge 
alleged, inter alia, that ﬁwithin
 the last 6 months, and continu-
ing to date,™™ the Company had violated Section 8(a)(1) and (3) 
 EBY-BROWN CO. L.P. 559by ﬁpermanently transferring bargaining unit work from the 
Indianapolis warehouse to an
 out-of-state facility.™™ 
By letter to Golden (with courtesy copies to, inter alia, Neal 
and an NLRB representative) dated that same day, Chestnut 
acknowledged receipt of Golden™s
 March 22 letter stating that 
the Company was prepared to meet and negotiate a new bar-
gaining agreement.  The letter
 went on to say (emphasis sup-
plied, for reasons which will appear): 
 You then state the employer has not waived its posi-
tion that the decertification election of July 8, 1993 
ﬁshould be certified™™ which means Local 135 should not 
be the employees™ bargaining representative.  Is your posi-

tion in this letter that Local 135 is  the proper bargaining 
unit employees™ bargaining representative?  We find it dif-
ficult to believe good faith bargaining could be conducted 
if, as you state in your letter, your position is that Local 
135 is not the proper employee bargaining agent. 
Additionally, assuming the aforementioned is resolved, 
[is it] the position of the employer that the provisions of 
the expired bargaining agreem
ent (e.g. grievance proce-
dure, rules and regulations, 
check-off and dues, business 
representative™s access to employees on Company prop-
erty, etc.) will remain in 
effect while bargaining pro-
ceeds?
176 Lastly, 
based on our conversations in Chicago
, is the 
employer willing to negotiate
 the decision to close the 
warehouse operations in Indianapolis or are you only will-
ing to negotiate the effects of the rumored closure?
177 I will wait for your respons
e to these questions and 
also obtain dates for a possible meeting. 
 After receiving this letter on April 6, Golden made a number 
of attempts to telephone Chestnut
, but was unable to reach him.  
Golden left messages with Ches
tnut™s office, but Chestnut did 
not return Golden™s calls, although on previous occasions 

Chestnut had returned Golden™s calls promptly.  Thereafter, by 
letter to Chestnut  dated April 11, and received by him on April 
12, Golden stated that on severa
l occasions since his March  18 
letter to Neal, ﬁwherein I indicated that [the] Company  was 
prepared to meet with [the] Union over the terms of a new col-
lective-bargaining agreement,™™ he had telephoned Chestnut™s 
office ﬁto establish a mutually agreeable date and time to com-
mence negotiations™™; but that 
the Union had not contacted 
Golden to schedule a negotiating meeting.  The letter went on 
to say: 
                                                           
                                                           
176 In the letter, the bracketed words were ﬁit is.™™  However, Chest-
nut testified that he intended to use 
the words ﬁis it,™™ and Golden stated 
that he so interpreted th
e letter when reading it. 
177 At the hearing on July 29, 1994, it was agreed that the under-
scored words would  be disregarded by me pending disposition of the 
matter discussed infra, part V,F,13,
a relating to the admissibility of 
evidence regarding the Chicago m
eeting. I accord such words the 
weight which I regard as appropriate 
in view of my finding (infra, part 
V,F,13,a) that such evidence was 
admissible for certain purposes.  
Accordingly, I regard this paragraph of Chestnut™s letter as corroborat-
ing his testimony that during the March 
9 meeting, Golden said that the 
Company was going to move all of its Indianapolis warehouse opera-
tions to the Springfield facility, and 
to maintain only a shuttle operation 
in Indianapolis.  See Tome v. United States, 513 U.S. 150 (1995).  So 
far as the record shows, Golden ne
ver claimed to Chestnut that this 
inquiry was based on an erroneous 
recollection of what Golden had 
said at this Chicago meeting on March 9. 
Once again, let me restate that [the] Company is [pre-
pared] to meet with representatives of your Union to nego-
tiate the terms of a collective bargaining agreement to re-
place the contract which e
xpired August, 1993.  The Com-
pany intends to propose severa
l modifications to the prior 
contract and it assumes the Union intends to do the same. 
If I do not hear from you by the end of this week in re-
sponse to this letter, it will
 be assumed the Union does not 
desire to negotiate with the Company over the terms of a 

new labor contract. 
 Laying the quoted language to one side, Golden™s April 11 
letter did not address any of the questions posed in Chestnut™s 

March 31 letter. 
In response to Golden™s April 11 letter, Chestnut telephoned 
him on April 12, and a meeting was set for April 29.  A short 
time later, Golden telephoned Ches
tnut and asked whether they 
could meet on April 22 also.  Chestnut agreed. 
By letter to Golden dated April 14, 1994, and received on 
April 21, Chestnut stated, in part: 
 In order to expedite the preliminaries at our meeting 
next Friday [April 22], I would still like an answer to the 

inquiries I made in my letter to you dated March 31, 1994. 
Is [the Company] recognizing Local 135 as the proper 
bargaining representative of the Indianapolis employees?  

Is the Company abiding by the provisions of the expired 
bargaining agreement regarding work rules and regula-
tions, hours of work, wages, etc.? Will the Local™s busi-
ness representatives have access to the employees on 
Company property? 
Lastly, I have been told bargaining work is still being 
transferred from the Indianapol
is facility and employees 

from your Ohio facility have [begun] performing local de-
liveries that were performed by Indianapolis drivers.  I 
would request that this  ceas
e if our scheduled meetings 
are to amount to more than just a ﬁpaper trail™™ in future 

litigation. 
 Prior to April 22, Chestnut had no other written correspon-
dence with the Company.  On April 21, Golden telephoned 
Chestnut that the Company would be responding to his ques-
tions when the parties me
t the following morning. 
6.  Letters to employees by Pr
esident Neal on April 14, and by 
the Company on March 22 
Meanwhile, by letter to the unit employees dated April 14, 
1994 (offered and received without limitation or objection), 
Neal stated, in part (emphasis in the original): 
 With the possibility of protracted legal battles with the 
N.L.R.B., Eby-Brown manageme
nt has contacted the [Un-
ion] and requested to meet and bargain a 
new
 collective 
bargaining agreement. 
When Eby-Brown first contacted me they proposed we 
negotiate a close-out agreement for the warehouse em-

ployees and, in return, they would recognize an on-going 
seven-man shuttle operation by Teamster drivers to dis-
tribute products in the Indianapolis area from the 
new
 Springfield, Ohio warehouse.
178 I flatly rejected this pro-
 178 As noted supra, fn. 151, the witnesses were in disagreement as to 
whether on March 9 Golden initially proposed a 7-man shuttle opera-
tion or an operation manned by 9 or 10 drivers.  Laying this matter to 
one side, there is no evidence that Golden ever advised the Union or the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560posal, and the Company was informed that I maintained 
our earlier position and was prepared to abide by the 
NLRB™s ultimate resolution.  I also informed the Company 
that I would have additional NLRB charges filed in the 
event work was transferred from the Indianapolis ware-
house. Again, Eby-Brown manageme
nt has contacted me re-questing to negotiate a new collective bargaining agree-
ment. I have agreed to meet with them. 
 A letter from the Company to the unit employees dated 
March 22 had stated, in part: 
 Given the fact that the NL
RB process from this point forward can take several months, if not longer, it has been 

decided that the Company will engage in bargaining while 
the NLRB issues are under consideration.  The Company 
has notified the Union, however, that by agreeing to bar-
gaining pending the final resolution of pending NLRB 
matters, the Company has not waived its position it has not 
committed unfair labor practices or objectionable conduct 
and the results of the July 8th election should be certified. 
7.  The meeting between the Company and the Union on 
April 22, 1994 At the April 22 meeting, the Company was represented by 
Golden, Patricia Reynolds, an
d Rodney Capanash (variously 
spelled in the record), who is 
the corporate director of person-
nel.  At the beginning of that
 session, the Union was repre-
sented by Chestnut and Buhle. 
 Golden began the meeting by 
stating that the Company was there to negotiate.  However, 
Golden said, it was also the Company™s position that the Com-
pany was not guilty of any unfair labor practices and that the 
results of the decertification election should be upheld.  Golden 
said that if the parties reached an agreement, it would all be 
tentative, pending resolution of the NLRB charges; and that if 
the Company™s position and the results of the decertification 
election were upheld, the contract would be null and void.  
Chestnut asked Golden whether the Company was recognizing 
the Union and believed that the Union represented the employ-
ees.  Golden said that basically, the Company was there to ne-
gotiate; that if the parties did re
ach a contract, it would remain 
in effect unless and until the results of the decertification elec-
tion were upheld; but that if the results of the election were 
upheld, any contract reached would be null and void.  Golden 
said that the contract had expired in August 1993, but that its 
terms and conditions remained in effect. 
Chestnut asked whether the union business representative 
would be given access to the facility and to the bulletin board 
there.  Golden replied that the business agent would be afforded 
access to the warehouse and bulle
tin board in accordance with 
the language of the contract and 
how it had been applied.  The 
Company said that this would require Buhle, as a condition of 
access, to notify the Company by telephone that he was com-
ing.  The Union denied that this
 practice had been followed; as 
                                                                                            
 employees of any inaccuracy in the 
sentence to which this footnote is 
attached.  Rather, Golden 
testified, in effect, that neither he nor (to his 
knowledge) the Company ever told th
e Union or the employees that 
this statement was inaccurate (see p. 3475,
 L. 21 to p. 3484, L. 6 of the 
transcript).  Moreover, Chestnut cr
edibly testified  that Golden had 
never said to him that Golden disa
greed with the accuracy of any de-
scription of the March 9 conference in that letter.  See also, infra, fn. 
180. 
to Buhle™s practice since taking over the account in mid-1992, 
this was true (see supra, part V,C,2,a).  Patricia Reynolds said 
that Buhle™s predecessor, Trader, had followed that practice.  
Reynolds further said that Trader had followed the practice of 
notifying someone, such as the receptionist, that he was in the 
building; as shown supra, part V,C,2,a, Buhle, too, had fol-lowed this practice.  During the discussion, the parties also 
disagreed as to whether the business representative had previ-
ously gone directly to the side door and been buzzed into the 
warehouse (Buhle had occasionally done this, supra, part 
V,C,2,a), and whether Trader and/or Buhle had restricted them-
selves to the breakroom duri
ng work time (Buhle had not done 
this; supra, part V,C,2,a). 
Chestnut asked whether the Company had any intention of 
closing the Indianapolis facilit
y or reducing that operation in 
any way.  Golden said that no 
decision had been finalized re-
garding these two issues, but that the Company would contact 
the Union for discussions before 
a final decision was made; that 
the Company would also bargain the effects, if it did decide to 

close; and that the Company would also bargain if there were 
any major reductions of the I
ndianapolis operations, or major 
changes in the Indianapolis operations.  Indianapolis branch 
manager Patricia Reynolds testified in late July 1994, about 3 
months after she attended this meet
ing, that so far as she knew, 
there had never been any plan to reduce the size of the Indian-

apolis facility, or to transfer any work from Indianapolis in 
addition to the transfers described in the March 4 memoran-
dum; and that she believed she would have known of any such 
plans, if they existed.  There is no evidence that she so advised 
the Union at this meeting or any other meeting.  
In response to a question by Chestnut about deliveries to a 
Speedway convenience store about 5 miles from the Indianapo-
lis facility, Golden stated that this customer had been obtained 
as a result of the Bosart acquisition; that it had previously been 
serviced by Bosart from the Springfield facility then owned by 
it; and that after acquiring the Springfield facility from Bosart, 
the Company had continued the servicing of this Speedway 
store from Springfield.  The Uni
on said that certain work was 
being transferred out of the Indi
anapolis facility, and that the 
size of the bargaining unit was 
diminishing through attrition.  
Golden pointed out that the last sentence in article XXI, section 
1 of the expired contract (a pr
ovision more fully discussed in-
fra) stated that the Company woul
d not violate the contract by 
removing ﬁwork currently performed by [unit] employees . . . 
and reassign[ing] the work to employees at other operations of 
[the] Company so long as no employees are laid off as a result 
of said reassignment™™; Golden stated that the Company consid-
ered that as a ﬁterm and condition then in place.™™ Golden fur-
ther stated that a reorganiza
tion of how customers would be 
serviced is always an ongoing process for the Company and the 
acquisition of the Bosart assets made this an additional element 
which was then under consideration as to the period after De-
cember 1993. 
Buhle asked about the status of dues checkoff, grievance 
procedure, and the union bulletin board. Golden said that the 
checkoff and the arbitration step
s of the grievance procedure were no longer in effect, because the bargaining agreement had 
expired; but that the Union woul
d continue to have access to 
post notices on the bulletin board on the same terms as it had in 

the past. 
Buhle asked what the current size of the bargaining unit was.  
Reynolds replied 82; there is no 
contention or evidence that this 
 EBY-BROWN CO. L.P. 561was inaccurate.  Chestnut also asked for a copy of the seniority 
list.  Golden said it would be fo
rthcoming.  The Union received 
this list on May 10 or June 1, after the work transfers had been 

completed. 
Buhle asked whether there had been any decision to transfer 
any work into or out of the Indianapolis facility.  Golden said 
that no final decision had been made at that point about trans-ferring work either to or from Indianapolis.  Golden testified 
that at the time he made this representation, he believed it to be 
true.  No effort to correct him was made by Reynolds, although 
according to Thomas Wake™s credible testimony he had worked 
with her and with her recommendations as to what should be 
moved, and although as branch manager she had received 
shortly after March 4 and prior to March 11 a copy of the 
March 4 memorandum which set forth the procedures for trans-
ferring specifically de
scribed work from Indianapolis to Spring-
field during the weeks of March 28, April 18, and ﬁdate to be 
determined,™™ and which set forth concomitant transfers of work 
from Springfield to Ypsilanti but said nothing about any trans-
fer to Indianapolis.
179 Chestnut said that the Union would like 
the Company to stay and prosper in Indianapolis, and that the 
Union was interested in doing wh
at it could to cause the Com-
pany to decide to remain in 
Indianapolis.  Chestnut asked 
whether there was a time frame
 concerning a move from Indi-
anapolis.  Golden said no, 
but the Company would provide 
notification of any possible deci
sion in a timely manner so that 
bargaining could take place over that decision before it was 
finalized.  So far as 
the record shows, Reynolds did not reveal 
that so far as she knew, the Company did not intend to move 

from Indianapolis. 
Then, Chestnut said that he was going to present the Union™s 
proposals.  Golden thereupon brought up the subject of Neal™s 
April 14 letter to the employees, which included an assertion by 
Neal (emphasis in the original) that the Company had ﬁpro-
posed we negotiate a close-out agreement for the warehouse 
employees and, in return, th
ey would recognize an on-going 
seven-man shuttle operation by [
union] drivers to distribute 
products in the Indianapolis area from the 
new Springfield, 
Ohio warehouse.™™  Without questioning the accuracy of this 
assertion by Neal, Golden heatedly asserted that the letter had 
breached the agreement between him and Neal to keep the 
March 9 meeting off the record.
180 Chestnut replied that the 
Company had breached the agreement by issuing its March 22 

letter to the employees (s
ee supra, part V,F,6).
181                                                           
                                                                                             
179 Thomas Wake testified that with
in the week following March 4, copies of this memorandum were received by the ﬁbranch managers of 
Indianapolis or Springfield and ou
r Ypsilanti facility and members of 
corporate responsible for coordination of issues pertaining to transfer of 
business.™™  It is unclear whether 
he was referring to Capanash, the 
Company™s corporate director of personnel, who represented the Com-
pany at this April 22 meeting but (so far as the record shows) said 
nothing about the work transfer matter. 
180 Golden™s failure at this meeting 
to make any such claim of inac-
curacy forms part of the basis for 
my action in crediting Chestnut™s and 
Neal™s testimony, which virtually tr
acks Neal™s April 14 letter, as to 
what Golden stated on March 9 regarding the Company™s plans at Indi-
anapolis.  Because Golden was ad
mittedly ﬁpersonally upset™™ at the 
letter™s perceived breach of the agre
ement for an ﬁoff-the-record™™ and 
ﬁconfidential™™ meeting, I think it likel
y that during this conversation he  
would also have referred to any factual inaccuracy set forth in the al-

leged breach. 181 In describing the Company™s at least alleged willingness to en-
gage in negotiations over the terms of a new collective-bargaining 
Golden™s bargaining notes state that at this point, Buhle 
asked whether there was a hiring freeze in place, and whether 
there was a plan to replace bargaining unit employees who had 
quit.  Golden testified that he could not recall what the response 
was.  As to the April 22 meeting, the record contains no other 
evidence as to this matter. 
Using the expired contract as a base, Buhle then orally pre-
sented the Union™s proposals.  These proposals included, 
among many others, a provision
 that a minimum number of 
employees (82, the then number of
 employees in the bargaining 
unit) be maintained for the life of the contract; Buhle credibly 
testified that the Union advanced this proposal because the 
Union was seeing a lot of work being transferred out of the 
Indianapolis facility and a decrease
 in the size of the bargaining 
unit, and to the Union this was a major concern.  Also, the Un-

ion proposed a provision that an employee who was displaced 
through no fault of his own would receive either transfer rights 
to another location plus moving 
expenses, or else severance 
pay; and a provision that all employees who had left the Com-
pany™s service for any reason 
after 1992 be offered reemploy-
ment.  In addition, Buhle proposed that the position of working 

foreman (a classification covere
d by the expired contract) be 
filled by seniority or, if the Company rejected this proposal, 

that the word ﬁforeman™™ be deleted from the agreement and not 
covered by the contract;
182 a limit on mandatory overtime; and 
a provision that the number of paid sick days be increased from 
6 to 8 and that an employee wh
o took a paid sick day not be 
charged with an attendance occurrence.  The Union also pro-
posed various economic improvements, including a $4 hourly 
wage increase over the life of the contract ($2 to be retroactive 
to August 25, 1993, the expiration date of the old contract), a 
$300-ratification bonus, a profit-sharing and pension proposal, 
shift premiums, time and a half for drivers after 8 hours a day, 
an increase in payments to a safety and training fund, a 1-week 
increase in paid vacations for 8-
year employees, a paid birthday 
holiday, payment to employees for time spent at a clinic be-
cause of on-the-job injuries, a
nd payment to employee negotia-
tors for time spent in negotiations. 
At this point, the parties took 
a lunchbreak.  When the dis-
cussions resumed, Chief Steward Douglas Jones and Teresa 
Goens (who had become alternate steward when Jones became 
chief steward) joined the union team.  The Company then sub-
mitted a set of written proposals which (like the Union™s) used 
the expired contract as a base.  These proposals included, 
among a number of others, the addition of ﬁshuttle driver™™ to 
the job classifications covered by the contract, and certain 
changes in article XXII, section 3.  As previously noted, in the 
expired contract this provision had stated: 
  agreement, the Company™s March 22 
letter to the employees did not 
refer to the Company™s March 9 offer 
to engage in such negotiations as 
to a unit of up to 25 employees.  Chestnut testified that if anyone knew 
what the March 9 discussion was, he 
would be very much misled by the 
March 22 letter.  However, after l
ooking at the March 22 letter, he was 
unable to point to any portion whic
h described the March 9 meeting. 
182 The contractual job description fo
r ﬁworking foreman™™ states, in 
part; ﬁable to plan and coordinate th
e flow of work . . . to direct the 
work of labor force . . . and maintain a harmonious, neat and well-
organized shop.  Can be assigned to bargaining unit work as the Com-
pany sees fit.  Working foreman relays instructions from management 
and makes required reports of day-to-d
ay operations.  He has no author-
ity to hire, fire, discipline or 
effectively recommend the same.™™ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562Authorized agents of the Union shall have access to 
the Employer™s establishment during working hours for 
the purpose of adjusting dis
putes, investigating working 
conditions, collection of dues and ascertaining that the 
agreement is being complied with, but this shall not un-
duly interfere with the perfo
rmance of necessary work. 
 The Company proposed  that the words ﬁThe Union Business 
Agent™™ be substituted for the first five words in this provision, 
that the words ﬁadjusting disput
es™™ and ﬁcollection of dues and 
ascertaining that the agreement is being complied with™™ be 
deleted, and that the following 
sentence be added at the end: 
ﬁThe Business Agent shall first make a `courtesy call™ to the 
Branch Manager informing him/he
r of his visit.™™  During sub-
sequent discussions, Golden said that as to access by the busi-
ness representative, the Company was willing to live with 
whatever practice had been followed, but that the Company 
wanted the practice put into wri
ting and included in the next 
collective-bargaining agreement.  The parties never did reach 

an agreement on what the practice had been.  As of July 28, 
1994, Buhle had not attempted to ga
in access to the facility, or 
the bulletin board, after this
 April 22, 1994, conference.
183 Article XV of the expired agreement, which article neither 
party ever proposed to change, provides, ﬁThe Company con-
strues and the Union recognizes the provisions of this agree-
ment as . . . being the only lim
itations on management™s right to continue to manage and operate its business.™™  The Company 
proposed the deletion of article XXI of the expired contract, 
which provision read as follows: 
 Subcontracting Section 1.  Except as provided below, for the purpose 
of preserving work and job opportunities for the employ-
ees covered by this Agreement the Company agrees that 
no work or services presently performed or hereafter as-
signed to the collective bargaining unit will be subcon-
tracted, transferred, leased, 
assigned or conveyed in whole 
or in part to any other plant, to any person or non-unit em-

ployees, unless otherwise provide
d in this Agreement. The 
Company may subcontract work in accordance with past 
practice including administrati
ve janitor services, truck 
servicing, truck cleaning, c
onveyor repair, and facility re-
pair, and when all of its re
gular employees are working 
except that in no event shall work presently performed or  
established during the life of this Agreement be farmed 
out.  Overflow work may be 
performed by persons other 
than the Company™s employees provided that this shall not 
be used as a subterfuge to violate the provisions of this 
Agreement.  It shall not be c
onsidered a violation of this 
provision if the Company, in order to better serve the 
needs of the business, remove
s work currently performed 
by employees covered by th
is Agreement and reassigns 
the work to employees at other operations of Eby-Brown 
                                                          
                                                           
183 As to the discussion on access, my findings are based mostly on 
Golden™s testimony.  Buhle testifie
d that Golden said access would be 
permitted under the same circumstances as prior to the election, the 
Union asked if that meant access to the facility, and the Company re-
plied that this meant the breakroom only.  However, Buhle™s contempo-
raneous notes are somewhat difficu
lt to square with his testimony. 
Company so long as no employees are laid off as a result 
of said reassignment.
184 Section 2.  Grievances.  Within five (5) working days 
of filing of grievance claiming violation of this Article the 
parties to this Agreement shall proceed to the final Step of 
the Grievance Procedure, without taking any intermediate 
Steps, any other provisions of this Agreement to the con-
trary notwithstanding. 
 After a caucus, the Union accepted some of these proposals, 
made counterproposals as to so
me, rejected some, and passed 
on or failed to comment on others, including the proposed dele-
tion of article XXI.  As to some of the rejected company pro-

posals which called for changes in
 the provisions of the expired 
agreement, the Union took the position that the provisions of 

the expired agreement should be retained. 
Then, the Company accepted one union proposal and re-
jected others, including the proposal that the position of work-
ing foreman be filled by seniority, the proposals for an in-
creased number of paid sick le
ave days and the exclusion of 
paid sick leave from absenteeism occurrences, and the proposal 
for offers of reemployment fo
r employees who had been sepa-
rated since January 1, 1993. 
8.  The meeting between the Company and the Union on 
April 29, 1994 The parties reconvened on April 29, 1994.  The Company 
was represented by Golden and Kramer.  The Union was repre-

sented by Chestnut, Buhle, Dougl
as Jones, Teresa Goens, and 
unit employee Richard Niehaus (variously spelled in the re-
cord).  Buhle asked whether the Company was currently en-
gaged in a hiring freeze, and whether the Company planned to 
replace certain employees who had been ﬁdisplaced™™ during 
the preceding 2 weeks.  Golden said that he would have to get 
back to Buhle with a response 
to these questi
ons.  Chestnut produced a letter from the Company to a customer, stating that 

effective May 9, 1994, the servici
ng of this customer was being 
changed from the Indianapolis to the Springfield branch.  

Golden said that the Company wa
s still intending to transfer the 
servicing of that customer to 
Springfield.  Chestnut asked how 
much work was being transferred.  Golden replied, according to 
his testimony, ﬁI can™t respond at
 [this] time regarding the vol-
ume of work being transferred but I did indicate that there 

would be no layoffs as a result of any of these work transfers 
that were being discussed.™™  Then, Buhle resumed going 
through the Company™s April 22 proposals, accepting some, 
offering counterproposals as to some, and rejecting others.  
During the discussion of certain Company proposals to delete 
references to certain job classi
fications (which had not been 
filled for a long time) and to add the shuttle-driver classifica-
tion, to which proposals the Union agreed, Buhle stated that the Union wanted the working foreman positions to be filled by a 
bid system, and that if this was not done, then the Union 
wanted them to be given authority which would make them 
ﬁtrue supervisors,™™ no longer in the unit covered by the bar-
gaining agreement.  The subject of working foremen again 
arose during the parties™ discussion of a company proposal to 
alter a rule calling for discipline if an employee failed to carry 
 184 The agreement in effect before August 1990, which the Union 
had negotiated with Smith-
Harris,  had included this section without the 
last sentence, which at the Compan
y™s instance was added to the sec-tion as incorporated in the 1990Œ1993 contract. 
 EBY-BROWN CO. L.P. 563out orders from ﬁqualified personne
l,™™ so as to add ﬁincluding 
Managers, Assistant Managers, 
[and] working foremen.™™  
Buhle stated that the Union would agree to this reference to 
working foremen if, but only if, 
they were made true supervi-
sors.  Buhle took basically the same position with respect to a 
company proposal for a rule which required an employee to 
remain in his assigned work area
 ﬁunless . . . with the consent 
of your foreman.™™ 
As to the Company™s proposal for deletion of article XXI, 
Buhle proposed the deletion of only the last two sentences of 
section 1 of that article. 
Then, Buhle went through the Union™s proposals.  As to 
working foremen, he stated that the working foremen jobs 
should be filed on a seniority basis but, if the Company ob-
jected to this arrangement, they should be excluded from the 
performance of unit work and excluded from the bargaining 
unit.  Further, Buhle proposed a 12-hour limit on the number of 
hours an employee could be compelled to work in 1 day. 
After a lunchbreak, the Company withdrew some of its pro-
posals which the Union had rejected, agreed to some union 
proposals, offered counterproposals
 as to some, and rejected 
some.  The Company rejected th
e proposal that working fore-men be selected on the basis of 
seniority, rejected a proposed 
limitation on mandatory overtime 
per day but proposed a limi-
tation on mandatory overtime per 
week, and rejected the pro-
posal for an 82-employee minimum.  Golden adhered to the 

Company™s proposal for the deletion of article XXI, and, in 
addition, adhered to its admittedly related April 22 proposal for 
a change in the ﬁWork Assignments™™ article.  In the expired 
contract, this provision read, in 
part, that the Company ﬁshall 
not directly require employees, or persons other than employees 
in the bargaining unit here involved, to perform work which is 
recognized as the work of the em
ployees in said units [sic], 
except present practices and emergencies.™™  The Company 

proposed the insertion of the words ﬁand past™™ after the word 
ﬁpresent.™™ At this point, Chestnut said that he needed to consult with 
Neal before going further, because it seemed to the Union that 
if the parties continued to negot
iate, it would be for a nonwork 
force and, therefore, it might not be worth while from the Un-

ion™s point of view to continue ba
rgaining.  Golden said that the 
Company was ready and willing to continue bargaining and 

saw no reason to postpone further 
bargaining.  Chestnut asked 
whether the Company had stated its final position.  When 

Golden said no, Chestnut said that he was happy to hear that.  
Chestnut again brought up the lett
er which advised a customer 
that the servicing of his account was being transferred from 
Indianapolis to Springfield.  Golden said that ﬁthe Company 
had transferred certain work out of the Indianapolis branch to 
other branches, that the Company had previously disclosed that 
to the Union and was making no attempt to hide that fact [, and] 
that the Company was making these transfers in order to ser-
vice the customers as efficiently as possible.™™
185 Chestnut said that the Union and the employees were con-
cerned about a complete shutdown 
of the Indianapolis facility.  
                                                          
                                                           
185 My finding that Golden said th
is is based upon his testimony and 
bargaining notes.  The only evidence that the Company had previously 
told the Union that work had been transferred out of the Indianapolis 
branch is Golden™s discredited testim
ony that he so told the Union on 
March 9 (see supra, part V,F,2).  No such information could have been 

accurately given as of March 9, 1994, because after 1992 no work 
transfers occurred until March 28, 1994. 
Golden said that no such decision had been made, and that if 
the Company was close to finalizing such a decision, it in-
tended to provide the Union notice that the Company was in the 
process of examining and possibly finalizing the decision, and 
to bargain with the Union over both such a decision and its 
effects.  Buhle commented that it seemed to the Union that the 
work was all going one way.  Th
e meeting then broke up, with 
an agreement to meet again on May 10. 
9.  The May 9, 1994 transfer of work from Indianapolis 
to Springfield 
On May 9, 1994, 26 more rout
es were transferred from the 
Indianapolis to the Springfield facility.  These routes had been 
driven by five to seven drivers in the Indianapolis unit, and 
serviced by an undisclosed number of warehousemen in that 
unit. With this transfer, all of the routes in Ohio, Kentucky, and 
West Virginia which had been serviced in and operated out of 
the Indianapolis faci
lity had been transferred to Springfield.  
Since the transfers on March 28, April 16, and May 9, 1994, the 
Springfield drivers have been delivering the same type of prod-
uct to the same customers to which the Indianapolis bargaining 
unit drivers would have delivered if the work had not been 
transferred.  Similarly, since these transfers the Springfield 
warehouse employees have been 
picking the product which is 
delivered to the customers whose accounts were thus trans-

ferred from Indianapolis to Springfield.  As of March 27, 1994, 
the Company was operating 38 to 40 trucks, all of them leased, 

out of the Indianapolis facility.  Between March 28 and June 
26, 1994, the Company transferred 16 of these trucks from the 
Indianapolis facility to the Springfield facility.  Between March 
28 and July 26, 1994, the size of the Indianapolis bargaining 
unit decreased from 87 to 71.
186  Nobody was laid off from the 
Indianapolis facility during th
is March 28ŒJuly 26 period; the 
unit diminished because of terminations, quits, transfers, and 
promotions.187  The average number of hours worked per unit 
employee did not substa
ntially change as a result of the March 
28ŒMay 9 transfers. 
10.  The meeting between the Company and the Union 
on May 10, 1994 
At the May 10 meeting, the Company was represented by 
Golden, Patricia Reynolds, and Capanash.  The Union was 
represented by Chestnut, Buhle, Douglas Jones, Teresa Goens, 
and Niehaus.  Buhle asked the 
current number of employees in 
the bargaining unit. Reynolds said 77, and further said that one 
unit employee had given notice of his intention to resign and 
another was serving the probationa
ry period required of all new 
employees.  Buhle asked for an 
updated seniority list, and Rey-
nolds said she would provide one.  Buhle asked whether a hir-
ing freeze was in effect at the Company; Golden said no.  Buhle 
asked whether any decision had b
een made to close the Indian-
apolis facility.  Golden said no, and that if a decision to close 

was to be finalized or was close to being finalized, the Com-
pany intended to give notice, 
and would bargain with the Union 
over such a decision and, if necessary, its effects.  So far as the 
 186 As of the July 8, 1993 election, the unit had consisted of about 97 
employees. 
187 A memorandum from Campanash dated March 3, 1994, memori-
alized the transfer after March 24, 1994, of four bargainingŠunit em-
ployees to other company facilities.  One of these employees was 
Robert Burnett, who was promoted to a driver trainer job at the Spring-
field facility.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564record shows, Patricia Reynolds did not state that she knew of 
no plans to close the Indianapolis facility.  Buhle asked a ques-
tion about the performance of un
it work by a nonunit office 
employee; Reynolds replied that
 this had been necessary be-
cause of a unit employee™s absence.  Buhle asked what work 
had been transferred from the Indianapolis facility, and what 
the nature of that work was.  Patricia Reynolds replied that 
work had been transferred effective May 9, and that this was 
the remainder of the Ohio and Kentucky work.  This was the 
Union™s first notice from the Company of any 1994 transfers.
188 Then, the Union reiterated some proposals, and modified 
others, which the Company had previously rejected.  Among 
the reiterated proposals were the Union™s wage proposal, the 
proposal regarding working foremen, the proposal that an em-
ployee not be subject to discipline for an absence occurring on 
a day when he was eligible to receive a paid sick day, the pro-
posed transfer rights/severance benefits clause, and the pro-
posal requiring offers of reem
ployment to employees who had 
left the Company after 1992.  As to mandatory overtime, Buhle 

said that the Union was willing to discuss a concept in which 
the Company could require unlimited overtime for 1 day a 
week, to be selected at the Company™s discretion; Golden 
credibly testified that he took this to be a reference to the Com-
pany™s need to assure that it 
could retain its work force on cer-
tain days which were predictably heavy days.  Also, after being 

advised by Reynolds that the current number of bargaining unit 
employees was 77, Buhle said th
at he was proposing a clause which required the Company to maintain 77 employees in the 
bargaining unit for the entire term.  Golden said that ﬁunder no 
circumstances™™ was the Company willing to agree to this 
minimum level of employees.  Buhle asked if there were any 
current plans to move work either from Indianapolis or into 
Indianapolis from other branches; Golden replied that the 
Company had no plans ﬁas of that day™™ to move work in or out. 
Then, Buhle accepted some of the Company™s outstanding 
proposals, rejected others, and offered counterproposals as to 

others.  Golden thereupon rejected some of the Union™s out-
standing proposals, accepted othe
rs, adhered to some of the 
Company™s outstanding proposals, 
and withdrew or modified 
others.  As to article XXI, Golden stated that the Company 
wanted to amend the contract to provide that nothing therein 
would restrict the Company™s right to remove or reassign work 
which might currently be performed by members of the bar-
gaining unit to other branches or facilities owned by the Com-
pany.  Chestnut asked if this was the Company™s final position, 
and stated that if it was, the Union considered the parties to be 
at impasse.  Golden stated that he did not believe the parties 
                                                          
                                                           
188 This finding is based on Buhle™s and Chestnut™s testimony.  On 
direct examination, Golden testified that Reynolds ﬁresponded that the 
work that had recently been transfer
red was the remainder of Ohio and 
Kentucky work, which had already been disclosed to the Union previ-
ously.™™  However, on cross-examina
tion he testified that he did not 
give any notice to the Union that wo
rk was going to be transferred on 
May 9, and that he did not recall any such statement from a company 

representative to a union representative in Golden™s presence.  The only 
other evidence that transfer inform
ation had previously been ﬁdis-
closed™™ by the Company is Golden™s testimony attached to fn. 185, 
supra, and his discredited testimony 
(supra, part V,F,2) that on March 9 
he told the Union that some work ha
d already been transferred and, in 
effect, that the Company was now ﬁc
onsidering™™ such 
transfers in the 
future.  As of March 9, no work had yet been transferred to Indianapo-
lis, but the Company had already deci
ded to transfer such work.  For 
this and demeanor reasons, I credit Chestnut and Buhle. 
were at impasse, that the Company had not taken its final posi-
tion, but that it was the Company™s final position as to this one 
item.  Golden went on to say that there were still 40 or 50 open 
items left to be negotiated over, that the position the Company 
might take on any one subject c
ould be influenced by the Un-
ion™s position as to all other items 
that could be subject to nego-
tiation, that he felt the parties still had a lot of negotiating to 
accomplish, and that it was far too premature to consider the 
parties to be at an impasse or to talk about final offers.  Golden 
said that the Company was prepared to continue to bargain, and 
anticipated reaching and operating under an agreement with the Union.  Chestnut said that the Union wanted some kind of 
minimum number of people, that $100 an hour times zero was 
still zero.  Golden said that the Company was prepared to con-
tinue to bargain; he ﬁrepeated . . . that the [Company] was un-
willing to be locked into a contract restriction which totally 
prevented the [Company] from transferring work under any 
circumstances to the other branches.™™
189  Chestnut said that he 
did not really care what the Company proposed until the Union 
obtained some kind of guarantee as to the number of employees 
who would be in the unit.  He said that until the Company was 
willing to give such a guarantee, the Union was not going to 
agree to anything.  Chestnut asked Golden to give the Union 
the Company™s final proposal next week.  Golden said that the 
Company would decide for itself when it would present a final 
offer to the Union, that the Company had not yet presented 
anything in the nature of a final offer, that the Company con-
tinued to believe that there was 
a lot of bargaining to be done, 
and that the parties should con
tinue the process and continued 
to engage in bargaining.  Chestnut said that the Company 
would have the Union™s final propos
al at the next meeting, and 
that if the Company did not change
 its position with respect to a 
minimum number of people in th
e unit, the next meeting would 
be the parties™ last meeting, because until the Union had some 
kind of guarantee as to this matter, the Union was not going to 
agree to anything.
190 11.  The  meeting between the Company and the Union 
on June 1, 1994 
The parties met again on June 1, 1995.  The Company was 
represented by Golden, Patricia Reynolds, and Capanash.  The 
Union was represented by Ches
tnut, Buhle, Teresa Goens, 
Douglas Jones, Niehaus, and Ha
rold Durham, who is the direc-
tor of safety and training for the Union™s parent international.   
Buhle presented what he said was the Union™s final offer for 
a collective-bargaining agreement.  He said that anything not 
referred to which had been part of the Company™s proposals 
was being rejected by the Union.  The Union™s proposals were 
much the same as they had been as of the end of the May 10 
bargaining session.  These proposals included a proposal that 
the Company agree to maintain, for the life of the contract, 76 
bargaining unit jobs, 76 being the number of bargaining unit 
employees as of June 1 accordin
g to Patricia Reynolds™ repre-
sentations during this meeting.  In addition, these proposals 
 189 The quotation is from Golden™s prehearing affidavit, which as to 
this matter is substantially the same as his testimony. 
190  This finding is based on a composite of credible parts of Chest-
nut™s and Buhle™s testimony.  For demeanor reasons, I do not credit 
Golden™s testimony that Chestnut 
ﬁin effect demanded that the Com-
pany present the Union with its fi
nal offer at the following meeting, 
that being . . . the meeting that [C
hestnut] had said would be the last 
meeting the Union would participate in.™™ 
 EBY-BROWN CO. L.P. 565included retention of article 
XXI (the subcontracting clause) 
with the deletion of the last two sentences in section 1.  Also, 
Buhle proposed that working foremen be excluded from the bargaining unit and that it be a contractual violation for the 
Company to permit them to perform bargaining unit work; a 
limitation on involuntary overtime except for one shift a week; 
that a paid sick day or 4 hours™ absence for a doctor™s appoint-
ment would not count as an absence for purposes of discharge; 
transfer rights (with moving expe
nses) and severance benefits 
for ﬁdisplaced™™ employees; and a limitation on the number or 
use of temporary employees.  In
 addition, Buhle proposed a $2 
an hour increase on the effective date of the contract, and a $1 
increase effective on each of the two anniversary dates thereaf-
ter.  Buhle withdrew the Union™s request for reinstatement of-
fers to employees separated for any reason after 1992, accepted 
the Company™s last proposal to 
increase the number of stewards 
recognized by the Company from two to three (the Union had 

been proposing four), and as to certain company proposals 
expressed agreement for the first time.  Also, Buhle agreed ﬁin 
principle™™ to the Company™s proposal about tardiness as consti-
tuting an ﬁoccurrence™™ under the Company™s absenteeism pol-
icy.  Among the company proposa
ls which Buhle rejected was a proposal that any person who reached probationary status 
twice within a 36-month period would be subject to dis-
charge.
191 After a break for a union caucus and for lunch, Golden orally 
presented the Company™s counterproposal.  He withdrew some 
pending company proposals and 
accepted some pending union 
proposals.  As to the rule which 
stated that employees were not 
to be present on company prope
rty except on business, Golden 
said that the Company was continuing to propose that rule but 

was open to discussing a reasonable period of time for employ-
ees to wait for a ride, or to pick someone up, on company prop-

erty.  Golden said that working foremen should remained in the 
bargaining unit and continue to do bargaining unit work, re-
jected the proposal that all jobs be bid by seniority, and said 
that in selecting working foremen the Company would consider 
seniority but would also consider 
other factors.  Golden stated 
that as to mandatory overtime,
 the Company wanted a 60-hour 
weekly limit on total hours; and 
rejected the proposal that a 
paid sick day not count as an absence on the attendance pro-
gram.  As to severance pay, he stated that the Company would 
make a presentation at a later time.  Golden agreed to some 
limitations on the use of temporary employees.  Golden said 
that the Company was adhering to its proposal to eliminate 
article XXI, and rejected any proposal for a minimum number 
of employees to be maintained in the bargaining unit for the life 
of the contract.
192 Golden said that the Company was proposing 
that if an employee™s position was eliminated as the result of a 

transfer of work to another company branch, the Company 
would offer the employee affected the opportunity to transfer to 
                                                          
 191 As discussed supra, part V,B,9, Chief Steward Douglas Jones had 
been on probationary status in part
ial consequence of an absentee oc-
currence charged to him in 1993 b
ecause of his protected activity.  
Under the existing practice, his su
ccessful completion of probation in 
June 1994 would have erased the 
discriminatorily charged absentee 
occurrence for most or all purposes. 
192 This finding is based on Golden™s testimony.  Thomas Wake tes-
tified that in late March 1994 he ha
d authorized Golden to agree to 
maintain a minimum of 25 bargaining unit employees for the life of the 
contract, but believed that the Unio
n would insist on a minimum level 
of 78. 
another company branch (but the Company would not pay for 
moving expenses) or, at the employee™s option, 1 week™s sever-
ance pay for each full year of service to a maximum of 5 

weeks™ severance pay.  Golden also proposed an across-the-
board hourly wage increase of 
20 cents retroactive to August 
27, 1993, and 20 cents effective August 27, 1994.  He proposed 

a 2-year contract effe
ctive as of August 27, 1993, to ﬁremain in 
effect unless and until the result
s of the [July 1993] election are 
certified and the Union is no longer designated the employees™ 
bargaining representative.™™ 
The Union then caucused for about 15 minutes.  Upon re-
turning, Chestnut said that th
e employees were very concerned 
about job security, that they felt
 that if they did not have a 
guarantee of jobs for the life of th
e contract, the contract had no 
value.  Golden said that the Company felt that it could not 
guarantee jobs at that time for the employees, but that the 
Company had not yet given the Union any final position, and 
that the Company was prepared to continue to negotiate with 
the Union and he was confident that if the Company continued 
to negotiate with the Union, th
ey could reach an agreement.  
Chestnut said that the employees simply felt that they must 
have a job guarantee and without it there really was not much 
point in continuing to bargain.  Golden said that the Company 
had never by contract guaranteed 
jobs, that this was an extraor-
dinary commitment for the Company to make, but that the 

Company was prepared to keep bargaining and had not given 
the Union its final position.  Golden said that the Company had 
no assurance that in the future it would have the business to 
support job guarantees, and that the Company felt that it had to 
be able to operate as efficiently as possible given the Com-
pany™s various branches and its need to be able to determine 
how best to service its customers.  Chestnut said that the em-
ployees were very concerned because of the acquisition of the 
Bosart assets.  He said that the employees had heard rumors 
that other new branches would be opened by the Company, and 
the employees felt that they absolutely had to have job guaran-
tees.  Golden said that the Company had tried to address such 
concerns by offering the option of transfer rights or severance 
pay.  Chestnut said that the Company had offered no job secu-
rity to the bargaining unit employees, that $100 an hour times 
zero was zero, and that work ru
les and wages were meaningless 
without some guarantee that th
ere was going to be some job 
security.  Golden said that the Company was trying to reasona-
bly address these concerns over job security, but the Union 
appeared to be insisting on a guarantee to maintain in Indian-
apolis a job for every employee then employed in the bargain-
ing unit.  Chestnut responded that
 this was indeed the Union™s position.  Golden said that the Company could not agree to 

guarantee a minimum number of employees, and if that was the 
Union™s condition for a contract, it presented a problem in 
reaching an agreement.  Chestnut said that the Union had flexi-
bility on several issues, if the Company had flexibility on the 
job-security issue; but that unless the Company™s position 
changed as to article XXI and a guaranteed number of employ-
ees, the parties were at an impasse, so far as Chestnut was con-
cerned.  Golden said that he hoped the Union would reconsider 
that position and then get in touch with him.   
Chestnut said that the Union had given the Company the Un-
ion™s final offer, and would not 
move on that final offer as long 
as the Company had the right to move any and/or all bargaining 
unit work to any other company faci
lity.  Chestnut said that the 
Union was not prepared to agree to allow the Company to uni-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566laterally transfer any or all of the bargaining unit work from the 
Indianapolis facility, but that 
if the Company changed its posi-
tion on the right to make such unilateral transfers, there might 

be some flexibility in the Union™s final offer.
193  Chestnut said 
that he hoped Golden would get in touch with him if the Com-
pany changed its position, and that the Union would notify the 
Company if the Union™s position changed.  The meeting then 
broke up.194 Between that time and at least the next to last day of the 
hearing (October 27, 1994), no company representative advised 
the Union that the Company™s contract proposals had changed 
in any way.  So far as the record shows, the Union did not dur-
ing this period advise the Company that the Union™s proposals 
had changed.  The Union never filed a grievance with respect to 
the transfer of work.  Chestnut credibly testified that the Union 
never did this because the expiration of the contract meant that 
the Union could not force the Company into  binding arbitra-
tion195 and all the Union could expect was to be able to take the 
grievance to the third step, which calls for ﬁmediation™™ by a 
committee consisting of one uni
on and one company represen-
tative and a third member selected by them. 
Patricia Reynolds testified, 
ﬁTo the best of my knowledge, 
no,™™ when company attorney Golden asked, ﬁAt any time be-

fore or after the transfers in late March 1994 . . . did the Union 
ask any information regarding these transfers, request to bar-
gain over decisions over transfers or over the effects of these transfers?™™  I do not credit such testimony, to the extent that it 
may amount to a denial that dur
ing the April 1994 meetings the 
Union asked whether work was being transferred and received 

evasive replies at best, or a deni
al that the Union made certain 
contract proposals directed to preventing and remedying work 
transfers. 
12.  The parties™ position as of the close of the June 1, 1994 
meeting; the return of the S
uper Value account from Spring-
field to Indianapolis 
During the AprilŒJune 1994 negotiations, both parties pro-
posed that any contract agreed to would be retroactive to the 
August 1993 expiration of the 
1990 bargaining agreement.  
However, the Union proposed a 3-year term (that is, an August 
1996 expiration date), whereas the Company proposed a 2-year 
term (that is, an August 1995 expi
ration date).  Further, the 
Company took the position that if the results of the July 1993 
decertification election were certified, any contract agreed to 
would thereby be rendered null and void. 
Among company proposals rejected by the Union during 
these MarchŒJune 1994 discussions 
was a rule, ﬁIf not on com-
pany business, employees are not allowed on company prop-
erty™™; since September 1993, th
e complaint has alleged main-
tenance and enforcement of this rule as an unfair labor practice, 
and an earlier part of this decision has found this complaint 
allegation to be meritorious (see supra, part III,F).  Also, the 
                                                          
                                                           
193 My findings in the last two sentences are based on Chestnut™s tes-
timony and his virtually contemporan
eous notes.  In view of these 
notes, and for demeanor reasons, I do not credit Golden™s denial that 
Chestnut said there was still some fl
exibility in the Union™s position if the Company would give up its positi
on on the unilateral right to trans-fer. 
194 My findings as to the events at the June 1 meeting are based on a 
composite of credible parts of Chestnut™s, Golden™s, and Buhle™s testi-
mony. 
195 See Litton Business Systems v. NLRB
, 501 U.S. 190, 198Œ201 
(1991). 
Company proposed the addition of an employee rule calling for 
discipline for ﬁViolation of the Company™s `No Solicitation/No 
Distribution rule.™™™  On June 
1, the Company withdrew its 
proposal as to the no-solicitation/no-distribution rule, and 
modified its proposal as to the rule regarding off-duty employ-
ees™ access to company property.
196 The Company never with-
drew its proposal that an empl
oyee who reached probationary 
status twice within 36 months w
ould be subject to discharge, and the Union never agreed thereto. 
The Company never gave the Union any offer to return to 
Indianapolis any of the work transferred from that facility to 

Springfield between March 28 and May 9, 1994.  About mid-
June 1994, Super Value, a ﬁsizable,™™ multimillion dollar™™ cus-
tomer to which the Company delivers product in Xenia, Ohio 
(about 20 minutes from Springfield
), and whose servicing had 
been transferred from the Indianapolis to the Springfield branch 

on April 16, 1994, advised the Company that its service from 
the Springfield branch had been 
unsatisfactory, and that Super 
Value would cancel its account un
less within 1 week its service 
was transferred back to Indianapolis (more than 3 hours from 
Xenia).  The transfer back was 
effected within this 1-week 
period.  Copresident Thomas Wake testified that the service to 

Super Value by the Springfield warehouse had been unsatisfac-
tory because the Springfield warehouse personnel were not 
sufficiently trained or disciplined
 to handle the ﬁintricacies™™ of that account, which as compared
 to other accounts receives a 
ﬁmore limited subsection™™ (mostly cigarettes and tobacco) of 
the products which the Company s
upplies to other customers.  
The Company never advised the Union, which had been ad-

vised on May 10 of the April 16 transfer of the Super Value 
accounts from Indianapolis to Sp
ringfield, that these accounts 
had been returned to Indianapolis.  The return of the Super 

Value accounts to Indianapolis
 required the Indianapolis unit 
employees to resume putting state-
tax stamps on cigarettes for 
Ohio, Kentucky, a
nd West Virginia.197  After the May 9 work 
transfers and before the return of Super Value, the Indianapolis 
unit employees had been stamping 
cigarettes for Indiana only.  
However, as to the Super Value accountŠunlike most of the 

other accounts which involve cigarettesŠthe Company does 
not maintain any ﬁsafety stoc
k™™Šthat is, a supply of tax-
stamped cigarettes to be used if
 the customer orders more than 
usual.  The Super Value account cal
led for six routes, driven by 
at least two drivers, a week; and also required overtime work 

by five warehousemen. 
Patricia Reynolds testified in
 late October 1994 that 67 em-
ployees were presently employed 
in the Indianapolis bargaining 
unit; that 87 employees had been employed in the bargaining 
unit on March 27, 1994 (the day before the Company began to 
transfer work from Indianapolis to Springfield); and that if this 
work had not been transferred in MarchŒMay 1994, but had 
remained in Indianapolis, either 87 bargaining unit employees 
would be needed to perform that work, or some customers 
would be unhappy and the unit employees would be working a 
lot of overtime. 
 196 This modification consisted of 
specified exceptions for employ-
ees waiting for a ride or to pick up 
other employees.  As shown supra, 
part III,F, such modifications would not have corrected the legal defect 
in the rule. 197 All deliveries made by the Company to Super Value are made to 
an Ohio warehouse, from which Super 
Value distributes cigarettes to its 
convenience stores in Kentucky and 
West Virginia as well as Ohio.  
 EBY-BROWN CO. L.P. 56713.  Analysis and conclusions 
a.  Whether all evidence as to the March 9, 1994 conference 
is inadmissible on the ground that this was a   
settlement conference 
As previously noted, the Company™s posthearing brief re-
news its objection (advanced on July 28, 1994, during the hear-
ing) to the receipt of any evidence regarding the conference on 
March 9, 1994, on the ground that this conference was a settle-
ment conference.  The Compan
y relies upon article IV, ﬁRele-
vancy and its Limits,™™ Rule 408 of the Federal Rules of Evi-

dence, which provides: 
 Evidence of (1) furnishing or offering or promising to furnish, 
or (2) accepting or offering or promising to accept, a valuable 
consideration in compromising 
or attempting to compromise 
a claim which was disputed as to either validity or amount, is 
not admissible to prove liability for or invalidity of the claim 
or its amount.  Evidence of conduct or statements made in 
compromise negotiations is likewise not admissible.  This rule 
does not require the exclusion of any evidence otherwise dis-
coverable merely because it is presented in the course of 
compromise negotiations. 
 This rule also does not require exclusion when the evidence 
is offered for another purpose such as proving bias or prejudice 
of a witness, negativing a contention of undue delay, or proving 
an effort to obstruct a criminal
 investigation or prosecution. 
 The General Counsel™s August 1994 ﬁStatement of Posi-
tion,™™ which was filed before the receipt of any evidence about 
what was said at the March 9 meeting, averred, inter alia, that 
he was offering testimony: 
 regarding the statements made by Golden at the March 9 

meeting concerning the [Company™s] intentions to transfer 
bargaining unit work and the Union™s response thereto for a 
purpose other than to prove the validity or amount of any un-
fair labor practice claim which was the subject of a charge or 
complaint as of March 9.  Rather, General Counsel offers said 
testimony . . . to establish (1) the [Company™s] intention as of 
March 9 to transfer bargaining un
it work from its Indianapolis 
facility to its Springfield, Ohio 
facility, and (2) to provide the 
context in which the [Company] thereafter transferred bar-
gaining unit work from its Indianapolis facility to its Spring-
field, Ohio facility on March 28, April 16, and May 9. 
 In reaching my conclusions as to the merits of the instant 
case, I have not relied upon eviden
ce as to the March 9 meeting 
for any purpose other than those set forth by the General Coun-
sel.  Moreover, it is undisputed that the work transfers which 

are a subject of the unfair labor practice allegations (discrimina-
tion and unilateral action) in 
the June 1994 complaint did not 
begin until March 28, more than 2 weeks after the March 9 
meeting.  Under these circumstances, I conclude that evidence 
as to the March 9 meeting was properly received by me. 
In the first place, as to a particular claim Rule 408 only bars 
admission of evidence relating to settlement discussions of that 
same claim.  See 
Broadcort Capital Corp. v. Summa Medical 
Corp., 972 F.2d 1183, 1194 (10th Cir. 1992).  However, be-
cause the transfers of work which were the subject of the June 
1994 complaint had not even begun as of March 9, and because 
the Union did not learn about them until May 10, they could not 
have constituted part of any claim whose settlement was dis-
cussed at the March 9 meeting.
198 It is true that during the 
March 9 meeting Neal said that 
he would file charges regarding 
work transfer.  However, his te
stimony makes clear that he was 
basing this statement upon reports from unit employees that 
work had already been transferred, and it is uncontradicted that 
these reports were mistaken.  Moreover, Rule 408 does not 
require exclusion of evidence of settlement attempts where the 
evidence is offered for a purpose other than to prove liability 
for or invalidity of the claim under negotiation.  
Vulcan Hart 
Corp. v. NLRB, 718 F.2d 269, 276Œ277 (8th Cir. 1983); 
U.S. v. Hauert, 40 F.3d 197, 200 (7th Cir. 1994); Breuer Electric Mfg. 
v. Toronado Systems of America
, 687 F.2d 182, 185 (7th Cir. 
1982); and Jennmar Corp
., 301 NLRB 623, 631 fn. 6 (1991).  
Here, the evidence as to what Golden said about the Company™s 

plans, and as to the context of his statements, was not offered to 
show the Company™s liability vel non for the claims discussed 
on March 9.
199 b.  Whether the March 28ŒMay 9 transfers of work from Indi-
anapolis to Springfield violated
 Section 8(a)(3) of the Act 
As the Company does not appear to dispute, an employer 
violates Section 8(a)(3) of th
e Act by transferring work be-
tween the employer™s facilities in order to discourage union 
activity, 
Lear Siegler, Inc., 295 NLRB 857 (1989); and 
Dahl 
Fish Co., 279 NLRB 1084, 1091Œ1095 (1986), enfd. 813 F.2d 
1254 (D.C. Cir. 1987).  The evidence which may tend to sup-
port the General Counsel™s contention that such a motive was at 
least a reason for the transfer of at least some routes from the 
Indianapolis to the Springfield facility may be summarized as 
follows: The Company was anxious to rid itself of the Union; and for 
many months before the MarchŒMay 1994 work transfer, had 
engaged in a series of unfair la
bor practices, at all levels of 
supervision including a company copresident, directed toward 
this end.  The Springfield facility to which the work was trans-
ferred was a nonunion facility at
 which a union representation 
petition was pending at the time of the transfers.  The trans-

ferred work included servicing one customer whose location 
(Bowling Green, Kentucky) was closer to Indianapolis than to 
                                                          
 198 Although at that meeting Golden did tell the Union that the Com-
pany was planning to transfer all the Indianapolis warehousemen™s 
work and most of the Indianapolis 
drivers™ work to Springfield, this 
was not an accurate description of the Company™s previously formu-
lated and subsequently executed plans to
 transfer work to Springfield.  
Accordingly, any March 9 discu
ssion of a ﬁclaim™™ arising from 
Golden™s inaccurate March 9 statemen
t would have been directed at a 
plan which never existed, rather than at the plan which had actually 
been formalized on March 4 and whose execution began on March 28. 
199 On p. 5 of my August 5, 1994 ruling rejecting the Company™s ob-
jection to receipt of evidence regarding the March 9 meeting, I stated 

that disposition of the work-transfer allegations added by the post-
March 9 charges and complaint does 
not depend on the disposition of 
the issues raised by the complaint as of March 9.  This statement was in 
error.  Later in the hearing, it tran
spired that the Company was contend-
ing that as of the late summer of 1993 and thereafter, it was under no 
duty to bargain with the Union beca
use of events which occurred after 
the July 8, 1993 election and which a
llegedly gave the Company a right 
to claim a good-faith doubt of the Union™s majority.  As shown supra, 

part V,D,3, disposition of this co
ntention involved consideration of 
unfair labor practice allegations regarding conduct prior to the fall of 
1993, some of which were included in charges and/or the complaint 

filed before March 9, 1994.  Howe
ver, my August 1994 error does not 
affect the issue regarding the admissi
bility of evidence as to the March 
9, 1994 meeting. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568Springfield.  Moreover, when Union Attorney Chestnut told the 
Company that one of the customers which under Bosart had 
been serviced by the Springfield facility was only 5 miles from 
the Indianapolis facility (and, therefore, at least 155 miles from 
the Springfield facility), the Company neither questioned the 
accuracy of this assertion, nor transferred the servicing of this 
customer from Springfield to Indianapolis, nor (so far as the 
record shows) even investigated the possibility of such a trans-
fer.  Such company conduct does not seem to square with a 
company purpose to allocate work between its only union and 
its only union-sought facility on 
the basis of cost and prompt service considerations alone.  
Moreover, particularly because 
the March 4 memorandum stated that the work transfers sum-
marized therein were intended ﬁto service our customers as cost 
efficiently as possible,™™ it is 
highly probable that the memo-
randum was preceded by dollar estimates and dollar discussions 

among management as to the relative costs of servicing particu-
lar customers, particular routes, or groups of customers in par-
ticular areas, as between the Sp
ringfield and the Indianapolis 
facility.  However, the Compan
y presented no documents or 
testimony as to what these dollar estimates were, or even any 
dollar evidence as to what these 
comparative costs turned out to 
be.200   Moreover, neither did the Company produce any evi-
dence as to its pretransfer estim
ates about anticipated changes 
in the promptness of service in consequence of the transfers.  
Furthermore, the Company over a period of more than 2 
months misrepresented to the Union what the Company 
planned to and was doing in connection with the transfer of 
work from Indianapolis to Springfield; more specifically, the 
Company said on March 9 that it planned to transfer the entire 
Indianapolis warehouse function to Springfield and to retain 
only a few Indianapolis-based 
drivers (although the Company 
had no such plans), and the Company told the Union on April 
22 that no final decision had been made to transfer any work 
from Indianapolis to Springfield (notwithstanding its March 4 
memorandum, pursuant to which the Company transferred 
work to Springfield on March 28, April 16, and May 9).  When 
Chestnut produced on April 29 the Company™s written notice to 
a customer about the transfer from Indianapolis to Springfield 
of that customer™s business, the Company merely verified that 
this particular transfer was to take place, without offering to 
bargain about it, and inaccurate
ly asserted that the Company 
had previously told the Union about past transfers.  Not until  

May 10, after all the transfers described in the March 4 memo-
randum had been completed, did the Company give the Union 
complete and accurate information about them.  This conceal-ment and misrepresentation, over a period of more than 2 
months (and throughout the period when these  transfers from 
Indianapolis were being effected), at least arguably point to 
apprehension by the Company that if apprised of what the 
Company was really doing, the Union would be able to point to 
at least some transfers which were not called for by normal 
business judgment, and whose disc
ussion might lead to inculpa-
                                                          
                                                           
200 I am aware that in making such estimates or ascertaining such 
costs, considerations not mentioned 
in the text (including the concomi-
tant transfer of work from the Sp
ringfield to the Ypisilanti facility) 
would have to be factored in.  Howe
ver, the fact that such estimates 
would have been more sophisticated than those set forth in the text does 
not appreciably diminish the likelihood that management made them.  
The General Counsel offered documenta
ry evidence that the rent for the 
Hilliard garage, which because of 
the work transfers was no longer 
leased by the Company after June 1994, was $880 a month. 
tory statements by the Company.  Further, the Company never 
did tell the Union that the Super Value work transferred to 
Springfield on April 16 was transferred back to Indianapolis in 
mid-JuneŠinformation which, if 
revealed to the Union, might 
have caused it to investigate th
e reasonableness (and therefore, 
almost inevitably the motivation) for other transfers of work.  
Finally, the transfer of work foreseeably contributed to a dimi-
nution in the size of the Indianapolis unit from at least 97 in 
July 1993 to 71 as of July 26, 1994; indeed, Patricia Reynolds 
testified, in effect, that absent an increase in Indianapolis over-
time work, if the work had not been transferred the unit as of 
October 1994 would have included 20 more employees than it 
in fact comprised.
201  I am inclined to think that th
e foregoing evidence preponder-
antly shows that a reason for the 
transfer of at least some work 
from Indianapolis to Springfield was a desire to discourage the 

Indianapolis employees™ effort to retain union representation 
and/or to encourage the Springfield employees to reject the union 
efforts to organize that facility.  However, I further conclude that 
notwithstanding my finding (infra, 
part V,F,13,c) that whether to 
make the transfers was a mandatory subject of collective bargain-

ing, the Company can effectively defend itself against a finding 
that the transfers violated Sec
tion 8(a)(3) if the Company can 
preponderantly show that if the Union had received prior notice 
and an opportunity to bargain about the transfers but never 
sought to bargain about them, the work would have been trans-
ferred even in the absence of the   foregoing protected union 
activities.202 Thus, because most of the customers whose servic-
ing was transferred were in fact cl
oser to Springfield than to Indi-
anapolis, the Company could have reasonably believed that the 
transfers would help it to achieve its next-day-service goal; 
would lessen fuel costs and truck wear and tear; would limit the 
need to send out trucks
 with less than a full 
load in order to avoid 
layovers; and would lessen or el
iminate layovers.  Further, the 
Company could have reasonably believed that the work transfers 
would enable it to save costs by closing the Hilliard garage, 

which before the Springfield acq
uisition had serviced the Com-pany™s then customers in the 
Columbus (Ohio) area, thereby 
 201 The evidence shows that more 
than 11 Indianapolis employees™ 
work was transferred to Springfie
ld between March 28 and May 9, 
1994 (supra, part V,F,4,9).  As previously noted, the record fails to 
show how many Indianapolis unit employees tranferred to Springfield 

driver and warehouse jobs as a resu
lt of the November 1993 letter (see 
supra, part V,F,1). 
202 In addition to the cases cited s
upra, fn. 89 and attached text, see 
Wisconsin Steel Industries
, 318 NLRB 212 (1995).  Cf. 
Transportation 
Management, supra, 462 U.S. at 401Œ404, holding that upon the General 
Counsel™s showing, by a preponderan
ce of the evidence, that an em-
ployee™s protected conduct was a substa
ntial or motivati
ng factor in ad-
verse action taken against him, the 
employer can avoid being judged a 
violator by bearing the burden of sh
owing that he would have taken the 
same action regardless of his forbidden motivation.  
Transportation Man-
agement was not claimed to involve pe
rsonnel action as to which the 
respondent employer had a duty to bargain.  Particularly because of 

Transportation Management™s
 reliance on the view that the employer 
could fairly be required to bear the 
risk of nonpersuasion as to a factual 
issue created by his own wrongdoing, it might be argued that the em-

ployer can never (or almost never) meet such a burden where (as here) the 
challenged personnel de
cision was a mandatory subject of collective 
bargaining and the possibility that su
ch bargaining would have led to a 
different decision was obviated or 
limited by the employer™s unlawful  
failure to give the bargaining repres
entative prior notice and an opportu-
nity to bargain.  However, such an argument, which is not advanced by 
the General Counsel, would appear to 
be foreclosed by Wisconsin Steel. 
 EBY-BROWN CO. L.P. 569saving rent, utilities, and secu
rity expenses and enabling the 
Company to reallocate two trucks
 from shuttle service to over-
the-road service.  Also, the Company could have reasonably 
believed that the work transfers would limit the amount of its 
funds which were tied up in maintaining at the Indianapolis, Indi-
ana facility (as well as the Springfield facility) a supply of ciga-
rettes with tax stamps from Ohio, Kentucky, and other states to 
which, before the transfer, both fa
cilities had delivered cigarettes.  
Finally, the transfer of work from
 Indianapolis to Springfield was 
a part of a plan which also involved the transfer of work from 
nonunion Springfield to nonunion Ypsilanti, a transfer not 
claimed to be motivated by unlawful considera- tions.  Accord-
ingly, and although I am exceedingly uneasy about the Com-
pany™s total failure to produce any specific dollars-and-cents 
testimony or documents showing how much it anticipated in 
savings when it decided to transfer the work,
203 I conclude that 
the Company has borne the burden of showing that the work 
would have been transferred absent the union activity at Indian-
apolis. For the foregoing reasons, I conclude that the General Counsel 
has failed to show that the transfer of work from the Indianapolis 
to the Springfield facility violated Section 8(a)(3) of the Act.  
c.  Whether the decision to make the March 28ŒMay 9 transfers 
of work from Indianapolis to 
Springfield constituted a manda-
tory subject of collective bargaining As previously found, after the March 28ŒMay 9 transfers 
from Indianapolis of the servicing of certain customers, these 
same customers were serviced 
by Springfield employees who 
for such purposes performed the same picking and driving work 
which had previously been performed by unit employees at 
Indianapolis.  The transfers eliminated the need at Indianapolis 
for the services of at least 20 unit employees,
204 from a unit which had consisted of about 97 employees before the Com-
pany™s November 1993 invitation to transfer to Springfield, and 
about 87 employees just before
 transfers began on March 28.  
The General Counsel contends, 
but the Company denies, that 
the decision to effect these transfers was a mandatory subject of 
collective bargaining.  These contentions are mostly based on 
the parties™ respective analyses
 of the instant case under the standards set forth in 
Dubuque Packing Co
., 303 NLRB 386 
(1991), enfd. 1 F.3d 24 (D.C. Cir. 1993), cert. granted 511 U.S. 
1016 (1994), writ dismissed 511 U.S. 1138 (1994).  The Board 
there stated (303 NLRB at 391): 
 Initially, the burden is on the General Counsel to establish that 
the employer™s decision involv
ed a relocation of unit work 
unaccompanied by a basic change in the nature of the em-

ployer™s operation.  If the General Counsel successfully car-
ries his burden in this regard, 
he will have established prima 
facie that the employer™s relocation decision is a mandatory 

subject of bargaining. At this juncture, the employer may pro-
duce evidence rebutting the prima facie case by establishing 
that the work performed at the new location varies signifi-
cantly from the work performed at the former plant, establish-
ing that the work performed at the former plant is to be dis-
continued entirely and not moved to the new location, or es-
                                                          
 203 Moreover, although the Company at 
least implies that its pretransfer 
calculation of savings turned out to
 be accurate, the Company did not 
submit any evidence showing how much (if anything) was saved. 
204 This figure does not include 
the April Super Value transfer, 
which was rescinded in mid-June. 
tablishing that the employer™s decision involves a change in 
the scope and direction of the enterprise.  Alternatively, the 
employer may proffer a defense to show by a preponderance 
of the evidence: (1) that labor 
costs (direct and/or indirect) 
were not a factor in the decision or (2) that even if labor costs 
were a factor in the decision, the union could not have offered 
labor cost concessions that could have changed the em-
ployer™s decision to relocate. 
 As the Company does not appear to question, the Company™s 
transfer of unit work from Indianapolis to Springfield was ﬁun-
accompanied by a basic change in the nature of [the Com-
pany™s] operation.™™  Rather, the Company continued to deliver 

to the same customers the same products which it had delivered 
before the transfer.  Moreover, as the Company does not appear 

to question, the work performed 
at Springfield in consequence of the transfer is the same work which had been performed at 

Indianapolis; the work of servicing other customers continues 
to be performed at Indianapolis; and a change in the scope or 
direction of the enterprise did not result from the Company™s 
decision to service some of its customers through the Spring-field facility rather than thr
ough the Indianapolis facility which 
had previously serviced them.  See 
Stroehmann Bakeries, 318 
NLRB 1069 (1995). 
However, the Company contends that the evidence prepon-
derantly shows ﬁ(1) that labor 
costs (direct and/or indirect) 
were not a factor in the decision or (2) that even if labor costs 

were a factor in the decision, 
the union could not have offered 
labor cost concessions that coul
d have changed the employer™s 
decision to relocate™™ (
Dubuque Packing, supra, 303 NLRB at 391).  I disagree.  
Thus, the Company contends (Br. pp. 239Œ240) that ﬁby 
condensing a branch™s delivery area and reducing overlap, the 
Company can significantly impr
ove its operating efficiency 
both in terms of asset utilization 
and customer service.  These 
efficiencies are related solely to geographic factors such as the 
distance between the branch and the customer and the concen-
tration of customers in the area, and are unaffected by labor 
costs.  In other words, loweri
ng labor costs would do nothing to 
eliminate the inefficiencies identified by the Company.™™  How-
ever, Copresident Thomas Wake 
testified  that economic effi-
ciency related to the cost of operating the truck that travels 
from the warehouse facility to the customer, and that such costs 
include the labor costs associated with the driver operating the 
truck.  See Rock-Tenn Co
., 319 NLRB 1139 fn. 2 (1995).  
Moreover, although he testified  that the Company had ﬁan 
objective given the capabilities of 
the branch™™ to have just one 
warehouse make deliveries to all customers in the Indianapolis 
area, when the Union inquired about the Springfield ware-
house™s servicing of a particular customer 5 miles from the 
Indianapolis warehouse, Golden by his own admission ad-
vanced as the reason the fact that Springfield had serviced this 
customer (at least 155 miles away) before the Company had 
acquired the Springfield facility.  Furthermore, the work trans-
ferred from Indianapolis to Springfield included servicing a 
Bowling Green customer which was closer to Indianapolis than 
to Springfield.  Also, the Compan
y™s desire to achieve prompter 
service was related to the relative skills of the Indianapolis and 
the Springfield employees.  Thus
, although the transfer of the 
Super Value account from the Springfield warehouse (20 min-
utes away) back to the Indian
apolis warehouse (more than 3 
hours away) required the Indiana
polis warehouse to resume 
stocking cigarettes stamped for Ohio, Kentucky, and West Vir-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570ginia, Thomas Wake testified that this transfer back was ef-
fected because the Springfield day warehouse crew ﬁdidn™t 
function well enough™™; such cons
iderations constitute ﬁlabor 
costs™™ within the meaning of 
Dubuque Packing
.205  Indeed, as 
early as November 4, 1993, almost
 2 months before the closing 
date of the sale, the Company acknowledged to the Indianapolis 
employees that as compared with the present Springfield work 
force, they had the advantage of ﬁa working knowledge of [the 
Company™s] systems, policies, an
d procedures.™™  I note, more-over, that as suggested by Super Value™s return to Indianapolis 

and the testimony of Arnie Ray Goens as to certain customer-
restricted delivery times (supra,
 part V,A,l,c,(4)), employees 
may be more aware than manage
ment as to picking and deliv-

ery problems which are peculiar to particular customers and do 
not appear on company records.  Adjustment of work alloca-
tions in light of such problems is amenable to the collective-
bargaining process.  See 
Torrington, supra, 307 NLRB at 811.  
Nor does the Company™s failure to ask the Union for wage 
concessions in order to keep the work in or transfer it back to 
Indianapolis indicate that labor costs were irrelevant to its posi-
tion.  The Company withdrew recognition from the Union 
about August 1993, well before deciding to transfer the work; 
the Company did not even arguably resume recognition until 
March 9, 1994, several weeks af
ter deciding to transfer the 
work; and the Company could not concomitantly conceal the 
work transfer from the Union (as the Company chose to do 
until the transfer had been completed) and propose wage con-
cessions to keep the work in Indianapolis. 
Furthermore, the Company has plainly failed to show by a 
preponderance of the evidence that the Union could not have 
offered labor cost  concessions th
at could have at least partly 
changed the Company™s decision to transfer the work.  Rather, 
the Company offered no evidence whatever as to the amount of 
money (if any) which it saved, or anticipated saving, in conse-
quence of the transfers from Indianapolis to Springfield; and 
offered very little evidence as to the relative promptness of 

deliveries before and after the transfer.  As to the possibility of 
such concessions, no inference can be drawn from the Union™s 
wage proposals in April 1994, because during this period the 
Company was untruthfully representing that no work transfers 
had taken place or were planne
d.  Nor can any inference be 
drawn from the Union™s subsequent position as to wages, in 
view of the Union™s belatedly acquired knowledge that the 
work had already been transferred; manifestly, failure to make 
wage concessions in an effort to bring about the return of work 
does not preponderantly establish unwillingness to make the 
(probably) lesser wage concessions necessary to prevent the 
transfer of such work in the first place. 
For the foregoing reasons, I conclude that the transfer of 
work from the Indianapolis to 
the Springfield facility consti-
tuted a mandatory subject of co
llective bargaining.  The ab-
sence of layoffs in consequence of the work transfer does not 
render it a nonmandatory subject of collective bargaining, in 
view of the consequent substantia
l diminution in the size of the 
unit,206 the fact that the work transfers limited the Indianapolis 
                                                          
                                                                                             
205 Furniture Rentors of America
, 311 NLRB 749, 751 (1993), enfd. 
in part and remanded in part 36 F.3d 1240 (3d Cir. 1994); 
Torrington 
Industries
, 307 NLRB 809, 811 (1992); and 
Stroehmann Bakeries
, supra, 318 NLRB 1069. 
206 See Auto Workers (General 
Motors Corp.) v. NLRB
, 381 F.2d 
265, 266 (C.C. Cir. 1967), cert. denied 389 U.S. 857 (1967); 
Painters 
drivers™ choice of routes (whose individual characteristics vir-
tually controlled the days of the week and the times of the day 

when, and the geographical areas where, the drivers worked), 
and the fact that in connection with the work transfers some 
Indianapolis unit employees moved to Springfield, without 
moving expenses and to jobs and at pay rates undisclosed by 
the record.  Although the Company does not dispute that the 
effects of this decision on empl
oyees constituted a mandatory 
subject of collective bargaining,
207 the Company contends that 
the Union effectively waived its
 right to bargain in 1994 about 
both the 1994 decision and its effects, by virtue of the Union™s 

agreement in the 1990Œ1993 contract that ﬁ[i]t shall not be 
considered a violation of [the
 subcontracting clause] if the 
Company, in order to better serve the needs of the business, 

removes work currently perform
ed by employees covered by 
this Agreement and reassigns the work to employees of other 
operations of [the] Company so long as no employees are laid 
off as a result of such reassignment.™™  However, because the 
1990Œ1993 contract had expired by its
 terms, this clause could 
not effectively waive the Union™s right to bargain about such 

matters in 1994.  Furniture Rentors, supra, 311 NLRB at 751, 
36 F.3d at 1245.
208 d.  Whether the Company violated Section 8(a)(5) and (1) of the 
Act by unilaterally transferring the work from Indianapolis to 
Springfield without giving the Union prior notice and an oppor-
tunity to bargain about the decision to transfer and about its 
effects on employees 
As shown supra, part V,F,13,c, the Company™s decision to 
transfer work from the Indianapol
is to the Springfield facility was 
a mandatory subject of collective bargaining.  As also shown 
supra, part V,F,13,c, regardless of whether the decision to trans-
fer was a mandatory subject, the effects on employees of the 
transfer were a mandatory subjec
t.  Accordingly, the Company 
could not lawfully effect such a unilateral transfer without the 

Union™s being afforded prior notice and an opportunity to bargain 
about the decision and its effects.  
Wil-Kil, supra, 440 F.2d at 
375;  Jay Henges Enterprises v. NLRB
, 14 F.3d 1258, 1261 (8th 
Cir. 1994); and 
John R. Cowley & Bros., Inc.
, 297 NLRB 770 
(1990).  The credible (and mostly undisputed) evidence shows 

that the Company gave the Union no notice whatever, before 
actually transferring the work, about any plans to transfer; in-
deed, while the transfers were in progress and before they had 
been concluded, the Company repeatedly made untruthful repre-
sentations to the Union that no 
transfers were being effected or 
had been finally decided on.  However, the Company contends 
 District Council 51 (Manganaro Corp., Maryland)
, 321 NLRB 158 
(majority opinion), 171 (dissenting opinion) (1996). 
207 First National Maintenance Corp. v. NLRB
, 452 U.S. 666, 678 fn. 
15 (1981). 
208 In so concluding, both the Board and the court of appeals relied on 
Control Services, 303 NLRB 481, 484 (1991), enfd. 961 F.2d 1568 (3d 
Cir. 1992).  Without referring to either the 1993 or the 1994 opinions in 
Furniture Rentors
, supra, the Company™s January 1995 posthearing brief 
seeks to distinguish 
Control Services
, supra, by arguing (1) that the al-
leged waiver clause in 
Control Services 
was less specific as to subject 
matter then is the instant clause; and (2) that Control Services erred in 
relying on a case where a successor 
employer which had not adopted the 
predecessor™s labor agreement sought 
to defend its ow
n unilateral action 
by citing the management-r
ights clause in that agreement.  Distinction 2 
was not present in 
Furniture Rentors
; and I make no finding as to the 
effect of the relied-on clause during the term of the contract.  See also 
Blue Circle Cement Co
., 319 NLRB 954 (1995). 
 EBY-BROWN CO. L.P. 571that its concealment and misrepresentations at the bargaining 
table are immaterial to the legality of its conduct in connection 
with the transfers, on the grou
nd that unit employees gave the 
Union prior notice of the transfersŠin other words, that the 
Company was excused from its ba
rgaining obligations because 
the Company™s misre-presentations
 may have led the Union to 
believe that the employees were mistaken.  The difficulty with 
the Company™s reliance on the employees™ reports is that almost 
all these reports were indeed mistaken; more specifically, al-
though all of these reports predated the transfers, almost all of 
them erroneously stated that work
 was already in the process of 
being transferred.
209 The only exceptions were November 1993 
reports to Buhle and Union Steward Arnie Ray Goens by unit 
employee Teresa Goens (his wife, who became the Union™s al-
ternate steward about March 1994) that in mid-November 1993, 
Day Warehouse Manager Kramer ha
d said that the Company had 
bought out Bosart, the Springfield branch formerly owned by 

Bosart was close to Super Value, and the Super Value account 
was going to be moved and serviced out of the Springfield 
branch.  This piece of information did in fact turn out to be accu-
rate.  However, it involved only a part of the transfers which were 
effected, the decision to make these transfers was not reached by 
top management until 3 months or more after Line Supervisor 
Kramer™s remarks to Teresa Goens, the April 1994 Super Value 
transfer was not effected until 5 
months after Kramer™s remarks 
(and was later rescinded), and in April 1994 the Company as-
sured the Union™s representatives 
(including Teresa Goens) that 
no transfers had been effected or finally decided on.  In view of 

the inaccuracies in the employees™ reports to the Union regarding 
work transfer, and the Company™s concealment of and misrepre-
sentations about what transfers 
were really planned and were 
really occurring, the Union™s failure to request pretransfer bar-
gaining about the decision to transfer and its effects did not con-
stitute a waiver of the Union™s right to bargain about such mat-
ters.  See 
Porta-King
, supra, 14 F.3d at 1262Œ1263.  Moreover, 
because the Union failed to receive prior notice of the transfers, 
the Company™s unilateral conduct was not cured by the Union™s 
failure to request bargaining about the decision, and its effects, 
after the Company had completed 
all the transfers and then accu-
rately told the Union about them.  
Walker Construction Co., 297 
NLRB 746 (1990), enfd. 928 F.2d 695 (5th Cir. 1991); 
John Cowley, supra, 297 NLRB at 771; 
Dow Jones & Co
., 318 NLRB 
574 (1995); 
Gannett Co
., 319 NLRB 215 (1995), supplemental 
decision 321 NLRB 602 (1996); 
Migali Industries
, 285 NLRB 
820, 821 (1987).
210  Nor do I attach any legal significance to the 
Union™s failure to file a gr
ievance upon receiving inaccurate 
                                                          
 209 Patricia Reynolds te
stified that since late 1992 baseless rumors had 
been circulating in the plant that th
e Indianapolis facility was going to 
close or was going to move to Kansas City, Arizona, or Ohio.  Jones 
testified that beginning 2 or 3 mont
hs before the 1993 election, he had 
heard rumors that the Company was going to close the Indianapolis facil-
ity and move to Springfield; on occasion, the rumors were conditioned on 
the Union™s winning the election. 
210 Because both the Company and the Union were proposing a bar-
gaining agreement retroactive to August 1993 and encompassing the 
dates of the March 28ŒMay 9, 1994 work transfers, the April 22ŒJune 
1, 1994 discussions regarding art. XXI of the expired agreements, sev-
erance pay, transfer rights, and the Union™s proposals for a minimum 
employee guarantee and reinstatement 
offers to all employees separated 
or transferred after 1992, as a practic
al matter dealt with the work trans-
fer and effects issues; see supra, part V,F,7Œ11, infra, part V,G.  How-
ever, the Union could not have realized this until the Company advised 
it on May 10 that the transfers had occurred. 
information that transfers had o
ccurred.  The Company withdrew 
recognition from the Union in August 1993; and, when meeting 
with the Union in March and Apr
il, told the Union that no trans-
fers had occurred. 
For the foregoing reasons, I find that the Company violated 
Section 8(a)(5) and (1) of the Act by unilaterally transferring 

unit work from the Indianapolis f
acility to the Springfield facil-
ity, without the Union™s having been afforded prior notice and 
an opportunity to bargain about the decision to transfer and its 
effects on unit employees. 
G.  The Company™s Alleged Unla
wful Failure and Refusal to 
Recognize and Bargain with the Union, in and after 
March 1994 As previously found (supra, part V,D,2), the Company un-
lawfully withdrew recognition from the Union about August 
1993.  Moreover, the Company did not thereafter even purport 
to recognize the Union until March 1994.  I agree with the 
General Counsel that the Company continued to violate Section 
8(a)(5) in and after March 1994. 
The Company admittedly withdrew recognition from the Un-
ion in about August 1993 and (so fa
r as the record shows) made 
no subsequent effort to communicate with the Union, about 
negotiating a new contract to re
place the contract which had 
expired in August 1993, until Ma
rch 1994.  Meanwhile, by late 
February 1994, the Company had decided to transfer certain 

unit work from the Indianapolis to the Springfield facility.  
However, unless the Union first re
linquished its right to bargain 
about the transfers, either by failing to accept a company offer 
to bargain or by agreeing to a contractual waiver, the work 
transfers might expose the Company to a Board order requiring 
that the work be transferred back to Indianapolis, and to a 
make-whole order for the benefit of, inter alia, any Indianapolis 
employees who had lost work by reason of the transfer to 
Springfield.  See  the discu
ssion infra, under ﬁT
he Remedy.™™ 
Before the parties had agreed to an April 22 meeting, the 
Company advised the Union that unless it took the Company up 
on its offer to meet, ﬁit [would] 
be assumed™™ that the Union did 
not desire to negotiate for a new 
contract-in short, that the Un-
ion had waived bargaining rights which it otherwise would 
have had.  Moreover, the Company took action which would 
tend to discourage the Union from asserting such rights or (if 
the Union did assert them) aggressively pursuing and persisting 
in negotiationsŠnamely, untruthful
ly advising the Union that 

the Company was going to close most of the Indianapolis op-
eration, withholding from the Union the Company™s plan to 
transfer more than 27 percent of the Indianapolis work to 
Springfield, and emphasizing that any contract agreed to would 
become void if and when the July 1993 election results were 
certified. 
From these circumstances and the Company™s unwavering 
insistence on omitting from a new and retroactive contract the 
entire clause (art. XXI) which in the expired agreement had 
limited the Company™s right to transfer work between facilities, 
I infer that the Company™s initiation of contract discussions was 
at least largely motivated by a desire to protect itself from any 
NLRAŠgenerated liability for the work transfers which the 
Company was about to begin.  In order to improve its chances 
of obtaining a retroactive waiver of workŠtransfer  claims, the 

Company withheld from the Union the fact that work had al-
ready been transferred, and untruthfully represented that the 
Company had no specific plans to transfer work in the future.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572Furthermore, when Chestnut asked the Company™s representa-
tives (including Golden and Patricia Reynolds) about a possible 
shutdown of the Indianapolis 
facility (inquiries which were 
almost certainly generated by Golden™s inaccurate March 9 
representation that the Compan
y planned such a shutdown, 
except for a shuttle garage), no company representative re-

vealed to the Union that no shutdown plans existed, although 
this was admittedly known by Reynol
ds, at least.  Instead, by at 
least implying that such a s
hutdown was under consideration, 
by insisting on unrestricted free
dom to transfer unit work, and 
by rejecting the Union™s proposa
ls for work-transfer restric-tions, for a minimum employee co
mplement, and for severance 
benefits, the Company left the Union with a seeming choice 
between agreeing to an unfavorable contract in order to dimin-
ish the prospect of a shutdown,
 or abandoning contract discus-sions (as the Union eventually elected to do) because the pros-

pect of a shutdown rendered them futile.  Moreover, far from 
attempting to remedy the preelection and post-election unfair 
labor practices which preceded 
the AprilŒJune 1994 discussions 
with the Union, the Company chose to exacerbate unlawful 
conduct directly impinging on the 
Union™s bargaining rights.  
Thus, after unlawfully and unila
terally limiting Business Rep-
resentative Buhle™s access to the facility before the election, 
and unlawfully denying such access after August 1993, the 
Company sought to perpetuate at 
least some of such unlawfully 
imposed limitations by incorporating them into a new bargain-

ing agreement on the tendered ground that they had been fol-
lowed in practice.  Also, although the pending complaint at-
tacked the Company™s unlawful restrictions on off-duty em-
ployees™ access to company property, the Company adhered to 
a proposal (rejected by the Union) 
that this rule be incorporated 
into a new contract, with modifi
cations which did not affect the 
unlawful aspects of the rule.  In addition, the Company ad-
vanced and adhered to a proposal which would have exposed 
Union Steward Douglas Jones, whose discriminatorily imposed 
probationary status while he was 
participating in contract dis-
cussions was due to expire in 
a few weeks, to about 2 more 
years of vulnerability flowing from the 1993 absenteeism oc-

currence into which the Company had discriminatorily en-
trapped him.  Finally, the Company encouraged the Union to 
believe that discussion was futile, by giving grudging and 
equivocal responses to the Union™
s repeated requests for clari-
fication of the status which the Company was affording the 
Union.  Although the Company advised the Union that a failure 
by the Union to reply to the Company™s proposal for a meeting 
would cause the Company to assume the Union did not want to 
negotiate over a new contract, the Company™s letters proposing 
such meetings stated that the Company believed that because of 
the July 1993 election the Union should be decertified, and that 
negotiations were to be viewed 
as ﬁwithout prejudice™™ to this 
position.  Moreover, at the outset of the first meeting pursuant 

to the Company™s March 22, 1994 letter, Golden gratuitously 
asserted that any contract agreed to would be tentative pending 
resolution of the charges, and would be null and void if the 
results of the decertification el
ection were upheld, as (according 
to the Company) they should be.  The Company™s wistful refer-

ence to an eventual voiding of any contract to be negotiated 
could not have been intended to convey any new procedural 
information to the Union, which must have known that this 
would be the effect of validating the decertification election.
211                                                             
 211 See RCA Del Caribe, Inc
., 262 NLRB 963, 966 (1982). 
However, when viewed in light of the Company™s refusal to 

make even a pretense of recognizing the Union during the pre-ceding months, such a statement, and the Company™s expres-
sions of adherence to its claim that the election was valid, add 
weight to my inference that during the MarchŒJune 1994 meet-
ing the Company failed to fulf
ill its duty to bargain in good 
faith.  See 
Brooks, Inc., 228 NLRB 1365, 1366Œ1367, enfd. in 
relevant part 593 F.2d 936 (10th Cir. 1979); 
Parents & Friends 
of the Specialized Living Center, 286 NLRB 511 (1987), enfd. 879 F.2d 1442 (7th Cir. 1989) (citing 
Brooks with approval, 879 F.2d at 1455). 
CONCLUSIONS OF 
LAW 1.  The Company is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Company has violated Section 8(a)(1) of the Act by 
engaging in the following conduct: 
(a)  Telling employees, thr
ough Day Warehouse Manager 
Michael Kramer, that it had called in the police, was going to 

press charges, and intended to take other actions against em-
ployees, because the stickers which they had affixed to a public 
stop sign urged a vote in favor of the Union. 
(b)  Telling employees, through 
Copresident Thomas Wake, 
that the reason they had no retirement plan was that the Com-
pany had spent so much money in fighting grievances. 
(c)  Promising employees, 
through Copresident Thomas 
Wake, that the Company will give preferential treatment to 
employees who supported the Company by opposing the Un-
ion. (d)  Telling employee Teresa Goens, through Copresident 
Thomas Wake, to choose betw
een perceived continued dis-
crimination based on union activity and quitting her job with 
the Company. 
(e)  Telling employee Beverly Wilke, through Copresident 
Thomas Wake, to choose betwee
n describing the Union in fa-
vorable terms and remaining in the Company™s employ. 
(f)  Telling employees, through Day Warehouse Manager 
Michael Kramer, that the Company had spent so much money 
on the decertification campaign that the Company did not have 
anything to sit down at the bargaining table with. 
(g)  To the extent that such prohibition extends to employ-
ees™ presence for the purpose of 
engaging in activities protected 
by Section 7 of the Act, main
taining and enforcing a rule 
which, with respect to areas other than in company buildings 
and in working areas, prohibits
 off-duty employees™ presence 
on company property. 
(h)  Telling employees, through Day Warehouse Manager 
Michael Kramer, that they could not pass out union hats or 
buttons on company premises. 
(i)  Telling employee Beverly Wilke, through Night Ware-
house Manager Michael Grigdesby, that she could not distrib-
ute union literature anywhere on company property at any time. 
(j)  Telling employee Beverly Wilke, through Night Ware-
house Manager Michael Grigdesby, 
that she was not allowed to 
distribute union literature anywhere in the building. 
(k)  Telling employee Douglas
 Jones, through Night Ware-
house Manager Michael Grigdesby,
 that Jones could not pass out union literature on company property or company time. 
(l)  Through Day Warehouse Manager Michael Kramer, tell-
ing off-duty employees who were distributing union handbills 
 EBY-BROWN CO. L.P. 573in nonworking outdoor areas on company property that they 
could not distribute handbills on company property. 
(m)  Through Day Warehouse Manager Michael Kramer, 
asking employees who were en
gaged in protected union hand-
billing whether they wanted their names to be submitted to the 

police. 
(n)  Through Day Warehouse Manager Michael Kramer, 
calling the police because employees were engaged in protected 
union handbilling. 
(o)  Prohibiting employees from wearing union insignia on 
their individually owned back belts and on company-owned 
back belts issued to the employees for their use. 
(p)  Telling employee Donald Hall, through Driver Manager 
Paul Lodics, that Hall had received a low bonus because of his 
union activity. 
(q)  Through Night Warehouse Manager Michael Grigdesby, 
telling employee Douglas Jones th
at he was receiving a reduced 
evaluation because of his union activity, and soliciting him to 
resign his employment beca
use of such activity. 
(r) Through Personnel Director Stephen Reynolds, telling 
employee Douglas Jones that he
 was being denied disability pay because of his protected un
ion activity, and soliciting him 
to resign because of such activity. 
(s)  Blaming the Union for possibly preventing or delaying 
past and future wage increases by filing charges and election 
objections with the Board. 
4.  The Company has violated Section 8(a)(1) and (3) of the 
Act by engaging in the following conduct: 
(a)  Reprimanding employees Randy Jewell, Danny Rakes, 
and Douglas Jones on the ground that they had put the Union™s 
name on the back belts which the Company had issued to them. 
(b)  Requiring employee James Edmond Sr. to go home dur-
ing worktime, but without pay,
 to replace his individually 
owned back belt (which bore the Union™s name) with the one 
provided to him by the Company. 
(c)  Withholding a bonus from employee Arnie Ray Goens in 
August 1993. (d)  Lowering the August 1993 bonus given to employee 
Donald Hall. (e)  Increasing the bonuses paid
 in August 1993 to employ-
ees Robert Burnett, Mark Mayfield, and Clyde Erwin. 
(f)  Transferring employee Arnie Ray Goens to new routes in 
August 1993. 5.  The Company has violated S
ection 8(a)(1), (3), and (4) of 
the Act by engaging in the foll
owing conduct with respect to 
employee Douglas Jones: 
(a)  Lowering his July 1993 evaluation, and withholding a 
bonus from him in August 1993. (b)  Issuing disciplinary docum
ents to him dated September 
15, 16, 17, 20,  
and23,1993.
(c)  Laying him off between September 28Œ30 and October 
11Œ14, 1993. 
(d)  Denying him disability pay between September 27 and 
November 2, 1993. 
(e)  Telephoning his doctor, and 
then directing Jones to re-
turn to work, on November 2, 1993. 
(f)  Giving him onerous work assignments effective Novem-
ber 2 and November 8ŒDecember 16, 1993. 
(g)  Transferring him between shifts on November 8, 1993. 
(h)  Denying him a 40-hour week between December 27, 
1993, and June 7, 1994. 
(i)  Determining the existence of an attendance occurrence 
on December 27, 1993. 
(j)  Putting him on attendance probation between December 
27, 1993, and June 27, 1994. 
6.  The following employees of the Company constitute a 
unit appropriate for the purposes of collective bargaining within 
the meaning of Section 9(b) of the Act: 
 All delivery men, warehousemen, janitor(s) and main-
tenance employees employed by the Company at its Indi-
anapolis, Indiana, facility
; but excluding salesmen, vend-
ing machine department employees, office clerical em-
ployees, and all guards, prof
essional employees and su-
pervisors as defined by the Act. 
 7.  At all material times, the Union has been the exclusive 
collective-bargaining representati
ve of the unit, pursuant to Section 9(a) of the Act. 
8.  The Company has violated Section 8(a)(1) and (5) of the 
Act by engaging in the following conduct: 
(a)  In April 1993, by unilaterally changing the conditions 
under which Union Business Representative Brian Buhle could 
obtain access to the facility, witout giving the Union prior no-
tice and an opportunity to bargain. 
(b)  In September 1993, by unilaterally withdrawing Union 
Business Representative Brian Buhle™s access to the facility, 
without giving the Union prior notice and an opportunity to 
bargain. 
(c)  At all times after about 
late August 1993, by withdraw-
ing recognition from and failing 
and refusing to bargain with 
the Union. 
(d)  In March, April, and May 1994, by unilaterally transfer-
ring work out of the unit, without giving the Union prior notice 
and an opportunity to bargain about the decision and its effects. 
9.  The unfair labor practices se
t forth in Conclusions of Law 
3Œ5 and 8 affect commerce within 
the meaning of Section 2(6) 
and (7) of the Act. 
10.  The Company has not violated the Act in the following 
respects: 
(a)  The Company has not violated the Act by interrogating 
employee Larry Thomas Benefiel Jr. 
(b)  The Company has not violated the Act by increasing the 
number of its surveillance camer
as in response to its employ-
ees™ union activities. 
(c)  The Company has not violated the Act by increasing the 
August 1993 bonus paid to empl
oyee Teresa Deutscher. 
(d)  The Company has not violated the Act by telling em-
ployee Arnie Ray Goens that because of his ﬁattitude™™ he was 
not receiving a bonus. 
(e)  The Company has not violated Section 8(a)(5) of the Act 
by dealing directly with employees in the unit. 
(f)  The Company has not violated Section 8(a)(3) of the Act 
by transferring work out of the bargaining unit in March, April, 
and May 1994. 
THE REMEDY Having found that the Company has violated the Act in cer-
tain respects, I shall recommend that the Company be required 

to cease and desist from such conduct, and from like or related 
conduct, and to take certain affirmative action necessary to 
effectuate the policies of the Act. 
Thus, the Company will be required to rescind the unlawful 
portions of its rule limiting off-duty employees™ access to com-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574pany property.  Moreover, in order to remedy the Company™s 
action in discriminatorily pa
ying antiunion employees higher 
August 1993 bonuses than they would otherwise have received, 

the Company will be required to
 pay every employee who was 
eligible for consideration for 
a bonus in August 1993 (including 
but not limited to Arnie Ray Goen
s, Douglas Jones, and Hall) the difference between the bonus (if any) he in fact received 

and $850, the highest amount recei
ved by an employee because 
of his antiunion activity.  
Aero-Motive Mfg. Co
., 195 NLRB 
790, 793 (1972), enfd. 475 F.2d 27 (6th Cir. 1973), cert. denied 
414 U.S. 922 (1973); 
Rubatex Corp
., 235 NLRB 833, 835Œ836 
(1978), enfd. 601 F.2d 147 (4th Cir. 1979), cert. denied 444 

U.S. 928 (1979).212 In addition, the Company will be required 
to make employees James Edmond Sr. and Arnie Ray Goens 
whole for any loss of pay (including, as to Edmond, transporta-
tion expenses) they may have suffered by reason of the dis-
crimination against them.  Also, the Company will be required 
to make employee Douglas Jones whole for any loss of pay 
(including, but not limited to, 
bonuses for 1994 and disability 
pay) he may have suffered by reason of the Company™s dis-
crimination against him between September 15, 1993, and June 26, 1994.  In addition, the Company will be required to remove 
the following documents from the employees™ personnel re-
cords, and advise the respective employees in writing that this 
has been done and that the material set forth in these documents 
will not be held against them in any way:  (a)  the reprimands 
issued on March 31, 1993, to 
Randy Jewell and Danny Rakes 
and the May 11, 1993 letters referring thereto; (b)  the evalua-

tions issued in July 1993 to Arnie Ray Goens and Donald Hall; 
and (c)  the following documents
 with respect to Douglas Jones: (1) his March 31, 1993 re
primand and the May 11, 1993 

letter referring thereto; (2) his July 1993 evaluation; (3) the 
disciplinary documents issued to
 him dated September 15, 16, 
17, 20, and 23, 1993; (4) any record of his layoffs between 

September 28Œ30 and October 11Œ14, 1993; (5) any record of 
his having an absenteeism occurrence on December 27, 1993; 
and (6) any record of his be
ing on attendance probation be-
tween December 27, 1993, and J
une 26, 1994.  Also, the Com-
pany will be required, on request
 by the Union, to afford union 
representatives the same access to the facility which they were 

afforded as of March 1993.  I find unmeritorious the Com-
pany™s seeming contention that as to access, such an order is 
rendered inappropriate by the 19
94 negotiations about this mat-ter.  During these negotiations, the parties™ eventual agreement 

to memorialize in the bargaining agreement the access practice 
which had in fact been followe
d was rendered nugatory by the 
parties™ inability to agree on what that practice had been, and 
this inability was due in significant part to the Company™s April 
1993 unlawful unilateral change in
 its access procedures and 
the Union™s noncompliance therewith. 
In addition, the Company will be required, on request by the 
Union, to transfer back to the Indianapolis facility the work 
which was transferred to the Springfield facility between March 
1994 and May 1994.  Where (as here) an employer has unilat-
                                                          
 212 As the Board said in 
Aero-Motive, supra, 195 NLRB at 793: 
Rescission would appear to be 
inappropriate and impractical. 
. . .  The only practical method, therefore, of restoring the statuto-
rily required equality of treatment
 as between employees who en-
gaged in concerted activity and those who refrained therefrom is 
to require the payment of an equivalent amount to the employees 
who did engage in the concerted 
activity and who were denied the 
payment. 
erally transferred work out of the bargaining unit, in violation 
of Section 8(a)(5) and (1) of the Act, restoration of the status 
quo ante (at least on the bargaini
ng representative™s request) is 
prima facie appropriate, and the 
burden is upon the employer to 
demonstrate that such a requireme
nt is not appropriate, whether 
because such a requirement would be unduly burdensome or for 
some other reason.  See Stroehmann Bakeries
, supra, 318 NLRB 1069; and 
N.C. Coastal Motor Lines
, 219 NLRB 1009 
(1975), enfd. 542 F.2d 637 (4th Cir. 1976).  The Company has 
failed to discharge that burden. 
Thus, when sizable customer Super Value threatened to take 
its business to another firm unless the Company transferred the 
servicing of the Super Value account from Springfield back to 
Indianapolis within 1 week, the 
Company effected the transfer 
within the prescribed period. 
 Moreover, the March 4 memo-
randum (not received by the branch managers until several days 
thereafter) called for transfers of work from Indianapolis to 
Springfield to begin on March 28,
 and contemplated that Indi-
anapolis volume would decrease 20 percent in consequence of 
the transfers to occur over th
at 1 week, even though virtually 
simultaneous transfers were projected from Springfield to Ypsi-
lanti.  Furthermore, that memorandum contemplated that each 
of the first two phases of the transfers (including those from 
Springfield to Ypsilanti) woul
d take place during respective 
periods of less than a week.  Moreover, Copresident Thomas 

Wake testified that transfers of work between branches is 
ﬁfairly common.  We™ve freely made transfers throughout the 
history of the Company,™™ and that it was not unusual for the 
Company to shift the servicing of a particular store from one 
branch to the other.  Also, Company Attorney Golden testified 
that during the April 22 meeting, when the Union pointed out 
that the Springfield facility was continuing to service a cus-
tomer which had been acquired from Bosart and was located 5 
miles from the Indianapolis facility, he replied that ﬁa reorgani-
zation of how customers would be
 serviced is always an on-
going process for the Company.™™   
In addition, the transfers did not lead to any capital expendi-
tures or divestments, so far as the record shows; the Company™s 
improvements and additions to the Springfield facility were 
planned before the closing date
 (Dec. 30, 1993) of the purchase contract and had begun about 2 months before Copresident 
Thomas Wake decided in late February 1994 on the work trans-
fers from Indianapolis to Springfield, and the Company leases 
all of its trucks; indeed, there is no evidence or claim that the 
transfers caused the Company to lease fewer trucks than it had 
leased before.  Although the transfers from Indianapolis to 
Springfield did enable the Company to stop leasing the Hilliard 
shuttle garage, the signing  of a lease with a shorter term does 
not constitute capital divestiture; moreover, because the Hil-
liard garage operations involved
 mostly nonunit employees, the 
Union might be agreeable to accepting (instead of the pretrans-
fer Hilliard work) the transfer from Springfield to Indianapolis 
of servicing customers who had been serviced by Springfield 
under Bosart but were in fact
 closer to Indianapolis. 
Finally, because before the transfers the Indianapolis facility 
was in fact servicing the customers whose servicing was trans-
ferred to Springfield, and in view
 of Patricia Reynolds™ October 
1994 testimony that the Company 
was then soliciting new busi-ness for the Indianapolis facility, I infer that the Indianapolis 
facility would be able to resume servicing its former customers 
if the work was returned to Indianapolis.  The testimony cited 
by the Company in its brief, a
bout the full utilization of the  EBY-BROWN CO. L.P. 575Indianapolis warehouse, relates 
to the period before the trans-
fers; the evidence shows that after the transfers, vacant space 
existed in the Indianapolis warehouse.
213   It is true that Patricia 
Reynolds testified that return of
 the work to Indianapolis would 
require some reprogramming of the Company™s Indianapolis 
computer, would cause partly empty trucks to be sent from 
Indianapolis, and might cause the loss of some customers ow-
ing to the Company™s inability to continue next-day delivery.  
However, the Company has failed to quantify its anticipated 
reprogramming or partial-load
 costs, some reprogramming costs would appear to be required by the Company™s ﬁfairly 

common™™ interbranch transfers for reasons unrelated to reme-
dying unfair labor practices, and there is no evidence that any 
of the customers serviced from Indianapolis before the work 
transfers had expressed a de
sire for next-day service.
214  Contrary to the Company (Br. 285), the record fails to show 
that the Company™s unilateral transfer of bargaining unit work 
to Springfield has caused no ﬁharm . . . to any member of the 
bargaining unit™™ at Indianapolis.  As to the bargaining unit 
employees who transferred to Sp
ringfield in consequence or 
anticipation of the transfer of work to Springfield (the record 

shows that there were some, although not how many), the re-
cord fails to show whether their Springfield wages and working 
conditions equaled those at Indian
apolis, or whether they would 
have changed their residences (particularly because they had to 

pay their own moving expenses) if
 assured of job security at 
Indianapolis.  Moreover, the work transfers diminished the 

route choices available to the Indianapolis drivers, whose start-
ing and quitting hours, days off, and work locations were virtu-
ally controlled by the particular routes they drove.  Further, 
ﬁthe change had an adverse impact on the bargaining unit since 
it diminished [by 20] the whole number of jobs performed by 
[unit] members™™ (
General Motors, supra, 381 F.2d at 266).  
Moreover, the Company™s reliance on the absence of unit lay-
offs overlooks the fact that ﬁthe real injury is . . . to the union™s 
status as bargaining representati
ve, and it would be difficult to 
translate such damage into dollars and cents™™ (
NLRB v. C & C 
Plywood Corp., 385 U.S. 421, 429 fn. 15 (1967)).  The Com-
pany™s unlawful conduct in connection with the transfer has 
aggravated the pressures which the Company™s other unfair 
labor practices exerted against 
employee support of the Union; 
the Company™s conduct advised the unit employees that the 
Union would not even be afforded the opportunity to express its 
views before the Company decided to transfer more than 27 
                                                          
                                                           
213 Teresa Goens credibly testified 
that when she resigned from the 
Company™s employ in August 1994, the area which had been used for 
back cigarette stock was almost completely empty, and there was ﬁa lot 
of room™™ for storage in the Indianapolis warehouse.  Kramer testified 

in September 1994 that since March 1994, about 10 percent of the 
Indianapolis warehouse storage space was not being utilized; that the 
warehouse could handle additional produc
t ﬁif need be™™; and that al-
though no more storage space could 
be provided, the existing storage 
space could be reconfigured to put 
in more product.  Although in Sep-
tember 1994 Thomas Wake testified to the opinion that the Indianapolis 
warehouse did not have enough room 
to stock the proprietary items 
which the Company had to carry fo
r the Bosart locations which the 

Company began to service in January 1994, this evidence is irrelevant 

to whether it would be unduly burdensome to require the Company to 
restore to the Indianapolis warehouse the work which the Company had 
performed there before March 1994. 
214 Indeed, as noted supra, part V,A,c,(4), none of the customers on 
driver Arnie Ray Goens™ overnight route before August 1993 had re-
quested next-day delivery service. 
percent of the bargaining unit work and to invite Indianapolis 
employees who were ﬁinterested
™™ in ﬁpossible relocation™™ to 
Springfield to consult the branch personnel manager.  Nor 

should the Company be permitted to keep the unlawfully trans-
ferred work in Springfield because its return to Indianapolis 
might cause some Springfield workers to lose their jobs, at least 

if the Company decides to keep in Ypsilanti the work trans-
ferred there from Springfield in connection with the transfer of 
work from Indianapolis to Springfield.  The welfare of innocent 
beneficiaries of unlawful conduct cannot properly be preferred 
over the legal rights of its innocent victims.  See 
Aguayo v. Tomco Carburetor Co., 853 F.2d 744, 750 (9th Cir. 1988).  

Moreover, the Company™s return of work from Springfield to 
Indianapolis would not preclude
 it from similarly transferring 
Springfield employees. 
In addition, the Company will be required to bargain with the 
Union, on request.  Laying to one side, for the moment, the 
Company™s other unfair labor practices, such an order is called 
for by the Company™s failure to continue recognizing and bar-
gaining with the Union during the pendency of the Union™s 
objections to the election; see Angelica Corp
., 276 NLRB 617, 617 fn. 2 (1985).
215  The reasons for such an order are articu-
lated in 
Krueger, supra, 299 NLRB at 915Œ918, and 
Presbyte-rian Hospital in the City of New York
, 241 NLRB 996, 998 
(1979); briefly, such an order fu
rthers industrial relations stabil-
ity while the Board determines whether the seeming employee 

choice was freely made, and di
scourages the employer from 
acting prematurely on the basis of
 an unreliable tally and from 
engaging in preelection unfair labor practices which would 
render the tally unreliable.
216 My finding that during the 
MarchŒJune 1994 meetings the Company failed to comply with 
its bargaining obligations renders unsupportable the Company™s 
contention that a bargaining order is rendered inappropriate by 
the Company™s and the Union™s conduct during these meetings.  
In any event, the Union™s barg
aining power during these meet-ings had been undermined by the Company™s prior unfair labor 
practices, which have never been remedied and some of whose 
 215 Such an order issued in the cas
e principally relied on by the com-
panyŠ
St. Agnes Medical Center
, 304 NLRB 146, 147Œ149 (1991). 
216 Although no affirmative bargaining order issued in either of these 
cases, in both of them the results of the decertification election, which 
the incumbent union lost, had been certified before the Board™s order 
issued.  The dissenting opinion in 
Krueger
, supra, expressed the view 
that the Court of Appeals for the Se
venth Circuit, where the Company™s 
unfair labor practices took place, had 
rejected the conclusion that an 
employer is obligated to continue bargaining with an incumbent union 
pending disposition of the objections to
 a decertification election which 
the union lost and whose results were
 eventually certified.  See 299 
NLRB at 920 fn. 3, citing 
Weather Shield Mfg. v. NLRB
, 890 F.2d 52, 
60 fn. 5 (7th Cir. 1989), not cited in either of the posthearing briefs 
filed with me.  In 
Weather Shield
, the court found that the Board erred 
in sustaining the objections to the decertification election which the 
union lost, and concluded that this holding rendered moot the appropri-
ateness of the Board™s order to bargain while the case was pending.  In 
the instant case, the objections to th
e election have been found merito-
rious.  In any event, ﬁThe Board takes the view that an Administrative 
Law Judge™s duty is to apply established Board precedent which the 
Supreme Court of the United States has not reversed, despite reversal of 
Board precedent by courts of appeals.™™  
Ford Motor Co. v. NLRB
, 571 
F.2d 993, 996 (7th Cir. 1978), affd. 441 U.S. 448 (1979) (but see 
Pyramid Management Group
, 318 NLRB 607 (1995)).  Because of the 
venue provisions of Sec. 10(e) and 
(f) of the Act, the identity of the 
court of appeals (if any) which reviews the instant case cannot be pre-

dicted.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576substantive effects the Company™s bargaining position sought 
to retain. 
However, a bargaining order wh
ich thus remedies the Com-pany™s unlawful refusal to recognize the Union pending the 
certification of the results of an election pursuant to the decerti-
fication petition is a remedy separate and distinct from a bar-
gaining order pursuant to 
NLRB v. Gissel Packing Co
., 395 U.S. 575, 582, 610Œ616 (1969), to the exclusion of a rerun 

election.  
Angelica
, supra, 276 NLRB 617 at fn. 2.  
Gissel
 itself 
dealt with the standards to be used in determining whether a 
bargaining order, or merely what the Court characterized as 
ﬁtraditional™™ remedies (e.g., a cease-and-desist and notice-
posting order), were appropriate 
to remedy an employer™s un-
fair labor practices which have invalidated an election loss by a 
nonincumbent union, where that 
union has demonstated at least 
a one-time majority status by m
eans of authorization cards.  
Nevertheless, the Board has applie
d such standards in determin-
ing whether to require the employer to discharge bargaining 
obligations beyond those owed 
to an incumbent union pending 
the results of a decertification election.
217 Moreover, consistent 
with the Board™s practice as to a representation petition filed 
with respect to a nonincumbent union which has obtained a 
Gissel
-type bargaining order afte
r losing the electionŠnamely, 
dismissal of the petition,
218 the Board will dismiss a decertifica-
tion petition with respect to an incumbent union which has lost 
the election but obtains a bargaining order pursuant to 
Gissel
 standards.  
See St. Agnes Medical Center
, supra, 287 NLRB 259Œ261; cf. the Board™s supplemen
tal decision, supra, 304 
NLRB at 147Œ148. 
In agreement with the General Counsel, I find that the instant 
case calls for a 
Gissel
-type order and dismi
ssal of the decertifi-
cation petition.  Thus, I conclude that this is a second-category 
Gissel
 case (see 395 U.S. at 611Œ615)  in which the possibility 
of erasing the effect of past practices and ensuring a fair rerun 
election by the use of traditiona
l remedies, though present, is 
slight and is outweighed by the 
considerations (here, including 
the Union™s election victory some
 years ago) which generate 
the presumption of majority.  In
 so finding, I give substantial weight to the Company™s treatment of union steward/charging 
party Douglas Jones and Union Steward Arnie Ray Goens in 
light of Copresident Thomas Wake™s statements to employees, 
who had been assembled by the Company for the very purpose 
of listening to antiunion speech
es, that the Company wanted 
prounion employees to resign and 
would give preferred treat-
ment to antiunion employees, that employees who believed 
themselves to be the victims of this discriminatory policy 
should resign, and that the Co
mpany had no retirement plan 
because of the expense of fighting grievances, as well as Night 

Warehouse Manager Grigdesby™s 
expressed resentment at                                                           
 217 Angelica
, supra; 
St. Agnes Medical Center
, 287 NLRB 242 
(1987), enfd. in part, reversed in part, and remanded in part 871 F.2d 
137 (D.C. Cir. 1989), supplemental decision 304 NLRB 146 (1991).  In 
short, as to this ﬁseparate and distin
ct™™ remedy, the Board affords to the 
union™s incumbency status (whether based on a certification more than 
a year old, collective-bargaining agreements, or, as here, both) essen-
tially the same weight which 
Gissel
 afforded to recent authorization 
cards.  See Gissel, supra, 395 U.S. at 610Œ616; 
Fall River Dyeing Corp. v. NLRB, 482 U.S. 27, 37Œ39 (1987); 
NLRB v. Curtin Matheson Scien-
tific, Inc., 494 U.S. 775, 794Œ796 (1990); and 
Auciello, supra, 116 S.Ct. 
at 1758. 
218 See, e.g., 
White Plains Lincoln Mercury
, 288 NLRB 1133, 1136Œ
1140 (1988). 
Jones™ having reported to the Board™s Regional Office conduct 
by Grigdesby which constituted both unfair labor practices and 
objectionable conduct.  In order to obtain pretexts for disciplin-
ing Jones and thereby putting 
him on absenteeism probation 
which exposed him to possible discharge, the Company used 
techniques which included lies, entrapment, deceptive con-
cealment, and work assignments which it knew were in viola-
tion of his medical restrictions
.  Further, the Company under-
scored its reluctance to entertain grievances by unilaterally 

limiting (before the contract expi
red) the union business repre-
sentative™s access to the plant 
for that purpose, and underscored 
its opposition to Board processes by blaming the Union™s resort 
to the Board (to secure redress of the Company™s misconduct) 
for alleged disadvantages to employees.  I do not think that the 
ﬁtraditional remedies™™ of a cease-and-desist order, excision of 
Jones™ discipline, and a backpay order would suffice to erase 
from employees™ minds the message that the Company was 
willing to use untruthful sworn testimony, misrepresentation, 
and other dishonest tactics in order 
to rid itself of (or, at least, 
punish) a union activist who was 
the only employee who signed 
a bulletin board notice stating that
 he wanted to act as night 
steward when that vacancy arose, and who had cooperated with 
the Board™s Regional Office in order to obtain legal redress for 
the Company™s unlawful action against himself and other em-
ployees, or to erase the Company™s repeatedly evinced unwill-
ingness to entertain grievances filed by or through the Union.  
Rather similarly, the union acti
vity of the only other union 
steward in the facility (Arnie Ray Goens), caused him to re-
ceive a poor evaluation, and to be transferred over his protest 
from a route which he liked and which he had run for years, 
even though his evaluation said that he did a good job as a 
driver and did very well on his paper work.  I conclude that 
such discrimination against union stewards will have the linger-
ing effect of persuading the empl
oyees that union activists are 
subject to retaliation on false charges even if they do their jobs 

well, and that the Company™s resentment at grievances pre-

sented through the Union will to that significant extent make 
collective representation useless.  Also, and still in light of 
Company Copresident Thomas Wake™s statement to assembled 
employees that preference w
ould be given to antiunion em-
ployees, I do not think that the ﬁtraditional remedies™™ of a 

cease-and-desist and make-whole order will erase from em-
ployees™ minds the message conveyed by the Company™s dis-
crimination in favor of antiunion and against prounion employ-
ees in connection with bonuses, 
which are given semiannually 
and for which most employees are entitled to consideration. 
The likely continuing effect of
 the foregoing unfair labor 
practices is augmented by the Company™s other, concomitant 
unfair labor practices.  Thus, at all relevant times, the Company 
has maintained unlawful restri
ctions on off-duty employees™ 
access to company premises for the purpose of engaging in 
union activity, and has unlawfull
y forbidden employees  to 
distribute union literature during paid breaks.  Moreover, prior 

to the election, the Company unlawfully told employees (usu-
ally, in groups) that they could 
not distribute union literature or 
paraphernalia on company property, unlawfully required em-

ployees (sometimes, in the presence of other employees) to 
refrain from such activity, and on one occasion responded to 
such activity by summoning the police (whose presence was 
visible to a number of employees)
 and by threatening to press 
charges. In view of the Company™s repeated announcement of 
these restrictions to a large num
ber of employees (on occasion, 
 EBY-BROWN CO. L.P. 577an entire shift) over a period of several weeks, the Company™s 
inclusion (at all relevant times) of some of these restrictions in 
its written rules, and its open enforcement of such restrictions, I 
think it unlikely that their mere rescission would assure the 
employees that they are hereafter free to further a prounion vote 
by engaging in union handbilling in nonworking areas when not 
expected to be actively working.  In addition, the Company 
further purported to enlist the police in its unlawful campaign 
by telling the day warehouse employees, in effect, that the 
Company was going to call the police and press charges be-
cause stickers which employees
 had attached to a stop sign 
urged a prounion vote.  Also, the Company disciplined several 

employees for writing prounion messages on the back belts 
issued to them, although an employee who wrote support for a 
local university on the back belt
 issued to him was not penal-
ized, the Company instructed employees to write identification 

on the back belts issued to them and inked out such identifica-
tion when an employee resigned
 and his back belt was assigned 
to a new employee, and the CompanyŠwhile permitting em-

ployees to work without back 
beltsŠcaused an employee to 
lose work time by requiring him to substitute a company-owned 

belt for a back belt owned by him which was indistinguishable 
from the company-owned belts but which bore the Union™s 
name.219 Moreover, there is a significant possibility that the Company 
will continue to engage in unfair labor practices.  Thus, the 
participants in the Company™s June 1993ŒJanuary 1994 unfair 
labor practices included persons at
 all levels of the Company™s 
managerial hierarchy (from the Company™s copresident to line 
supervisors) all of whom220  were still on the Company™s pay-
roll at the time of the JulyŒOctob
er 1994 hearing.  Furthermore, 
the Company continued to engage in unfair labor practices after 
the Union lost the decertification election, and after receiving 
the initial complaint in the instant case.  Nor has the Company 
made any effort whatever (so far as the record shows) to rem-
edy any of the 8(a)(1), (3), and (4) violations in which these 

still-incumbent members of management engaged; indeed, 
during the AprilŒJune 1994 discussions with the Union, the 
Company sought to incorporate into a bargaining agreement the 
unlawful rule restricting off-duty employees™ access to com-
pany property, a provision specifyi
ng discipline for violation of 
the no-solicitation/no-distribution rules which the Company 
had unlawfully enforced, and a provision which would have 
prolonged the effects of the Company™s unlawful discrimina-
tion against steward Jones. 
In determining whether to issue a 
Gissel
-type order with re-
spect to an incumbent union, the Board does not (at least ordi-
narily) give weight to employer
 action in withdrawing recogni-
tion, and engaging in unlawful un
ilateral conduct, after an elec-
tion lost by the incumbent but before the results have been cer-
tified; see 
Angelica, supra, 276 NLRB 617.  Accordingly, for 
                                                          
                                                           
219 Although the unfair labor practices
 involving the back belts oc-
curred before the decertification 
petition was filed, unlawful conduct does not have to occur after the f
iling of the decertification petition to 
be relevant to a determination of whether a 
Gissel order is appropriate.  
Holly Farms Corp., 311 NLRB 273, 282 fn. 36 (1993), enfd. 48 F.3d 
1360 (4th Cir. 1995), affd. 517 U.S. 392 (1996). 
220 Except Assistant Night Warehouse Manager Troy Payne, who 
played a minor part in the discipline received by Jones on September 12 
and 17, 1993 (supra, part V,B,2,aŒb).  The record fails to show whether 
Payne was a supervisor.  However, fo
rmer Indianapolis driver manager, 
Lodics, is now the driver manager at Springfield. 
this purpose, such unlawful conduct by the Company will be 
disregarded here.  However, analysis of the practical conse-
quences of an 
Angelica-type order as compared to a 
Gissel
-type 
order indicates that in determining which kind of order to issue, certain aspects of the Company™s postelection 8(a)(5) con-
ductŠnamely, the role played by the pendency of the decertifi-
cation petitionŠshould be ta
ken into account.  If a Gissel
-type 
bargaining order issues (and, consequently, the decertification 
petition is dismissed), a new decertification petition would be 
barred by a bargaining agreement reached during the compli-
ance period.  However, if an 
Angelica-type bargaining order 
issues (and, consequently, the decertification petition is merely 

held in abeyance), such a bargaining agreement would not bar 
an election pursuant to that petition.
221 As shown supra, part 
V,G, the fact that a second election pursuant to the decertifica-
tion petition would not be barred by the new contract at least 
ostensibly under discussion between April and June 1994 not 
only was used as a tool by the Company to discourage the Un-
ion™s pursuit of negotiations, but al
so contributed to their even-
tual collapse.  Accordingly, there is some basis for apprehend-

ing that if the decertification petition is not dismissed, its pend-
ency will inhibit the bargaining required by the Board™s order. 
For the foregoing reasons, I find that a 
Gissel
-type bargain-ing order should issue here, and th
at the decertif
ication petition should be dismissed.  See Texaco, Inc. v. NLRB
, 436 F.2d 520 
(7th Cir. 1971), cert. denied 409 U.S. 1008 (1972); 
NLRB v. 
Brown Specialty Co., 436 F.2d 372 (9th Cir. 1971); 
NLRB v. 
Don™s Olney Foods
, 870 F.2d 1279, 1285Œ1286 (7th Cir. 1989); 
and Madison Industries
, 290 NLRB 1226 (1988).  No different 
result is called for by the evidence that as of the close of the 
hearing on October 28, 1994, 11 of the 67 bargaining unit em-
ployees had not been employed by the Company when the de-
certification election was held on July 8, 1993; surely, these 11 
might well be informed by the 
remaining 56 employees of the 
Company™s postelection unfair labor practices.  As the Court of 
Appeals for the Seventh Circuit stated in 
Justak Brothers & Co. 
v. NLRB
, 664 F.2d 1074, 1082 (1981), enfg. 253 NLRB 1054, 
1086 (1981), ﬁIf we were to accept the Company™s contention, 

an employer could engage in a 
scheme of unfair labor practices and yet escape a bargaining order by delaying and waiting for 

employee turnover.  
NLRB v. L. B. Foster Co
., 418 F.2d 1, 5 
(9th Cir. 1967), cert. denied 397 U.S. 990 (1970); 
Chromalloy Mining & Mineral v. NLRB
, 620 F.2d 1120, 1132Œ1133 (5th 
Cir. 1980).  We cannot allow this perversion of the Act™s pur-

pose.™™  See also 
Q-1 Motor Express,
 308 NLRB 1267, 1268 
(1992), enfd. 25 F.3d 473 (7th Cir. 1994); 
Tufo Wholesale Dairy, 320 NLRB 896 (1996).  Nor is a different result called for by 
St. Agnes Medical
, supra, 304 NLRB at 147Œ148, on 
which the Company principally relies.  In 
St. Agnes
, the union 
 221 See City Markets
, 273 NLRB 469 (1984); 
Hermet, Inc., 207 
NLRB 671 (1973); 
Mercy-Memorial Hospital Corp.,
 221 NLRB 1 
(1975); 
Automotive Supply Co
., 124 NLRB 1380, 1381Œ1382 (1959); 
and Armco Drainage & Metal Products
, 116 NLRB 1260 (1956).  
Dismissal of the instant petition woul
d also require an employee who 
wished to file another decertificati
on petition to undergo the labor, and 
possible expense, of obtaining a new showing of interest among the 
current employees.  On the other hand, conduct of a second election 
pursuant to the instant petition, wh
ich was supported by a showing of 
interest already more than 3 years old, might cause the very kind of 
waste which the showing-of-interest requirement was designed to pre-
vent (see 
NLRB v. J. I. Case Co
., 201 F.2d 597, 598Œ599 (9th Cir. 
1953)).  However, I regard these considerations as secondary to those 
discussed in the text. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578steward™s unlawful suspension had been rescinded before the 
hearing, and the employer™s onl
y postelection unfair labor prac-
tices consisted of withdrawin
g recognition from the union and 
engaging in unilateral conduct. 
Also, the Company will be required to offer, to any unit em-
ployees who transferred from the Indianapolis facility to the 
Springfield facility in anticipation of or in consequence of the 
unlawful unilateral transfer of work, reinstatement at the Indi-
anapolis facility to the job he perf
ormed there, or (if that job no 
longer exists), to a substantially 
similar job, together with his 
moving expenses from the Springfield to the Indianapolis area, 
without prejudice to his seniority or other rights previously 
enjoyed, and make him whole for any loss of pay (including 
moving expenses from the Indianapolis to the Springfield area) 
he may have suffered by reason of his transfer. 
All sums due under this Order are to be paid with interest as 
called for by 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).  Backpay resulting from transfer from or other separa-
tion from the Indianapolis facility is to be calculated in the 
manner prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 
(1950). In addition, the Company will be required to post appropriate 
notices.  Because some of the employees who worked at the 
Indianapolis facility during the commission of the Company™s 
unfair labor practices transferred to the Springfield facility, in 
consequence of or perhaps as a reaction to such unfair labor 
practices, such notices are to be posted at both facilities. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
222 ORDER The Respondent, Eby-Brown Co
mpany L.P., Indianapolis, 
Indiana, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Telling employees that it has called in the police, is go-
ing to press charges, and intends to take other action against 
employees, because the stickers which they had affixed to a 
public stop sign urged a vote in favor of Chauffeurs, Teamsters, 
Warehousemen and Helpers Local Union No. 135, a/w Interna-
tional Brotherhood of Teamsters, AFLŒCIO. 
(b)  Telling employees that the reason they have no retire-
ment plan is that the Respondent had spent so much money in 
fighting grievances. 
(c)  Promising employees that Respondent will give prefer-
ential treatment to employee
s who support Respondent by op-
posing Local 135. 
(d)  Telling employees to c
hoose between perceived contin-
ued discrimination based on union activity and quitting their 

jobs. (e)  Telling employees to c
hoose between describing Local 
135 in favorable terms and remaining in Respondent™s employ. 
(f)  Telling employees that Respondent had spent so much 
money on the decertification campaign that Respondent did not 
have anything to sit down at
 the bargaining table with. 
(g)  As to off-duty employees present on company property 
for the purpose of engaging in ac
tivities protected by Section 7 
of the Act, maintaining and enforcing a rule, with respect to 
                                                          
 222 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
areas other than in company buildings or working areas, which 
prohibits such employees™ presence on Respondent™s property. 
(h)  Telling employees that they cannot pass out union hats 
or buttons on company premises. 
(i)  Telling employees that they
 are not allowed to distribute 
union literature (1) anywhere on company property at any time; 
(2) anywhere in company buildings; or (3) on company prop-
erty or company time. 
(j)  Telling off-duty employees who are distributing union 
handbills in nonworking outdoor areas on company property 
that they cannot pass out handbills on company property. 
(k)  Asking employees who are engaged in protected union 
activity whether they want their names to be submitted to the 
police. 
(l)  Calling the police because employees are engaged in pro-
tected union handbilling. 
(m)  Prohibiting employees from displaying union insignia 
on their individually owned back belts. 
(n)  Forbidding employees to display union insignia on com-
pany-owned back belts, while permitting employees to display 
other messages on such belts. 
(o)  Telling employees that they received low bonuses or 
evaluations because of their union activity. 
(p)  Soliciting employees to resign their employment because 
of their protected activity. 
(q)  Telling employees that they are being denied disability 
pay because of their union activity. 
(r)  Blaming Local 135 for possibly preventing or delaying 
past and future wage increases by filing charges and election 
objections with the Board. 
(s)  Disciplining employees; requiring them to go home 
without pay; withholding, lowering, or increasing employee 
bonuses; transferring employees to
 new routes; lowering em-
ployees™ evaluations; laying empl
oyees off; denying them dis-
ability pay; transferring them
 between shifts; telephoning em-
ployees™ doctors and then telling such employees to return to 
work; giving employees onerous work assignments; denying 
employees a longer work week; or otherwise discriminating 
with respect to hire or tenure of employment or any term or 
condition of employment, to discourage membership in Local 
135 or any other labor organization. 
(t)  Lowering employees™ evaluations; withholding bonuses 
from employees; disciplining em
ployees; laying off employees; 
denying employees disability pay; transferring them between 

shifts; telephoning employees™ doctors and then directing such 
employees to return to work; 
giving employees onerous work 
assignments; denying employees a longer work week; discharg-
ing them; or otherwise discrimi
nating against employees; be-
cause they have filed charges or
 given testimony under the Act. 
(u)  Failing and refusing to bargain with Local 135 as the ex-
clusive collective-bargaining representative, within the mean-
ing of Section 9(b) of the Act,
 with respect to the following 
unit:  All delivery men, warehousemen, janitor(s) and main-
tenance employees employed by the Respondent at its In-
dianapolis, Indiana, facility;
 but excluding salesmen, vend-
ing machine department employees, office clerical em-
ployees, and all guards, prof
essional employees and su-
pervisors as defined by the Act. 
 (v)  Unilaterally withdrawing 
the access of Local 135 repre-
sentatives to Respondent™s Indian
apolis, Indiana,
 facility, or 
 EBY-BROWN CO. L.P. 579changing the conditions under which access may be obtained, 
without giving Local 135 prior notice and an opportunity to 
bargain. 
(w)  Unilaterally transferring work out of the aforesaid unit, 
without giving Local 135 prior notice and an opportunity to 
bargain about the decision an
d its effects on employees. 
(x)  In any like or related ma
nner, interfering with, restrain-
ing, or coercing employees in the exercise of their rights under 
the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Pay each unit employee who was eligible for considera-
tion for a bonus in August 1993 the difference between $850 
and the bonus (if any) he in fact received, in the manner set 
forth in that part of this Decision entitled the remedy. 
(b)  Make employees James 
Edmond Sr., Arnie Ray Goens, 
and Douglas Jones whole for any loss of pay they may have 
suffered by reason of the discrimination against them, in the 
manner set forth in that part of this Decision entitled the rem-
edy. 
(c)  As to all employees who transferred at any time from 
Respondent™s Indianapolis, Indian
a, facility to Respondent™s 
Springfield, Ohio facility in an
ticipation of or in consequence of the transfer of work from the Indianapolis to the Springfield 
facility in March, April, and May 1994: 
(1)  Within 14 days from the date of this Order, offer each 
such employee reinstatement, with moving expenses from the 
Springfield to the Indianapolis area, to the job which he held 
before his transfer or, if such
 a job no longer exists, a substan-
tially equivalent job, without prej
udice to his seniority or other 
rights previously enjoyed. 
(2)  Make each such employee whole for any loss of pay he 
may have suffered by reason of the transfer to Springfield, in-
cluding moving expenses from the Indianapolis area to the 
Springfield area, in the manner set forth in that part of this De-
cision entitled the remedy. 
(d)  Within 14 days from the date of this Order, remove the 
following documents from the employees™ personnel records, 
and within 3 days thereafter advise the respective employees 
that this has been done and that 
the material set forth in these 
documents will not 
be held against them in any way: 
(1)  The reprimands issued on March 31, 1993, to Randy 
Jewell and Danny Rakes and the May 11, 1993 letters referring 
thereto. (2)  The evaluations issued in
 July 1993 to Arnie Ray Goens 
and Donald Hall. 
(3)  The following documents with respect to Douglas Jones: 
(aa)  His March 31, 1993 reprimand and the May 11, 1993 
letter referring thereto. 
(bb)  His July 1993 evaluation. 
(cc)  The disciplinary documents issued to him dated Sep-
tember 15, 16, 17, 20, and 23, 1993. 
(dd)  Any record of his la
yoffs between September 28Œ30, 
1993, and between October 11Œ14, 1993. 
(ee)  Any record of his having an absenteeism occurrence on 
December 27, 1993. 
(ff)  Any record of his being on attendance probation be-
tween December 27, 1993,
 and June 26, 1994. 
(e)  Except as to company buildings and in working areas, 
rescind its rule which prohibits
 off-duty employees™ presence 
on company property for the purpose of engaging in activities 
protected by Section 7 of the Act. 
(f)  On request by Local 135, recognize and bargain collec-
tively with Local 135 as the ex
clusive representative of the 
employees in the aforesaid unit, with respect to wages, rates of 

pay, hours of employment, and other terms and conditions of 
employment, and, if an understanding is reached, embody it in 
a signed written agreement. 
(g)  On request by Local 135, afford its representatives the 
same access to Respondent™s Indianapolis facility which they 
were afforded as of March 1993. 
(h)  On request by Local 135, transfer back to Respondent™s 
Indianapolis facility the bargaining unit work which was trans-
ferred to Respondent™s Springfield
 facility between March 28 
and May 9, 1994, inclusive. 
(i)  Preserve and, within 14 da
ys of a request, make available 
to the Board, for examination and copying, all payroll records, 

social security records, timecards, personnel records and re-
ports, and all other records necessary or useful for analyzing the 
amounts due under the terms of this Order. 
(j)  Within 14 days after service by Region 25, post at its fa-
cilities in Indianapolis, Indiana, and in Springfield, Ohio, cop-
ies of the attached notice marked ﬁAppendix.™™
223   Copies of the notice on forms provided by the Regional Director for Re-

gion 25, after being signed by 
Respondent™s authorized repre-
sentative, shall be posted 
by Respondent immediately upon 
receipt and maintained for 60 
consecutive days in conspicuous 
places, including all places where notices to employees are 
customarily posted.  
Reasonable steps shall be taken by Re-
spondent to ensure that these notices are not altered, defaced, or 
covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed its Indianapolis and/or its Springfield facil-
ity, the Respondent shall duplicate 
and mail, at its own expense, 
a copy of the notice to all current employees and former em-
ployees employed by the Repondent in the closed facility or 
facilities since November 15, 1992. 
(k)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
The complaint is dismissed to the extent that it alleges that 
Respondent violated the Act by
 interrogating employee Larry 
Thomas Benefiel Jr. by increas
ing the number of its surveil-
lance cameras in response to its 
employees™ union activities, by 
increasing the August 1993 bonus paid to employee Teresa 
Deutscher, and by telling empl
oyee Arnie Ray Goens that be-
cause of his attitude, he was not going to receive a bonus.  The 
complaint is also dismissed to the extent that it alleges that 
Respondent violated Section 8(a)(5) of the Act by dealing di-
rectly with employees, and violated Section 8(a)(3) by transfer-
ring work out of the bargaining unit. 
IT IS FURTHER ORDERED that the election in Case 25ŒRDŒ
1171 be set aside and that the petition in that case be dismissed. 
                                                          
 223 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Board™™ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.™™ 
 